


Exhibit 10.33

 

MASTER LICENSE AGREEMENT

 

Between

 

HYATT FRANCHISING, L.L.C.

 

And

 

S.O.I. ACQUISITION CORP.

 

Dated as of October 1, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 RECITALS; DEFINITIONS

1

Section 1.1

Recitals

1

Section 1.2

Definitions

1

Section 1.3

Interpretation

1

Section 1.4

References

2

ARTICLE 2 GRANT OF LICENSE

2

Section 2.1

Grant of License

2

Section 2.2

Licensor Limitations During Exclusivity Period

3

Section 2.3

Loss of Exclusivity

4

Section 2.4

Licensor’s Reserved Rights

6

Section 2.5

Licensee’s Reserved Rights

9

Section 2.6

Subsequently Acquired Brand; Right of First Offer

10

Section 2.7

Similar Lines of Business

11

ARTICLE 3 FEES AND CHARGES

11

Section 3.1

Shared Ownership Royalty Fees

11

Section 3.2

Other Royalty Fees

14

Section 3.3

Other Fees and Reimbursable Expenses

15

Section 3.4

Making of Payments; Delegation of Duties and Performance of Services

16

Section 3.5

Interest on Late Payments

17

Section 3.6

Currency and Taxes

17

ARTICLE 4 TERM

18

Section 4.1

Initial Term

18

Section 4.2

Extension Term

18

ARTICLE 5 DEVELOPMENT RIGHTS AND RESTRICTIONS

20

Section 5.1

Existing Projects and Existing Residential Projects

20

Section 5.2

New Projects

22

Section 5.3

Mixed Use Projects — Proposed by Licensee

27

Section 5.4

Mixed Use Projects — Proposed by Licensor

28

Section 5.5

Limitations on Licensed Business; Compliance with Contractual Restrictions

29

Section 5.6

Delegation of Certain Functions

31

ARTICLE 6 BRAND STANDARDS

32

Section 6.1

Brand Standards Generally

32

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS CONTINUED

 

 

 

Page

 

 

 

Section 6.2

Modification of Brand Standards

32

ARTICLE 7 RENOVATIONS AND OPERATIONS OF PROJECTS

34

Section 7.1

Operating the Projects and the Licensed Business

34

Section 7.2

Significant Capital Expenditures at Projects

35

Section 7.3

Management and Operation of the Projects

35

Section 7.4

Quality Assurance Program

36

Section 7.5

Projects Controlled by a Non-Controlled Owners’ Association

39

Section 7.6

Customer Complaints

40

ARTICLE 8 RESTRICTIONS AND LIMITATIONS ON CONDUCT OF LICENSED BUSINESS

40

Section 8.1

Offers and Sales of Shared Ownership Products

40

Section 8.2

Transient Rentals of Licensed Shared Ownership Units and Licensed Residential
Units

43

Section 8.3

No Affiliation with Other Brands

44

Section 8.4

Shared Ownership Business Under Other Brands and Other Limitations

45

Section 8.5

Marketing Arrangements

47

Section 8.6

Licensed Clubs

50

Section 8.7

Affiliation of Third Party Shared Ownership Projects with Licensed Club After
Exclusivity Period

52

Section 8.8

Changes in Programs, Services or Benefits

55

Section 8.9

No Other Brand Loyalty Programs

55

ARTICLE 9 ELECTRONIC SYSTEMS

56

Section 9.1

Systems Installation

56

Section 9.2

Hotel Reservation System

56

Section 9.3

Electronic Systems Provided Under License

57

Section 9.4

Proposed Enhancements

57

ARTICLE 10 LICENSOR SERVICES AND SUPPORT

58

Section 10.1

Marketing Support Services

58

Section 10.2

Customer Analytics Services

61

Section 10.3

Training

63

Section 10.4

Use of Licensor Customer Information and Licensee Member Information

63

Section 10.5

Other Services

65

ARTICLE 11 REPAIRS AND MAINTENANCE; CONDEMNATION

67

Section 11.1

Condition of Projects

67

Section 11.2

Renovations; Replacements

67

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS CONTINUED

 

 

 

Page

 

 

 

Section 11.3

Condemnation and Casualty

67

ARTICLE 12 PROPRIETARY MARKS AND INTELLECTUAL PROPERTY

68

Section 12.1

Licensor’s and Licensee’s Representations and Responsibility Regarding the
Licensed Hyatt Marks

68

Section 12.2

Licensee’s Use of System and Licensor Intellectual Property

71

Section 12.3

Licensee’s Use of Other Marks

75

Section 12.4

Licensee Websites

75

Section 12.5

Credit and Debit Cards

77

Section 12.6

Use of Licensee Marks

78

ARTICLE 13 CONFIDENTIAL INFORMATION; DATA PROTECTION LAWS

79

Section 13.1

Confidential Information

79

Section 13.2

Data Protection Laws; Data Security

80

ARTICLE 14 ACCOUNTING AND REPORTS

81

Section 14.1

Books, Records, and Accounts

81

Section 14.2

Reports

82

Section 14.3

Licensor Examination and Audit of Licensee’s Records

83

ARTICLE 15 INDEMNIFICATION; CONTRIBUTION IN LIEU OF INDEMNIFICATION; AND
INSURANCE

84

Section 15.1

Indemnification

84

Section 15.2

Insurance Requirements of Licensee

89

Section 15.3

Insurance Required During Construction

91

Section 15.4

Obligation to Maintain Insurance

91

Section 15.5

Contribution

91

ARTICLE 16 TRANSFERABILITY OF INTERESTS

92

Section 16.1

Transfers by Licensee

92

Section 16.2

Transfers by Licensor

95

Section 16.3

Proposed Transfers of Projects or Bulk Shared Ownership Products

96

Section 16.4

Security Interests in this Agreement

96

ARTICLE 17 BREACH, DEFAULT, AND REMEDIES

97

Section 17.1

Licensee Breach, Default and Remedies — Project Level

97

Section 17.2

Licensee Breach, Default and Remedies — Agreement Level

103

Section 17.3

Licensor Defaults

108

Section 17.4

Other Breaches

110

Section 17.5

Licensee Cross Defaults

111

Section 17.6

Extraordinary Events

111

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS CONTINUED

 

 

 

Page

 

 

 

ARTICLE 18 POST-TERMINATION OBLIGATIONS

111

Section 18.1

Project De-Identification and Post-Termination Obligations

111

Section 18.2

Agreement De-Identification and Post-Termination Obligations

114

Section 18.3

Costs of De-Identification

115

Section 18.4

Survival

115

ARTICLE 19 COMPLIANCE WITH LAWS; LEGAL ACTIONS

116

Section 19.1

Compliance with Laws

116

Section 19.2

Notice Regarding Legal Actions

116

Section 19.3

Block Exemption

116

Section 19.4

Compliance with Registration/Disclosure Requirements

117

ARTICLE 20 RELATIONSHIP OF PARTIES

118

Section 20.1

Reasonable Business Judgment

118

Section 20.2

Independent Contractor

118

ARTICLE 21 DISPUTE RESOLUTION

119

Section 21.1

Alternative Dispute Resolution

119

Section 21.2

Mediation

119

Section 21.3

Arbitration

119

Section 21.4

Litigation

122

Section 21.5

Governing Law

122

Section 21.6

Prevailing Party’s Expenses

122

Section 21.7

Third-Party Litigation

122

Section 21.8

Waiver of Jury Trial and Punitive Damages

123

Section 21.9

Consequential Damages Waiver

123

Section 21.10

Obligation to Mitigate Damages

123

ARTICLE 22 REPRESENTATIONS, WARRANTIES AND COVENANTS

123

Section 22.1

Existence and Power; Authorization; Contravention

123

ARTICLE 23 MISCELLANEOUS

124

Section 23.1

Notices

124

Section 23.2

Severability

125

Section 23.3

Entire Agreement

125

Section 23.4

Translations

125

Section 23.5

Multiple Counterparts

125

Section 23.6

Remedies Not Cumulative

125

Section 23.7

Waivers

125

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS CONTINUED

 

 

 

Page

 

 

 

ARTICLE 24 GUARANTY

126

Section 24.1

Guaranty

126

Section 24.2

Parent Waivers

126

Section 24.3

Maximum Liability of Parent

126

 

 

 

EXHIBITS:

 

 

Exhibit A

Definitions

 

Exhibit B

List of Existing Projects and Existing Residential Projects

 

Exhibit C

Forms of Comfort Letter (C-1 and C-2)

 

Exhibit D

Form of New Project Application

 

Exhibit E

Form of Hyatt Technical Services Consulting Agreement

 

Exhibit F

Form of Management Company Acknowledgment

 

Exhibit G

Purchaser Disclosure Statement

 

Exhibit H

Website Hosting Change Request Procedure

 

Exhibit I

Urban Location Carve-Outs

 

 

 

 

SCHEDULES:

 

 

Schedule 5.1(e)

Approved Expansions of Existing Projects

 

Schedule 5.2(f)(i)

Approved Permitted Affiliates

 

Schedule 5.2(f)(ii)

Approved Permitted Sublicensees

 

Schedule 5.6(b)

Approved Service Providers

 

Schedule 5.6(c)

Approved Sales and Marketing Providers

 

Schedule 7.2(a)

Approved Significant Capital Expenditures

 

Schedule 7.3(a)

Approved Management Companies

 

Schedule 7.3(c)

Approved Spa, Food and Beverage Operators

 

Schedule 8.3(c)

Sales Facilities and Marketing Facilities Existing as of the Effective Date

 

Schedule 8.5(i)

Current Promotional, Marketing or Other Alliance Programs

 

Schedule 8.5(k)

Current Affiliation Agreements

 

Schedule 10.1(a)

Current Kiosk Lease Agreements

 

Schedule 12.2(a)(x)

Approved Domain Names and Email Addresses

 

 

v

--------------------------------------------------------------------------------

 

MASTER LICENSE AGREEMENT

 

THIS MASTER LICENSE AGREEMENT (this “License Agreement” or “Agreement”) is
effective as of the 1st day of October, 2014 (the “Effective Date”) by Hyatt
Franchising, L.L.C., a Delaware limited liability company (“Licensor”), and
S.O.I. Acquisition Corp., a Florida corporation (“Licensee”).

 

RECITALS

 

A.                                    Licensor owns, or has the right to use and
sublicense, the Licensed Hyatt Marks and the System (as those terms are defined
in Exhibit A).

 

B.                                    Pursuant to an Equity Interest Purchase
Agreement dated May 6, 2014 (the “Equity Interest Purchase Agreement”), by and
among Hyatt Corporation, and HTS-Aspen, L.L.C., which are Affiliates of
Licensor, and Interval Leisure Group, Inc., a Delaware corporation (“ILG”), and
Licensee, which is a wholly-owned subsidiary of ILG, Licensor is selling all
outstanding equity interests owned by Licensor in certain of its subsidiaries
(the “Acquired Companies”) that engage in the Shared Ownership Business (as
defined in Exhibit A) to Licensee (the “Sale Transaction”).

 

C.                                    Licensee and ILG desire to engage in the
Licensed Business, including operating the Existing Projects and Existing
Residential Projects and developing and operating New Projects, under the
Licensed Hyatt Marks, the Branded Elements and the System, and desires to obtain
a license to use the Licensed Hyatt Marks, the Branded Elements and the System
for these purposes (as those terms are defined in Exhibit A).

 

D.                                    Licensee’s participation in the Sale
Transaction is conditioned upon, and a material portion of the consideration
being paid by Licensee in respect of the Sale Transaction is with respect to
Licensee and the Acquired Companies being permitted to operate the Existing
Projects and the Existing Residential Projects and develop and operate New
Projects, in each case pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency as of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE 1

 

RECITALS; DEFINITIONS

 

Section 1.1                                    Recitals.  The Recitals set forth
above are incorporated in and made part of this Agreement.

 

Section 1.2                                    Definitions.  All capitalized
terms used in this Agreement shall have the meanings ascribed to them in
Exhibit A.  Capitalized terms not defined in Exhibit A shall have the meanings
set forth in the other sections of this Agreement.

 

Section 1.3                                    Interpretation.  The term
“include” and similar terms (e.g., includes, including, included, comprises,
such as, e.g., and for example), when used as part of a sentence or phrase
including one or more specific items, are used by way of example and not of
limitation.  All articles and section headings or captions contained in this
Agreement are inserted only as a matter of convenience and for reference and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision of this Agreement.  As used herein, all pronouns shall
include the masculine, feminine, neuter, singular and plural thereof wherever
the context and facts require such construction.  Words importing the singular
include the

 

1

--------------------------------------------------------------------------------


 

plural and vice versa as the context may imply.  Unless otherwise stated,
references to days, months, and years are to calendar days, calendar months, and
calendar years, respectively.  References to “trademarks” include trademarks,
service marks, logos and include common law trademarks and service marks.

 

Section 1.4                                    References.  All articles and
section headings or captions contained in this Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any provision of this
Agreement.  References to an “Exhibit” or to a “Schedule” are, unless otherwise
specified, to one of the exhibits or schedules attached to this Agreement, and
references to an “Article” or a “Section” are, unless otherwise specified, to
one of the articles or sections of this Agreement.  Each Exhibit and Schedule
attached hereto and referred to herein is hereby incorporated herein by such
reference.

 

ARTICLE 2

 

GRANT OF LICENSE

 

Section 2.1                                    Grant of License.    Subject to
all reservation of rights and exceptions and limitations on exclusivity set
forth in this Agreement, Licensor and its Affiliates, as applicable, hereby
grant to Licensee within the Territory, and Licensee hereby accepts, under the
terms hereof:

 

(a)                                 (i) a limited, exclusive license during the
Term (and non-exclusive after the Exclusivity Period, subject to
Section 2.4(l) of this Agreement) to use the Licensed Hyatt Marks, the Branded
Elements and the System for the activities described in subsections (i) through
(vii) of the definition of Shared Ownership Business;

 

(ii) a limited, exclusive license during the Term (and non-exclusive after the
Exclusivity Period, subject to Section 2.4(l) of this Agreement) to use the
names and marks described in subsections (i) through (ii) of the definition of
Licensed Hyatt Marks for the activities described in subsection (viii) of the
definition of Shared Ownership Business; and

 

(iii) a limited, exclusive or non-exclusive license, as applicable, during the
Term (and non-exclusive after the Exclusivity Period) to use the names and marks
described in subsection (iii) of the definition of Licensed Hyatt Marks, the
Branded Elements and the System for the activities described in subsection
(viii) of the definition of Shared Ownership Business;

 

all in connection with the Licensed Shared Ownership Business, including
Existing Projects, Existing Residential Projects and New Projects, in accordance
with the Branded Elements, the System and this Agreement; and

 

(b)                                 a limited, non-exclusive license during the
Term to use the Licensed Hyatt Marks, the Branded Elements and the System (i) in
connection with providing management services for the Owners’ Association of the
Escala Licensed Residential Project, (ii) in connection with providing
sub-management and transient rental services for the Owners’ Associations (both
fractional and whole-unit associations) of the Northstar Licensed Residential
Project, pursuant to (x) the Sub-Management Agreement (Northstar Lodge — Unit
Rental Management Agreements), the Sub-Management Agreement (Northstar Lodge —
Condominium Association — Rental and Unit Management Services), and the
Sub-Management Agreement (Northstar Lodge — Fractional Owners Association —
Hyatt Residence Club Services), each dated as of December 2, 2013, by and
between Welk Hospitality Management, Inc. and Hyatt Residential Management
Corporation, and (y) that certain Amended and Restated Hyatt Residence Club
Resort Agreement, by and among Hyatt Residence Group, Inc. and Northstar Lodge
Fractional Owners’ Association, Inc., and joined by Welk Resorts Northstar, LLC,
Hyatt Residential Management Corporation, and Northstar Lodge

 

2

--------------------------------------------------------------------------------


 

Condominium Association, Inc., and (iii) in connection with providing management
and transient rental services for the Owners’ Associations (both fractional and
whole-unit associations) of the Residences at Siesta Key Beach Licensed
Residential Project (collectively, the “Licensed Residential Business”);

 

provided, however, Licensee is not granted the right under this Agreement
(subject to Section 12.1(e) of this Agreement) to use the Licensed Hyatt Marks,
the Branded Elements or the System in the Excluded Area and shall not have the
right to any indemnity under Section 15.1(b) of this Agreement with respect to
third-party claims resulting from Licensee’s or its Affiliates’ use of the
Licensed Hyatt Marks, the Branded Elements or the System in the Excluded Area
(subject to Section 12.1(e) of this Agreement), and any third-party claim
related to Licensee’s use of the Licensed Hyatt Marks, the Branded Elements or
the System in the Excluded Area shall be subject to indemnification by Licensee
pursuant to Section 15.1(a) of this Agreement).

 

Section 2.2                                    Licensor Limitations During
Exclusivity Period.

 

(a)                                 Subject to Sections 2.3, 2.4, 2.6, 2.7 and
5.4 of this Agreement during the Exclusivity Period, neither Licensor nor its
Affiliates shall (other than for Licensee, its Permitted Affiliates or Permitted
Sublicensees) within the Territory:

 

(i)                                     use, or license any third party to use,
the Licensor Intellectual Property or the Branded Elements in connection with
(A) owning, developing, leasing, managing and/or operating Shared Ownership
Projects and Licensed Clubs; (B) developing, leasing, selling, marketing,
managing, operating and/or financing Shared Ownership Products or Shared
Ownership Units; (C) owning, developing, selling, marketing, managing or
operating Exchange Programs; (D) establishing or operating Sales Facilities or
Marketing Facilities for Shared Ownership Products; (E) managing rental programs
associated with Shared Ownership Projects; (F) managing member services related
to Shared Ownership Products; or (G) servicing purchase money loans for Shared
Ownership Products; or

 

(ii)                                  use, or license any third party to use,
the Licensor Customer Information in connection with the marketing, selling or
leasing of Shared Ownership Products; provided, however, such Licensor Customer
Information generated from Licensor’s Lodging Business may be used in such
marketing, leasing or selling of any aspect of the business of Licensor or its
Affiliates other than the Shared Ownership Business, so long as such customers’
ownership of Licensed Shared Ownership Products is not used to specifically
target such customers in connection with marketing, leasing and sales activities
for Shared Ownership Products by Licensor or its Affiliates, without Licensee’s
prior written consent; or

 

(iii)                               engage in any aspect of the Shared Ownership
Business (other than owning or leasing Shared Ownership Products or Shared
Ownership Units for non-business purposes), except as permitted under
Section 2.4 of this Agreement; or

 

(iv)                              conduct or permit any marketing, leasing or
sales activities for any Shared Ownership Business including at any Licensor
Lodging Facility or Residential Project owned and operated by Licensor or any of
its Affiliates that use any of the Licensed Hyatt Marks or any other “Hyatt”
brand, other than marketing, leasing or sales activities undertaken by Licensee,
its Permitted Affiliates or Permitted Sublicensees in connection with the
Licensed Shared Ownership Business (to the extent agreed to pursuant to the
terms and conditions of this Agreement).

 

(b)                                 Notwithstanding the foregoing, nothing in
this Agreement shall restrict Licensor or any of its Affiliates from engaging in
the activities described in Section 2.4 of this Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 2.3                                    Loss of Exclusivity.

 

(a)                                 The parties agree that the exclusivity
granted in Section 2.1 of this Agreement shall become non-exclusive and the
restrictions and limitations on Licensor and its Affiliates in Section 2.2 of
this Agreement shall cease upon the last to occur of the following events in
connection with subsections (i), (ii) and (iii) below, as applicable: (x) the
calculations required to determine the amounts as set forth in subsections (i),
(ii) or (iii) below are completed, as applicable, (y) any Dispute in connection
with the results of such calculations is resolved pursuant to Article 21 of this
Agreement, and (z) any time period hereunder for Licensee to pay the applicable
Exclusivity Continuation Fee has expired and Licensee has failed to make any
required payment thereof (each of (i), (ii) and (iii) being an “Exclusivity
Test”):

 

(i)                                     If the aggregate Gross Sales Price for
the sales of Licensed Shared Ownership Products other than the initial sales of
Licensed Shared Ownership Products in the Host Maui Project, during the period
commencing on the Effective Date and ending on December 31, 2038 and calculated
by Licensee by no later than February 28, 2039, shall be less than one billion
dollars ($1,000,000,000);

 

(ii)                                  If the aggregate Gross Sales Price for the
sales of Licensed Shared Ownership Products other than the initial sales of
Licensed Shared Ownership Products in the Host Maui Project, during the prior
twenty (20) year period ending on December 31, 2058 and calculated by Licensee
by no later than February 28, 2059, shall be less than one billion dollars
($1,000,000,000), as adjusted by the CPI Index for the period from the Effective
Date to December 31, 2058; or

 

(iii)                               If the aggregate Gross Sales Price for the
sales of Licensed Shared Ownership Products, during the prior twenty (20) year
period ending on December 31, 2078 and calculated by Licensee by no later than
February 28, 2079, shall be less than one billion dollars ($1,000,000,000), as
adjusted by the CPI Index for the period from the Effective Date to December 31,
2078.

 

(iv)                              For the purposes hereof, each approximately
twenty-five (25) year or twenty (20) year period, as applicable, described in
subsections (i) through (iii) above shall be an “Exclusivity Test Period”, and
each amount as set forth in Sections 2.3(a)(i), (ii) or (iii) above shall be an
“Exclusivity Test Target”. Any Exclusivity Test Target shall be replaced in one
or more of Sections 2.3(a)(i), (ii) or (iii) above by the Adjusted Exclusivity
Test Target, if any, as determined in accordance with Section 2.3(b)(iii) below.

 

(b)                                 Notwithstanding the foregoing to the
contrary, in the event an Exclusivity Test Target is not satisfied for any
Exclusivity Test Period as provided in Section 2.3(a) above, Licensee may cure
such failure or, in certain instances, adjust the Exclusivity Test Target as
provided below:

 

(i)                                     Licensee may cure such failure to meet
such Exclusivity Test by paying an Exclusivity Continuation Fee (as defined
below). Exclusivity Continuation Fees, if any, shall be paid in six (6) equal
installments, with the first installment due within ten (10) Business Days after
the calculations to determine the Exclusivity Continuation Fee for the
applicable Exclusivity Test Period are finalized, and the remaining five
(5) installments paid on the next five (5) anniversaries of the payment of the
first installment for the applicable period.  Licensee may prepay any
Exclusivity Continuation Fee without penalty.  If Licensee fails to pay any
installment when the same becomes due and payable, then Licensor may issue a
notice to Licensee with respect to such failure.  Licensee shall have thirty
(30) days following Licensee’s receipt of such notice to cure the failure to
pay.  If Licensee fails to cure any payment failure within such thirty (30) day
period, then the entire outstanding amount of the Exclusivity Continuation Fee
shall become due and payable. Without limiting any other remedies that may be
available to Licensor under this Agreement or

 

4

--------------------------------------------------------------------------------


 

otherwise, in the event of an uncured default by Licensee of its payment of an
Exclusivity Continuation Fee, Licensor may declare the termination of the
Exclusivity Period at any time after the end of the applicable cure period by
delivering written notice to Licensee.

 

(ii)                                  Licensee shall calculate the amount of any
shortfall for an Exclusivity Test Period by determining the difference between
the applicable Exclusivity Test Target for such Exclusivity Test Period and the
actual amount of sales and re-sales of Licensed Shared Ownership Products (other
than the initial sales of Licensed Shared Ownership Products in the Host Maui
Project per Sections 2.3(a)(i) and (ii)) above) and Shared Ownership Products at
Affiliated Unbranded Shared Ownership Projects occurring during such Exclusivity
Test Period (the “Sales Performance Shortfall Amount”).  For any Exclusivity
Test Period, the parties will determine the percentage breakdown of all sales
and re-sales of the Shared Ownership Products referred to below by Licensee, its
Permitted Affiliates or Permitted Sublicensees during the prior twenty (20)
calendar year period immediately preceding the last day of such Exclusivity Test
Period (i.e. in (a)(i) above the twenty (20) calendar year period that begins on
January 1, 2019 and ends on December 31, 2038) consisting of (A) initial sales
of Licensed Shared Ownership Products and Shared Ownership Products at
Affiliated Unbranded Shared Ownership Projects (the “Initial Sales Percentage”),
and (B) re-sales of Licensed Shared Ownership Products and Shared Ownership
Products at Affiliated Unbranded Shared Ownership Projects (the “Re-Sales
Percentage”).  Together, the Initial Sales Percentage and the Re-Sales
Percentage shall equal 100%.  The Initial Sales Percentage shall be multiplied
by the Sales Performance Shortfall Amount to determine the “Initial Sales
Shortfall Amount.”  Such Initial Sales Shortfall Amount shall be multiplied by
one and one-half percent (1.5%) and the product shall then be multiplied by 1.2
to determine the Shared Ownership Royalty Fees to be paid for the applicable
Exclusivity Test Period attributable to initial sales of Licensed Shared
Ownership Products and Shared Ownership Products at Affiliated Unbranded Shared
Ownership Projects.  The Re-Sales Percentage shall be multiplied by the Sales
Performance Shortfall Amount to determine the “Re-Sales Shortfall Amount”.  Such
Re-Sales Shortfall Amount shall be multiplied by one percent (1%) to determine
the Shared Ownership Royalty Fees to be paid for the applicable Exclusivity Test
Period attributable to re-sales of Licensed Shared Ownership Products and Shared
Ownership Products at Affiliated Unbranded Shared Ownership Projects.  The sum
of the above-referenced calculations for any Exclusivity Test Period shall be
collectively referred to as the “Exclusivity Continuation Fees.”

 

(iii)                               The Exclusivity Test Target shall be reduced
for any Exclusivity Test Period, as applicable, by an amount determined at the
time of calculation which is equal to the following fraction,

 

(A)                               the numerator of which is the total number of
Shared Ownership Units in Shared Ownership Projects which were rejected by
Licensor during the applicable Exclusivity Test Period pursuant to
Section 5.2(b)(ii) or Section 5.2(b)(iii) of this Agreement and subsequently
developed by Licensee as Unbranded Shared Ownership Projects during the
applicable Exclusivity Test Period (but not on account of a rejection based on
the location for such proposed new shared ownership project being within a
Disclosed Territorial Restriction); provided, however, all such rejections must
have been made after the complete New Project Application of such proposed new
shared ownership project has been submitted in good faith and the related New
Project Application Fee has been paid in full; and

 

(B)                               the denominator of which is the sum of
(I) 109, plus (II) the total number of Shared Ownership Units in all approved
New Projects as of the date of determination.

 

5

--------------------------------------------------------------------------------


 

The resulting fraction shall be multiplied by the then Exclusivity Test Target
and the product thereof shall be subtracted from such Exclusivity Test Target to
determine an adjusted Exclusivity Test Target (the “Adjusted Exclusivity Test
Target”).

 

(c)                                  The parties further agree that Licensee
shall have the right (“Licensee Exclusivity Termination Option”) to cause the
restrictions on Licensee set forth in Section 8.4 of this Agreement to be
removed and the Exclusivity Period to expire such that this Agreement shall
become non-exclusive as to Licensee (but Licensor shall, except as otherwise
provided in this Section 2.3, continue to be bound by the limitations set forth
in Section 2.2 for the balance of the Term). The Licensee Exclusivity
Termination Option may be exercised by Licensee, at any time and under any
circumstances, giving written notice of the exercise thereof to Licensor and in
such notice agreeing to pay to Licensor a cash payment in the amount of ten
million dollars ($10,000,000), as adjusted by the CPI Index for the period from
the Effective Date to the payment date.  Such $10,000,000 amount (as adjusted)
shall be payable within thirty (30) days after the date the written notice of
exercise is given, but shall be credited to any Royalty Fees, occurring during
the period commencing on the payment date and continuing for ten (10) years
thereafter, derived from Shared Ownership Products at Licensed Shared Ownership
Projects, Affiliated Unbranded Shared Ownership Projects and new phases or
expansions of any Shared Ownership Projects to the extent that such Shared
Ownership Projects or such new phases or expansions were not in active sales as
of the payment date, and the Exclusivity Test set forth in Section 2.3 shall
continue to apply. Notwithstanding the foregoing, if after Licensee exercises
the Licensee Exclusivity Termination Option, Licensee, whether itself or through
an Affiliate (including any Permitted Affiliate), enters into a license
agreement to develop, sell and market, Shared Ownership Products under a Lodging
Competitor Brand or a brand of a Licensor SOI Competitor in the Upper-Upscale
Brand Segment and/or the Luxury Brand Segment of the Shared Ownership Business,
such license agreement shall not be exclusive to such new licensor and shall not
prevent Licensee from continuing, at its option, to make applications to
Licensor for New Projects. If Licensee sends written notice of the exercise of
the Licensee Exclusivity Termination Option and elects, but fails to actually
make the $10,000,000 payment (as adjusted) described in this Section 2.3(c) when
due, then Licensor may pursue its remedies set forth Section 17.2(a)(i) of this
Agreement (provided, however, the sixty (60) day cure period shall be reduced to
five (5) Business Days in this instance).

 

Section 2.4                                    Licensor’s Reserved Rights. 
Licensee agrees that, except as set forth in Section 2.2 of this Agreement,
Licensor and its Affiliates expressly retain the right to do any of the
following:

 

(a)                                 (i) acquire, invest in, become the operator
of, or otherwise have the right to use a Subsequently Acquired Brand; provided,
however, that, at the time of acquisition, any branded or unbranded Shared
Ownership Business is an ancillary part of a branded Lodging Business (such
Shared Ownership Business shall be deemed ancillary if at the time of
acquisition the number of Shared Ownership Units that are the subject of the
acquisition (whether owned, leased, managed or franchised), is equal to twenty
percent (20%) or less of the number of hotel rooms that are the subject of such
acquisition (whether owned, leased, managed or franchised)); and

 

(ii) then engage in the Shared Ownership Business under such Subsequently
Acquired Brand, including, without limitation, developing a Shared Ownership
Business using the Subsequently Acquired Brand, if none existed at the time of
acquisition of such Subsequently Acquired Brand.

 

Licensor shall at all times during the Term be permitted to use and sublicense
the Licensor Intellectual Property, the Branded Elements and the System in such
Shared Ownership Business operated under such Subsequently Acquired Brand;
provided, however, (A) during the Term, Licensor shall be prohibited from using
the Licensed Hyatt Marks in such Shared Ownership Business operated under such
Subsequently Acquired Brand (other than as a means of identification or as being
identified as a part of the “Hyatt Family

 

6

--------------------------------------------------------------------------------


 

of Brands” or any successor program adopted by Licensor), and (B) during the
Exclusivity Period, Licensor shall be permitted to use and sublicense the other
Licensor Intellectual Property, the Branded Elements and the System in such
Shared Ownership Business operated under such Subsequently Acquired Brand only
for so long as (x) such Shared Ownership Business operated under such
Subsequently Acquired Brand participates in the Hotel Reservation System, the
Brand Loyalty Programs and other aspects of the System on terms substantially
similar to, but in no event more favorable than, terms upon which Licensee
participates in the same, and (y) Licensee is provided access to customers and
members derived from such Subsequently Acquired Brand database or program in
accordance with Section 10.2(a)(ii) of this Agreement, which access shall be
substantially similar to any access provided to such Subsequently Acquired Brand
with respect to customers of the Licensor Lodging Business and the Brand Loyalty
Program.

 

(b)                                 own a Non-Controlling Interest in a Person
whose primary business is the Shared Ownership Business, that does not use the
Licensor Intellectual Property, the Branded Elements or the System;

 

(c)                                  purchase or otherwise invest in
securitizations of receivables arising from sales at Shared Ownership Projects
and which securitizations are issued and offered by unrelated third parties;

 

(d)                                 after the Exclusivity Period, engage in all
aspects of the Shared Ownership Business, including with the use and sublicense
of the Licensor Intellectual Property, the Branded Elements and the System
without diminishing Licensee’s express rights to use the same under this
Agreement;

 

(e)                                  engage in any Whole Ownership Residential
Business under existing brands and brands that Licensor or its Affiliates may
develop or acquire in the future, including, without limitation, developing,
selling, marketing, owning, leasing, operating, managing, licensing or
franchising Residential Units in a Condominium Hotel (so long as the interests
in Residential Units in any such condominium are marketed and sold solely as
whole ownership and not as Shared Ownership Products), and to use and sublicense
the use of the Licensor Intellectual Property, the Branded Elements and the
System in connection therewith;

 

(f)                                   engage in Licensor’s Lodging Business
(including the Resort Lodging Business), including, without limitation,
developing, marketing, owning, operating, managing, licensing or franchising any
Licensor Lodging Facilities (including Resort Lodging Facilities) on a
system-wide basis;

 

(g)                                  allow other Licensor Lodging Facilities
operated, licensed, or franchised by Licensor or its Affiliates to use in
connection with such Licensor Lodging Facilities, various components of the
Branded Elements and the System (including, without limitation, the Brand
Loyalty Programs and the Hotel Reservation System) that are not used exclusively
in connection with the Licensed Shared Ownership Business;

 

(h)                                 manage or rent Shared Ownership Products not
using any of the Licensor Intellectual Property, the Branded Elements or the
System;

 

(i)                                     accept multi-year advanced bookings or
advance deposits or payments for stays at specific Licensor Lodging Facilities
and Residential Units;

 

(j)                                    own, develop, manage, lease, operate,
sell, market, finance, license and franchise Resort Lodging Business Programs;
provided, however, during the Exclusivity Period, Licensor and its Affiliates
shall not use any Licensor Customer Information from any Brand Loyalty Program
or use Licensor Lodging Facilities (other than Resort Lodging Facilities) to
market and sell such Resort Lodging Business

 

7

--------------------------------------------------------------------------------


 

Programs (and, notwithstanding the foregoing, Licensor and its Affiliates shall
have the full right, including during the Exclusivity Period, to continue
engaging in its current Lodging Business and offering of Resort Lodging Business
Programs with Playa Hotels and Resorts in a manner substantially similar to that
in effect as of the Effective Date);

 

(k)                                 own, operate, manage, license or franchise
any businesses or services that are ancillary to the Shared Ownership Business
that do not use the Branded Elements or Licensed Hyatt Marks, such as amenities
at a Shared Ownership Project, including country clubs, spas, golf courses, food
and beverage outlets, and gift and sundry shop; and

 

(l)                                     otherwise engage in activities that are
not prohibited under this Agreement or the Transaction Agreements, all provided
that, unless Licensee otherwise agrees in writing, no such activities above may
(x) involve or utilize in any way the Licensee Intellectual Property or Licensee
Member Information (to the extent not included in Licensor Customer
Information), and (y) during the Term, involve or utilize in any way the names
“Hyatt Residence Club”, “Hyatt Vacation Club”, “Hyatt Residence Club
International”, “Hyatt Vacation Club International”, “Hyatt Shared Ownership”,
“Hyatt Vacation Ownership”, “Hyatt Fractional Ownership” or “Hyatt International
Club” (in such exact order and form) (collectively and excluding any of the
names subject to subsection (A) below, the “Reserved Names”); provided, however,
that upon the termination or expiration of the Exclusivity Period, (A) Licensor
and its Affiliates may use, on an exclusive basis, any of the above names to the
extent such names were not in use by Licensee at the time the Exclusivity Period
terminated or expired, (B) Licensor and its Affiliates may not use any other
names using the Licensor Intellectual Property which were approved by Licensor
(in a writing that references this Section 2.4(l)) for Licensee’s exclusive use
and were in use by Licensee at the time the Exclusivity Period terminated or
expired (in such exact order and form approved by Licensor and used by Licensee
at such time (collectively, the “Additional Names”), and (C) Licensee, the
Permitted Affiliates and Permitted Sublicensees shall have the continued right
to use, on an exclusive basis, all of the Reserved Names and the Additional
Names.

 

(m)                             For the avoidance of doubt, Licensor and its
Affiliates expressly retain the right to use the name and mark “Hyatt” and any
variations thereof (but not the Reserved Names or the Additional Names  (in such
exact order and form)) in connection with any business other than the Shared
Ownership Business, including, without limitation, branding a passenger ship or
cruise line or lodging facilities on a passenger ship or cruise line, provided,
that Licensor and its Affiliates shall not use the Licensor Intellectual
Property, the Branded Elements or the System for developing, selling, marketing,
managing, operating, or financing Shared Ownership Products or Shared Ownership
Units on a passenger ship or cruise line.  In connection with the foregoing
uses, Licensor and Licensee agree to use good faith efforts to establish
reasonable parameters and to take reasonable steps to provide for appropriate
brand separation sufficient to avoid customer confusion.

 

(n)                                 Licensor reserves all rights in the Licensor
Intellectual Property, the Branded Elements and the System not expressly granted
to Licensee in this Agreement, including without limitation any individual
elements or components thereof.

 

(o)                                 Licensee acknowledges and agrees that,
notwithstanding anything in this Agreement to the contrary, Licensor shall not
be restricted in any manner from using the terms “vacation”, “resort”, “club”,
“lodge”, “residence”, “villa”, “destination”, or similar generic terms in
connection with the development, promotion, or operation of any of Licensor’s
businesses.  In addition, Licensee acknowledges and agrees that during the Term
and pursuant to the terms of this Agreement, Licensor shall not be restricted in
any manner from using any of the following word combinations: “Hyatt Club”,
“Hyatt Residence(s)”, “Hyatt Vacation(s)”, “Residence Club” (without being
prefaced with “Hyatt”), or “Vacation Club” (without being prefaced with “Hyatt”)
or similar terms in connection with the development, promotion, or operation of
any

 

8

--------------------------------------------------------------------------------


 

of Licensor’s businesses; provided, however, during the Exclusivity Period,
Licensor and its Affiliates shall be prohibited from using any word combinations
that include “Hyatt Club” together with other language that utilizes terminology
that uniquely relates to the Shared Ownership Business, including, but not
limited to, “Vacation(s)”, “Residence(s)”, “Vacation(s) International” or
“Residence(s) International.”  In connection with the foregoing uses, Licensor
and Licensee agree to use good faith efforts to establish reasonable parameters
and to take reasonable steps to provide for appropriate brand separation
sufficient to avoid customer confusion.

 

Section 2.5                                    Licensee’s Reserved Rights.

 

(a)                                 Subject to Sections 8.3(b) and 8.3(c) of
this Agreement, Licensor agrees that Licensee and its Affiliates expressly
retain the right to engage in any Whole Ownership Residential Business or
Lodging Business, including under existing brands owned by Licensee or any of
its Affiliates and brands that Licensee or its Affiliates may develop or acquire
in the future and to use and sublicense the Licensee Intellectual Property and
Licensee Member Information in connection therewith; provided that, unless
Licensor otherwise agrees in writing in its sole discretion, no such activities
above may involve or utilize in any way the Licensor Intellectual Property, the
Branded Elements or the System.

 

(b)                                 Licensor agrees that, except with respect to
such limitations as are set forth in this Agreement, Licensee and its Affiliates
expressly retain the right to engage in the Shared Ownership Business, including
in the following manners:

 

(i)                                     under the PHG Brand in a manner
reasonably consistent with the operations of the Shared Ownership Business under
the PHG Brand as of the Effective Date,

 

(ii)                                  under another brand that Licensee or an
Affiliate owns as of the Effective Date or may own, acquire or develop
subsequent to the Effective Date; provided, however, during the Exclusivity
Period, such business does not include owning, developing or acquiring a Shared
Ownership Project (other than in connection with a Multi-Tier Acquisition) or
selling or marketing Shared Ownership Products, under a Lodging Competitor Brand
or a brand of a Licensor SOI Branded Competitor (except as expressly permitted
under Section 8.4(a) of this Agreement) in the Upper-Upscale Brand Segment and
Luxury Brand Segment in which the Licensed Shared Ownership Business operates,

 

(iii)                               on an unbranded basis,

 

(iv)                              at and with respect to Unbranded Shared
Ownership Projects permitted under Section 5.2(d) of this Agreement,

 

(v)                                 at and with respect to any Shared Ownership
Projects that are acquired as part of a Multi-Tier Acquisition, and

 

(vi)                              general Shared Ownership Business (not
otherwise limited as set forth in this Agreement), including, without
limitation, management operations, exchange company operations, reservation
servicing, loan servicing and collections operations;

 

provided, however, that, except as expressly provided in this Agreement, unless
Licensor otherwise agrees in writing in its sole discretion, none of the
activities in this Section 2.5(b) may involve or utilize in any way the Licensor
Intellectual Property, the Branded Elements or the System.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Licensee reserves all rights in the
Licensee Intellectual Property and Licensee Confidential Information, including,
without limitation, any Licensee individual elements or components thereof.

 

(d)                                 Licensor acknowledges and agrees that,
notwithstanding anything in this Agreement to the contrary, Licensee shall not
be restricted in any manner from using the terms “vacation”, “resort”, “club”,
“lodge”, “residence”, “villa”, “destination”, or similar generic terms in
connection with the development, promotion, or operation of any of Licensee’s
businesses.  In addition, Licensor acknowledges and agrees that during the Term
and pursuant to the terms of this Agreement, Licensee shall not be restricted in
any manner from using any of the Reserved Names or the Additional Names (in such
exact order and form) in connection with the development, promotion, or
operation of the Licensed Shared Ownership Business.  In connection with the
foregoing uses, Licensor and Licensee agree to use good faith efforts to
establish reasonable parameters and to take reasonable steps to provide for
appropriate brand separation sufficient to avoid customer confusion. For the
avoidance of doubt, Licensee, its Permitted Affiliates and Permitted
Sublicensees shall be prohibited from using any of the following word
combinations: “Hyatt Club” or “Hyatt Club” preceding any other word, including,
but not limited to, “Vacation(s)”, “Residence(s)”, “Vacation(s) International”
or “Residence(s) International.”

 

(e)                                  Licensee and its Affiliates may engage in
any activity that is not prohibited under this Agreement or the Transaction
Agreements.

 

Section 2.6                                    Subsequently Acquired Brand;
Right of First Offer.

 

(a)                                 Licensee acknowledges that Licensor and its
Affiliates may acquire a Subsequently Acquired Brand and engage in the Shared
Ownership Business under such Subsequently Acquired Brand, and use and
sublicense the Licensor Intellectual Property (excluding the Licensed Hyatt
Marks), the Branded Elements and the System in connection therewith in the
manner described in this Agreement.  Notwithstanding anything herein to the
contrary, Licensor and its Affiliates will have the right (and will have the
right to permit third parties, under a management, licensing or franchise
agreement or otherwise) to (x) market, offer, and sell units in any Shared
Ownership Project that is part of such Shared Ownership Business at any hotel
(provided such hotel, during the Exclusivity Period, is not named or branded as
a “Hyatt” hotel (other than as a means of identification or as being identified
as a part of the “Hyatt Family of Brands” or any successor program adopted by
Licensor)) acquired by Licensor or its Affiliates as part of the acquisition of
a Subsequently Acquired Brand which is adjacent to such Shared Ownership Project
(an “Adjacent Hotel”) to any Person, including guests of such Adjacent Hotel,
(y) place overflow guests of such Adjacent Hotel in the adjacent Shared
Ownership Project on a transient basis, and (z) offer potential customers of the
Shared Ownership Project stays at such Adjacent Hotel in connection with the
marketing and sale of the units of such adjacent Shared Ownership Project.

 

(b)                                 Prior to negotiating a sale or license to an
unaffiliated third party of a Subsequently Acquired Brand for use in the Shared
Ownership Business, Licensor will give Licensee written notice of its decision
to sell or license the Subsequently Acquired Brand for use in the Shared
Ownership Business (or a Controlling interest in the owner(s) of such
Subsequently Acquired Brand), and, during the period of thirty (30) days after
such notice, Licensor will negotiate in good faith with Licensee for a mutually
satisfactory “letter of intent” to be followed in the next sixty (60) days by a
definitive agreement for the purchase or license of the Subsequently Acquired
Brand. If, after the expiration of ninety (90) days following the date of
Licensor’s notice of its desire to sell or license the Subsequently Acquired
Brand, Licensee and Licensor have not entered into a mutually acceptable
definitive agreement for the purchase or license of the Subsequently Acquired
Brand, Licensor shall be free to enter into within a period of two hundred
seventy (270) days thereafter a binding contract to sell or license the
Subsequently Acquired Brand to a third-party so long as the aggregate
consideration to such third-party is not less than 97% of the aggregate
consideration that Licensor offered to sell or license the Subsequently Acquired
Brand to Licensee.  For

 

10

--------------------------------------------------------------------------------


 

purposes of determining “aggregate consideration” above, the parties shall take
into account the amount of assumed indebtedness for borrowed money, the fair
market value of non-cash consideration, the present value of any future
consideration and other similar factors, and other material terms.  Licensor
shall promptly provide Licensee with the name of the prospective purchaser or
licensee, the price, and the terms and conditions of such proposed sale or
license of the Subsequently Acquired Brand, together with all other information
reasonably requested by Licensee in order for Licensee to confirm that the
requirements of this Section 2.6(b) have been met.

 

Section 2.7                                    Similar Lines of Business.

 

(a)                                 Nothing in this Agreement is intended to
prevent Licensor or its Affiliates from remaining competitive in the Lodging
Business (including, without limitation, the Resort Lodging Business) and Whole
Ownership Residential Business due to the evolution of such businesses over
time. Licensee agrees that Licensor and its Affiliates shall have the right to
develop, offer, operate, market and promote products, benefits, services and
rewards under any brand, trade name, trademark and service mark, including those
using the word “Hyatt” (other than the Reserved Names or Additional Names) and
using the Branded Elements and the System, but only to the extent that such
products, benefits, services and rewards are not Shared Ownership Products.
Licensor and its Affiliates shall not call or refer to any of its properties (or
any such products, benefits, services or rewards) as “timeshare”, “fractional”,
“vacation club”, “vacation ownership”, “shared ownership”, or “destination club”
or similar terms commonly used for Shared Ownership Projects.

 

(b)                                 Nothing in this Agreement is intended to
prevent Licensee or its Affiliates from remaining competitive in the Shared
Ownership Business due to the evolution of such business over time; provided,
that, Licensee shall be permitted to use the Licensor Intellectual Property,
Branded Elements and the System only as expressly provided in this Agreement.

 

(c)                                  In the event that Licensor’s or its
Affiliates’ exercise of their rights under Section 2.7(a) above has a material
adverse effect on the Licensed Shared Ownership Business (or Licensee notifies
Licensor that the exercise of such rights has the potential to have a material
adverse effect on Licensee’s business as described above), then the parties
shall meet to discuss alternative approaches to mitigating such effect, or agree
to some other arrangement acceptable to both parties. In the event the parties
are unable to agree on such an arrangement, then either party shall have the
right to have the matter decided by arbitration pursuant to Section 21.3 of this
Agreement; provided, that any remedy shall be limited to the payment of a
liquidated sum certain payable within a specified time after the date of the
resolution by the arbitrator (and in no event shall a party be entitled to an
injunction, restraining order or other relief to prevent the other party from
proceeding with the conduct of the business at issue).

 

ARTICLE 3

 

FEES AND CHARGES

 

Section 3.1                                    Shared Ownership Royalty Fees.

 

(a)                                 When (x) an initial sale or re-sale of a
Licensed Shared Ownership Product, or (y) an initial sale or re-sale of Shared
Ownership Products at Affiliated Unbranded Shared Ownership Projects (as more
fully set forth below) is deemed to have occurred pursuant to
Section 3.1(b) below, Licensee shall pay to Licensor a fee (the “Shared
Ownership Royalty Fee”) in an amount equal to:

 

(i)                                     (A) one and one-half percent (1.5%) of
the Gross Sales Price for initial sales by Licensee, its Permitted Affiliates or
Permitted Sublicensees of Licensed Shared Ownership

 

11

--------------------------------------------------------------------------------


 

Products and Shared Ownership Products at Affiliated Unbranded Shared Ownership
Projects, whether directly or through the conveyance or issuance of deeded
interests, beneficial interests, other ownership interests, use rights, points
or other entitlements (whether the value of which is denominated as points,
weeks, or any other currency), including interests in a land trust or similar
real estate vehicle, and (B) one percent (1%) of the Gross Sales Price for
re-sales of such Licensed Shared Ownership Products and Shared Ownership
Products at Affiliated Unbranded Shared Ownership Projects by Licensee, its
Permitted Affiliates or Permitted Sublicensees; plus

 

(ii)                                  with respect to the initial sale of
Licensed Shared Ownership Products or Shared Ownership Products at Affiliated
Unbranded Shared Ownership Projects by Permitted Sublicensees, (A) fifty percent
(50%) of any fees charged by Licensee or its Permitted Affiliates to such
Permitted Sublicensee in excess of three percent (3%) of the Gross Sales Price
for the initial sale of such Licensed Shared Ownership Products or Shared
Ownership Products at Affiliated Unbranded Shared Ownership Projects, and
(B) fifty percent (50%) of any other fees charged by Licensee or its Permitted
Affiliates to such Permitted Sublicensee for the use of the brand and on account
of the sublicense, including any application fee, upfront fee or other charge,
less out-of-pocket expenses reasonably incurred by Licensee or its Permitted
Affiliates with respect thereto; provided, however, in a “fee for service”
contractual relationship in which sales, marketing and/or administrative fees
are paid to Licensee or a Permitted Affiliate by a Permitted Sublicensee, in
consideration for conducting sales, marketing and/or administrative services in
connection with such Permitted Sublicensee’s Shared Ownership Product no portion
of such sales, marketing and/or administrative fees paid to Licensee or its
Permitted Affiliate for performing such sales, marketing and/or administrative
services shall be paid or payable to Licensor.

 

(b)                                 A sale shall be deemed to have occurred with
respect to the initial sale or re-sale of Licensed Shared Ownership Products or
the initial sale or re-sale of Shared Ownership Products at Affiliated Unbranded
Shared Ownership Projects when all of the following conditions have been
satisfied:

 

(i)                                     A written agreement is executed by a
purchaser and has been accepted by the Developer pursuant to which such
purchaser contractually commits to acquire such Shared Ownership Product
(“Purchase Contract”);

 

(ii)                                  With respect to purchase money financing
provided by Licensee, its Permitted Affiliates or Permitted Sublicensees, if
any, such purchaser has duly executed all applicable sales and purchase money
financing documents in respect of such Purchase Contract;

 

(iii)                               Such purchaser has duly tendered payment of
the full purchase price in respect of such Purchase Contract (or full required
down payment thereof in the case of purchase money financing, as applicable) by
cash, by check which has cleared, or by credit card which has been duly
processed) to either (x) the Developer or (y) a fiduciary, escrow agent, trustee
or other independent third-party designated by the Developer, as may be required
by Applicable Law;

 

(iv)                              All rescission periods applicable to such
Purchase Contract have expired, without the rescission of such Purchase Contract
by the applicable purchaser or the Developer;

 

(v)                                 All pre-conditions set forth in such
Purchase Contract and any legal requirements under Applicable Law in order for
the Purchaser to be able to exercise its rights as a member of the applicable
Licensed Club pursuant to the Club Documents, as set forth in such Purchase
Contract, shall have been duly satisfied, without the purchaser or the Developer
having exercised any right of cancellation afforded such purchaser or the
Developer under the terms of such Purchase Contract or under Applicable Law; and

 

12

--------------------------------------------------------------------------------

 

(vi)                              All payments tendered by the applicable
purchaser pursuant to such Purchase Contract have been released to Developer, a
lender or any other appropriate party from escrow; provided, however, if one
hundred eighty (180) days have passed since the expiration of all rescission
periods applicable to such Purchase Contract and all other conditions to close
not within the Developer’s control have been satisfied without such a release
occurring, then this condition shall be deemed to have been satisfied.

 

(c)                                  If a Shared Ownership Royalty Fee is
actually paid to Licensor in connection with a sale or re-sale pursuant to
Section 3.1(a) above, in which purchase money financing is provided by or
through Licensee, its Permitted Affiliates or any Permitted Sublicensee, and
(i) less than six (6) installment payments are received by Licensee, such
Permitted Affiliate or such Permitted Sublicensee, due to a default by the
purchaser on such financing, and (ii) Licensee, such Permitted Affiliate or such
Permitted Sublicensee has (A) cancelled the Purchase Contract, if closing
thereunder has not occurred, or (B) if closing of such Purchase Contract has
occurred, Licensee, its Permitted Affiliate or Permitted Sublicensee has elected
to (x) take a deed in lieu of foreclosure or other voluntary method of taking
back the subject shared ownership interest or (y) commence a foreclosure or
other judicial enforcement proceeding or, where permitted by Applicable Law,
non-judicial foreclosure or other non-judicial enforcement action against such
purchaser and/or the associated Licensed Shared Ownership Product or Shared
Ownership Product at an Affiliated Unbranded Shared Ownership Project (a
“Financing Default”), then the entire amount of the Shared Ownership Royalty Fee
actually paid to Licensor with respect to such sale shall be offset against the
next succeeding installment of the Shared Ownership Royalty Fee due to Licensor
from Licensee pursuant to Section 3.1(a) above.

 

(d)                                 For purposes of Section 3.1(a) above,

 

(i)                                     the re-sale of Licensed Shared Ownership
Products or Shared Ownership Products at Affiliated Unbranded Shared Ownership
Projects which were subject to a Financing Default shall be considered initial
sales;

 

(ii)                                  the sale of Shared Ownership Products that
were previously sold to end-user customers and are subsequently repurposed as
other types of shared ownership interests (for example, Shared Ownership
Products that are initially sold in the form of a weeks-based Shared Ownership
Product and are subsequently repurposed in the form of a trust-based beneficial
interest Shared Ownership Product) shall be considered re-sales; provided,
however, the sale of interests in Residential Units that were previously sold to
end-user customers and are subsequently repurposed as Shared Ownership Products
shall be considered initial sales;

 

(iii)                               the conversion of Shared Ownership Products
that were previously sold to end-user customers on an equivalent value basis
into other types of interests (for example, Shared Ownership Products that are
initially sold in the form of a weeks-based Shared Ownership Product and are
subsequently repurposed in the form of a trust-based beneficial interest Shared
Ownership Product and are subsequently repurposed as interests in Shared
Ownership Units) that derive their value from the interests being converted
shall not be considered an initial sale or a re-sale;

 

(iv)                              the trade-in of Shared Ownership Products that
were previously sold to end-user customers as all or a portion of the
consideration for initial Developer inventory (whether weeks-based,
points-based, or otherwise) shall be considered an initial sale of such initial
Developer inventory; and

 

(v)                                 the trade-in of Shared Ownership Products
that were previously sold to end-user customers as all or a portion of the
consideration for inventory that had been previously sold to an

 

13

--------------------------------------------------------------------------------


 

end-user customer (whether weeks-based, points-based, or otherwise) shall be
considered a re-sale of such inventory.

 

(e)                                  The Gross Sales Price shall, for purposes
of calculating the Shared Ownership Royalty Fees under Section 3.1(a) above,
include the amount of any newly-created initial or ongoing, recurring, or
installment fees or charges that may be imposed by Licensee, its Permitted
Affiliates or Permitted Sublicensees after the Effective Date that are currently
as of the Effective Date included, free of separate charge, for the rights,
benefits and services currently obtained by purchasers of such Shared Ownership
Products, upon payment of the purchase price thereof (other than promotional or
trial features for which separate fees or charges may be contemplated), or the
amount by which any other fees existing as of the Effective Date are increased
after the Effective Date, as a direct or indirect offset to any decrease in the
purchase price of such Shared Ownership Product. In the event any such new or
changed fee or charge is implemented, the Shared Ownership Royalty Fee shall be
restructured such that the amount of the Shared Ownership Royalty Fee Licensor
receives is not reduced as a result of the implementation of such new or changed
fee or charge, which restructuring may, by agreement of the parties, include
adding to the Gross Sales Price the net present value of fees or charges that
are paid on an ongoing, recurring, or installment basis discounted by a discount
rate of ten percent (10%).

 

(f)                                   The Gross Sales Price shall, for purposes
of calculating the Shared Ownership Royalty Fees under Section 3.1(a) above,
exclude the amount attributable to a gross up for imputed interest associated
with a zero percent (0%) or below market interest rate program used in relation
to financing a purchaser’s acquisition of Licensed Shared Ownership Products or
Shared Ownership Products at Affiliated Unbranded Shared Ownership Projects, but
only where the Gross Sales Price is offered at different amounts to the
customers on a programmatic basis, depending on the financing or payment terms
selected by the customer.

 

(g)                                  Solely with respect to Shared Ownership
Products for which there are Purchase Contracts executed before the Effective
Date, but for which the closing of the sales pursuant to such Purchase Contracts
occur after the Effective Date, the amount of Shared Ownership Royalty Fees on
such sales shall be payable on the difference between the Gross Sales Price and
any amount of such Gross Sales Price that has been retained by Licensor or its
Affiliates.

 

Section 3.2                                    Other Royalty Fees.

 

(a)                                 Licensee shall pay to Licensor a fee (the
“Management Royalty Fee”) in an amount equal to (i) nine percent (9%) of all
property management fees received by Licensee, its Permitted Affiliates or
Permitted Sublicensees which property management fees are attributable to or
payable for any property management services provided by Licensee, its Permitted
Affiliates or Permitted Sublicensees at Licensed Shared Ownership Projects or
Licensed Residential Projects (whether to Owners’ Associations, Developers,
other development entities or otherwise), and (ii) five percent (5%) of all
property management fees received by Licensee, its Permitted Affiliates or
Permitted Sublicensees which property management fees are attributable to or
payable for any property management services provided by Licensee, its Permitted
Affiliates or Permitted Sublicensees at Affiliated Unbranded Shared Ownership
Projects (whether to Owners’ Associations, Developers, other development
entities or otherwise); provided, however, that any property management fees
received by Licensee, its Permitted Affiliates or Permitted Sublicensees which
are attributable to unsold inventory of Shared Ownership Products at the subject
Licensed Shared Ownership Projects or Affiliated Unbranded Shared Ownership
Projects will be excluded from the property management fees subject to the
Management Royalty Fee.

 

(b)                                 Licensee shall pay to Licensor a fee (the
“Club Royalty Fee”) in an amount equal to three percent (3%) of the Licensed
Club Dues collected by Licensee, its Permitted Affiliates or Permitted

 

14

--------------------------------------------------------------------------------


 

Sublicensees, from any owner of a Licensed Shared Ownership Product or of a
Shared Ownership Product at an Affiliated Unbranded Shared Ownership Project,
who is a Member of a Licensed Club or from the related Owners’ Association, if
such Owners’ Association has collected Licensed Club Dues from the Member on
behalf of a Licensed Club.

 

(c)                                  Licensee’s Affiliate, the owner and
operator of the Hyatt Carmel Highlands Hotel, located at 120 Highlands Drive,
Carmel, California, shall pay to Licensor certain fees (the “Carmel Hotel
Royalty Fee”) set forth in the Carmel Hotel Franchise Agreement.

 

(d)                                 Licensee shall pay to Licensor a fee (the
“Rental Royalty Fee”) in an amount equal to five percent (5%) of the Gross
Rental Payments for rentals by Licensee, a Permitted Affiliate or a Permitted
Sublicensee of existing physical units that at the time of the rental are
either: (i) Licensed Shared Ownership Units or units that are not at such time,
but are contemplated to be dedicated as Licensed Shared Ownership Units pursuant
to the recordation of a declaration subjecting such Shared Ownership Units to a
shared ownership regime, or (ii) Licensed Residential Units.  Notwithstanding
the foregoing to the contrary, no Rental Royalty Fee shall be payable to
Licensor for the rental by Licensee, a Permitted Affiliate or a Permitted
Sublicensee of (A) commercial or retail units or common areas owned by the
applicable Developer or other development entity, (B) Shared Ownership Units at
an Affiliated Unbranded Shared Ownership Project, or (C) any physical unit not
yet dedicated to a shared ownership regime or any Licensed Shared Ownership Unit
where such units are being used for marketing purposes as a “mini vac” or
otherwise as an accommodation for a prospective purchaser of a Licensed Shared
Ownership Product; provided such units are not booked through the Hotel
Reservation System.  In such event, Licensor will only be entitled to receive a
standard reservation fee, if applicable.  With respect to rentals of Licensed
Shared Ownership Units or Licensed Residential Units by a Licensed Club, the
Rental Royalty Fee shall be calculated as five percent (5%) of the difference of
(x) the Gross Rental Revenue for rentals by the Licensed Club for such period
less (y) the cost of Brand Loyalty Program points purchased during such period
and awarded to Members of the Licensed Club solely in consideration of such
Members’ exchange of their Licensed Shared Ownership Products or Licensed
Residential Units for such Brand Loyalty Program points.

 

Section 3.3                                    Other Fees and Reimbursable
Expenses.

 

(a)                                 Licensee shall pay to Licensor or its
Affiliates the following fees and charges: (i) an annual Marketing Support
Charge payable in four (4) equal installments each year within thirty (30) days
after the end of each calendar quarter, as described in Section 10.1 of this
Agreement, if applicable; (ii) an annual Customer Analytics Charge payable in
four (4) equal installments each year within thirty (30) days after the end of
each calendar quarter, as described in Section 10.2 of this Agreement, if
applicable; (iii) with respect to each New Project (including any Affiliated
Unbranded Shared Ownership Project), the New Project Application Fee, as
described in Section 5.2 of this Agreement; and (iv) with respect to each New
Project (including any Affiliated Unbranded Shared Ownership Project) and
certain significant renovations of a Project, the TSA Consulting Charge provided
for in the Hyatt Technical Services Consulting Agreement and Sections 5.2(g) and
7.2(a) of this Agreement (collectively, the “Service Fees and Charges”). All
Service Fees and Charges shall be payable in advance, except as otherwise set
forth in this Section 3.3(a).

 

(b)                                 Licensee shall pay to Licensor or its
Affiliates (i) the Licensor Usage Fees for ongoing services provided by Licensor
and/or its Affiliates, including the use of certain of Licensor’s Electronic
Systems and other systems, copyrights, and other materials owned by Licensor or
its Affiliates, as applicable, under this Agreement, the Hotel Reservation
System Services Agreement, and the Gold Passport Participation Agreement, and
related reimbursable expenses; (ii) Direct Marketing Costs and any other
applicable fees and charges for Licensee’s participation in any optional or
agreed upon advertising, marketing and promotional activities, materials and
programs made available to Licensee by Licensor in

 

15

--------------------------------------------------------------------------------


 

which Licensee elects to participate, as provided in Section 8.5 and Article 10
of this Agreement or otherwise; (iii) amounts specified by Licensor or its
Affiliates for inspections, examinations and audits under the circumstances set
forth in Sections 7.4 and 14.3 of this Agreement; (iv) the non-reimbursed costs
incurred by Licensor or its Affiliate pursuant to Section 7.6 of this Agreement,
and (v) the applicable fees and charges for Licensee’s participation in any
optional training or other programs and systems which are (x) offered by
Licensor or an Affiliate of Licensor or (y) specifically requested by Licensee,
its Permitted Affiliates or Permitted Sublicensees and agreed to by Licensor,
pursuant to Section 10.3 of this Agreement.  Except as otherwise stated in this
Agreement, the Gold Passport Participation Agreement or the Hotel Reservation
System Services Agreement, Licensee shall pay to Licensor all related Travel
Expenses for individuals who provide the services described in this
Section 3.3(b).  Licensee shall not be obligated to provide accommodations or
pay related Travel Expenses in excess of what would be required under Licensor’s
internal travel reimbursement policies.

 

(c)                                  Charges for items described in Sections
3.3(b) above will be determined on a fair and commercially reasonable basis.  To
the extent applicable, such charges will be determined in a manner consistent
with the manner in which such charges are made with respect to the Licensor
Lodging Facilities receiving the services or participating in the programs or
systems to which such fees, expenses, or costs are applicable and, where
appropriate, shall take into account the manner and extent to which such
services, programs, or systems are used by the Licensed Business, as the same
may change from time to time.

 

Section 3.4                                    Making of Payments; Delegation of
Duties and Performance of Services.

 

(a)                                 The Royalty Fees payable under Sections 3.1
and 3.2 of this Agreement shall be paid within thirty (30) days following the
end of each calendar quarter, as applicable, during the Term for the immediately
preceding calendar quarter along with any reports required under Section 14.2 of
this Agreement.  All other payments, reimbursements and fees required by this
Agreement, whether payable by Licensee or its Affiliates to Licensor or its
Affiliates or by Licensor or its Affiliates to Licensee or its Affiliates, will
be made within thirty (30) days after receipt by Licensee or its Affiliate or
Licensor or its Affiliate, as the case may be, of each statement for such
payment. Payments due to either party or their respective Affiliates, unless
otherwise agreed, will be paid by wire transfer of immediately available funds
by Licensee to Licensor or by Licensor to Licensee, as applicable, in the United
States to the accounts designated by the receiving party.

 

(b)                                 For the avoidance of doubt, Licensee shall
be responsible for all Royalty Fees, Service Fees and Charges and all other
fees, expenses, costs and other charges owed to Licensor or its Affiliates by
Licensee, its Permitted Affiliates and Permitted Sublicensees pursuant to this
Agreement, any Sublicense Agreement, the Gold Passport Participation Agreement,
the Carmel Hotel Franchise Agreement, the Hotel Reservation System Services
Agreement and the Hyatt Technical Services Consulting Agreement.

 

(c)                                  Licensor has the right to have any service
or obligation of Licensor under this Agreement be performed by an Affiliate of
Licensor, and Licensee agrees to accept performance by such Affiliate. Licensor
may designate that payment be made to one of its Affiliates instead of Licensor,
and Licensee and its Affiliates must make such payments as designated; provided,
however, that Licensee and its Affiliates shall have no obligation to pay more
than it otherwise would have paid had Licensor not made such designation.

 

(d)                                 To the extent that Licensee has the right
under this Agreement to have any service or obligation of Licensee under this
Agreement be performed by an Affiliate of Licensee, Licensor agrees to accept
performance by such Affiliate. Licensee may designate that payment be made to
one of its Affiliates instead of Licensee, and Licensor and its Affiliates must
make such payments as designated; provided,

 

16

--------------------------------------------------------------------------------


 

however, that Licensor and its Affiliates shall have no obligation to pay more
than it otherwise would have paid had Licensee not made such designation.

 

(e)                                  Unless as specified in Section 3.1(c) of
this Agreement or as otherwise specified herein, all fees that Licensee pays to
Licensor or its Affiliates during the Term, are non-refundable.

 

Section 3.5                                    Interest on Late Payments.  If
any payment due under this Agreement (including, without limitation, any Royalty
Fees, Service Fees and Charges, Licensor Usage Fees or installments of Extension
Fees or Exclusivity Continuation Fees that may become due) is not received by
the party to which such payment is due on or before its due date, such payment
will be deemed overdue, and paying party must pay to the receiving party, in
addition to the overdue amount, interest on such overdue amount which will
accrue at the Interest Rate, compounded quarterly, from the date such overdue
amount was due until paid. Interest is not in lieu of any other remedies the
receiving party may have.

 

Section 3.6                                    Currency and Taxes.

 

(a)                                 All amounts payable to Licensor or Licensee
or their respective Affiliates under this Agreement, the Hotel Reservation
System Services Agreement, the Gold Passport Participation Agreement, the Carmel
Hotel Franchise Agreement, the Sublicense Agreements, and the Hyatt Technical
Services Consulting Agreements and, except as expressly otherwise agreed to by
the parties, any other payments required for services provided to Licensee, its
Permitted Affiliates or Permitted Sublicensees by Licensor or its Affiliates
pursuant to this Agreement (including any judgment or arbitral award) must be
paid in United States Dollars (collectively, “Payment Obligations”).  With
respect to amounts requiring conversion to United States Dollars, such amounts
shall be calculated and converted using the exchange rate as reported by the
Wall Street Journal or such other financial institution as the parties may agree
in writing, as follows:  (i) when calculating the Royalty Fees, such amounts
shall be converted using the exchange rate in effect on the date such payment is
due, or if payments are invoiced, the date of Licensor’s invoice, which shall be
sent in accordance with its normal business practices; (ii) when calculating the
amounts due to Licensor or Licensee under this Agreement in respect of
reimbursable expenses incurred in currencies other than United States Dollars,
such amounts shall be converted using the exchange rate in effect on the date
such reimbursable expenses were incurred, and (iii) when calculating overdue
payments and related interest payable to Licensor under this Agreement, these
amounts shall be converted using the exchange rate that will yield the greatest
United States Dollars in effect either (x) in accordance with the payment dates
specified for such amounts in this Agreement or (y) at the time of payment.

 

(b)                                 Licensee, its Permitted Affiliates and
Permitted Sublicensees must promptly pay when due all Taxes levied or assessed
against Licensee and its Permitted Affiliates by any Tax authority relating to
the Projects and the Licensed Business, Licensee, its Permitted Affiliates,
Permitted Sublicensees, this Agreement, the Payment Obligations or in connection
with the operation of the Projects or the Licensed Business.  Subject to
Sections 3.6(c) and (d) below and to the extent the failure to pay such Taxes
has an adverse effect on Licensee, Licensor and its Affiliates shall promptly
pay when due all Taxes levied or assessed directly against it or any of its
Affiliates by any Tax authority relating to this Agreement or the Payment
Obligations.

 

(c)                                  If any gross receipts, sales, use, excise,
value added or similar tax is imposed upon Licensor due to any payment Licensee
makes to Licensor under this Agreement (but not Licensor’s own income taxes) and
Licensor pays such amounts due, then Licensee must reimburse Licensor for all
payments of such taxes Licensor makes so that the amount of Licensee’s payments
that Licensor retains after paying the applicable taxes equals the full amount
of the payments Licensee was required to make under this Agreement had the tax
not been imposed upon Licensor.  All amounts payable pursuant to this Agreement
or any related agreement between Licensor (or its Affiliate) and Licensee are
exclusive of any

 

17

--------------------------------------------------------------------------------


 

such taxes.  Accordingly, if applicable, and to the extent Licensee is aware of
such tax payments to be made by Licensor, Licensee’s payments shall, in
addition, include an amount equal to any and all such taxes imposed by law on
any payments to be made pursuant to this Agreement or any related agreement. 
Licensor shall reasonably cooperate with Licensee, at Licensee’s cost, with
respect to attempts by Licensee to negotiate with the applicable Governmental
Authority for an exemption of the Licensed Business from such taxes imposed by
law on such payments.

 

(d)                                 Except with respect to the Royalty Fees
required to be paid under this Article 3, any amount to be paid or reimbursed
under this Agreement to Licensor or Licensee or their respective Affiliates, for
reimbursable expenses, including Travel Expenses, shall be made free and clear
and without deduction for any Taxes or withholding of Taxes so that the amount
actually received in respect of such payment (after payment of Taxes) equals the
full amount stated to be payable in respect of such payment. To the extent any
Applicable Law requires or allows deduction, payment or withholding of Taxes to
be paid by the paying party directly to a Governmental Authority, the paying
party must account for and pay such amounts promptly and provide to the
receiving party receipts or other proof of such payment promptly upon receipt.

 

ARTICLE 4

 

TERM

 

Section 4.1                                    Initial Term.  The initial term
of this Agreement begins on the Effective Date and expires on December 31, 2093
(the “Initial Term”) unless sooner terminated in accordance with the terms of
this Agreement.

 

Section 4.2                                    Extension Term.

 

(a)                                 Licensee shall have the right to obtain
three (3) additional successive but independent extension terms of twenty (20)
years each (each, an “Extension Term”).  Unless waived by Licensor in its sole
discretion, Licensee must meet the following conditions in order to obtain each
Extension Term: (i) Licensee must provide Licensor with notice of its desire to
obtain the applicable Extension Term not later than December 31, 2088 for the
first Extension Term, not later than December 31, 2108 for the second Extension
Term, and not later than December 31, 2128 for the third Extension Term, which
notice shall be non-revocable; (ii) Licensee shall not then be in a continuing
event of default pursuant to the provisions of Section 17.2 of this Agreement at
the time each notice set forth in subsection (i) above is given and when the
applicable Extension Term is set to commence; and (iii) the aggregate Gross
Sales Price for the sale of Licensed Shared Ownership Products and Shared
Ownership Products at Affiliated Unbranded Shared Ownership Projects (each, the
“Actual Aggregate GSP”) during the prior twenty (20) years immediately preceding
the last day of the Initial Term or any Extension Term, as applicable (each, an
“Extension Test Period”) must not be less than one billion dollars
($1,000,000,000) as adjusted by the CPI Index at the expiration of the Initial
Term for the first Extension Term, at the expiration of the first Extension Term
for the second Extension Term, and at the expiration of the second Extension
Term for the third Extension Term (each, a “Target Aggregate GSP”).  Any
applicable Target Aggregate GSP as set forth herein shall be replaced if
applicable in this Section 4.2(a) by the Adjusted Target Aggregate GSP if any,
determined as set forth in Section 4.2(c) below.

 

(b)                                 In the event Licensee provides notice to
obtain an applicable Extension Term but then fails to satisfy condition (iii) of
Section 4.2(a) above (and the other conditions have been either met or waived)
Licensee shall be required to pay an Extension Fee (as defined below).  Licensor
shall calculate the amount of any shortfall for an Extension Test Period
utilizing the formula set forth in Section 2.3(b) of this Agreement.  The sum of
the Initial Sale Shortfall Amount and the Re-Sales Shortfall Amount for the
prior

 

18

--------------------------------------------------------------------------------


 

twenty (20) calendar year period immediately preceding the last day of any
Extension Test Period shall be collectively referred to for any Extension Term
as the “Extension Fee.”  Extension Fees, if any, shall be paid in six (6) equal
installments, with the first installment due within ten (10) Business Days after
the calculations to determine the Extension Fee for the applicable Extension
Test Period are finalized, and the remaining five (5) installments paid on the
next five (5) anniversaries of the payment of the first installment for the
applicable period.  Licensee may prepay any Extension Fee without penalty.  If
Licensee fails to pay any installment when the same becomes due and payable,
then Licensor may issue a notice to Licensee with respect to such failure. 
Licensee shall have thirty (30) days following Licensee’s receipt of such notice
to cure the failure to pay.  If Licensee fails to cure any payment failure
within such thirty (30) day period, then the entire outstanding amount of the
Extension Fee shall become due and payable. Without limiting any other remedies
that may be available to Licensor under this Agreement or otherwise, in the
event of an uncured default by Licensee of its payment of an installment of an
Extension Fee, Licensor may declare that the Term shall immediately terminate at
any time after the expiration of the applicable cure period by delivering notice
to Licensee.

 

(c)                                  The Target Aggregate GSP shall be reduced
for any Extension Test Period, as applicable, by an amount determined at the
time of calculation which is equal to the following fraction,

 

(i)                                     the numerator of which is the total
number of Shared Ownership Units in Shared Ownership Projects which were
rejected by Licensor pursuant to Section 5.2(b)(ii) or Section 5.2(b)(iii) of
this Agreement and subsequently developed by Licensee as Unbranded Shared
Ownership Projects during the applicable Extension Test Period (but not on
account of a rejection based on the location for such proposed new shared
ownership project being within a Disclosed Territorial Restriction); provided,
however, all such rejections must have been made after the complete New Project
Application of such proposed new shared ownership project has been submitted in
good faith and the related New Project Application Fee has been paid in full;
and

 

(ii)                                  the denominator of which is the sum of
(I) 109, plus (II) the total number of Shared Ownership Units in all approved
New Projects as of the date of determination.

 

The resulting fraction shall be multiplied by the then Target Aggregate GSP and
the product thereof shall be subtracted from such Target Aggregate GSP to
determine an adjusted Target Aggregate GSP (“Adjusted Target Aggregate GSP”).

 

(d)                                 Commencing on the earliest of the following
occurrences: (i) Licensee does not timely deliver notice of its desire to obtain
an applicable Extension Term, (ii) Licensee delivers notice of its desire to not
obtain an applicable Extension Term, or (iii) Licensee does not pay any
installment of the applicable Extension Fee within the applicable cure period;
then, notwithstanding anything in this Agreement to the contrary, commencing on
the date of such occurrence and continuing until the expiration of the Term,
Licensor and its Affiliates shall be permitted to conduct any aspect of the
Licensed Shared Ownership Business and use any and all of the Licensor
Intellectual Property, the Branded Elements and the System in connection
therewith.  Notwithstanding the foregoing, Licensor and its Affiliates shall be
prohibited from selling Licensed Shared Ownership Products or generating any
revenue directly related to the sale of Licensed Shared Ownership Products until
the earlier of (x) the expiration of the Term or (y) the expiration of the
Exclusivity Period.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 5

 

DEVELOPMENT RIGHTS AND RESTRICTIONS

 

Section 5.1                                    Existing Projects and Existing
Residential Projects.

 

(a)                                 The Existing Projects and the Existing
Residential Projects are listed on Exhibit B to this Agreement.  Each Existing
Project and Existing Residential Project may operate only under the applicable
Project name set forth in Exhibit B, which Project name may be changed only in
accordance with any naming protocol set forth in the Brand Standards and only
with the prior written consent of Licensor.

 

(b)                                 Licensee (or the applicable party providing
such services as of the Effective Date) may continue to:

 

(i)                                     develop, construct, renovate, market,
sell, lease, manage and/or operate Licensed Shared Ownership Products in the
Existing Projects under the System using the Licensor Intellectual Property and
Branded Elements, in accordance with (A) the applicable Brand Standards, (B) the
terms and conditions of this Agreement, (C) the terms of any applicable
sublicense, management or other agreement currently in place as of the Effective
Date providing for the licensing or use of the Licensed Hyatt Marks, the Branded
Elements and other aspects of the System at the Existing Projects (collectively,
the “Existing Project License Agreements”), and (D) the terms and conditions of
all of the other documents concerning management, operation, marketing, selling
and/or licensing with respect the Existing Projects currently in place as of the
Effective Date, including, without limitation, affiliation agreements,
management agreements, marketing agreements, licensing agreements and Club
Documents (collectively, and together with the Existing Project License
Agreements, the “Existing Project Agreements”); and

 

(ii)                                  manage and provide transient rental
services for Existing Residential Projects under the System using the Licensor
Intellectual Property and Branded Elements, in accordance with the terms and
conditions of all of the agreements concerning management, operation, transient
rental services and/or licensing with respect to the Existing Residential
Projects currently in place as of the Effective Date (collectively, the
“Existing Residential Project Agreements”).

 

Notwithstanding any provision of this Agreement to the contrary, unless and
until new agreements concerning management, operation, marketing, selling and/or
licensing with respect to the Existing Projects, or new agreements concerning
management, operation, transient rental services and/or licensing with respect
to the Existing Residential Projects, are executed after the Effective Date, the
Existing Projects shall continue to be governed by the Existing Project
Agreements, the Existing Residential Projects shall continue to be governed by
the Existing Residential Project Agreements, and Licensee shall be deemed to be
in compliance with its obligations hereunder with respect to the applicable
Existing Project or Existing Residential Project for so long as Licensee,
Permitted Affiliates and Permitted Sublicensees are in compliance in all
material respects with all of the terms and conditions in such Existing Project
Agreements or Existing Residential Project Agreements, as applicable, and in the
event of a conflict between any term or condition of the Existing Project
Agreements and this Agreement, the Existing Project Agreements shall control,
and in the event of a conflict between any term or condition of the Existing
Residential Project Agreements and this Agreement, the Existing Residential
Project Agreements shall control.  For the avoidance of doubt, nothing in this
Section 5.1, the Existing Project Agreements or the Existing Residential Project
Agreements shall modify in any respect Licensee’s payment obligations under
Article 3 or any other provision of this Agreement.  Except to the extent
required by Applicable Law, Licensee shall not amend or otherwise modify any
Existing Project Agreement or Existing Residential Project Agreement in

 

20

--------------------------------------------------------------------------------


 

any manner not consistent with the terms of this Agreement, without Licensor’s
prior written approval, which approval shall not be unreasonably withheld,
conditioned, delayed or denied.

 

(c)                                  In the event that Licensee delegates the
authority to develop, renovate, expand, market, sell and/or operate (including,
without limitation, the authority to provide transient rental services, loan
servicing services and financing services for) an Existing Project or an
Existing Residential Project, as applicable, to a Permitted Affiliate or a
Permitted Sublicensee, Licensee shall sublicense to such Permitted Affiliate or
Permitted Sublicensee such right with respect to the applicable Existing Project
or Existing Residential Project, as applicable, under a sublicense agreement in
form and substance reasonably approved by Licensor (a “Sublicense Agreement”)
under which such Permitted Affiliate or Permitted Sublicensee will be required
to perform the delegated function(s) with respect to the Existing Project or the
Existing Residential Project, as applicable, in accordance with the Sublicense
Agreement and the terms and conditions of this Agreement, and such Permitted
Affiliate or Permitted Sublicensee will agree to be jointly and severally bound
by the same responsibilities, limitations, and duties of Licensee under this
Agreement with respect to such Existing Project or Existing Residential Project,
all to the extent applicable. Each of the Permitted Affiliates or Permitted
Sublicensees who will be party to any Sublicense Agreement on or after the
Effective Date in connection with any Existing Project or Existing Residential
Project will be domiciled in Delaware, Florida, a non-U.S. jurisdiction (for
Existing Projects and Licensed Residential Projects located outside of the
United States) or any other jurisdiction agreed to by Licensor and Licensee, but
in no other jurisdiction.  Licensee shall provide Licensor with a fully-executed
copy of each Sublicense Agreement entered into hereunder and each document
entered into in connection with the Sublicense Agreement (collectively, the
“Sublicense Documents”) promptly following its execution and will notify
Licensor in writing upon the termination or expiration of any Sublicense
Agreement. Except to the extent required by Applicable Law, Licensee shall not
amend or otherwise modify any such Sublicense Agreement or any such Sublicense
Document in any material respect without Licensor’s prior written approval,
which approval shall not be unreasonably withheld, conditioned, delayed or
denied.  All Sublicense Agreements and Sublicense Documents entered into
subsequent to the Effective Date shall provide, among other things, that
(x) Licensor is an intended third party beneficiary, (y) de-identification upon
termination provisions similar to those set forth in Article 18 of this
Agreement, and (z) such Sublicense Agreements and Sublicense Documents may not
be transferred, assigned or assumed (whether voluntarily, as a result of
foreclosure, or otherwise) without Licensor’s prior written consent.  Licensee
agrees to use its commercially reasonable efforts to obtain, or cause to be
obtained, from any lender having a mortgage on an Existing Project or Existing
Residential Project, a subordination, non-disturbance and attornment agreement
(in form and substance reasonably acceptable to Licensor) whereby such lender
agrees to recognize the rights of the applicable Permitted Sublicensee under
such Sublicense Agreement or Sublicense Document in the event of the exercise by
such lender of its rights under the security documents.

 

(d)                                 The parties understand and agree that, to
the extent that the transactions relating to Existing Projects or Existing
Residential Projects described in this Agreement constitute or could be
construed as constituting a franchise sale, such franchise sale shall be exempt
from the Federal Trade Commission’s Franchise Rule disclosure requirements
pursuant to 16 C.F.R. 436.8(a)(6) and/or one or more exemptions or exclusions
under each Applicable Law with a Registration/Disclosure Requirement (defined in
Section 19.4 below).  Licensee represents and warrants to Licensor that Licensee
or at least one of its Affiliates is an entity which has been in business for at
least five (5) years and has a net worth of at least $5,424,500.

 

(e)                                  As of the Effective Date, Licensor approves
of the expansion of Existing Projects as and to the extent described on Schedule
5.1(e).  The above-referenced expansions shall require the approval of Licensor
in the manner described in Section 5.2 below (except with respect to the total
number of permitted units to be built at the applicable Existing Project, which
is deemed to be approved) and be in accordance with the terms and conditions of
this Agreement, the applicable Existing Project Agreements, and the Sublicense
Documents, including, without limitation, the then current applicable Brand
Standards);

 

21

--------------------------------------------------------------------------------


 

provided, however, no such phase, use or expansion may be rejected for the
failure to satisfy the conditions described in clauses (ii), (iii),
(iv) (provided there is no change after the Effective Date in the co-investors
or other third parties for such Existing Project) or (vii) of
Section 5.2(b) below.  Prior to initiation of any above-referenced expansion,
Licensee or the applicable Permitted Affiliate or Permitted Sublicensee shall
enter into a Hyatt Technical Services Consulting Agreement with Licensor, the
form of which is attached hereto as Exhibit E, and pay a TSA Consulting Charge
in connection therewith.  Any new phase or use or expansion not described on
Schedule 5.1(e) shall require the approval of Licensor in the manner described
in Section 5.2 below; provided, however, no such phase, use or expansion may be
rejected for the failure to satisfy the conditions described in clauses (ii),
(iii), (iv) (provided there is no change after the Effective Date in the
co-investors or other third parties for such Existing Project) or (vii) of
Section 5.2(b) below.

 

Section 5.2                                    New Projects.

 

(a)                                 Licensee shall provide Licensor with an
application (each, a “New Project Application”) in the form attached hereto as
Exhibit D for each proposed New Project or any new phase or expansion of a
Project involving a Significant Capital Expenditure that was not previously
approved by Licensor. The form of New Project Application may be modified by
Licensor or Licensee as required for compliance with Applicable Law or as
mutually agreed by the parties hereto.  Simultaneously with the submission of a
New Project Application, Licensee shall pay to Licensor an application fee (a
“New Project Application Fee”) equal to $25,000 (as adjusted by the CPI Index as
of the date of submission of the New Project Application Fee) per proposed New
Project.  The New Project Application Fee shall be inclusive of all costs and
expenses incurred in connection with providing evaluation and other approval and
vetting services for each New Project in accordance with this Section 5.2
(including Travel Expenses of Licensor and its Affiliates).  The New Project
Application submitted for approval must include all current phases, and may
include contemplated future phases for expansion purposes and the maximum
density for such Project; provided, however, any contemplated future phase or
expansion shall require the approval of Licensor in the manner described in
Section 5.2(b) below; provided, further, no such future phase or expansion that
is included in the original approval may be rejected for the failure to satisfy
the conditions described in clauses (ii), (iii), (iv) (provided there is no
change after the approval date of the original Project in the co-investors or
other third parties for such Project) or (vii) of Section 5.2(b) below.

 

(b)                                 Licensor may reject a proposed New Project
if, in its reasonable discretion:

 

(i)                                     Licensor determines that the proposed
New Project does not meet the applicable Brand Standards related to construction
and design;

 

(ii)                                  Licensor determines that the location of
the proposed New Project (A) does not meet applicable Brand Standards,
(B) jeopardizes the commercial viability of a proposed Licensor Lodging Facility
that is being actively pursued by Licensor (and “active pursuit” shall commence
upon the initiation of negotiations for a letter-of-intent with respect to such
proposed Licensor Lodging Facility and shall continue until the earlier of the
opening day of such facility or the abandonment of such facility), or (C) will
be located in an Urban Location and will have more than 50 Shared Ownership
Units (or a combination of Shared Ownership Units and other physical residential
units used for overnight accommodation in a Mixed Use Project wholly managed by
Licensee or its Permitted Affiliate), then Licensor may reject the proposed New
Project in its sole and absolute discretion (for the avoidance of doubt,
Licensor will not reject a proposed New Project under this condition (ii)(C) in
an Urban Location, if the proposed New Project consists of (x) 50 or less Shared
Ownership Units (or a combination of Shared Ownership Units and other physical
residential units used for overnight accommodation in a Mixed Use Project wholly
managed by Licensee or its Permitted Affiliate), or (y) a subsequent phase or
phases of 50 or less Shared Ownership Units once the prior phase is
Substantially Sold Out);

 

22

--------------------------------------------------------------------------------

 

(iii)                               Licensor determines that the development of
the proposed New Project would breach, or be reasonably likely to breach, any
territorial and other contractual restrictions applicable to Licensor or its
Affiliates relating to the Shared Ownership Business (“Territorial
Restrictions”) that are in effect on the date of submission of the New Project
Application, or restrictions imposed by Applicable Law on Licensor and its
Affiliates;

 

(iv)                              In the event Licensee proposes to delegate the
authority to develop, market, sell and/or operate the proposed New Project to
(A) a Permitted Affiliate which involves a co-investor with Licensee or (B) a
third-party, and Licensor determines that such co-investor or third-party (I) is
a Lodging Competitor of Licensor, (II) is known in the community as being of bad
moral character, (III) has been convicted in any court of a felony or other
criminal offense that resulted in imprisonment for one (1) year or more or a
fine or penalty of two million dollars ($2,000,000) (as adjusted annually after
the Effective Date by the CPI Index) or more (or is in control of or controlled
by Persons who have been convicted in any court of felonies or such offenses),
(IV) is, or has an Affiliate that is, a Specially Designated National or Blocked
Person, (V) with respect to co-investors or third parties that have a
Controlling Interest in a Permitted Sublicensee, does not have, in Licensor’s
judgment, the necessary business experience and know-how to operate the Project
and meet the Brand Standards, or (VI) is otherwise deemed unsatisfactory to
Licensor after a review conducted according to its then current procedures,
including review of criteria and requirements regarding development and
maintenance of the proposed New Project, credit, background investigations,
operations ability and capacity, prior business dealings, market feasibility,
guarantees and other factors concerning such individuals that Licensor deems
relevant in its reasonable business judgment; provided, that such review and
investigation is on the same basis in which Licensor reviews and investigates
its proposed third party franchisees, licensee, owners, managers and other
parties in connection with Licensor’s Lodging Business;

 

(v)                                 Licensor determines that the proposed New
Project is not adequately capitalized;

 

(vi)                              With respect to proposed New Projects which
are located in, co-located in conjunction with, or are otherwise a part of a
hotel property (each, a “Mixed Use Project”) that is not a Licensor Lodging
Facility, Licensor determines that Licensee, its Permitted Affiliates or
Permitted Sublicensees failed to, or the proposed New Project will fail to,
comply with the provisions of Section 5.3 of this Agreement;

 

(vii)                           Licensor reasonably determines that any
regulation compliance required of Licensor pursuant to Section 19.4 of this
Agreement with respect to a proposed New Project is unduly burdensome or not
commercially obtainable;

 

(viii)                        Licensor does not approve of the Sublicense
Agreement, any Sublicense Documents, any Hyatt Technical Services Consulting
Agreement, any Project Services Agreements or any Compliance Documents proposed
to be entered into in connection with the proposed New Project pursuant to this
Section 5.2; provided, however, unless changes are required to comply with
Applicable Law, Licensor may not reject the proposed New Project on this basis
if any agreement or document referred to above in this Section 5.2(b)(viii) is
in the same form as attached hereto as an exhibit or otherwise previously
approved by Licensor (or in a modified form, provided any such modifications are
immaterial or non-substantive in nature);

 

(ix)                              The proposed New Project will have a
substantial area dedicated to meeting and/or conference space, and more than two
(2) food and beverage outlets, and will charge a fixed price for substantially
all of the following: lodging, drinks (both alcoholic and non-alcoholic), food

 

23

--------------------------------------------------------------------------------


 

(three meals: breakfast, lunch and dinner, or open bar), gratuities,
non-motorized water sports and entertainment at such Project; or

 

(x)                                 Licensor reasonably demonstrates that the
proposed New Project violates in any material respect, or, when completed, would
result in a violation in any material respect of, any other provision of this
Agreement.

 

(c)                                  (i)                                     For
a period of up to one hundred and twenty (120) days prior to submission of a New
Project Application, Licensee shall have the right to seek prior written
confirmation from Licensor on a confidential basis that any proposed New Project
will not be rejected for the failure to satisfy the conditions described in
clauses (ii) or (iii) of Section 5.2(b) above.  Licensor shall review Licensee’s
request for written confirmation and respond in writing to Licensee within
thirty (30) days after Licensor’s receipt of such request.  Any such
solicitation of confirmation, which must be made by Licensee in good faith and
solely with respect to any proposed New Project that Licensee has legitimate and
documented interest in pursuing, by itself, will not trigger the obligation to
pay the New Project Application Fee.

 

(ii)                                  With respect to each proposed New Project
that Licensee has legitimate and documented interest in pursuing, before and
after the submission of a New Project Application, Licensor will discuss and
reasonably cooperate with Licensee and its Affiliates in the formulation of its
plans for such proposed New Project.   Such discussions may include advising
Licensee, including providing Licensee with Licensor’s preliminary reactions to
whether the conditions described in clauses (i) through (x) are likely to be
satisfied based solely on information and documentation provided by Licensee to
Licensor regarding such proposed New Project.  Notwithstanding the foregoing to
the contrary, all discussions, reactions and advice given by Licensor pursuant
to this Section 5.2(c)(ii) are non-binding, and the ultimate approval of all
proposed New Projects shall be made by Licensor in accordance with
Section 5.2(b) above.

 

(iii)                               Licensor shall not be obligated to take any
specific action or incur any expense in providing the services described in
Section 5.2(c)(ii) above; provided, however, in the event Licensor and Licensee
mutually agree that Licensor should take any specific action or incur any
expense prior to the payment of the New Project Application regarding whether
the conditions described in Section 5.2(b) above may be cause for a rejection,
then Licensee shall reimburse Licensor for any costs and expenses reasonably
incurred by Licensor related thereto, including reasonable attorneys’ fees and
costs, not to exceed the New Project Application Fee.  Any reimbursement amounts
paid by Licensee shall be credited to the New Project Application Fee paid in
connection with such proposed New Project.

 

(iv)                              Licensor agrees to provide a written response
to a New Project Application within forty-five (45) days after receipt.  The
written response shall either (i) approve the New Project Application, or
(ii) reject the New Project Application and indicate therein whether the
proposed project meets the requirements for such project to be developed as an
Affiliated Unbranded Shared Ownership Project.  If the New Project Application
is rejected by Licensor, Licensor shall provide a detailed written explanation
indicating the specific reasons why the New Project Application was rejected,
including which of the conditions described in clauses (i) through (ix) above
were not satisfied based on the information and documentation provided in the
New Project Application.  Licensee shall have a period of up to sixty (60) days
(or longer, as reasonably required, based on the modification requested) after
receipt of Licensor’s written response to the New Project Application to, at its
option, modify the New Project Application in order to correct any noted
deficiencies and provide additional information and documentation as part of its
request for Licensor to reconsider the modified New Project Application.  The
parties may continue to exchange written materials

 

24

--------------------------------------------------------------------------------


 

with respect to the proposed New Project until Licensor provides its final
decision and its reasons for its final approval or rejection of the New Project
Application, or Licensee withdraws its request for reconsideration for a
rejected project.

 

(d)                                 If any proposed New Project is rejected for
the failure to satisfy any of the conditions described in Section 5.2(b) above,
Licensee, at its option, is permitted to pursue the proposed New Project as one
of the following:

 

(i)                                     An Affiliated Unbranded Shared Ownership
Project, provided that such Affiliated Unbranded Shared Ownership Project meets
the following requirements:

 

(A)                               the Affiliated Unbranded Shared Ownership
Project meets all other conditions for approval described in
Section 5.2(b) above other than the conditions described in clauses (i), (ii) or
(iii) of Section 5.2(b) above;

 

(B)                               the name of the Affiliated Unbranded Shared
Ownership Project shall not include the “Hyatt” name; provided however, the tag
lines of “a Hyatt Residence Club”, “a member of the Hyatt Residence Club”, “a
Hyatt Residence Club Resort”, “a Hyatt Residence Club Project” and/or “a Hyatt
Residence Club Property” (each, a “Tag Line”) may be included on all references,
in a manner consistent with Hyatt’s endorsement branding protocols that are
generally applied in Licensor’s Lodging Business; provided, further, Licensor
shall retain the right to impose reasonable conditions (none of which may
materially impair the overall ability to clearly associate, endorse or promote
the Affiliated Unbranded Shared Ownership Project as part of the Licensed Club)
regarding use of Licensed Hyatt Marks on signage and branding (I) for those
projects rejected on account of Section 5.2(b)(iii), to comply with Territorial
Restrictions and (II) for those projects rejected on account of
Section 5.2(b)(ii), to address Licensor’s concerns with respect to the location
of such project;

 

(C)                               the Affiliated Unbranded Shared Ownership
Project shall comply with the Club Standards;

 

(D)                               the Affiliated Unbranded Shared Ownership
Project must be included in a Licensed Club, either as a component site or as an
affiliated site, to the extent then applicable; and

 

(E)                                Shared Ownership Units at Affiliated
Unbranded Shared Ownership Projects shall not be included on the Hotel
Reservation System for transient rental (unless otherwise agreed to under the
Hotel Reservation System Services Agreement or otherwise approved by Licensor in
writing) and access to the Brand Loyalty Program shall be limited as provided in
the Gold Passport Participation Agreement; or

 

(ii)                                  An Unaffiliated Unbranded Shared Ownership
Project; provided that, during the Exclusivity Period,  no such Unaffiliated
Unbranded Shared Ownership Project may be branded with a brand of a Licensor SOI
Branded Competitor or Lodging Competitor Brand and be operated in the
Upper-Upscale Brand Segment or Luxury Brand Segment (other than in connection
with a Multi-Tier Acquisition); and, provided further that, during the Term
(A) unless Licensor otherwise agrees in writing in its sole discretion,
Licensee’s engagement in the Shared Ownership Business at the Unaffiliated
Unbranded Shared Ownership Project may not involve or utilize in any way the
Licensor Intellectual Property, the Branded Elements or the System, and Licensee
may not use, share or discuss Licensor Confidential Information with or for the
benefit of Licensee’s business

 

25

--------------------------------------------------------------------------------


 

related to the Unaffiliated Unbranded Shared Ownership Project, and (B) the
Unaffiliated Unbranded Shared Ownership Project may not be included in any
Licensed Club.

 

(e)                                  Each New Project may operate only under the
applicable Project name agreed to by Licensor and Licensee in accordance with
(i) the naming protocol set forth in the Brand Standards and as agreed to by
Licensor in writing, or (ii) in the case of a New Project that is an Affiliated
Unbranded Shared Ownership Project, any naming protocol set forth in the Club
Documents and as agreed to by Licensor in writing, provided such name does not
include the “Hyatt” name (except for in the Tag Line(s) for such Affiliated
Unbranded Shared Ownership Project in accordance with
Section 5.2(d)(i)(B) above).  Such New Project name may be changed only in
accordance with the naming protocol set forth in the Brand Standards, or the
Club Documents, as the case may be, and only with the prior written consent of
Licensor.

 

(f)                                   With respect to each New Project,
including any Affiliated Unbranded Shared Ownership Project, it is contemplated
that Licensee may delegate the authority to develop, renovate, expand, market,
sell, manage and/or operate (including, without limitation, the authority to
provide transient rental services, loan servicing services and financing
services for) a New Project to (i) the Affiliates of Licensee listed on Schedule
5.2(f)(i), all of which are hereby approved by Licensor as of the Effective Date
for the services which shall be provided by each of them both prior to and
subsequent to the Effective Date (but only to the extent such services are
substantially similar to that provided by such Affiliate on or prior to the
Effective Date), and such other Affiliates of Licensee agreed to by Licensor in
connection with the approval of the New Project (each, only while, and to the
extent, involved in a Project, a “Permitted Affiliate” and collectively,
“Permitted Affiliates”) or (ii) the Persons listed on Schedule 5.2(f)(ii), all
of which are hereby approved by Licensor as of the Effective Date for the
services which shall be provided by each of them both prior to and subsequent to
the Effective Date (but only to the extent such services are substantially
similar to that provided by such Person on or prior to the Effective Date), and
such other unrelated third-parties approved by Licensor in connection with the
approval of the New Project (each, only while, and to the extent, involved in a
Project, a “Permitted Sublicensee” and collectively, “Permitted Sublicensees”). 
In each such case, Licensee shall sublicense to such Permitted Affiliate or
Permitted Sublicensee such right with respect to such New Project under a
sublicense agreement in form and substance reasonably approved by Licensor,
under which such Permitted Affiliate or Permitted Sublicensee will be required
to perform the delegated function(s) with respect to the New Project in
accordance with the Sublicense Agreement and the terms and conditions of this
Agreement, and such Permitted Affiliate or Permitted Sublicensee will agree to
be jointly and severally bound by the same responsibilities, limitations, and
duties of Licensee under this Agreement with respect to such New Project.

 

(g)                                  With respect to (i) each New Project,
including any Affiliated Unbranded Shared Ownership Project, (ii) any use or
expansion of an Existing Project contemplated in Section 5.1(e) above, and
(iii) any upgrade or renovation at a Project which involves an aggregate capital
expenditure of $15,000,000 (as adjusted annually after the Effective Date by the
CPI Index) or more pursuant to Section 7.2 of this Agreement, Licensee, each
Permitted Affiliate and each Permitted Sublicensee shall enter into a Hyatt
Technical Services Consulting Agreement with Licensor, the form of which is
attached hereto as Exhibit E, pursuant to which the plans and specifications for
such work, including site layout and outline specifications, shall be subject to
Licensor’s review and, upon reasonable notice, inspection to ensure that they
are in compliance with Brand Standards (subject to Project-specific variations
to the Brand Standards that may be agreed to by the parties). In lieu of being
reimbursed for all direct and indirect costs and expenses incurred in connection
with providing the services set forth in the Hyatt Technical Services Consulting
Agreement (including Travel Expenses of Licensor and its Affiliates), Licensee
shall pay to Licensor a fixed charge (a “TSA Consulting Charge”) equal to
$50,000 (as adjusted annually after the Effective Date by the CPI Index), which
the parties acknowledge and agree is a reasonable estimate of such costs and
expenses.  The TSA Consulting Charge shall not be increased or decreased based
on the actual costs and expenses incurred in connection with providing such
review services.

 

26

--------------------------------------------------------------------------------


 

(h)                                 In the event Licensee delegates the
authority to develop, renovate, expand, market, sell, manage and/or operate a
New Project, including any Affiliated Unbranded Shared Ownership Project, to a
Permitted Sublicensee, then Licensee or a Permitted Affiliate must (i) subject
to Section 5.6 below, perform all sales and marketing activities at the New
Project (including any Affiliated Unbranded Shared Ownership Project) pursuant
to a sales and marketing services agreement in form and substance reasonably
acceptable to Licensor, (ii) perform management services with respect to
commercial operations and transient rentals of unsold Shared Ownership Product
inventory at the New Project (including any Affiliated Unbranded Shared
Ownership Project), pursuant to management agreements in form and substance
reasonably acceptable to Licensor; and (iii) perform Owners’ Association
management services for all Owners’ Associations associated with the New Project
(including any Affiliated Unbranded Shared Ownership Project) until such time
such Owners’ Associations become Non-Controlled Owners’ Associations (provided,
that, Licensee uses commercially reasonable efforts to continue to provide such
services to such Owners’ Associations thereafter).  Licensee shall deliver or
cause to be delivered to Licensor a copy of each such agreement proposed to be
entered into hereunder (each, a “Project Services Agreement”).  The Project
Services Agreements shall be subject to the approval of Licensor prior to their
execution; provided, however, unless changes are required to comply with
Applicable Law, Licensor may not withhold its consent if any agreement or
document referred to above in this Section 5.2(h) is in the same form as
attached hereto as an exhibit or otherwise previously approved by Licensor (or
in a modified form, provided any such modifications are immaterial or
non-substantive in nature).  It being understood and agreed, however, that
Licensor will review the Project Services Agreements solely for its own purposes
and not for the benefit of any other Person, and that any approval by Licensor
will not be deemed an approval of the legal sufficiency or other effects or
characteristics thereof, provided, however, that Licensor may withhold its
approval if it notices any legal deficiency in the course of its review, which
legal deficiency will be corrected by Licensee and such corrected document shall
be resubmitted to Licensor for approval.

 

(i)                                     Licensee shall provide Licensor with a
fully-executed copy of each Hyatt Technical Services Consulting Agreement and
each Project Services Agreement entered into under this Section 5.2
(collectively, the “New Project Documents”) promptly following its execution and
will notify Licensor in writing upon the termination of any such New Project
Document. Except to the extent required by Applicable Law, no New Project
Documents shall be amended or otherwise modified in any material respect without
Licensor’s prior written approval.  All Project Services Agreements entered into
subsequent to the Effective Date shall provide, among other things, that
(x) Licensor is an intended third party beneficiary, (y) de-identification upon
termination provisions similar to those set forth in Article 18 of this
Agreement, and (z) such Sublicense Agreements and Sublicense Documents may not
be transferred, assigned or assumed (whether voluntarily, as a result of
foreclosure, or otherwise) without Licensor’s prior written consent.  Licensee
agrees to use its commercially reasonable efforts to obtain, or cause to be
obtained, from any lender having a mortgage on a New Project (other than
Affiliated Unbranded Shared Ownership Projects) developed by a Permitted
Sublicensee, a subordination, non-disturbance and attornment agreement (in form
and substance reasonably acceptable to Licensor) whereby such lender agrees to
recognize the rights of such Permitted Sublicensee under such Project Service
Agreement in the event of the exercise by such lender of its rights under the
security documents.

 

Section 5.3                                    Mixed Use Projects — Proposed by
Licensee.

 

(a)                                 During the Term, Licensee, whether itself or
through an Affiliate, will not develop any New Projects that are a part of a
Mixed Use Project that is located in, co-located in conjunction with, or are
otherwise a part of a co-located hotel property (the “Co-Located Hotel”) that is
not a Licensor Lodging Facility without using commercially reasonable efforts to
secure for Licensor a first right to negotiate with the owner of the Co-Located
Hotel for (i) the management of the Co-Located Hotel by Licensor or its
Affiliate (if Licensee or its Affiliate does not intend to manage the Co-Located
Hotel) or (ii) the franchising of the Co-Located Hotel by Licensor or its
Affiliate, whether Licensee or its Affiliate intends to manage the

 

27

--------------------------------------------------------------------------------


 

Co-Located Hotel or not.  Additionally, if Licensee or one of its Affiliates is
developing, redeveloping or purchasing, or otherwise owns, the Co-Located Hotel
or such owner, developer or purchaser is an Affiliate of Licensee, then the
owner of the Co-Located Hotel, Licensee or its Affiliate will negotiate with
Licensor in a commercially reasonable manner to enter into (i) a management
agreement with Licensor or its Affiliate (if Licensee or its Affiliate does not
intend to manage the Co-Located Hotel) or (ii) a franchise agreement with
Licensor or its Affiliate, whether Licensee or its Affiliate intends to manage
the Co-Located Hotel or not, on Licensor’s or its Affiliate’s then-current form
of management agreement or franchise agreement, as applicable, in each case with
such changes as Licensee and Licensor or its Affiliate and the owner of the
Co-Located Hotel (if not a Permitted Affiliate of Licensee) mutually agree.
Licensee shall provide Licensor with notice (the “Licensor Negotiation
Opportunity Notice”) of any such proposed New Project and the opportunity for
Licensor to negotiate for the franchise of the Co-Located Hotel.  Licensee must
provide the Licensor Negotiation Opportunity Notice to Licensor such that there
will be sufficient time for Licensor and the owner of such proposed Co-Located
Hotel to engage in meaningful and good faith negotiations.

 

(b)                                 Notwithstanding the foregoing to the
contrary, subject to Licensor’s approval of the New Project pursuant to
Section 5.2 of this Agreement, Licensee or a Permitted Affiliate shall have the
right to develop any New Project that is located in, co-located with, or is
otherwise a part of (i) a Co-Located Hotel that is subject to a hotel
management, franchise or other agreement which would preclude Licensor and its
Affiliates from franchising such Co-Located Hotel; (ii) a Co-Located Hotel with
respect to which Licensor does not wish to enter into a management agreement or
franchise agreement; (iii) a Co-Located Hotel, the owner of which does not wish
to brand the Co-Located Hotel with the brand of Licensor or a Lodging Competitor
or any other internationally recognized brand, or (iv) a Co-Located Hotel with
respect to which Licensor and the hotel owner cannot agree on the terms of a
management agreement or franchise agreement, as the case may be, within sixty
(60) days after the date on which Licensor receives the Licensor Negotiation
Opportunity Notice.

 

(c)                                  With respect to any New Project approved
pursuant to Section 5.2 of this Agreement, Licensee and the owner of the
Co-Located Hotel shall be required to establish reasonable restrictions on the
sharing of entrances, signage, amenities, facilities and services to ensure a
level of brand separation sufficient to avoid customer confusion as to the
relationship between the Project and the Co-Located Hotel as reasonably
determined by Licensor.

 

(d)                                 The provisions of Sections 5.3(a), (b) and
(c) above shall not apply to any Co-Located Hotel that is or has been Deflagged
as a Licensor Lodging Facility. Upon the Deflagging as a Licensor Lodging
Facility of a Co-Located Hotel, Licensor and Licensee will use good faith
efforts to agree to reasonable parameters and take reasonable steps to provide
for appropriate brand separation sufficient to avoid customer confusion.

 

(e)                                  In the event any proposed New Project that
is part of a Mixed-Use Project is rejected by Licensor, Licensee and its
Permitted Affiliates shall have the right to develop, renovate, expand, sell,
market, manage and/or operate such project as an Unaffiliated Unbranded Shared
Ownership Project, subject to Section 5.2(d)(ii) of this Agreement.

 

Section 5.4                                    Mixed Use Projects — Proposed by
Licensor.

 

(a)                                 Subsequent to the Effective Date, if a
third-party developer of a proposed Mixed Use Project which will include a
Licensor Lodging Facility (a “Co-Located Licensor Lodging Facility”) intends to
include a Shared Ownership Project as part of such proposed Mixed Use Project,
then Licensor shall use commercially reasonable efforts to secure for Licensee
or its Permitted Affiliate a first right to negotiate with such developer to
provide sales, marketing, management and administrative services and/or
licensing

 

28

--------------------------------------------------------------------------------


 

for such developer’s Shared Ownership Project at the Mixed Use Project. Licensor
shall provide Licensee with notice (the “Licensee Negotiation Opportunity
Notice”) of any opportunity for Licensee to negotiate regarding Licensee’s
involvement in such Shared Ownership Project. Licensor must provide the Licensee
Negotiation Opportunity Notice to Licensee such that there will be sufficient
time for Licensee and the owner of such proposed Shared Ownership Project to
engage in meaningful and good faith negotiations.   In addition, if Licensor or
its Affiliate intends to develop a Mixed Use Project, then Licensor shall
provide Licensee with notice of a first right to negotiate to provide sales,
marketing, management, administrative services and/or licensing for the proposed
Shared Ownership Project at such Mixed Use Project (the “Licensee First Offer
Notice”).  In reviewing the Licensee Negotiation Opportunity Notice or the
Licensee First Offer Notice, Licensee shall take into account any regulatory
obligations to include Shared Ownership Products as part of the subject Mixed
Use Project.

 

(b)                                 If Licensee declines to participate or
cannot reach agreement with such developer and Licensor regarding Licensee’s
involvement in such Shared Ownership Project within sixty (60) days after the
date on which Licensee receives the Licensee Negotiation Opportunity Notice or
the Licensee First Offer Notice, then Licensor will have the right to proceed
with the subject Mixed Use Project (and, if applicable, permit such developer to
proceed) with such Shared Ownership Project without Licensee’s involvement.
Subject to Section 5.4(c) below, Licensor shall not use or permit the use of any
of the Licensor Intellectual Property or Branded Elements in connection with
such Shared Ownership Project; provided, however, that (x) the marketing,
offering, and selling of units by developer or its Affiliate in any such Shared
Ownership Project at the Co-Located Licensor Lodging Facility to any Person,
including guests of the Co-Located Licensor Lodging Facility, whether or not
such guest is a member of any Brand Loyalty Program, (y) the placing of overflow
guests of the Co-Located Licensor Lodging Facility in such Shared Ownership
Project on a transient basis, and (z) the offering of potential customers of
such Shared Ownership Project stays at the Co-Located Licensor Lodging Facility
in connection with the marketing and sale of the units of such adjacent Shared
Ownership Project, shall not be deemed to be a violation hereof. In such an
instance, Licensor and Licensee will agree to establish reasonable parameters
and to take reasonable steps to provide for appropriate brand separation
sufficient to avoid customer confusion.

 

(c)                                  If Licensee declines to participate or
cannot reach agreement with such developer and Licensor as described in
Section 5.4(b) above, and Licensee had received a good faith offer from Licensor
and/or the applicable developer on commercially reasonable terms for the
provision by Licensee of sales, marketing, management, administrative services
and/or licensing for the proposed Shared Ownership Project at such Mixed Use
Project, then Licensor shall have the right, on terms no more favorable than
those offered to Licensee, to (i) use or permit the use of any of the Licensor
Intellectual Property or Branded Elements in connection with such Shared
Ownership Project, and (ii) affiliate such Shared Ownership Project with any
Licensed Club in the manner, subject to the conditions set forth in Section 8.7
of this Agreement.  For the purpose of this Section 5.4(c), commercially
reasonable terms shall mean terms that are no less favorable than terms which
Licensee or its Permitted Affiliate have agreed to in similar transactions under
similar circumstances.

 

Section 5.5                                    Limitations on Licensed Business;
Compliance with Contractual Restrictions.

 

(a)                                 Licensor has provided Licensee with all of
the locations which are subject to Territorial Restrictions as of the Effective
Date (such locations, together with any other locations disclosed to Licensee
pursuant to Section 5.2 above or otherwise, the “Disclosed Territorial
Restrictions”).  Except as provided and specifically disclosed to Licensee as
part of the Disclosed Territorial Restrictions, none of the Disclosed
Territorial Restrictions will limit or restrict in any manner, Licensee’s, its
Permitted Affiliates’ or a Permitted Sublicensee’s right to engage in the
Licensed Business or transient rental activity at Existing Projects and Existing
Residential Projects or any disclosed expansion of those Projects described in
Section 5.1(e) and on Schedule 5.1(e).  Licensee, its Permitted Affiliates and
Permitted Sublicensees shall abide by

 

29

--------------------------------------------------------------------------------


 

all limitations and restrictions set forth in the Disclosed Territorial
Restrictions.  All Disclosed Territorial Restrictions shall be deemed to be
Licensor Confidential Information.

 

(b)                                 Licensor shall not enter into any contract
or agreement that purports to limit or restrict Licensee’s, its Permitted
Affiliates’ or Permitted Sublicensees’ right to engage in the Licensed Business
at those Licensed Shared Ownership Projects or Affiliated Unbranded Shared
Ownership Projects in existence or its development has been approved at the time
of such contract or agreement.  Provided that the Agreed Territorial Protections
(defined below) contain an express carve-out for the Licensed Business at such
Licensed Shared Ownership Projects and Affiliated Unbranded Shared Ownership
Projects, nothing in this Section 5.5 will restrict or limit Licensor’s or its
Affiliates’ ability to grant, after the Effective Date, territorial protections
(“Agreed Territorial Protections”) solely with respect to hotels, resorts and
other lodging facilities (other than Licensed Shared Ownership Projects and
Affiliated Unbranded Shared Ownership Projects) to owners, developers,
operators, lessees, licensees, or franchisees of any Licensor Lodging
Facilities.

 

(c)                                  Subsequent to the Effective Date, Licensor
shall not agree to any Agreed Territorial Protections in any contract or
agreement which do not expressly exclude Shared Ownership Products without
Licensee’s prior written consent, which consent may be withheld or denied by
Licensee only to the extent that the proposed territorial restriction or
protection would materially and adversely affect (i) a Project, (ii) a
contemplated new project for which Licensee is able to reasonably demonstrate to
Licensor “its active pursuit” through a letter of intent or other evidence of
active negotiations and its intent to submit to Licensor a New Project
Application for approval (“Proposed Active New Project”), or (iii) a Key Shared
Ownership Destination; provided, further, with respect to clauses (ii) and
(iii) of this Section 5.5(c) only, Licensor may override such denied consent,
and proceed with any contract or agreement which does not expressly exclude
Shared Ownership Products without Licensee’s prior written consent one (1) time
in any three (3) year period, for a maximum of three (3) times in any twenty
(20) calendar year period during the Term.  Notwithstanding the foregoing to the
contrary, Licensor shall not have the right to override any denied consent of
Licensee with respect to a proposed territorial restriction or protection that
would prohibit Licensee or any of its Affiliates from operating any Licensed
Shared Ownership Project or Affiliated Unbranded Shared Ownership Project in the
Key Areas.

 

(d)                                 Licensor will not be in breach of this
Agreement as a result of the enforcement or the attempted enforcement of Agreed
Territorial Protections granted in compliance with this Section 5.5 against
Licensee, its Permitted Affiliates or Permitted Sublicensees by such owners,
developers, operators, lessees, licensees, or franchisees.

 

(e)                                  Licensee shall not enter into any contract
or agreement that purports to limit or restrict Licensor’s or its Affiliates’
right to develop, operate, sell, market, license, or franchise Licensor Lodging
Facilities, Shared Ownership Products (conducted solely in accordance with
Section 2.6 or Section 5.4(c) of this Agreement) or Residential Units, except as
otherwise provided hereunder, or any other activity or business of Licensor or
its Affiliates, other than as set forth in any hotel management or franchise
agreement that may be entered into between Licensee and Licensor, or their
respective Affiliates.

 

(f)                                   Licensee, whether itself or through an
Affiliate, shall not enter into any contract or agreement that purports to limit
or restrict Licensor’s or its Affiliates’ right to engage in the Shared
Ownership Business using the Licensor Intellectual Property, the Branded
Elements and the System after the termination or expiration of the Exclusivity
Period, without the prior written consent of Licensor, which will not be
unreasonably withheld.

 

30

--------------------------------------------------------------------------------

 

Section 5.6                                    Delegation of Certain Functions.

 

(a)                                 Licensee may delegate property-level,
non-management functions of the Licensed Business, such as housekeeping,
security, printing services and recreational activities, that do not involve the
sales, marketing or rental of Licensed Shared Ownership Products or Shared
Ownership Products at Affiliated Unbranded Shared Ownership Projects (except
pursuant to Section 5.6(c) below) to vendors without Licensor’s prior written
consent, provided, that (i) the delegated or subcontracted functions are
conducted in accordance with the Brand Standards and this Agreement; (ii) the
delegated or subcontracted functions are covered by insurance policies that
provide reasonable coverage based on the services provided; and (iii) any party
to which such function has been delegated or subcontracted and that will have
access to any Licensor Confidential Information agrees to keep such Licensor
Confidential Information confidential in accordance with this Agreement. 
Licensor (through one or more of the Acquired Companies) has granted Licenses
Out (as defined in the Equity Interest Purchase Agreement) and the agreements by
which each such Licenses Out is granted (the “License Out Agreements”). 
Licensor hereby approves of each of the Licenses Out and the License Out
Agreements and each License Out Agreement is deemed to be in compliance with the
terms and conditions of this Agreement.  Additionally, Licensee shall be
permitted to license the Licensor Intellectual Property in connection with the
Licensed Business pursuant to one or more license agreements, in form and
substance similar to the License Out Agreements in effect as of the Effective
Date, subject to Section 19.4 of this Agreement.

 

(b)                                 Notwithstanding Section 5.6(a) of this
Agreement and subject to Section 7.3(a) of this Agreement, Licensee may not
delegate to any Person that is not a Permitted Affiliate or wholly-owned
subsidiary of Parent any of the key functions of the Licensed Business,
including Member services, senior management of any Project, brand-level
marketing, and substantially all of the consumer financing servicing function
without Licensor’s prior written consent, which shall not be unreasonably
withheld, conditioned, delayed or denied.  Notwithstanding the foregoing to the
contrary, the entities providing services as of the Effective Date that are
referenced in Schedule 5.6(b) are approved by Licensor.

 

(c)                                  Licensee may delegate certain
non-management functions of the Licensed Business involving sales and marketing
of Licensed Shared Ownership Products, Shared Ownership Products at Affiliated
Unbranded Shared Ownership Projects, and Licensed Residential Units for Licensed
Residential Projects to any Affiliate or an unrelated third party, provided,
that (A) Licensee must ensure such functions are conducted in accordance with
the Brand Standards, this Agreement and, where applicable, the Existing Project
Agreements or the Existing Residential Project Agreements, with such Affiliate
or third party, as applicable; (B) such functions are covered by insurance
policies that provide reasonable coverage based on the services provided;
(C) any party to which such function has been delegated or subcontracted and
that will have access to any Licensor Confidential Information agrees to keep
such Licensor Confidential Information confidential in accordance with this
Agreement or, where applicable, the Existing Project Agreements or the Existing
Residential Project Agreements; and (D) any Affiliate to which such function has
been delegated or subcontracted will agree to be bound by the same
responsibilities, limitations, and duties of Licensee hereunder that have been
delegated to such party, and any third party to which such function has been
delegated or subcontracted will agree to be bound by the terms and conditions
set forth in the applicable Sublicense Agreement.  The following third parties
are approved by Licensor as of the Effective Date: (i) existing brokers of
record for such Projects, (ii) existing authorized re-sellers engaged prior to
the Effective Date by the Acquired Companies, (iii) the current developers of
The Residences at Park Hyatt Beaver Creek in Avon, Colorado, Main Street Station
Vacation Club in Breckenridge, Colorado and Hyatt Mountain Lodge in Avon,
Colorado which as of Effective Date are marketing and selling Shared Ownership
Products for such Existing Projects, and (iv) those parties listed on Schedule
5.6(c).

 

(d)                                 Licensee shall not, without Licensor’s prior
written consent, which may be withheld, conditioned, delayed or denied in
Licensor’s sole discretion, delegate such functions to (x) a Permitted

 

31

--------------------------------------------------------------------------------


 

Affiliate which involves a co-investor with Licensee or (y) a third-party, and
Licensor determines that such co-investor or third-party (I) is a Lodging
Competitor of Licensor, (II) is known in the community as being of bad moral
character, (III) has been convicted in any court of a felony or other criminal
offense that resulted in imprisonment for one (1) year or more or a fine or
penalty of two million dollars ($2,000,000) (as adjusted annually after the
Effective Date by the CPI Index) or more (or is in control of or controlled by
Persons who have been convicted in any court of felonies or such offenses),
(IV) is, or has an Affiliate that is, a Specially Designated National or Blocked
Person, (V) with respect to a co-investor or third party that has a Controlling
Interest in such Permitted Affiliate or a third party that is Controlled by a
Person who, does not have, in Licensor’s judgment, the necessary business
experience and know-how to perform the relevant functions and meet the Brand
Standards (in the case of a Licensed Project), or (VI) is otherwise deemed
unsatisfactory to Licensor after a review conducted according to its then
current procedures, including review of criteria and requirements regarding
credit, background investigations, operations ability and capacity, prior
business dealings, guarantees and other factors concerning such individuals that
Licensor deems relevant; provided, that such review and investigation is on the
same basis in which Licensor reviews and investigates its proposed third parties
in connection with Licensor’s Lodging Business.

 

ARTICLE 6



BRAND STANDARDS

 

Section 6.1                                    Brand Standards Generally.

 

(a)                                 Subject to Sections 6.2(a) and
6.2(b)(ii) below, Licensee shall comply with the applicable Brand Standards in
all matters with respect to the operation by Licensee, the Permitted Affiliates
and Permitted Sublicensees of the Licensed Business, including, without
limitation, the following to the extent each relates to the Licensed Business:
(i) the use of the Licensed Hyatt Marks; (ii) the provision of Member services,
including adherence to the Quality Assurance Program; (iii) employee and
management training; (iv) the design, development, construction, equipping,
maintaining, and operating of all Licensed Shared Ownership Projects, Licensed
Residential Projects and Affiliated Unbranded Shared Ownership Projects,
including food and beverage operations and spa services; (v) the development,
maintaining, and operating any Licensed Club; and (vi) all sales and marketing
activities.  Licensee shall be responsible for all costs and expenses necessary
to comply with the Brand Standards.  The Brand Standards as of the Effective
Date have been provided by Licensor to Licensee.

 

(b)                                 Without limiting the foregoing, all usage of
the Licensed Hyatt Marks shall be subject to the prior written consent of
Licensor and must be in strict accordance with the Brand Standards and the terms
of this Agreement related to the Licensed Hyatt Marks, which shall be subject to
modification as set forth in Section 6.2 below.  Licensor hereby provides its
written consent to the use of the Licensed Hyatt Marks as licensed to and used
by the Acquired Companies as of the Effective Date; provided, Licensor reserves
the right to revoke any approval in the manner described in Section 8.5(a) of
this Agreement. Licensor shall make available to Licensee throughout the Term,
the Brand Standards related to the Licensed Hyatt Marks as well as any
modifications thereto.

 

Section 6.2                              Modification of Brand Standards.

 

(a)                                 Each Existing Project and Existing
Residential Project is in compliance with the Brand Standards as of the
Effective Date and as such Brand Standards are reasonably expected to be
modified by Licensor or its Affiliates during the one (1) year period following
the Effective Date of this Agreement.

 

32

--------------------------------------------------------------------------------


 

(b)                                 (i)                                    
Subject to Section 6.2(a) above, Licensor expressly reserves the right to modify
the Brand Standards to make appropriate changes consistent with changes to
Licensor’s brand standards for the Upper-Upscale Brand Segment and Luxury Brand
Segment of Licensor Lodging Facilities, but only to the extent applicable to the
Licensed Business and with such modifications as are necessary to reflect
appropriate differences between service levels, physical characteristics or
operational standards generally applicable to Licensor’s Lodging Business and
service levels, physical characteristics or operational standards generally
applicable to the Licensed Shared Ownership Business.  Licensor shall provide
Licensee with reasonable advance notice of proposed modifications to the
Licensed Hyatt Marks and the Brand Standards, which notice shall include annual
updates of proposed or pending modifications to Licensed Hyatt Marks and the
Brand Standards at the Annual Marketing Support Meeting and interim updates at
any Follow-up Meetings (if there are new developments), which updates shall
include (x) detailed explanations of such modifications and (y) opportunities
for Licensee to provide consultation with respect to modifications that relate
to or affect the Licensed Shared Ownership Business, with due consideration
given to the distinctions between the Licensed Shared Ownership Business and
Licensor’s Lodging Business.

 

(ii)                                  Notwithstanding anything in this Agreement
to the contrary, implementation of modifications to the Brand Standards that
involve a Significant Capital Expenditure shall be subject to Licensee’s prior
written consent, which shall not be unreasonably withheld or delayed, and shall
consider the then current competitive landscape existing in the Shared Ownership
Business; provided, however, that Licensee shall have no right to consent to
modifications: (A) that are directly related to fire, life safety, food safety,
global health or security components of the Brand Standards, (B) that are
required by Applicable Law, or (C) that require the installation of new brand
identity signage related to any modification of the Licensed Hyatt Marks
described in subsection (iii) of the definition of Licensed Hyatt Marks and/or
the appearance, including the color, font, stylization, script, or format, of
the word “Hyatt” used as part of the Licensed Hyatt Marks, subject in each case
to the requirements of Section 12.2(b)(i) of this Agreement.  If implementation
of a modification to the Brand Standards that involves a Significant Capital
Expenditure is not approved by Licensee for a Project, the modifications shall
be implemented upon the occurrence of the next substantial renovation at the
applicable Project, taking into account each of the following factors and
circumstances to the extent applicable: (1) the importance of such modifications
to safety or security, (2) whether or not such modifications are required or
restricted by Applicable Law (in which case such modification shall be
inapplicable to the extent restricted by Applicable Law), (3) the need to obtain
board or Members’ approval and/or necessary funding from the applicable Owners’
Associations, which are bound by budgets that may not contemplate such changes,
and (4) the time required to implement such changes may be affected by the
applicable Owners Association’s ability to increase its budget or pass a special
assessment and the sequencing of such modifications into the renovation and
refurbishment schedules based on budgets for the applicable Projects.  All New
Projects approved by Licensor after a modification to the Brand Standards must
conform to the Brand Standards, as so modified.

 

(iii)                               With respect to modifications of the Brand
Standards for which Licensee’s prior written consent is not required pursuant to
Section 6.2(b)(ii) of this Agreement, such modifications shall take effect
within a reasonable period of time after Licensee’s receipt of Licensor’s notice
pursuant to Section 6.2(b)(i) of this Agreement, taking into account each of the
applicable factors and circumstances which are referred to in
Section 6.2(b)(ii) above.

 

(iv)                              With respect to modifications of the Brand
Standards that are subject to Licensee’s prior written consent pursuant to
Section 6.2(b)(ii) of this Agreement, Licensee shall notify Licensor in writing
within forty-five (45) days of receipt of Licensor’s written notice pursuant to

 

33

--------------------------------------------------------------------------------


 

Section 6.2(b)(i) of this Agreement of Licensee’s written consent or its
objection to any such modifications. With respect to modifications for which
Licensee has provided its written consent, such modifications shall take effect
within a reasonable period of time agreed to by the parties after Licensee has
provided its written consent, taking into account each of the applicable factors
and circumstances which are referred to in Section 6.2(b)(ii) above. If the
parties cannot agree to a timeline for implementation of the modification within
forty-five (45) days following receipt of Licensor’s written notice pursuant to
Section 6.2(b)(i) of this Agreement, then Licensee may object to the proposed
modification on that basis. If Licensee does not consent or object to such
proposed modifications to the Brand Standards within forty-five (45) days
following receipt of Licensor’s written notice pursuant to Section 6.2(b)(i) of
this Agreement, such proposed modifications shall be deemed consented to by
Licensee and will take effect within a reasonable amount of time, taking into
account each of the applicable factors and circumstances which are referred to
in Section 6.2(b)(ii) above.

 

(c)                                  Licensee may from time to time propose
modifications to the Brand Standards with respect to any aspect of the Licensed
Business, which Licensor, in good faith, shall consider and, after consultation
with Licensee regarding such proposals, shall determine whether or not to adopt.

 

(d)                                 For the avoidance of doubt, nothing herein
shall limit in any manner Licensor’s or its Affiliates’ ability to modify or
change, without notice to, consultation with or approval of Licensee, any
standards applicable to Licensor’s Lodging Business or Whole Ownership
Residential Business, or any other business or activity, except the Licensed
Business, in which Licensor or its Affiliates may engage from time to time.

 

ARTICLE 7



RENOVATIONS AND OPERATIONS OF PROJECTS

 

Section 7.1                                    Operating the Projects and the
Licensed Business.  Licensee will operate the Projects and the Licensed Shared
Ownership Business in compliance with this Agreement, the System, the applicable
Brand Standards, or, where applicable, the Existing Project Agreements, and will
operate the Existing Residential Projects in compliance with the applicable
provisions of this Agreement, the System, the applicable Brand Standards and,
where applicable, the Existing Residential Project Agreements, in all cases
subject to Applicable Law and the rights and duties of the applicable Owners’
Associations, and Licensee will:

 

(a)                                 permit, upon reasonable notice to Licensee
(provided that, no notice shall be required for “mystery shopper”-type
activities), the duly authorized representatives of Licensor to: (i) enter
facilities utilized by Licensee in the Licensed Business (including the Projects
and Sales Facilities) and inspect such facilities at all reasonable times and
without undue interference to confirm that Licensee is complying with the terms
of this Agreement, the System, the applicable Brand Standards and, where
applicable, the Existing Project Agreements or Existing Residential Project
Agreements; and (ii) test any and all equipment, products, and supplies located
at the Projects. Licensor has no duty or obligation to conduct ongoing
inspections of the Projects or other facilities utilized by Licensee in the
Licensed Business;

 

(b)                                 not knowingly permit gambling to take place
at any Project (except for a limited number of reputable charitable events
permitted by Applicable Law) or use any Project for any casino, lottery, or
other type of gaming activities, or otherwise directly or indirectly associate
with any gaming activity without Licensor’s prior written consent, which may be
withheld, conditioned, delayed or denied in its sole discretion;

 

34

--------------------------------------------------------------------------------


 

(c)                                  operate, or cause to be operated, all food
and beverage operations and spa operations in the Projects in conformity with
the applicable Brand Standards and Applicable Law;

 

(d)                                 with respect to transient rentals for
overnight accommodation at Licensed Projects offered or made through the Hotel
Reservation System, participate in travel agent programs in accordance with the
terms of the Hotel Reservation System Services Agreement, Brand Loyalty
Programs, and any complaint resolution programs as Licensor may establish in its
reasonable discretion, all to the extent applicable to the Licensed Business;
and

 

(e)                                  with respect to Licensed Projects and
Affiliated Unbranded Shared Ownership Projects which have a substantial area
dedicated to meeting and/or conference space and more than two (2) food and
beverage outlets, not modify its operations such that the Project offers or
charges a fixed price for substantially all of the following: lodging, drinks
(both alcoholic and non-alcoholic), food (three meals: breakfast, lunch and
dinner, or open bar), gratuities, non-motorized water sports and entertainment
at such Project, unless such charge was approved for such Project as part of the
approval process set forth in Section 5.2 of this Agreement.

 

Section 7.2                                    Significant Capital Expenditures
at Projects.

 

(a)                                 Any Significant Capital Expenditures for
work at any Project, including those that affect the design, character,
appearance or fire and life safety elements of any Project, shall require the
prior written consent of Licensor, which consent shall not be unreasonably
withheld, delayed, conditioned or denied as long as the plans and specifications
for such work, including site layout and outline specifications are in
compliance with the applicable Brand Standards (subject to Project-specific
variations to the Brand Standards that may be agreed to by the parties).  With
respect to any such work which is reasonably likely to involve an aggregate
capital expenditure of $15,000,000 (as adjusted annually after the Effective
Date by the CPI Index) or more, Licensee and the Project owner shall enter into
a Hyatt Technical Services Consulting Agreement with Licensor, the form of which
is attached hereto as Exhibit E, pursuant to which the plans and specifications
for such work, including site layout and outline specifications, shall be
subject to Licensor’s review and, upon reasonable notice, inspection to ensure
that they are in compliance with the applicable Brand Standards (subject to
Project-specific variations to the Brand Standards that may be agreed to by the
parties).  Licensee shall pay (or cause to be paid) to Licensor or its Affiliate
the TSA Consulting Charge upon execution of the Hyatt Technical Services
Consulting Agreement.  Significant Capital Expenditures approved by any
applicable Owners Association’s prior to the Effective Date as set forth on
Schedule 7.2(a) are hereby consented to by Licensor.

 

(b)                                 Any work described in Section 7.2(a) above
(other than as set forth on Schedule 7.2(a)) may not begin until Licensor has
approved the plans and specifications in writing pursuant to the Hyatt Technical
Services Consulting Agreement.  Licensee shall perform (or cause to be
performed), as the case may be, the work related to any Significant Capital
Expenditure in accordance with the Hyatt Technical Services Consulting
Agreement, the applicable Brand Standards, and this Agreement, and such work
shall not be at Licensor’s or its Affiliates’ cost or expense.

 

Section 7.3                                    Management and Operation of the
Projects.

 

(a)                                 Except as provided in Section 7.3(b) below
or in Schedule 7.3(a), all Projects must be operated by Licensee or one of its
Permitted Affiliates unless Licensor has consented in writing to (x) a
third-party management company that is not a Permitted Affiliate of Licensee
(“Management Company”) to operate a particular Project, and (y) the terms and
conditions of the applicable Project management agreement, sub-management
agreement or the applicable Hyatt Residence Club Resort Agreement with such
Management Company.  Any material amendment, any extension, any renewal (other
than an

 

35

--------------------------------------------------------------------------------


 

automatic renewal or extension) or any other material modification of any such
agreement shall also require the prior written consent of Licensor.  Any
Management Company approved by Licensor after the Effective Date must execute
and deliver to Licensor a Management Company Acknowledgment in the form required
by Licensor, the current form of which is attached hereto as Exhibit F.  Upon a
breach by a Management Company of any such applicable Project management
agreement, sub-management agreement, the applicable Hyatt Residence Club Resort
Agreement or the Management Company Acknowledgment then in effect, Licensor may
(i) direct Licensee or its Permitted Affiliate to enforce any or all of the
remedies available to Licensee or its Permitted Affiliate thereunder, including
termination of such agreement, and/or (ii) enforce its rights and remedies
pursuant to the applicable Management Company Acknowledgement.

 

(b)                                 Notwithstanding Section 7.3(a) above to the
contrary, Licensor acknowledges that (i) certain non-managerial functions of
Projects may be delegated or subcontracted to third-parties in accordance with
Section 5.6 of this Agreement; (ii) certain aspects of certain Projects may be
subject to shared service and integrated facility arrangements with co-located
lodging properties and other facilities; and (iii) Licensee may delegate to
Licensee’s Permitted Affiliates and Permitted Sublicensees the authority to
operate certain Projects in accordance with Sections 5.1(b) and 5.2 of this
Agreement.

 

(c)                                  Licensee may not subcontract the management
of any food and beverage operations to any Person that is not an Affiliate of
Licensee.  However, Licensee may lease space at any Project to one or more
restaurant operators, and may subcontract the management of the spa operations
(if the Project has spa operations), provided that (a) Licensor approves of the
operator, the restaurant or spa concept and the terms of the lease or other
arrangement between Licensee and the operator which approval shall not be
unreasonably withheld, delayed, conditioned or denied as long as the restaurant
or spa operator has sufficient experience operating restaurants or spas in the
Upper-Upscale Brand Segment or Luxury Brand Segment; (b) the operator complies
with all applicable Brand Standards; and (c) the restaurant or spa does not use
the Proprietary Marks in any manner (unless Licensor authorizes such use in
writing).  Licensee shall provide Licensor with a fully-executed copy of each
lease or other arrangement entered into hereunder promptly following its
execution and will notify Licensor in writing upon the termination or expiration
of any such lease or other arrangement. Except to the extent required by
Applicable Law, Licensee shall not amend or otherwise modify in any material
respect any such lease or other arrangement without Licensor’s prior written
approval.  Notwithstanding the foregoing to the contrary, all spa, food and
beverage and restaurant operations and leases listed on Schedule 7.3(c) in
connection with Existing Projects and the Existing Residential Projects are
hereby approved as of the Effective Date.

 

Section 7.4                                    Quality Assurance Program.

 

(a)                                 Licensee shall inspect each Project at least
once per calendar year to determine whether the Permitted Sublicensee, any
Management Company and the Project are complying with the System and the Brand
Standards and other terms and conditions of this Agreement, any applicable
Existing Project Agreements or Existing Residential Project Agreements, the
Sublicense Agreement, any Sublicense Documents, any Project Services Agreements
or any Compliance Documents (the “Quality Assurance Inspections”).  In
connection with each Quality Assurance Inspection, Licensee shall evaluate
whether the Project is complying with the System and the applicable Brand
Standards.  If Licensee determines that the Project is not complying with the
System, the Brand Standards or any other terms and conditions of this Agreement,
any applicable Existing Project Agreements or Existing Residential Project
Agreements, the Sublicense Agreement, any Sublicense Documents, any Project
Services Agreements or any Compliance Documents, then Licensee shall instruct
and direct the applicable Permitted Sublicensee and/or any Management Company in
writing to, and shall use commercially reasonable efforts to cause the
applicable Owners’ Association to, correct such deficiencies.  Licensee shall
timely provide Licensor with copies of all correction instructions and
directives to the applicable Permitted Sublicensee, Management Company or
Owners’ Association.

 

36

--------------------------------------------------------------------------------


 

(b)                                 Licensor has provided to Licensee, and
Licensee has reviewed and consented to, the form of Customer Satisfaction
System, as of the Effective Date, with which Licensee, its Permitted Affiliates
and Permitted Sublicensees shall comply, as it may be subsequently modified with
the prior written consent of Licensor.  Licensee shall administer, or engage a
third party vendor pursuant to Section 7.4(c) below to administer, the Customer
Satisfaction System using the existing Customer Satisfaction System, as it may
be subsequently modified with the prior written consent of Licensor. The results
of the Customer Satisfaction System surveys shall be provided to Licensor on a
periodic basis, but no less frequently than once per month, unless Licensor
consents, in its sole discretion, to a longer period in writing. Except as
specifically set forth in Section 7.4(d) below, Licensee shall pay all costs for
such Customer Satisfaction System.

 

(c)                                  Licensee will continue the engagement of
the existing third party vendor, which is a nationally recognized firm in the
industry, to administer the Customer Satisfaction System in accordance with the
vendor agreement in place as of the Effective Date.  Licensor hereby approves
such existing third party vendor and such existing vendor agreement.  In the
event Licensee reasonably determines that the then current third party vendor
should be replaced, Licensee shall consult with Licensor regarding the reason
why such vendor should be replaced and the identity of a possible replacement
third party vendor.  If the parties mutually agree on a replacement third party
vendor, the existing vendor’s agreement will be terminated in accordance with
its terms and a new agreement will be executed with the replacement third party
vendor.  Licensor acknowledges that the form and nature of the Customer
Satisfaction System and the performance of services by the existing third party
vendor are acceptable to Licensor and in compliance with Licensor’s requirements
as of the Effective Date, and that the process and results and accuracy of
measuring customer satisfaction and compliance with Brand Standards at the
Existing Projects and Existing Residential Projects satisfies Licensor’s current
requirements, and as of the Effective Date there is no Deficiency, as such term
is defined in Section 7.4(d) below.  Licensee shall provide Licensor with a
fully-executed copy of each arrangement entered into hereunder promptly
following its execution and will notify Licensor in writing upon the termination
or expiration of any such arrangement. Except to the extent required by
Applicable Law, Licensee shall not amend or otherwise modify in any material
respect any such arrangement without Licensor’s prior written approval.

 

(d)                                 Licensor has the right to periodically audit
(no more frequently than one (1) time per calendar year (not including “mystery
shopper” audits) unless there is a Deficiency), without undue interference with
business operations, Licensee’s Customer Satisfaction System and the Quality
Assurance Inspection process and results in order to confirm the reliability of
the process and results, that Licensee’s Customer Satisfaction System is
sufficient to accurately measure customer satisfaction, and that Licensee’s
Quality Assurance Inspections are sufficient to accurately measure compliance
with the applicable Brand Standards at the Projects and the other terms and
conditions of this Agreement, any applicable Existing Project Agreements or
Existing Residential Project Agreements, the Sublicense Agreement, any
Sublicense Documents, any Project Services Agreements or any Compliance
Documents. Such audits include entitling Licensor to the right (but not the
obligation) to conduct periodic “mystery shopper” audits of all aspects of the
customer experience at the Projects, including, without limitation, the sales
and marketing activities conducted at the Projects, to confirm their compliance
with the applicable Brand Standards at the Projects and the other terms and
conditions of this Agreement, any applicable Existing Project Agreements or
Existing Residential Project Agreements, the Sublicense Agreement, any
Sublicense Documents, any Project Services Agreements or any Compliance
Documents.  Audits of the Customer Satisfaction System or the Quality Assurance
Inspection process shall be at Licensor’s expense, unless such audit reveals
(i) a deficiency in the Customer Satisfaction System or the Quality Assurance
Inspection process that materially and adversely affects the reliability of the
process or results or the accuracy of measuring customer satisfaction or
compliance with the applicable Brand Standards at the Projects and the other
terms and conditions of this Agreement, any applicable Existing Project
Agreements or Existing Residential Project Agreements, the Sublicense Agreement,
any Sublicense Documents, any Project Services Agreements or any Compliance
Documents, as applicable, or (ii) unacceptable performance by any third party
vendor of

 

37

--------------------------------------------------------------------------------


 

its services in connection with the Customer Satisfaction System (in either
case, a “Deficiency”), in which case the audit expense shall be borne by
Licensee (including any Travel Expenses associated with such audit).

 

(e)                                  If Licensor determines that there is a
Deficiency in the Customer Satisfaction System or the Quality Assurance
Inspection process, Licensor will provide written notice to Licensee of the
Deficiency and provide Licensee with a reasonably detailed explanation of the
nature of the Deficiency.  Once Licensee is notified of the existence and nature
of the specified Deficiency, representatives of Licensor and Licensee and any
third party vendors, if necessary, shall work together for a period of up to
sixty (60) days following such notice to identify modifications to existing
customer/guest satisfaction programs or quality assurance systems that Licensor
deems reasonably necessary to improve the reporting and the services rendered
and resolve the specified Deficiency.  If the specified Deficiency is not fully
corrected by Licensee within one hundred eighty (180) days following such
notice, Licensor may grant Licensee an additional sixty (60) days if Licensee
has diligently pursued corrective measures and requires additional time to
completely resolve the specified Deficiency.  If the specified Deficiency is not
resolved within one hundred eighty (180) days following such notice or at the
expiration of any additional period of time granted by Licensor, Licensor has
the right to do any of the following:  (i) require that Licensee implement a
customer/guest satisfaction program or quality assurance system designed or
approved by Licensor, in which event, Licensee will (x) provide Licensor with
all Customer Satisfaction System or the Quality Assurance Inspection process
material that is not included in the documentation to which Licensor has been
provided access, and (y) be required to pay the fees and charges applicable to
such program, and/or (ii) require that Licensee terminate its arrangement with
any vendor engaged pursuant to Section 7.4(c) above in accordance with the terms
of the vendor agreement then in place with such vendor, and replace such vendor
with another third party vendor mutually acceptable to Licensor and Licensee
which is a nationally recognized firm in the industry.  If Licensee fails to
implement such customer/guest satisfaction program or quality assurance system
designed or approved by Licensor, or terminate and replace such third party
vendor with another vendor mutually acceptable to Licensor and Licensee, such
failure shall be deemed a default and Licensor may issue a notice of breach in
accordance with the provisions of Section 17.2(a)(v) of this Agreement, as
applicable, and exercise all remedies thereunder.

 

(f)                                   The parties will discuss changes that
Licensor has made to the customer/guest satisfaction program or quality
assurance systems that Licensor uses for Licensor Lodging Facilities no less
often than annually at the Annual Marketing Support Meeting contemplated in
Section 10.1 of this Agreement.

 

(g)                                  Licensee shall provide Licensor with all
annual reports (except for any data collected in response to Licensee’s
questions described in Section 7.4(h) below) prepared by or for the benefit of
Licensee, its Permitted Affiliates or Permitted Sublicensees with respect to the
Customer Satisfaction System or the Quality Assurance Inspections, and, upon
Licensor’s request, other interim reports and all raw data related thereto
(except for any data collected in response to Licensee’s questions described in
Section 7.4(h) below) and the Projects’ results related thereto, promptly upon
their completion or Licensee’s receipt, as applicable.

 

(h)                                 Licensor acknowledges that (i) Licensee may
include questions as part of the Customer Satisfaction System survey process
that are not intended to measure customer satisfaction but instead intended to
capture customer preference, gauge customer interest, and other market research
functions and that such questions shall not be considered for purposes of
measuring customer satisfaction hereunder, and (ii) Licensee shall have no
obligation to include as part of any report or data required to be provided to
Licensor any responses, results, data or reports collected or generated, as
applicable, in connection with questions posed by Licensee in accordance with
subsection (i) above.

 

38

--------------------------------------------------------------------------------

 

Section 7.5                                    Projects Controlled by a
Non-Controlled Owners’ Association.

 

(a)                                 If any Project that is controlled by a
Non-Controlled Owners’ Association fails to develop, operate, maintain, or
renovate the Project in compliance with this Agreement, the System, the Brand
Standards or, where applicable, the Existing Project Agreements or Existing
Residential Project Agreements (whether by failure to provide adequate funds to
comply therewith or otherwise), Licensee shall promptly request that the
Non-Controlled Owners’ Association cure the failure (i) for Existing Projects,
within the applicable cure periods set forth in the agreements governing such
Existing Project (or any longer period required by Applicable Law) or (ii) for
New Projects, within the shorter of (x) the applicable cure periods set forth in
Article 17 of this Agreement, or (y) the applicable cure periods set forth in
the agreements governing such New Project (or any longer period required by
Applicable Law), after notice of the failure, provided, that if the failure is
not susceptible of being cured within the applicable period, Licensee shall have
the right to extend such period for such additional period as is reasonable
under the circumstances if the cure is being diligently pursued, and, in no
event, will such additional period be more than eighteen (18) months.  If the
Non-Controlled Owners’ Association does not cure such failure within the
applicable cure period, then Licensee, upon the written request of Licensor,
shall promptly issue default notices to the applicable Non-Controlled Owners’
Association and promptly take such actions as are required to Deflag the Project
in accordance with the agreements governing such Project or as otherwise
required by Applicable Law or this Agreement. If the applicable Non-Controlled
Owners’ Association cures such failure prior to Deflagging in accordance with
any cure rights provided in the agreements governing such Project, this
Agreement or Applicable Law, then Licensee will have the right to cease
Deflagging the Project and maintain the Project as part of the Licensed
Business.  Projects Deflagged in accordance with this Section 7.5(a), including
those Projects Deflagged after the Non-Controlled Owners’ Association’s failure
to enter into a Non-Renewal Agreement, may become Unaffiliated Unbranded Shared
Ownership Projects, at the option of Licensee.

 

(b)                                 If any Project that is controlled by a
Non-Controlled Owners’ Association is not managed at any time during the Term by
Licensee, its Permitted Affiliate or Permitted Sublicensee or a Management
Company approved by Licensor, then, at Licensor’s election in its sole
discretion, Licensee shall (i) promptly take such actions as are required to
Deflag the Project in accordance with the agreements governing such Project or
as otherwise required by Applicable Law or this Agreement, or (ii) use
commercially reasonable efforts to enter into a sublicense agreement, in form
and substance reasonably acceptable to Licensor, with such Non-Controlled
Owners’ Association or Management Company, for the use of the Licensor
Intellectual Property, Branded Elements and/or the System in connection with the
management of the Project within sixty (60) days of written notice being
delivered to Licensee by Licensor. If the Non-Controlled Owners’ Association and
Licensee do not enter into such a sublicense agreement within sixty (60) days of
written notice being delivered to Licensee by Licensor, Licensee, upon the
written request of Licensor, shall promptly take such actions as are required to
Deflag the Project in accordance with the agreements governing such Project or
as otherwise required by Applicable Law or this Agreement.

 

(c)                                  The parties acknowledge and agree that
notwithstanding any contrary provision of this Agreement, neither this
Section 7.5 nor any other Section relating to failure of a Project to comply
with applicable Brand Standards or actions to be taken with respect to a Project
following a failure of a Project to comply with applicable Brand Standards,
shall apply with respect to the Northstar Licensed Residential Project if
(i) such failure, actions or inability to cure was due to occurrences in common
areas, facilities, amenities or units managed, controlled or operated by a third
party that is not an Affiliate of Licensee and (ii) Licensee, its Permitted
Affiliates and Permitted Sublicensees have used their commercially reasonable
efforts to exercise their rights against the applicable Management Company under
the then -effective club affiliation agreement for the Northstar Licensed
Residential Project.

 

39

--------------------------------------------------------------------------------


 

Section 7.6                                    Customer Complaints.

 

(a)                                 If customers of the Licensed Business (i.e.,
Members, their guests, and transient rental guests at the Projects) call
Licensor or its Affiliates to complain, raise concerns or discuss issues in any
negative way regarding their experience with the Licensed Business, any Project
or Licensed Club, Sales Facility or Marketing Facility (a “Complaint Call”),
then Licensor or such Affiliate shall refer such customer to Licensee by
(i) transferring such customer’s call to the telephone number designated by
Licensee in a writing delivered to Licensor, (ii) giving such customer such
designated telephone number, or (iii) listening to the Complaint Call, notifying
Licensee of the content of the call and advising the complaining customer that
Licensee will endeavor to contact him or her.

 

(b)                                 With respect to Complaint Calls involving a
member of a Brand Loyalty Program other than a Member, Licensor may address the
complaint itself in accordance with established procedures of the Brand Loyalty
Program for resolving complaint calls and consistent with the treatment of
complaint calls relating to Licensor’s Lodging Business.  Licensee shall
reimburse Licensor or any of its Affiliates for the value of any points awarded
to such complaining member or other costs reasonably incurred by Licensor or its
Affiliates to resolve the Complaint Call, provided such resolution is consistent
with the established procedures described above.  For the avoidance of doubt,
nothing contained in this Section 7.6 shall obligate Licensor to incur any costs
or expenses or grant or award any rights, points or privileges to any member on
account of a Complaint Call.

 

ARTICLE 8



RESTRICTIONS AND LIMITATIONS ON CONDUCT OF LICENSED BUSINESS

 

Section 8.1                                    Offers and Sales of Shared
Ownership Products.

 

(a)                                 Licensee must comply with the terms of this
Agreement, the System, applicable Brand Standards, and Applicable Law in
connection with the offer and sale of Licensed Shared Ownership Products and
Shared Ownership Products at Affiliated Unbranded Shared Ownership Projects.
Without limiting the foregoing, Licensee shall be required in connection with
the offer and sale of Licensed Shared Ownership Products and Shared Ownership
Products at Affiliated Unbranded Shared Ownership Projects to (i) comply with
appropriate and commercially reasonable procedures and processes established by
Licensor (and communicated to Licensee), or acceptable to Licensor, to prevent
Licensee from doing business with prospective customers, Members, purchasers or
other persons in contravention of Applicable Law; (ii) comply in all material
respects with applicable existing and future condominium declarations, Owners’
Association documents and trust agreements, CC&Rs, zoning and land use
restrictions, and property management agreements; (iii) use commercially
reasonable efforts to ensure that all brokers, salespersons, marketers and
solicitors (A) conduct themselves in a professional manner at all times,
(B) conform to and abide by all Applicable Law, (C) maintain such licenses as
may be required by Applicable Law, and (D) comply with the applicable Brand
Standards; (iv) comply with Disclosed Territorial Restrictions that are in place
as of the Effective Date in accordance with Section 5.5(a) of this Agreement;
(v) comply in all respects with Licensor’s Privacy Policy; and (vi) not
knowingly engage in any act or omission which is reasonably likely to diminish,
impair or damage in any material respect the goodwill, name or reputation of
Licensor, its Affiliates or Licensor Intellectual Property.

 

(b)                                 Licensee shall deliver or cause to be
delivered to Licensor all applicable condominium and/or timeshare documentation,
including, without limitation, the condominium declaration, public offering
statement, form of purchase and sale agreement, Owners’ Association formation
documents, rules and regulations, trust agreement, timeshare plan and all
related documents and instruments (collectively, the “Offering Documents”) prior
to commencement of sales activities with respect to any Licensed Shared

 

40

--------------------------------------------------------------------------------


 

Ownership Project for the sole purpose of (i) ensuring that the Offering
Documents properly reflect the relationship between Licensor and Licensee and
Licensee’s right to use the Licensed Hyatt Marks thereunder and (ii) ensuring
the Licensed Hyatt Marks are being used in compliance with the Brand Guidelines
and the other Brand Standards, and shall continue to deliver those Offering
Documents as they are amended, restated or modified in any manner involving the
relationship between Licensor and Licensee, Licensee’s right to use the Licensed
Hyatt Marks, and the presentation of the Licensed Hyatt Marks, from time to time
prior to any such amendment, restatement or modification and, in any event, and
to the extent applicable, prior to the filing of those applicable Offering
Documents with any Governmental Authority.  The Offering Documents (and any
amendments thereto) shall all be subject to the review and approval of Licensor
prior to their filing with any Governmental Authority and prior to dissemination
to prospective purchasers solely for the above-referenced purposes.  It is
contemplated that form disclosures (consistent with the form disclosures
attached as Exhibit G) shall be agreed to by Licensor and Licensee for inclusion
in the then agreed-upon Offering Documents to properly reflect the relationship
of Licensor and Licensee and Licensee’s right to use the Licensed Hyatt Marks
and that such form disclosures will remain substantially consistent in the
Offering Documents for each Project.  With respect to all Existing Projects, the
parties have agreed prior to the Effective Date of this Agreement to the form of
such disclosures and the specific Offering Documents which will include such
form disclosures.  The same or similar form (with immaterial or non-substantive
modifications and/or modifications required by Applicable Law) of approved
disclosures will be used in the Offering Documents for New Projects to
facilitate the approval of such Offering Documents by Licensor.  During the
Term, Licensor may modify the form of disclosures to be used in the Offering
Documents for New Projects in consultation with Licensee and the new form of
disclosures will then be used in future Offering Documents unless and until it
is modified again.  Licensor’s approval of any approval request shall be in
accordance with the timing, review and approval procedures of Licensor for
Marketing Content submitted by Licensee to Licensor pursuant to Sections
8.5(a) or 8.5(b) of this Agreement (except, in the case of this Section 8.1(b),
addressed to such representative of Licensor has designated by Licensor from
time to time in a writing delivered to Licensee).  Licensee shall not use the
revised Offering Documents (or permit the revised Offering Documents to be used)
until such changes have been approved by Licensor; provided, however, to the
extent permitted by Applicable Law, Licensee may continue to use existing
Offering Documents until the revised Offering Documents are approved by Licensor
and the applicable Governmental Authority.  Licensee understands and agrees,
however, that Licensor will review the Offering Documents solely for the
above-referenced purposes and not for the benefit of any other Person, and that
its review and approval will not be deemed an approval of the legal sufficiency,
marketability or other effects or characteristics thereof, provided, however,
that Licensor may withhold its approval if it notices any legal deficiency in
the course of its review. The Offering Documents for New Projects will contain
provisions that, to the extent permitted by Applicable Law and by the legal
structure established for the New Project in the Offering Documents, allow
Licensee, a Permitted Affiliate or a Permitted Sublicensee (and not the Owners’
Association) to control as much of the common areas and the shared facilities as
reasonably practicable to enforce the Brand Standards. In addition prior to
their filing with any Governmental Authority and prior to dissemination to
prospective purchasers, the parties will agree upon which other documents
governing the Licensed Shared Ownership Products and Shared Ownership Products
at Affiliated Unbranded Shared Ownership Projects will require Licensor’s review
and approval for the above-referenced purposes.  Licensor hereby provides its
written consent to the use of the Offering Documents as used by the Acquired
Companies as of the Effective Date; provided, Licensor reserves the right to
revoke any approval in the future upon providing reasonable advance notice to
Licensee to this effect (along with Licensor’s proposed corrective action, if
any) if Licensor reasonably believes the Offering Documents do not properly
reflect the relationship between Licensor and Licensee and Licensee’s right to
use the Licensed Hyatt Marks thereunder or that the Licensed Hyatt Marks are not
being used in compliance with the Brand Guidelines and the other Brand
Standards.  Notwithstanding the approval process for the Offering Documents set
forth in this Section 8.1(b), (x) Licensor, upon Licensee’s reasonable request,
agrees to review and approve Offering Documents on an expedited basis, and
(y) with respect to any changes to any of the approved Offering Documents that
Licensee reasonably believes are

 

41

--------------------------------------------------------------------------------


 

required by Applicable Law, Licensee may modify such Offering Documents in
accordance with such requirements and use them prior to Licensor’s approval of
such modifications, all in an effort to minimize delays or interruptions in the
marketing and sale of Shared Ownership Products in connection with the Licensed
Shared Ownership Business; provided, however, Licensee must still obtain
Licensor’s approval in due course as provided herein.

 

(c)                                  Licensee shall, as part of the sales
process, provide a disclosure to each prospective purchaser in the form attached
as Exhibit G, subject to modifications required by Governmental Authorities for
the subject jurisdiction or that are necessary to properly describe the subject
Project, and have each purchaser acknowledge receipt of such disclosure in
writing, which, among other things, discloses to prospective purchasers that
(i) the Licensed Shared Ownership Business, including the Licensed Club, is
owned and managed by Licensee, its Permitted Affiliates or Permitted
Sublicensees; (ii) neither Licensor nor any of its Affiliates is the seller of
the Licensed Shared Ownership Products or Shared Ownership Products at an
Affiliated Unbranded Shared Ownership Project; and (iii) that the “Hyatt” name
is used by Licensee pursuant to a license, and that if such license is revoked,
terminated, or expires in accordance with the terms of this Agreement, Licensee
shall no longer have the right to use the Licensed Hyatt Marks in connection
with the Licensed Shared Ownership Business, the Licensed Club or the relevant
Project. Licensee shall be permitted to incorporate such disclosure with other
disclosures Licensee makes to prospective purchasers. Licensee will communicate
the license arrangement to existing Members of the Existing Projects in a form
(e.g., newsletter, press release, etc.) and with content mutually acceptable to
Licensor and Licensee, within a reasonable time (not to exceed ninety (90) days)
after the Effective Date.

 

 (d)                              Licensee will be permitted to use the Licensed
Hyatt Marks on logoed collateral merchandise, such as golf shirts, other apparel
and promotional items (collectively, “Logoed Merchandise”) that is provided
solely to promote the Projects and solely through gift or retail shops located
at Projects, Marketing Facilities or Sales Facilities or through Licensee’s
Websites, all in a manner that is consistent with Licensee’s or its Affiliates’
use of the Licensed Hyatt Marks in such respect as of the Effective Date and
with an overall level of quality of Logoed Merchandise that is consistent with
the Upper-Upscale Brand Segment and Luxury Brand Segment, as applicable.
Licensor acknowledges that the quality of and the manner in which the Acquired
Companies and their Affiliates use the Logoed Merchandise at the Existing
Projects as of the Effective Date is acceptable to Licensor provided, Licensor
reserves the right to revoke any approval in the manner described in
Section 8.5(a) of this Agreement.  Licensee acknowledges and agrees that
(i) Licensor has not applied for and does not maintain registrations for the
Licensed Hyatt Marks covering some or all of the Logoed Merchandise in any
jurisdiction and has no obligation to apply for or maintain such registrations
in the future; (ii) Licensor makes no representations or warranties regarding
Licensee’s ability to use the Licensed Hyatt Marks on Logoed Merchandise in any
jurisdiction or that Licensee’s use of the Licensed Hyatt Marks on Logoed
Merchandise in any jurisdiction will not infringe, dilute or otherwise violate
the trademark or other rights of any third party; (iii) Licensee’s use of the
Licensed Hyatt Marks on Logoed Merchandise shall be at Licensee’s sole risk and
cost and without recourse against Licensor or its Affiliates; (iv) Licensee
shall not knowingly engage in any act or omission which is reasonably likely to
diminish, impair or damage the goodwill, name or reputation of Licensor or its
Affiliates or the Licensed Hyatt Marks, including without limitation by
utilizing any facility which manufactures or assembles Logoed Merchandise in
violation of the laws of the country in which such facility is located or in a
manner that fails to comply with the International Labor Organization’s Minimum
Age Convention No. 138 and the Worst Forms of Child Labour Convention No. 182
(“Illegal Facilities”); (v) Licensee will comply, at its sole expense, with all
Applicable Law in connection with the manufacture, sale, marketing, and
promotion of the Logoed Merchandise in the countries where such activities take
place, including without limitation any prohibitions against Illegal Facilities;
(vi) Licensee will provide Licensor with representative samples or mock-ups of
proposed (and not previously approved) Logoed Merchandise and any associated
packaging and displays for Licensor’s prior written approval before producing
such Logoed Merchandise in accordance with the procedures set forth in
Section 8.5 of this

 

42

--------------------------------------------------------------------------------


 

Agreement and/or as part of the applicable Marketing Support Plan; (vii) at
Licensor’s request, Licensee will promptly make any changes to its Logoed
Merchandise or its uses of the Licensed Hyatt Marks on Logoed Merchandise that
do not comply with this Section 8.1(d) so long as Licensee is permitted to
exhaust reasonable quantities of the existing supply of such Logoed Merchandise;
(viii) Licensee will use the Licensed Hyatt Marks on Logoed Merchandise in
accordance with the then-current Brand Standards; and (ix) Licensee shall
promptly cease use, distribution, promotion, marketing and sale of Logoed
Merchandise bearing the Licensed Hyatt Marks in any jurisdiction where Licensor
requests such use to cease as a result of a claim or challenge raised by a third
party or if Licensor in its sole discretion believes such use is reasonably
likely to diminish, impair or damage the goodwill, name or reputation of
Licensor or its Affiliates or the Licensed Hyatt Marks and, to the extent
applicable, has taken similar action in Licensor’s Lodging Business in such
jurisdiction.

 

Section 8.2                                    Transient Rentals of Licensed
Shared Ownership Units and Licensed Residential Units.

 

(a)                                 Subject to Section 9.2 of this Agreement,
Licensee shall have the right to engage in the transient rental of inventory of
Licensed Shared Ownership Units and Licensed Residential Units, respectively,
(i) that is held for development and sale and owned by Licensee, its Permitted
Affiliates, Permitted Sublicensees, an Owners’ Association or a third party with
which Licensee or its Affiliates has entered into a Sublicense Agreement;
(ii) that is controlled by Licensee, its Permitted Affiliate or Permitted
Sublicensee as a result of Member participation in programmatic elements of
Licensed Shared Ownership Products (e.g., exchange, banking, borrowing, Brand
Loyalty Program trade, and similar programs); (iii) that is managed by Licensee,
its Permitted Affiliate or Permitted Sublicensee with which Licensee or its
Permitted Affiliate has entered into a Sublicense Agreement; or (iv) that is
controlled by Licensee, its Permitted Affiliate, Permitted Sublicensee or an
Owners’ Association as a result of Member default (e.g., maintenance fee
defaults or financing defaults) pending foreclosure or cure in the ordinary
course of business, in each case subject to Section 5.5 of this Agreement.  For
the avoidance of doubt, nothing in this Agreement limits Licensee or any of its
Affiliates from engaging in transient rental without the use of the Hotel
Reservation System for Affiliated Unbranded Shared Ownership Projects or for
Unaffiliated Unbranded Shared Ownership Projects.

 

(b)                                 If, after the first three (3) years
following (i) the opening date of a Licensed Shared Ownership Project other than
an Existing Project, or (ii) the completion date for expansion of any Licensed
Shared Ownership Project (which, for the avoidance of doubt, includes the
build-out of future phases of the Existing Projects described in Schedule
5.1(e)), Licensor has been notified of a legitimate concern or issue by an owner
or manager of a Licensor Lodging Facility located in close proximity to such
Project (an “Aggrieved Owner”) that, any Developer controlled or directed
transient rental activity at such Project is such that the transient rental
activity, which activity is materially greater than the transient activity
projected based on the sales pace forecast submitted to Licensor as part of the
approved New Project Application for such Project, is no longer an ancillary
part of the Project, but rather is so prevalent that such Project’s operations
are more consistent with a hotel or other lodging facility, a Residential
Project or a Condominium Hotel, rather than a Shared Ownership Project
(“Prevalent Transient Rental Activity”), then Licensor shall so notify Licensee
of such Prevalent Transient Rental Activity.  As part of such notification,
Licensor shall provide a detailed explanation of the legitimate concern or issue
that needs to be resolved.  Within thirty (30) days of such notice, a meeting or
a conference call shall occur between representatives of Licensor and Licensee
to attempt to reach an understanding as to the nature of such concern or issue
and what actions need to be undertaken by Licensee to reduce the amount of such
transient rental activity and/or otherwise modify the operations of such Project
with respect to the significant amount of transient rental activities.  As part
of these discussions, the parties shall take into account (i) whether and to
what extent such Prevalent Transient Rental Activity affects an existing
territorial protection granted by Licensor or its Affiliates to such Aggrieved
Owner, and whether such protection has been previously disclosed to Licensee,
(ii) the general economic or financial market conditions in the location of such
Project, (iii) the

 

43

--------------------------------------------------------------------------------


 

Shared Ownership Product sales activity at such Project, including, as of the
date of determination, the percentage sell out, the sales pace, the time period
in which existing sales have occurred and the estimated time period for the sell
out the remainder of such Project, (iv) the timeshare sales activity in the
market generally, (v) the nature of the relationship between Licensor and the
Aggrieved Owner that has notified Licensor of the concern or issue, (vi) the
likelihood that the Aggrieved Owner’s business at the subject Licensor Lodging
Facility will be adversely affected as a direct result of such Developer’s
transient rental activities at such Project, and (vii) and any other factors
outside the control of Licensee, its Permitted Affiliates and applicable
Permitted Sublicensees.  In their discussions, Licensor and Licensee shall
consider the following possible corrective actions to resolve this issue: 
(x) moving an agreed upon percentage of transient rental business for such
Project from the Hotel Reservation System to Licensee’s Websites or other
approved channels, (y) reducing the amount of transient rental activity at such
Project, in consideration for Licensor agreeing to eliminate or reduce any
Rental Royalty Fee for rentals at such Project, or (z) if as a result of this
issue, Licensee is restricted from rental of unsold inventory and the Project is
experiencing poor sales, then consider Deflagging such Project and designating,
as determined by Licensee, whether it will be an Affiliated Unbranded Shared
Ownership Project or Unaffiliated Unbranded Shared Ownership Project, subject to
their respective limitations set forth in this Agreement.

 

(c)                                  If no corrective action is taken by
Licensee regarding a Prevalent Transient Rental Activity, or the corrective
action taken by Licensee does not resolve such Aggrieved Owner’s concern or
issue with respect to such Prevalent Transient Rental Activity, and such
Aggrieved Owner escalates such concern or issue such that such Aggrieved Owner
has threatened, in writing, Licensor with a valid claim to terminate the
franchise agreement or hotel management agreement, as applicable, between
Licensor or its Affiliate and such Aggrieved Owner, then, upon the written
request of Licensor, Licensee, at its expense, shall promptly take such actions
as are directed by Licensor, which may include any of the actions described in
Section 8.2(b) above and the right to require Licensee to Deflag such Project in
accordance with the agreements governing such Project or as otherwise required
by Applicable Law or this Agreement.

 

Section 8.3                                    No Affiliation with Other Brands.

 

(a)                                 Except as otherwise expressly agreed to in
this Agreement or in the other Transaction Agreements, neither Licensee, whether
itself or through an Affiliate (including any Permitted Affiliate), nor any
Permitted Sublicensee of, and with respect to a Project, shall affiliate with or
use the Licensor Intellectual Property in conjunction, or association, with any
brand, trademark, product, service, or business other than the Licensed Business
which is the subject of this Agreement, or use the Licensor Intellectual
Property in a way that could reasonably be interpreted as endorsing, or
suggesting affiliation with, any other brand, mark, product, service or
business, other than (i) marketing alliances, exchange affiliations or other
affiliations that are consistent with the practice of the Acquired Companies and
their Affiliates prior to the Effective Date, as reasonably demonstrated by
Licensee, or (ii) other marketing alliances, exchange affiliations and similar
arrangements approved by Licensor in the then-effective Marketing Support Plan
or otherwise in accordance with the timing, review and approval procedures of
Licensor for Marketing Content pursuant to Sections 8.5(a) and (b) of this
Agreement.  Licensor shall take into account industry practices in the
Upper-Upscale and Luxury Brand Segments of the Shared Ownership Business in
making its approval determination; provided, however, Licensor may withhold its
approval of new marketing alliances, exchange affiliations and similar
arrangements to the extent such arrangements (x) violate any then-existing
contractual arrangement of Licensor or its Affiliates, (y) in Licensor’s
reasonable determination would be reasonably likely to diminish, impair or
damage in any material respect the goodwill, name or reputation of Licensor or
its Proprietary Marks, or (z) in instances where the Licensed Hyatt Marks are
used in connection with such arrangements, Licensee, its Permitted Affiliate or
Permitted Sublicensee has not taken reasonable steps for appropriate brand
separation sufficient to avoid customer confusion.   As part of Licensor’s
consideration of any marketing alliances, exchange affiliations and similar
arrangements presented to it for approval, Licensor shall take into account
(A) Licensee’s need to

 

44

--------------------------------------------------------------------------------


 

promote the benefits and services of the Licensed Shared Ownership Business to
Members and prospective Members and to add additional benefits or services
thereto in order to remain competitive with Licensor SOI Competitors, and
(B) whether such proposed promotion or additional benefit or service will
diminish, impair or damage in any material respect the goodwill, name or
reputation of Licensor or any of the Proprietary Marks.

 

(b)                                 Subject to Article 2 of this Agreement,
nothing in this Agreement is intended to prevent Licensee or its Affiliates from
creating, developing, operating, licensing, or managing any of its own existing
brands or systems or a brand or brands that Licensee or its Affiliates may
develop or acquire subsequent to the Effective Date for (i) Shared Ownership
Projects or Shared Ownership Products, subject to Sections 5.2 and 8.4 of this
Agreement, (ii) a Lodging Business, or (iii) a Whole Ownership Residential
Business; provided, however, that as set forth in this Agreement, Licensee shall
not use the Licensor Intellectual Property, the System, the Licensor
Confidential Information or the Branded Elements in connection with any business
other than the Licensed Business, except as otherwise expressly agreed to in
this Agreement or in the other Transaction Agreements.

 

(c)                                  Except as otherwise expressly agreed to in
this Agreement or in the other Transaction Agreements, Licensee, whether itself,
through an Affiliate (including any Permitted Affiliate) or a third party
sublicensee of Licensee (including any Permitted Sublicensee) shall not
establish or operate a Sales Facility or a Marketing Facility at any hotel or
resort owned, operated, or franchised by any Person other than Licensor or its
Affiliates for the offering of mini-vacs or other marketing or lead generation
programs, other than (i) Sales Facilities or Marketing Facilities in place as of
the Effective Date, as described on Schedule 8.3(c), or (ii) Sales Facilities
and/or Marketing Facilities at a hotel or resort owned, operated or franchised
by (x) Licensor or its Affiliates, (y) Licensee or its Affiliates, provided
Licensee, its Permitted Affiliates and Permitted Sublicensees have taken
reasonable steps for appropriate brand separation sufficient to avoid customer
confusion have been taken, or (z) Persons other than Licensor or its Affiliates
or Licensee or its Affiliates, provided such location is commercially reasonable
and suitable for offering of lead generation programs and Licensee, its
Permitted Affiliates and Permitted Sublicensees have taken reasonable steps for
appropriate brand separation sufficient to avoid customer confusion and Licensed
Hyatt Marks will be used only for identification purposes; provided, that any
Sales Facilities and/or Marketing Facilities described in subsection (ii) must
be approved by Licensor in the then-effective Marketing Support Plan or
otherwise in accordance with the timing, review and approval procedures of
Licensor for Marketing Content pursuant to Sections 8.5(a) and (b) of this
Agreement.  Licensor shall take into account industry practices in the
Upper-Upscale and Luxury Brand Segments of the Shared Ownership Business in
making its approval determination; provided, however, Licensor may withhold its
approval of Sales Facilities and/or Marketing Facilities to the extent such
Sales Facilities or Marketing Facilities (A) violate any then-existing
contractual arrangement of Licensor or its Affiliates, (B) in Licensor’s
reasonable determination would be reasonably likely to diminish, impair or
damage in any material respect the goodwill, name or reputation of Licensor or
its Proprietary Marks, or (C) in instances where the Licensed Hyatt Marks are
used in connection with such programs, Licensee, its Permitted Affiliate or
Permitted Sublicensee has not taken reasonable steps for appropriate brand
separation sufficient to avoid customer confusion.

 

Section 8.4                                    Shared Ownership Business Under
Other Brands and Other Limitations.

 

(a)                                 Subject to Section 8.3 of this Agreement,
Licensee may engage in a Shared Ownership Business under or in connection with
brands other than the Licensed Hyatt Marks or on an unbranded basis, provided
that:

 

(i)                                     During the Exclusivity Period, neither
Licensee, whether itself or through an Affiliate (including any Permitted
Affiliate), nor any Permitted Sublicensee of, and with respect to

 

45

--------------------------------------------------------------------------------


 

a Project, shall be permitted to use a Lodging Competitor Brand or a brand of
any Licensor SOI Branded Competitor in conjunction with the developing, selling
or marketing aspects of the Shared Ownership Business operated in the
Upper-Upscale Brand Segment or Luxury Brand Segment; provided, further, the
foregoing prohibition shall not apply with respect to the use of Lodging
Competitor Brands or brands of a Licensor SOI Branded Competitor in conjunction
solely with a Deflagged Project (which Project was Deflagged for any reason
other than due to an uncured default within the control of Licensee, its
Permitted Affiliates or Permitted Sublicensees). Licensee’s engagement in any
aspect of the Shared Ownership Business with any Lodging Competitor, any
Licensor SOI Branded Competitor or any Licensor SOI Competitor may not involve
or utilize in any way the Licensor Intellectual Property, the Branded Elements
or the System, and Licensee shall not use, share or discuss Licensor
Confidential Information with or for the benefit of Licensee’s business related
to any Lodging Competitor, Licensor SOI Branded Competitor or Licensor SOI
Competitor.

 

(ii)                                  Without limiting Section 8.4(a)(i) above,
no Projects may be operated by Licensee, whether itself or through an Affiliate,
or by a Permitted Sublicensee of, and with respect to a Project, under another
brand or on an unbranded basis unless: (A) such Project is removed from the
System by Licensee in good faith for failure of an Owners’ Association to comply
with the management agreement (whether by failure to provide adequate funds to
maintain the Brand Standards or otherwise); (B) an Owners’ Association
terminates its management agreement with Licensee or refuses to renew the
management agreement on the then-current terms and conditions; (C) Licensor
terminates Licensee’s right to operate such Project in accordance with this
Agreement; or (D) Licensee terminates its right to operate such Project in
accordance with Section 8.4(a)(iii) below. A Project is removed from the System
for purposes of this Section 8.4 when no customer-facing sales assets or
facilities that contain or display any of the Licensor Intellectual Property are
used by Licensee at or for such Project (including phone numbers, websites,
domain names, screen names, social networking names and email addresses) and no
Branded Elements or Licensor Intellectual Property are used to promote, market
or sell any other product or service at or for the Project. Licensee’s failure
to comply with subsections (A) through (D) above shall be a default under this
Agreement with respect to the applicable Project only and will result in
Licensee failing to have met the conditions precedent to converting the Project
to another brand.  Licensor and Licensee acknowledge that an agreed upon System
Removal Agreement or a Non-Renewal Agreement, as applicable, will be necessary
in order to comply with the requirements set forth above to remove a Project
from the System for purposes of this Section 8.4.

 

(iii)                               Except as set forth in
Section 8.4(a)(ii)(A) or (B) above, no Project may be voluntarily removed from
the System and/or any Licensed Club and/or otherwise Deflagged by Licensee, its
Permitted Affiliate or Permitted Sublicensee without (A) the prior written
consent of Licensor, which may be withheld, conditioned, delayed or denied in
its sole discretion; provided, however, Licensor may not withhold, condition,
delay or deny its consent if (x) Licensee has made a commercially reasonable
determination to sell such Project based on such Project performing at a level
which is a material deviation from the plan submitted and approved as part of
the approval process described in Section 5.2 of this Agreement, or (y) Licensee
has reasonably determined that maintaining the Project in the System or a
Licensed Club would violate Applicable Law, or (B) the payment of a termination
fee calculated in accordance with this Section 8.4(a)(iii).  Licensee
acknowledges and confirms that Licensor will suffer substantial damages as a
result of the voluntary termination of a Project before the Term expires due to
a default of this Section 8.4(a)(iii).  Some of those damages include lost
Royalty Fees, lost goodwill, and lost opportunity costs.  Licensor and Licensee
acknowledge that such damages are difficult to estimate accurately and proof of
such damages would be burdensome and costly, although such damages are real and
meaningful to Licensor.  Therefore, upon a voluntary termination of a Project
before the Term

 

46

--------------------------------------------------------------------------------


 

expires for a violation of this Section 8.4(a)(iii), Licensee agrees to pay
Licensor, within thirty (30) days after the date of such termination, liquidated
damages in a lump sum equal to the product of (x) the average annual Royalty
Fees owed by Licensee to Licensor with respect to such Project during the three
(3) years prior to the month of termination, to the extent available (and to the
extent not available, the annual Royalty Fees projected in the sales forecast
submitted to Licensor for such Project as part of the New Project Application
for the period of time (if any) for which no such actual Royalty Fee amount is
available), times (y) five (5) or the number of whole years remaining in the
Term, whichever is less.  Licensee agrees that the liquidated damages calculated
under this Section 8.4(a)(iii) represent the best estimate of Licensor’s brand
damages arising from a termination of the Project before the Term expires.
Licensee’s payment of the liquidated damages to Licensor will not be considered
a penalty but, rather, a reasonable estimate of fair compensation to Licensor
for the brand damages Licensor will incur because of the early termination. 
Licensee acknowledges that Licensee’s payment of liquidated damages is full
compensation to Licensor only for brand damages resulting from the early
termination of the Project and is in addition to, and not in lieu of, Licensee’s
obligations to pay other amounts due to Licensor under this Agreement as of the
date of termination and to comply strictly with the de-identification procedures
of Article 17 and Licensee’s other post-termination obligations.  If any
Applicable Law limits Licensee’s obligation to pay and Licensor’s right to
receive, the liquidated damages for which Licensee is obligation under this
Section 8.4(a)(iii), then Licensee shall be liable to Licensor for any and all
brand damages Licensor incurs, now or in the future, as a result of Licensee
termination of the Project.  For the avoidance of doubt, none the above
liquidated damages shall be applied to any Exclusivity Test Target or Target
Aggregate GSP, for purposes of Section 2.3(b) and Section 4.2 of this Agreement,
respectively.

 

(b)                                 Nothing in this Agreement is intended to
prevent Licensee’s Affiliate, Interval International, Inc., or any of its
subsidiaries, from continuing to use Licensor SOI Competitor Marks or any other
marks or brands of any Lodging Business or Whole Ownership Residential Business
(i) to the extent necessary to designate individual properties or products made
available to participate in Exchange Programs administered by such Affiliate or
its subsidiaries, or (ii) for general Shared Ownership Business management
operations, exchange company operations, reservation servicing, loan servicing,
and collections operations.

 

Section 8.5                                    Marketing Arrangements.

 

(a)                           All Marketing Content and all other communications
that will be used in connection with the marketing or sale of Licensed Shared
Ownership Products, Shared Ownership Products at Affiliated Unbranded Shared
Ownership Projects, any Licensed Club or otherwise contain Licensed Hyatt Marks,
including those items resulting from Marketing Support Services and Customer
Analytics Services, must comply with Applicable Law (including Data Protection
Laws), Licensor’s Privacy Policy, and the applicable Brand Standards at all
times.  Licensor acknowledges and agrees that all Marketing Content being used
as of the Effective Date in connection with the marketing and sale of Shared
Ownership Products at the Existing Projects comply with the current Licensor’s
Privacy Policy and the current Brand Standards.  All Marketing Content proposed
or developed for the marketing and sale of the Licensed Shared Ownership
Products, Shared Ownership Products at Affiliated Unbranded Shared Ownership
Projects, a Licensed Club or otherwise containing Licensed Hyatt Marks, must be
approved by Licensor prior to its use in one of the following manners:

 

(i)                                     all Marketing Content which was prepared
by or provided by Licensor to Licensee shall be deemed approved;

 

47

--------------------------------------------------------------------------------


 

(ii)                                  all Marketing Content prepared in
conformity with templates that have previously been approved by Licensor (and
such approval has not been revoked), together with any changes to such templates
that are immaterial in nature and do not modify any presentation of Licensed
Hyatt Marks on such templates, shall be deemed approved;

 

(iii)                               all Marketing Content prepared in a manner
agreed upon in the Marketing Support Plan then in effect;

 

(iv)                              all Marketing Content approved in the manner
provided in Section 8.5(b) below (and such approval has not been revoked); and

 

(v)                                 all Marketing Content that has been
previously approved by Licensor (and such approval has not been revoked) may be
used thereafter in accordance with the terms of this Agreement without further
review by Licensor if there have been no material changes in the format or
language used in, or scope or manner of uses of, such Marketing Content;

 

provided, that all such Marketing Content is used in conformity with the
intended and approved scope of use of such Marketing Content, including the
frequency and duration of use, distribution channels, geographic locations,
markets, types of intended recipients, etc.  Notwithstanding the foregoing to
the contrary, Licensor may revoke any approval, and Licensee, its Permitted
Affiliates and Permitted Sublicensees must discontinue using any previously
approved Marketing Content and engaging in any previously-approved programs
within the timeframe Licensor reasonably specifies after Licensee receives
written notice from Licensor, which notice shall specify the reasons for such
revocation.  Licensee shall be permitted to exhaust reasonable quantities of
previously prepared stock materials and shall have a reasonable period of time
to remove or otherwise replace non-stock materials in use at such time.

 

(b)                           Licensee may submit to Licensor (addressed to such
representative of Licensor has designated by Licensor from time to time in a
writing delivered to Licensee) by FedEx, UPS or other reputable overnight
delivery service, by certified mail, return receipt requested, or by electronic
mail for its prior written approval, samples of all such Marketing Content,
together with a brief description of the intended scope of use of the Marketing
Content, including the frequency and duration of use, distribution channels,
geographic locations, markets, types of intended recipients, etc.  If Licensor
does not respond to Licensee’s request within ten (10) Business Days after
Licensee’s delivery of any such approval request, Licensee may follow-up with a
request for written confirmation from Licensor of its disapproval and objections
(such follow-up request will include the following statement on the envelope, on
the cover page of the request or on the subject line of the electronic mail:
“URGENT — MATERIALS DEEMED APPROVED IF NO RESPONSE IS PROVIDED”).  Within five
(5) Business Days following any such follow-up request by Licensee, Licensor
shall respond with a notice to Licensee stating specifically the deficiencies in
Licensee’s request, with detail sufficient for Licensee to cure or correct the
matters in question to the standard reasonably required by Licensor.  Following
Licensee’s submission of a request revised to address Licensor’s objections,
Licensor shall have five (5) Business Days to approve or disapprove the new
submission, and the parties will continue the process of Licensor’s comment
(within five (5) Business Days following each submission by Licensee) and
Licensee’s revision until Licensor reasonably approves the request, as amended,
by Licensee.  If Licensor fails to respond within any five (5) Business Day
period allowed in the process described above, then Licensor shall be deemed to
have approved the most recently revised request submitted by Licensee.

 

(c)                            None of Licensee, its Permitted Affiliates or
Permitted Sublicensees may use any video or photography of any Licensor Lodging
Facility or any part thereof in connection with any Marketing Content or
otherwise, without the prior written approval of Licensor, except for any
then-current video or photography obtained through Licensor’s “Brand Manager”
online manual (or successor program).  Notwithstanding anything in this
Section 8.5 to the contrary, Licensor may reject, in its sole discretion, any

 

48

--------------------------------------------------------------------------------


 

Marketing Content that uses or contains any video or photography of any Licensor
Lodging Facility or any part thereof not authorized pursuant to this
Section 8.5(c).  Licensor hereby provides its written consent to the use of the
video or photography as used by the Acquired Companies as of the Effective Date;
provided, Licensor reserves the right to revoke any approval in the manner
described in Section 8.5(a) above.  If an approval is revoked by Licensor, then
Licensee shall have a reasonable period of time to remove and replace such video
or photograph with an approved video or photograph.

 

(d)                           Notwithstanding anything in this Section 8.5 to
the contrary, Licensor’s review and approval of any Marketing Content shall not
constitute any judgment or determination by Licensor that such Marketing Content
is in compliance with all Applicable Law.

 

(e)                            Subject to Licensor’s requirements and at
Licensee’s expense, Licensee, at its sole option, may conduct local and regional
marketing, advertising and promotional programs. Licensee shall pay Licensor the
reasonable fees that Licensor periodically establishes for optional marketing,
advertising and promotional materials and other Marketing Content Licensee
orders from Licensor for these programs.  Licensee must conduct these programs
in conformance with Brand Standards. All Marketing Content used in such programs
must be approved in advance by Licensor pursuant to Sections 8.5(a) or
(b) above.  Licensee may not use any advertising, marketing, promotional, or
public relations materials and other Marketing Content or engage in any programs
that Licensor has not approved or has disapproved and must discontinue using any
previously-approved materials and engaging in any previously-approved programs
within the timeframe Licensor specifies after Licensee receives written notice
from Licensor.

 

(f)                             Licensee shall provide Licensor with
representative samples of any advertising, marketing, promotional, or public
relations materials and other Marketing Content associated with Licensee’s
marketing initiatives and programs, as reasonably requested by Licensor.

 

(g)                                  With the exception of Exchange Programs for
which the limitations set forth in clauses (i) and (ii) below do not apply,
Licensee, whether itself or through an Affiliate or Permitted Sublicensee, may
only enter into marketing arrangements with respect to the Licensed Business
with third parties, and may only make available to Members those products and
services, (i) that are consistent with the brand positioning of the Licensed
Business and, with respect to such marketing arrangements, are in compliance
with the Brand Standards or (ii) that are in place or in use as of the Effective
Date, and any like replacements for such products and services; provided,
however, notwithstanding anything herein to the contrary, Licensee, whether
itself or through an Affiliate or Permitted Sublicensee, shall not enter into
marketing arrangements which involve any of the Licensed Hyatt Marks with
Lodging Competitors, companies that offer gaming services or credit, charge or
debit cards (with the meaning of 12 C.F.R. 226.2(a)(15). Licensor may object if
Licensor becomes aware of any marketing arrangement with respect to the Licensed
Business with third parties that Licensor believes is not in compliance with the
Brand Standards. Licensor will notify Licensee of such objection providing
reasonable specificity with respect to the specific marketing arrangement and
the Brand Standard that is violated, and the parties will cooperate and engage
in discussions and attempt to agree on modifications to such practice(s) so that
such practice(s) will be in compliance with any Brand Standard that was
violated.  Following such discussions, Licensor shall have the right to cause
Licensee to terminate any such program or arrangement in the event Licensor
reasonably believes that such program or arrangement continues to fail to comply
with the specified Brand Standard.

 

(h)                                 Except as otherwise permitted pursuant to
the Marketing Support Plan then in effect or otherwise approved by Licensor in
advance, Licensee shall not list, promote or rent any Licensed Shared Ownership
Unit or Licensed Residential Unit inventory, for transient rental that is
controlled or owned by Licensee, whether itself or through an Affiliate or
Permitted Sublicensee, through any distribution or marketing channels operated
under, or prominently associated with, a Lodging Competitor Brand.

 

49

--------------------------------------------------------------------------------

 

(i)                                     Attached as Schedule 8.5(i) is a list of
promotional, marketing or other alliance programs in place as of the Effective
Date that the parties agree impose restrictions and requirements that may apply
to the Licensed Business. Licensee shall comply with all restrictions and
requirements set forth in such promotional, marketing or other alliance programs
in place as of the Effective Date to the extent they apply to Licensee following
the Effective Date.  The parties will discuss future promotional, marketing or
other alliance programs as part of the first (and any future) approved Marketing
Support Plan.  Licensor agrees that prior to entering into any new promotional,
marketing or other alliance program, Licensor shall consult with Licensee with
respect to those that are reasonably likely to create a more than de minimis
adverse impact on Licensee’s ability to market or sell Licensed Shared Ownership
Products or Shared Ownership Products at Affiliated Unbranded Shared Ownership
Projects or to operate the Licensed Business.  To the extent the parties
determine that such new program may create more than a de minimis adverse impact
on Licensee’s ability to operate the Licensed Business or to market and sell
applicable products, then Licensor shall use all commercially reasonable efforts
to exclude the Licensed Business from the proposed program.

 

(j)                                    The distribution, marketing and
advertising channels for all Projects shall be consistent in all material
respects with the positioning of the Licensed Business and Licensor Lodging
Facilities in the Upper-Upscale Brand Segment and Luxury Brand Segment. The
parties agree to conduct reviews of such channels no less often than annually at
the Annual Marketing Support Meeting.

 

(k)                                 Nothing in this Agreement is intended to
prevent (i) the use of the Licensed Hyatt Marks by Licensee’s
Affiliate, Interval International, Inc. or Parent for business development or
investor presentations; provided such use is a manner materially consistent with
the practices previously approved by Licensor, or (ii) Licensee’s
Affiliate, Interval International, Inc., or any of its subsidiaries, from
continuing to use the Licensed Hyatt Marks to the extent necessary to designate
individual properties made available to participants in Exchange Programs
administered by such Affiliate or its subsidiaries, or (otherwise permitted
pursuant to any affiliation agreement between such Affiliate or its
subsidiaries, and any of the Acquired Companies or their Affiliates); provided,
however, to the extent any use of the Licensed Hyatt Marks requires the prior
approval of an Acquired Company or its Affiliate, such use must also have been
approved by Licensor in a manner provided in Sections 8.5(a) or (b) above.  The
parties agree that all such affiliation agreements as of the Effective Date are
described on Schedule 8.5(k).

 

Section 8.6                                    Licensed Clubs.

 

(a)                                 Licensee must comply with the terms of this
Agreement, the System, the applicable Brand Standards, and Applicable Law in
connection with the operation of any Licensed Club. Without limiting the
foregoing, Licensee shall be required in connection with the operation of a
Licensed Club to (i) comply with appropriate and commercially reasonable
procedures and processes established by Licensor (and communicated to Licensee),
or acceptable to Licensor, to prevent Licensee from doing business with Members
in contravention of Applicable Law; (ii) comply in all material respects with
applicable Club Documents; (iii) comply with Disclosed Territorial Restrictions
relating to or associated with hotels, resorts, lodging facilities and
Residential Projects operated under brands owned or controlled by Licensor or
its Affiliates that are in place as of the Effective Date in accordance with
Section 5.5(a) of this Agreement; (iv) comply in all respects with Licensor’s
Privacy Policy; and (v) not knowingly engage in any act or omission which is
reasonably likely to diminish, impair or damage the goodwill, name or reputation
of Licensor, its Affiliates or Licensor Intellectual Property.

 

(b)                                 Any Licensed Club must meet, and the Club
Documents for such Licensed Club must provide for, the following requirements:

 

(i)                                     All Shared Ownership Projects in the
Licensed Club must comply with standards, specifications, policies and
procedures to ensure that all Projects in such Licensed Club that are

 

50

--------------------------------------------------------------------------------


 

designed, constructed, maintained, operated, managed and marketed in a first
class manner consistent with the Upper-Upscale Brand Segment and Luxury Brand
Segment (as modified from time to time to conform to modifications made to Brand
Standards in accordance with Section 6.2 above, the “Club Standards”), which, in
all instances, other than with respect to use of the “Hyatt” name, shall conform
with the Brand Standards;

 

(ii)                                  Subject to Section 8.7 of this Agreement,
only Licensed Projects and Affiliated Unbranded Shared Ownership Projects
authorized pursuant to Section 5.2 of this Agreement may be included in a
Licensed Club, either as a component site or as an affiliated site, to the
extent then applicable, and, unless and until Deflagged, all such Projects will
be included in a Licensed Club, unless otherwise agreed to by Licensor, in its
reasonable discretion;

 

(iii)                               The Licensed Projects and Affiliated
Unbranded Shared Ownership Projects authorized pursuant to Section 5.2 of this
Agreement must be removed by Licensee from the Licensed Club in the event such
Project does not comply with the Club Standards, subject to the provisions of
Section 18.1(a) of this Agreement; and

 

(iv)                              Shared Ownership Units at Affiliated Unbranded
Shared Ownership Projects shall not be included on the Hotel Reservation System
for transient rental (unless otherwise agreed to under the Hotel Reservation
System Services Agreement or otherwise approved by Licensor in writing) and
access to the Brand Loyalty Program shall be limited as provided in the Gold
Passport Participation Agreement.

 

(c)                                  Licensee shall enforce the Club Standards
with respect to all Projects that are included therein.  Club Standards may not
be amended, modified, waived or other changed without the prior written consent
of Licensor, except to conform to applicable changes to the Brand Standards.

 

(d)                                 Licensee shall deliver or cause to be
delivered to Licensor all applicable Club Documents  and any amendments thereto,
for all Licensed Clubs for the sole purpose of ensuring that (i) the Club
Documents properly reflect the relationship between Licensor and Licensee and
Licensee’s right to use the Licensed Hyatt Marks thereunder, (ii) the Club
Documents are in compliance with Section 5.2(d) and Section 8.6(b) above, and
(iii) the Licensed Hyatt Marks are being used in compliance with the Brand
Guidelines and the other Brand Standards, and shall continue to deliver those
Club Documents as they are amended, restated or modified in any manner involving
the above-referenced purposes the relationship between Licensor and Licensee,
Licensee’s right to use the Licensed Hyatt Marks, and, in any event prior to
use, and to the extent applicable, prior to the filing of those applicable
Offering Documents with any Governmental Authority.  The Club Documents (and any
amendments thereto) shall all be subject to the review and approval of Licensor
prior to filing with any Governmental Authority and prior to dissemination to
prospective purchasers or Members solely for the above-referenced purposes.  It
is contemplated that form disclosures (consistent with the form disclosures
attached as Exhibit G) shall be agreed to by Licensor and Licensee for inclusion
in the then agreed-upon Club Documents to properly reflect the relationship of
Licensor and Licensee and Licensee’s right to use the Licensed Hyatt Marks and
that such form disclosures will remain substantially consistent in the Club
Documents for each Licensed Club.  Licensor’s approval of any approval request
shall be in accordance with the timing, review and approval procedures of
Licensor for Marketing Content submitted by Licensee to Licensor pursuant to
Sections 8.5(a) or 8.5(b) of this Agreement (except, in the case of this
Section 8.6(d), addressed to such representative of Licensor has designated by
Licensor from time to time in a writing delivered to Licensee).  Licensee shall
not use the revised Club Documents (or permit the revised Club Documents to be
used) until such changes have been approved by Licensor; provided, however, to
the extent permitted by Applicable Law, Licensee may continue to use existing
Club Documents until any revised Club Documents are approved by Licensor and the
applicable Governmental Authorities.  Licensee understands and agrees, however,
that Licensor will

 

51

--------------------------------------------------------------------------------


 

review the Club Documents solely for the above-referenced purposes and not for
the benefit of any other Person, and that its review and approval will not be
deemed an approval of the legal sufficiency, marketability or other effects or
characteristics thereof, provided, however, that Licensor may withhold its
approval if it notices any legal deficiency in the course of its review. In
addition prior to their filing with any Governmental Authority and prior to
dissemination to prospective purchasers or Members, the parties will agree which
other documents governing the Licensed Clubs will require Licensor’s review and
approval for the above-referenced purposes.  Licensor hereby approves and
provides its written consent to the use of the Club Documents as used by the
Acquired Companies as of the Effective Date; provided, Licensor reserves the
right to revoke any approval upon providing reasonable advance notice to
Licensee to this effect (along with Licensor’s proposed corrective action, if
any) if Licensor reasonably believes the Club Documents are not in compliance
with Section 5.2(d) or Section 8.6(b) above or that the Licensed Hyatt Marks are
not being used in compliance with the Brand Guidelines and the other Brand
Standards.

 

Section 8.7                                    Affiliation of Third Party Shared
Ownership Projects with Licensed Club After Exclusivity Period.   If the
exclusivity granted in Section 2.1 of this Agreement shall become non-exclusive
and the restrictions and limitations on Licensor and its Affiliates in
Section 2.2 of this Agreement shall cease for any reason, Licensee agrees that,
after the Exclusivity Period, Licensor, its Affiliates and its proposed third
party franchisees and licensees, owners, managers and other parties that use any
of the Licensor Intellectual Property, the Branded Elements, the System, and any
other Licensor trademarks containing the word “Hyatt” that may be developed by
Licensor for use after the Exclusivity Period in the Shared Ownership Business
(collectively, “Non-Exclusive Shared Ownership Developers”), shall have the
right to affiliate all Shared Ownership Projects developed, operated, managed or
licensed by Non-Exclusive Shared Ownership Developers using the Licensor
Intellectual Property, the Branded Elements and the System (each, a “Third Party
Shared Ownership Project”) with (x) any Licensed Club that uses the Licensed
Hyatt Marks or (y) such other Licensed Club as may be agreed upon by Licensor
and Licensee, subject to the following:

 

(a)                                 The applicable Non-Exclusive Shared
Ownership Developer shall provide Licensee with an application for the Third
Party Shared Ownership Project proposed by it to be affiliated with the Licensed
Club (“Club Affiliation Application”). The Club Affiliation Application shall
contain information substantially similar to that contained in a New Project
Application. The form of Club Affiliation Application may be modified by
Licensor or Licensee as required for compliance with Applicable Law or as
mutually agreed by the parties hereto.  Simultaneously with the submission of a
Club Affiliation Application, the Non-Exclusive Shared Ownership Developer shall
pay to Licensee a non-refundable application fee (a “Club Application Fee”)
equal to $25,000 (as adjusted by the CPI Index as of the date of submission of
the Club Application Fee) per proposed Third Party Shared Ownership Project.

 

(b)                                 Licensee may reject a proposed Third Party
Shared Ownership Project if, in its reasonable discretion:

 

(i)                                     Licensee determines that the proposed
Third Party Shared Ownership Project does not meet the applicable Club Standards
related to construction and design;

 

(ii)                                  Licensee determines that the location of
the proposed Third Party Shared Ownership Project (A) jeopardizes the commercial
viability of (x) a proposed New Project that is being actively pursued by
Licensee (and “active pursuit” shall commence upon the initiation of
negotiations for a letter-of-intent with respect to such proposed New Project
and shall continue until the earlier of the opening day of such facility or the
abandonment of such facility), or (y) any Project, (B) creates geographic demand
imbalance for a Licensed Club, as reasonably determined by Licensee on a
Non-discriminatory Basis, or (C) is not consistent with Club Standards;

 

52

--------------------------------------------------------------------------------


 

(iii)                               Licensee determines that the affiliation of
the proposed Third Party Shared Ownership Project would breach, or be reasonably
likely to breach, any territorial and other contractual restrictions applicable
to Licensee or its Affiliates that are in effect on the date of submission of
the Club Affiliation Application, or restrictions imposed by Applicable Law on
Licensee and its Affiliates;

 

(iv)                              In the event Licensor proposes to delegate the
authority to develop, market, sell and/or operate the proposed Third Party
Shared Ownership Project to (A) a Non-Exclusive Shared Ownership Developer which
involves a co-investor with Licensor or (B) a third-party Non-Exclusive Shared
Ownership Developer, and Licensee determines that such co-investor or
third-party (I) is known in the community as being of bad moral character,
(II) has been convicted in any court of a felony or other criminal offense that
resulted in imprisonment for one (1) year or more or a fine or penalty of two
million dollars ($2,000,000) (as adjusted annually after the Effective Date by
the CPI Index) or more (or is in control of or controlled by Persons who have
been convicted in any court of felonies or such offenses), (III) is, or has an
Affiliate that is, a Specially Designated National or Blocked Person, (IV) with
respect to co-investors or third parties that have a Controlling Interest in a
Non-Exclusive Shared Ownership Developer, does not have, in Licensee’s judgment,
the necessary business experience and know-how to operate the Third Party Shared
Ownership Project and meet the Club Standards, or (V) is otherwise deemed
unsatisfactory to Licensee after a review conducted according to its then
current procedures, including review of criteria and requirements regarding
development and maintenance of the proposed Third Party Shared Ownership
Project, credit, background investigations, operations ability and capacity,
prior business dealings, market feasibility, guarantees and other factors
concerning such individuals that Licensee deems relevant in its reasonable
business judgment; provided, that such review and investigation is on the same
basis in which Licensee reviews and investigates its proposed third party
sub-licensees;

 

(v)                                 Licensee determines that the proposed Third
Party Shared Ownership Project is not adequately capitalized;

 

(vi)                              Licensee does not approve of any of the
Project Services Agreements with respect to the proposed Third Party Shared
Ownership Project; provided, however, unless changes are required to comply with
Applicable Law, Licensee may not reject the proposed Third Party Shared
Ownership Project on this basis if any agreement or document referred to above
in this Section 8.7(b)(vi) is in substantially the same form previously approved
or used by Licensee in a third party transaction (or in a modified form,
provided any such modifications are immaterial or non-substantive in nature); or

 

(vii)                           Licensee reasonably determines that the proposed
Third Party Shared Ownership Project would impose significant additional
regulatory compliance requirements on Licensee, its Affiliates or a Licensed
Club.

 

(c)                                  For a period of up to one hundred and
twenty (120) days prior to submission of a Club Affiliation Application,
Licensor shall have the right to seek prior written confirmation from Licensee
on a confidential basis that any proposed Third Party Shared Ownership Project
will not be rejected for the failure to satisfy the conditions described in
clauses (ii) or (iii) of Section 8.7(b) above.  Licensee shall review Licensor’s
request for written confirmation and respond in writing to Licensor within
thirty (30) days after Licensee’s receipt of such request.  Any such
solicitation of confirmation, which must be made by Licensor in good faith and
solely with respect to any proposed Third Party Shared Ownership Project that it
has legitimate and documented interest in pursuing, by itself, will not trigger
the obligation to pay the Club Application Fee.

 

53

--------------------------------------------------------------------------------


 

(d)                                 Licensee agrees to provide a written
response to a Club Affiliation Application within forty-five (45) days after
receipt.  The written response shall either (i) approve the Club Affiliation
Application, or (ii) reject the Club Affiliation Application.  If the Club
Affiliation Application is rejected by Licensee, Licensee shall provide a
detailed written explanation indicating the specific reasons why the Club
Affiliation Application was rejected, including which of the conditions
described in clauses (b)(i) through (vii) above were not satisfied based on the
information and documentation provided in the Club Affiliation Application. 
Licensor shall have a period of up to sixty (60) days (or longer, as reasonably
required, based on the modification requested) after receipt of Licensee’s
written response to the Club Affiliation Application to, at its option, modify
the Club Affiliation Application in order to correct any noted deficiencies and
provide additional information and documentation as part of its request for
Licensee to reconsider the modified Club Affiliation Application.  The parties
may continue to exchange written materials with respect to the proposed Third
Party Shared Ownership Project until Licensee provides its final decision and
its reasons for its final approval or rejection of the Club Affiliation
Application or Licensor withdraws its request for reconsideration for a rejected
project.

 

(e)                                  Upon approval of a Club Affiliation
Application, the Non-Exclusive Shared Ownership Developer and Licensee or its
Affiliate shall enter into the then current form of Club Documents for the
approved Third Party Shared Ownership Project which shall be in compliance with
Section 8.6(d) of this Agreement. Licensee or its Affiliate shall provide the
benefits of the Licensed Club and enforce the terms of Club Documents for and
against Non-Exclusive Shared Ownership Developers, the applicable Owners’
Association, and the applicable Members generated by such Non-Exclusive Shared
Ownership Developers in substantially the same manner as provided to and
enforced against Licensee, its Permitted Affiliates or Permitted Sublicensees,
the applicable Owners’ Associations and Members generated by Licensee, its
Permitted Affiliates or Permitted Sublicensees.  Licensor acknowledges and
agrees that attributing point values and demand balancing in connection with any
Licensed Club operations, including, without limitation, for any particular
Shared Ownership Project (including any Third Party Shared Ownership Project)
affiliated with a Licensed Club, shall be within Licensee’s reasonable
discretion; provided, however, that such attribution of point values and demand
balancing shall be applied with respect to any Third Party Shard Ownership
Project affiliated with a Licensed Club (“Affiliated Third Party Shared
Ownership Project”) on a Non-discriminatory Basis.

 

(f)                                   Each Affiliated Third Party Shared
Ownership Project may operate only under the name agreed to by Licensor and
Licensee in writing.  Such Affiliated Third Party Shared Ownership Project name
may be changed only with the prior written consent of Licensee.

 

(g)                                  Licensed Club Dues charged by Licensee or
its Affiliate to any owner of a Shared Ownership Product at an Affiliated Third
Party Shared Ownership Project, or the related Owners’ Association, if
applicable, shall be assessed on a Non-discriminatory Basis.

 

(h)                                 Licensed Club Dues received by Licensee or
its Affiliate from any owner of a Shared Ownership Product at an Affiliated
Third Party Shared Ownership Project, or the related Owners’ Association, if
applicable, shall be subject to payment of the Club Royalty Fee to Licensor in
accordance with Section 3.2(b) of this Agreement.  The parties agree that,
except for the foregoing, no fee or dues, collected by Licensee or its
Affiliates in connection with an Affiliated Third Party Shared Ownership Project
shall be subject to, or increase, any of the fees, payable to Licensor under
Article 3 of this Agreement.

 

(i)                                     Licensee shall be reimbursed for
reasonable administrative costs and expenses incurred by Licensee in connection
with the Affiliated Third Party Shared Ownership Projects, including but not
limited to a Licensed Club operating system, and conducting and administering
the Quality Assurance Program.

 

54

--------------------------------------------------------------------------------


 

(j)                                    Licensor shall deliver or cause to be
delivered to Licensee for Licensee’s review and approval any and all disclosures
to be disseminated to prospective purchasers or then existing owners of Shared
Ownership Products at Affiliated Third Party Shared Ownership Projects regarding
such projects’ affiliation with a Licensed Club (“Affiliation Disclosures”).  No
Affiliation Disclosures may be filed, registered, used or disseminated unless
and until such Affiliation Disclosures have been approved by Licensee or
modified, amended or supplemented in any way after Licensee’s approval, unless
such modification, amendment and supplementation has been reviewed and approved
by Licensee, not to be unreasonably withheld, conditioned, delayed or denied. 
Licensor understands and agrees, however, that Licensee will review the
Affiliation Disclosures solely for the purpose of confirming that the
Affiliation Disclosures properly reflect the affiliation arrangement and the
relationship among Licensee, its Affiliates, any Licensed Club, the
Non-Exclusive Shared Ownership Developers, the related Owners’ Associations and
the Affiliated Third Party Shared Ownership Projects, and not for the benefit of
any other Person, and that its review and approval will not be deemed an
approval of the legal sufficiency, marketability or other effects or
characteristics thereof; provided, however, that Licensee may withhold its
approval if it notices any legal deficiency in the course of its review. 
Licensee reserves the right to revoke any approval of any of the Affiliation
Disclosures upon providing reasonable advance notice to Licensor to this effect
(along with Licensee’s proposed corrective action, if any) if Licensee
reasonably believes the Affiliation Disclosures do not properly reflect the
relationship between Licensee, its Affiliated, or any Licensed Club and the
Non-Exclusive Shared Ownership Developers, the related Owners’ Associations or
the Affiliated Third Party Shared Ownership Projects.  Licensor and the
Non-Exclusive Shared Ownership Developers shall be solely responsible, at their
sole cost and expense, for filing and registering the approved Affiliation
Disclosures with the applicable Governmental Authority and disseminating them to
prospective purchasers of Shared Ownership Products at Affiliated Third Party
Shared Ownership Projects.

 

(k)                                 Licensor and the Non-Exclusive Shared
Ownership Developers shall cooperate with the Quality Assurance Program
conducted and administered by or on behalf of Licensee with respect to each
Affiliated Third Party Shared Ownership Project in accordance with the terms and
conditions set forth in Section 7.4 of this Agreement and ensuring that such
Affiliated Third Party Shared Ownership Project complies with the System, the
Club Standards and the terms and conditions of the Club Documents.   In addition
to any right of Licensee or its Affiliate to remove an Affiliated Third Party
Shared Ownership Project under the applicable Club Documents, Licensee shall
have the right to remove such Affiliated Third Party Shared Ownership Project
from any Licensed Club if (i) any overall customer satisfaction score under the
Customer Satisfaction System for such Affiliated Third Party Shared Ownership
Project is less than the applicable Minimum Customer Satisfaction Score target
for the applicable measurement period set forth in the Customer Satisfaction
System and such failure has not been cured within the applicable cure period
under the Customer Satisfaction System, and (ii) the Non-Exclusive Shared
Ownership Developer for such Affiliated Third Party Shared Ownership Project
fails to enter into a Remediation Arrangement with Licensee or its Affiliate (in
a procedure comparable to that set forth in Section 17.1(a)(ii)) with respect to
such failure within ninety (90) days following the expiration of the applicable
cure period or the Non-Exclusive Shared Ownership Developer fails to meet the
cure requirements set forth in a Remediation Arrangement agreed to by Licensee
or its Affiliate.

 

Section 8.8                                    Changes in Programs, Services or
Benefits.  Prior to making any significant systemic changes in the Licensed
Shared Ownership Business or any Licensed Club (for example, conversion to a
points program) or any changes to the Licensed Residential Business, Licensee
shall have the right to seek prior written confirmation from Licensor, on a
confidential basis, that any such change is consistent with the Brand Standards
and will not result in a breach of Licensee’s obligations under this Agreement.

 

Section 8.9                                    No Other Brand Loyalty Programs. 
During the Term, other than Licensor’s Brand Loyalty Program, and subject to the
terms of the Gold Passport Participation Agreement, Licensee, whether itself or
through an Affiliate or Permitted Sublicensee, may not establish, acquire or
otherwise participate in any

 

55

--------------------------------------------------------------------------------


 

programs for the Licensed Business that are designed to increase brand loyalty
(and consequently market share, length of stay and frequency of usage of such
hotels and other branded and affiliated products), and/or any similar,
complementary, or successor program, without the prior written consent of
Licensor, which it may not unreasonably withhold, condition, delay or deny;
provided, however, Licensor may withhold, condition, delay or deny its consent
in its sole discretion if (x) the program is to be branded with a Lodging
Competitor Brand or a brand of a Licensor SOI Branded Competitor, or (y) the
program conflicts in any material respect with an agreement then in effect to
which Licensor or its Affiliates is a party.  For as long as the Gold Passport
Brand Loyalty Program remains in effect, Licensee and its Affiliates and
Permitted Sublicensees shall continue to utilize it, either on a stand-alone
basis or in conjunction with new programs approved pursuant to this
Section 8.9.  Nothing in this Section 8.9 is intended or shall be interpreted to
restrict in any manner (i) any benefits or services, including Member
recognition tiers, owner referral programs, and other programs designed to
increase loyalty to or benefits for the Licensed Business, purchase of
additional products for the Licensed Business or other expansion of Member
benefits or services, provided such benefits or services are approved by
Licensor as part of the then-effective Marketing Support Plan or is otherwise
approved by Licensor and such benefits or services are in compliance with
Section 8.3 and the other applicable provisions of this Agreement, or (ii) any
benefits or affinity program Interval International, Inc. or a subsidiary
thereof offers to its members as a result of their participation in a membership
program offered by Interval International, Inc. or a subsidiary thereof.

 

ARTICLE 9



ELECTRONIC SYSTEMS

 

Section 9.1                                    Systems Installation.

 

(a)                                 Licensor acknowledges that as of the
Effective Date, there are no material items that are required to be purchased,
leased, installed or upgraded in order for Licensee, its Permitted Affiliates or
Permitted Sublicensees to use the Hotel Reservation System in connection with
the Existing Projects, Existing Residential Projects and the Licensed Business
on a Non-discriminatory Basis and in the same manner in which the Acquired
Companies have used the Hotel Reservation System immediately prior to the
Effective Date.  Subsequent to the Effective Date, if any changes are required
for Licensee to use the Hotel Reservation System or other of Licensor’s
Electronic Systems for the required purposes, Licensee will provide written
notice thereof to Licensor and, as a cost of the Licensed Business, arrange with
Licensor or its Affiliates, for the purchase or lease, installation,
maintenance, and use in connection with the Projects, on a Non-discriminatory
Basis, of whatever is reasonably required to implement the specified changes. 
Licensee may not use such Licensor’s Electronic Systems for anything not
specifically related to the Projects or the Licensed Business.

 

(b)                                 Notwithstanding the foregoing to the
contrary, Licensee may use any electronic system in the Licensed Business that,
in Licensor’s commercially reasonable judgment, is comparable to a particular
required Electronic System and performs the same functions as such Electronic
System and is compatible, and interfaces, with Licensor’s Electronic Systems.

 

Section 9.2                                    Hotel Reservation System.

 

(a)                                 Licensor will make the Hotel Reservation
System available to Licensee, its Permitted Affiliates, and Permitted
Sublicensees in connection with the Licensed Projects, including for
reservations relating to transient rental to the public and for other usages of
Licensed Shared Ownership Units pursuant to the terms of the Hotel Reservation
System Services Agreement.  Licensor shall maintain the Hotel Reservation System
and operate it in a manner required under the Hotel Reservation System Services
Agreement.

 

56

--------------------------------------------------------------------------------


 

(b)                                 If Licensee is in material breach of this
Agreement and does not cure the material breach as required by Sections 17.1,
17.2 or 17.4 of this Agreement, as applicable, depending on the nature of the
material breach and cure therefor, Licensor may, in addition to any other
remedies it may have and in accordance with Article 17 of this Agreement,
suspend upon not less than thirty (30) days’ prior written notice to Licensee,
Licensee’s right to use, and Licensee’s access to, the Hotel Reservation System
at the one (1) or more of the Licensed Projects (or a part of any Licensed
Project) which are the subject of the breach, with respect to transient rentals
of Licensed Shared Ownership Units or Licensed Residential Units until the
breach is cured. In the event such material breach relates to the Licensed
Business apart from specific individual Licensed Projects or to all or
substantially all of the Licensed Projects, Licensor may suspend the entire
Licensed Business and all of the Licensed Projects from the Hotel Reservation
System under this Section 9.2 upon not less than thirty (30) days prior notice
to Licensee. If Licensor suspends Licensee (and Permitted Affiliates and
Permitted Sublicensees) from the Hotel Reservation System, as of the suspension
date, Licensor shall have no obligation to handle new reservations under the
Hotel Reservation System, but shall continue to handle to completion all
reservations made through the Hotel Reservation System prior to such suspension
date and reasonably cooperate with Licensee for orderly transition to another
reservation system for transient rental services.  Licensee, its Permitted
Affiliates and Permitted Sublicensees must honor all reservations that are
confirmed or accrued in accordance with the Hotel Reservation System Services
Agreement prior to such suspension at the applicable Licensed Projects provided
Licensee is provided notice by Licensor of all such reservations.  If Licensor
rightfully suspends Licensee from the Hotel Reservation System pursuant to this
Agreement, Licensee covenants not to bring any damages claims against Licensor
and its Affiliates arising from Licensee’s suspension from the Hotel Reservation
System under Article 17 of this Agreement, other than claims that Licensee is
not in breach of this Agreement.

 

(c)                                  Licensee, its Permitted Affiliates and its
Permitted Sublicensees must participate in, connect with, and use the Hotel
Reservation System in the manner set forth in the Hotel Reservation System
Services Agreement, except as provided above.

 

Section 9.3                                    Electronic Systems Provided Under
License.

 

(a)                                 The Electronic Systems not purchased or
leased from third parties by Licensee or which were not otherwise acquired as
part of the Sale Transaction will remain the sole property of Licensor or any
third party vendors, as applicable. Licensee will treat the non-public portions
of Licensor’s Electronic Systems as confidential in accordance with Section 13.1
of this Agreement.  As a condition to using the Electronic Systems, Licensee
must execute the Hotel Reservation System Services Agreement.

 

(b)                                 Licensee acknowledges that Licensor’s
Electronic Systems will be modified, enhanced, replaced, or become obsolete, and
that new Electronic Systems may be created to meet the needs of the System and
the continual changes in technology and that any such modifications,
enhancements or replacements to Licensor’s Electronic Systems or any new
Electronic Systems will be subject to the terms of the Hotel Reservation System
Services Agreement.

 

(c)                                  Licensee will have the right to make
proposals regarding Licensor’s Electronic Systems to the appropriate group
within Licensor’s organization that is responsible for strategic initiatives
related to Licensor’s Electronic Systems. The parties will agree on a reasonable
process for keeping Licensee apprised of initiatives regarding Licensor’s
Electronic Systems that will affect the Licensed Business.

 

Section 9.4                                    Proposed Enhancements.  Licensor
will reasonably consider changes to the Electronic Systems proposed by Licensee
which address issues specifically relevant to the Licensed Business (including
any enhancements or modifications to the Electronic Systems needed to implement
such changes). Licensor shall respond to such requests within sixty (60) days
following Licensor’s receipt of the

 

57

--------------------------------------------------------------------------------


 

written request delivered in accordance with Section 23.1 of this Agreement,
provided, if additional study is required, Licensor will so respond, and may
have up to an additional sixty (60) days to make its determination regarding the
request.  Licensor may condition its consent to changes to the Electronic
Systems suggested by Licensee based on factors such as: Licensee’s payment of
the costs related to such implementation, including, without limitation,
incremental internal or out-of-pocket design costs and operating costs (subject
to the allocation thereof on a fair and commercially reasonable basis to other
users of the applicable Electronic Systems who benefit from the change); the
difficulties of designing or administering such changes; the impact of such
changes on the Electronic Systems generally; third party consent requirements;
the prioritization of other Electronic Systems projects; the general feasibility
of implementing and maintaining such changes over time; and considerations
relating to owners and franchisees associated with Licensor Lodging Facilities. 
Notwithstanding the foregoing to the contrary, Licensee is not responsible for
costs related to the foregoing unless the parties agree in writing with respect
to the amount for which Licensee is responsible.

 

ARTICLE 10



LICENSOR SERVICES AND SUPPORT

 

Section 10.1                             Marketing Support Services. During the
Term, Licensor and its Affiliates shall provide to Licensee and its Affiliates
certain marketing support services (collectively, “Marketing Support Services”)
which are (i) agreed to by the parties in any then-effective marketing support
plan (the “Marketing Support Plan”) in accordance with the terms and conditions
of Section 10.1(a) below, or (ii) provided for in Section 10.1(b) below.  Each
Marketing Support Plan shall be in effect for each calendar year during the Term
(or shorter period for 2014).

 

(a)                                 Marketing Support Plan.

 

(i)                                     The parties acknowledge that, during the
Term, the Shared Ownership Business will evolve and the competitive landscape
will change, and, as a result, there will be a need to develop, test and
implement new marketing initiatives and programs during the Term.  Each
Marketing Support Plan shall describe marketing initiatives and programs, and
joint and individual marketing or sales programs to be implemented by Licensor
or Licensee with respect to the Licensed Shared Ownership Business, and shall
include at least the following information: (A) goals and objectives of the
initiatives and programs, (B) specified activities required to achieve such
goals or objectives, (C) subject to this Agreement, the data required to design,
monitor and evaluate such initiatives and programs, (D) performance projections
with respect to each initiative and program, (E) each party’s responsibilities
and obligations with respect to the initiatives and programs, and (F) target
implementation dates.  All initiatives and programs shall be consistent with the
positioning of the Licensed Shared Ownership Business and any impacted Licensor
Lodging Facilities in the Upper-Upscale Brand Segment and Luxury Brand Segment;

 

(ii)                                  Licensor and Licensee shall cooperate with
each other to approve the first Marketing Support Plan no later than the
Effective Date.  The first such Marketing Support Plan approved by Licensor and
Licensee shall remain in effect until December 31, 2014, subject to amendment by
Licensor and Licensee.  To the extent no such first Marketing Support Plan is in
place by the Effective Date and until one is in place, the parties acknowledge
and agree that Licensee and its Permitted Affiliates may continue to undertake
such marketing initiatives and programs in form and manner consistent with
(x) marketing practices in effect as of the Effective Date, and (y) the budgets
and long range plans currently in place for the Acquired Companies and their
Affiliates as of the Effective Date.

 

58

--------------------------------------------------------------------------------

 

(iii)                               On or before July 1st of 2014 and of each
calendar year thereafter during the Term, Licensee shall submit a proposed
Marketing Support Plan for the following calendar year (the “Marketing Support
Plan Proposal”). The Marketing Support Plan Proposal shall include, at a
minimum, the following: (A) a detailed list and description of proposed
marketing initiatives, and joint and individual marketing or sales programs
(including, without limitation, acquiring copy space within Hyatt-wide and Brand
Loyalty Program emails, newsletters, in-room marketing collateral materials
within Licensor Lodging Facilities, on Licensor’s website, “hyatt.com” or any
successor website and other Licensor and its Affiliates communications to its
customer database), including the content, delivery channels and relative cost
allocations associated therewith; (B) a list of Licensor Lodging Facilities in
which Licensee desires to place a Marketing Facility, including a detailed
description of the type and scope of such Marketing Facility and a description
of whether such Marketing Facility will be staffed or un-staffed; (C) parameters
for any proposed “test and learn” marketing programs or activities (e.g., a
process for initiating call transfers and web transfers from the Hotel
Reservation System for mini-vac offers); (D) the current sales and marketing
plan for the Licensed Shared Ownership Business; (E) a detailed list and
description of any New Projects being planned for, pursued or under development
by Licensee and its Affiliates; (F) proposed Brand Loyalty Program-related
initiatives, including allocation of tiers; (G) a comprehensive report on the
marketing programs, initiatives and activities occurring in the prior calendar
year, including any performance results related thereto; and (H) a comprehensive
forecast of the next calendar year, including a good faith estimate of the
annual budget for the Licensed Shared Ownership Business and forecasted sales of
Shared Ownership Products.

 

(iv)                              Unless an alternative date is agreed upon by
the parties, within thirty (30) days of receipt of the Marketing Support Plan
Proposal, representatives of Licensor and Licensee shall hold a meeting to
discuss the details surrounding the Marketing Support Plan Proposal, the scope
of services to be provided by Licensor, and other items the parties deem
relevant (the “Annual Marketing Support Meeting”). Unless an alternative
location is mutually agreed upon by the parties, the Annual Marketing Support
Meeting shall be held at the corporate headquarters of Licensor in
Chicago, Illinois.

 

(v)                                 Licensor and Licensee agree to use
commercially reasonable efforts to make available at each Annual Marketing
Support Meeting, representatives that are appropriately familiar with the
Licensed Business, in general, and with the marketing of Shared Ownership
Products, in particular.  In furtherance of this requirement and prior to
submitting the initial Marketing Support Plan Proposal and at any times
subsequent thereto as deemed necessary by Licensee, Licensee will, at its cost,
provide Licensor’s designated representatives (who will be involved in
reviewing, analyzing or providing Marketing Support Services, Customer Analytics
Services and other support services) with training programs and activities on
certain aspects of the Licensed Business, including the sales and marketing of
Shared Ownership Products.

 

(vi)                              At the Annual Marketing Support Meeting,
representatives of Licensor and Licensee shall discuss the implementation and
results of the prior year’s Marketing Support Plan and work collaboratively, and
in good faith, and use commercially reasonable efforts to agree upon the
Marketing Support Plan for the following calendar year and submit it to Licensor
and Licensee for approval on or prior to ninety (90) days before the start of
the applicable calendar year.  Such representatives shall hold periodic meetings
(at least on a quarterly basis unless otherwise agreed) subsequent to the
applicable Annual Marketing Support Meeting (each, a “Follow-up Meeting”),
either in person or by conference call, to discuss the implementation and
results of the Marketing Support Plan and to discuss any good faith proposals
for amending or modifying the Marketing Support Plan; provided, however, a
Marketing Support Plan may be amended or modified only by written agreement of
Licensor and Licensee.

 

59

--------------------------------------------------------------------------------


 

(vii)                           Each party shall use good faith efforts to
perform its respective obligations with respect to any marketing initiatives or
programs set forth in each approved Marketing Support Plan.  The parties
acknowledge that, with respect to proposed marketing initiatives or programs
agreed to under a Marketing Support Plan which involve Licensor Lodging
Facilities not owned by Licensor, including, without limitation, initiatives or
programs involving the placement of concierge/marketing desks, sales galleries
and in-room marketing collateral materials or involving the right to acquire
advertising, marketing or promotional space within emails, newsletters, and in
room marketing collateral materials within Licensor Lodging Facilities, Licensor
shall only be required to use commercially reasonable efforts to facilitate an
introduction of Licensee to such owner to allow Licensee to negotiate directly
with such owner to implement such marketing initiative or program.

 

(viii)                        Notwithstanding any other provision hereof,
Licensor, upon reasonable notice to Licensee, may terminate one or more
marketing initiatives or programs that cause or are reasonably likely to cause: 
(A) a material level of legal (i.e., non-economic) risk to Licensor that results
from a change in Applicable Law (including a change scheduled to take effect on
a specific date in the future) during the Term; (B) reputational harm, as
Licensor may reasonably determine; or (C) a violation of Licensor’s Privacy
Policy.  In each instance, Licensor will discuss its concerns with Licensee to
seek a resolution to the concern; provided, however, that in the event the
parties are not able to agree upon a resolution with respect to clause
(B) within thirty (30) days, Licensor may take such action as it deems
reasonable to restrict or terminate such marketing initiative or program.

 

(b)                                 Other Marketing Support Services.  During
the Term, Licensor and its Affiliates shall provide to Licensee and its
Permitted Affiliates the following Marketing Support Services:

 

(i)                                     Review and discuss with Licensee and its
Permitted Affiliates regarding the design, substance and content of Marketing
Content for the Licensed Business to ensure that such items are consistent with
the positioning of the Licensed Business and Licensor Lodging Facilities in the
Upper-Upscale Brand Segment and Luxury Brand Segment and applicable Brand
Standards;

 

(ii)                                  Review and discuss with Licensee and its
Permitted Affiliates regarding, the distribution, marketing and advertising
channels for all Projects to ensure that such channels are consistent with the
positioning of the Licensed Business and Licensor Lodging Facilities in the
Upper-Upscale Brand Segment and Luxury Brand Segment and applicable Brand
Standards;

 

(iii)                               Include “Hyatt Residence Club” logo in any
advertising programs that include the “Hyatt Family of Brands” or any successor
program adopted by Licensor and used in providing marketing support services
with respect to the Licensor Lodging Facilities; provided, however, the “Hyatt
Residence Club” logo will not be included on the Gold Passport’s presentation of
the “Hyatt Family of Brands” in the event Licensee is not in compliance with its
inventory obligations under the Gold Passport Participation Agreement;

 

(iv)                              Continue all concierge/marketing desks, sales
galleries and in-room marketing materials at Licensor Lodging Facilities to the
extent the Acquired Companies and their Affiliates had such rights as of the
Effective Date, all pursuant to written lease agreements in place as of the
Effective Date, which are listed on Schedule 10.1(a), or, for such desks and
sales galleries agreed upon after the Effective Date, based on the form of kiosk
lease agreed to by Licensor and Licensee as a template for such facilities;

 

(v)                                 Provide Licensee with access to Licensor’s
website, “hyatt.com”, on which inventory for transient rental at the Projects
will be listed in the same manner as applied to

 

60

--------------------------------------------------------------------------------


 

Licensor’s Lodging Business, provided, that Licensee will be charged the Hotel
Reservation System Fee on a per reservation basis pursuant to the Hotel
Reservation System Services Agreement;

 

(vi)                              Provide Licensee with the opportunity to
include “Hyatt Residence Club” in the “Family of Brands” bar on Licensor’s
website, “hyatt.com” or any successor website adopted by Licensor and used in
providing marketing support services with respect to the Licensor Lodging
Facilities and/or the Brand Loyalty Programs (subject to
Section 10.1(b)(iii) above);

 

(vii)                           Provide Licensee with the ability to link
approved Licensee’s Websites to Licensor’s website, “hyatt.com” or any successor
website adopted by Licensor and used in providing marketing support services
with respect to the Licensor Lodging Facilities;

 

(viii)                        Access to Licensor’s “Brand Manager” online
manual, or any successor program adopted by Licensor and used in providing
marketing support services with respect to the Licensor Lodging Facilities; and

 

(ix)                              In the event Licensor is no longer providing
Customer Analytics Services, provide the information described in
Section 10.2(a)(ii) below in the same manner and subject to the same conditions
as described in Section 10.2 below.

 

(c)                                  Marketing Support Charge.  In lieu of being
reimbursed for all direct and indirect costs and expenses incurred in connection
providing the Marketing Support Services in accordance with this Section 10.1
(including Travel Expenses of Licensor and its Affiliates), Licensee shall pay
to Licensor an annual fixed charge (a “Marketing Support Charge”) equal to
$120,000 (as adjusted annually after the Effective Date by the CPI Index), which
charge shall be paid in four (4) equal installments in accordance with
Section 3.3(a) of this Agreement, and which the parties acknowledge and agree is
a reasonable estimate of such costs and expenses.  The Marketing Support Charge
shall not be increased or decreased based on the actual costs and expenses
incurred in connection providing the Marketing Support Services.

 

Section 10.2                             Customer Analytics Services.

 

(a)                                 At any time, and from time to time, during
the Term and for as long as Licensor and its Affiliates are generally performing
such customer analytics services with respect to the Licensor Lodging
Facilities, Licensee may engage Licensor and its Affiliates to provide the
following services and any additional agreed upon analytics services
(collectively, “Customer Analytics Services”) for periods of time of not less
than one (1) year in duration (each, a “CAS Contract Year”):

 

(i)                                     Upon the reasonable request of Licensee,
Licensor’s “customer analytic” team will participate in the Annual Marketing
Support Meetings and Follow-up Meetings to discuss the nature, scope, terms and
conditions, delivery logistics and types of services that such team may provide
Licensee, including providing analysis and reports of Licensor’s Customer
Information, Customer Information of members of any Brand Loyalty Program and
other demographic data and information (the parties acknowledge that during the
Term the Shared Ownership Business will evolve and the competitive landscape
will change, and, as a result, there will be a need to develop, test and
implement new Customer Analytics Services during the Term in order to remain
competitive with Licensor SOI Competitors), which programs may include providing
reports on the travel and usage patterns of Members to the extent such
information, if any, is available in the Brand Loyalty Programs.

 

61

--------------------------------------------------------------------------------


 

(ii)                                  At the Annual Marketing Support Meeting
and any Follow-up Meetings, representatives of Licensor and Licensee shall work
collaboratively and use good faith efforts to agree upon the number and channels
of customers of Licensor’s Lodging Business and members of the Brand Loyalty
Program (including access to customers and members derived from any Subsequently
Acquired Brand database or program, which access shall be substantially similar
to any access provided to such Subsequently Acquired Brand with respect to
customers of the Licensor Lodging Business and Brand Loyalty Program) that may
be made available for marketing initiatives and programs of the Licensed
Business; provided, however, Licensor may withhold in its sole and absolute
discretion any particular Licensor Customer Information of such customers or
members; provided, further, at a minimum Licensor shall provide Licensee with an
opportunity to communicate via direct mail, email, telemarketing or other
commercially viable means agreed to by Licensor to the agreed upon channels of
customers and members a maximum of five (5) times per such customer or member
per CAS Contract Year (including four (4) direct mail and one (1) other contact,
subject to adjustment for new methods or to address effectiveness of customer
contact methods) and provide to Licensee an aggregate minimum number of contacts
per CAS Contract Year as established in the Marketing Support Plan for such
year, which minimum number may be adjusted annually taking into account the then
current size of the customer database (for calendar year 2014, the minimum
number of contacts is 4,000,000).  Licensor acknowledges and agrees that, where
and to the extent possible, Licensor shall provide Licensee priority and
preferential access to number and channels of customers of Licensor’s Lodging
Business and members of the Brand Loyalty Program over any Person marketing and
selling Shared Ownership Products marketed and sold under any Subsequently
Acquired Brand.

 

(iii)                               Facilitate the delivery and/or distribution
of any Marketing Content in the form of direct mail, email, telemarketing or
similar campaigns approved by Licensor in the Marketing Support Plan to the
customer/member lists approved in the manner described in this Section 10.2(a).

 

(b)                                 Except as set forth in
Section 10.2(a)(ii) above, in no event shall Licensee, its Permitted Affiliates
or its Permitted Sublicensees be entitled to any disclosure of, or access to,
any Licensor Customer Information except to the extent included as part of the
Licensee Member Information, and any Licensor Customer Information that Licensor
may choose in its sole and absolute discretion to provide to Licensee, its
Permitted Affiliates and its Permitted Sublicensees shall be deemed Licensor
Confidential Information, except to the extent included as part of the Licensee
Member Information and may not be used for any purposes other than as expressly
provided in writing by Licensor.  Without limiting the foregoing, in no event
shall Licensor or its Affiliates be required to provide any Customer Analytics
Services that are determined by Licensor, to be in violation of Applicable Law
(including any Data Protection Laws), Licensor’s Privacy Policy, or any
contractual obligations owed by Licensor or its Affiliates to its customers.

 

(c)                                  In lieu of being reimbursed for all direct
and indirect costs and expenses (other than Direct Marketing Costs (as defined
below)) incurred in connection providing the Customer Analytics Services in
accordance with this Section 10.2 (including Travel Expenses of Licensor and its
Affiliates), Licensee shall pay to Licensor, if engaged by Licensee, an annual
fixed charge (a “Customer Analytics Charge”) equal to $120,000 (as adjusted
annually after the Effective Date by the CPI Index), which charge shall be paid
in four (4) equal installments in accordance with Section 3.3(a) of this
Agreement, and which the parties acknowledge and agree is a reasonable estimate
of such costs and expenses.  The Customer Analytics Charge shall not be
increased or decreased based on the actual costs and expenses incurred in
connection providing the Customer Analytics Services.  In addition to the
Customer Analytics Charge, Licensee shall reimburse Licensor for all direct
costs incurred by Licensor for all marketing, advertising and promotional
materials and other Marketing Content Licensee orders from Licensor associated
with the Customer

 

62

--------------------------------------------------------------------------------


 

Analytics Services (collectively, “Direct Marketing Costs”) subject to Licensee
receiving prior written notice of the specific Direct Marketing Costs.

 

Section 10.3                             Training.

 

(a)                                 At Licensee’s option, Licensor will provide
Licensee’s personnel that are designated by Licensee (and approved by Licensor
as being qualified to provide training programs) training on certain aspects of
the System, including Licensor’s Electronic Systems, that Licensee elects to
participate in, as necessary to comply with the Brand Standards.  Licensee must
conduct such training for such designated personnel, as is required for them to
properly operate, administer and manage the Projects in accordance with the
Brand Standards.  Licensor will also provide training materials to such
personnel to facilitate the provision of such training by such personnel to
other personnel of Licensee and its Permitted Affiliates and Permitted
Sublicensees.  Licensee will conduct such training of its employees as required
for them to properly operate, administer and manage the Projects in accordance
with the applicable Brand Standards.

 

(b)                                 Licensor may offer, and Licensee may elect
to participate in, optional training courses and programs for personnel engaged
in operating or managing the Projects.

 

(c)                                  Licensor will have the right to charge
reasonable tuition, fees or reimbursements described in Section 3.3 of this
Agreement on a Non-discriminatory Basis for all training programs that Licensor
offers, which must be paid before receiving training materials or attending
training.   Licensor shall notify Licensee of a reasonable estimate of such
tuition and fees before Licensee agrees to attend any training program.  In
addition, for all such optional programs and activities under this Section 10.3,
Licensee will be responsible for paying all Travel Expense for individuals
attending such training (but not for trainers).

 

Section 10.4                             Use of Licensor Customer Information
and Licensee Member Information.

 

(a)                                 Licensor Customer Information.  Licensor and
its Affiliates shall retain title to, and full and complete ownership rights and
interests to, their data and information about customers and members generated
for the Licensed Business through any Marketing Support Services, Customer
Analytics Services or Licensor Lodging Facilities guests and all Brand Loyalty
Program members, wherever located (collectively, “Licensor Customer
Information”).  Licensee and its Affiliates acknowledge and agree that Licensor
Customer Information constitutes Licensor Confidential Information, whether or
not any portion thereof is or may be validly copyrighted. Licensee acknowledges
and agrees that all Licensor Customer Information shall be used solely for
engaging in the Licensed Business as permitted in this Agreement and only in
compliance with the Brand Standards, and for no other use or purpose whatsoever;
provided, however, to the extent common customer, guest or Brand Loyalty program
member names or data are included both as part of Licensor Customer Information
and Licensee Member Information, Licensor (and its Affiliates) and Licensee (and
its Affiliates) shall be permitted to use such common names and data for each of
their respective businesses in accordance with the terms of this Agreement. 
Notwithstanding anything to the contrary in this Agreement, Licensee shall
comply in all material respects with Applicable Law and Licensor’s Privacy
Policy.  Other than as expressly permitted under this Agreement, Licensee will
not have, claim or assert any right against or to seek Licensor Customer
Information. Within sixty (60) days after the end of each calendar year during
the Term, Licensee, upon the reasonable request of Licensor, shall provide
Licensor with a written affirmation (in the form reasonably required by
Licensor) signed by an authorized agent of Licensee, that Licensee, its
Permitted Affiliates and Permitted Sublicensees have maintained, in all material
respects, effective internal control over the maintenance and security of any
Licensor Customer Information in its possession in accordance with the terms of
this Agreement related to the treatment and use of Licensor Customer Information
during the immediately preceding calendar year. All Licensor Customer
Information supplied, in any form, and any and all copies thereof, are to be
used by the receiving party solely in the performance of its rights and
obligations under this Section.  Licensee and

 

63

--------------------------------------------------------------------------------


 

its Affiliates agree that Licensor Customer Information (other than included as
part of the Licensee Member Information) is confidential and will not be
otherwise used, sold, licensed, leased, transferred, in any form or by any
means, without the prior written consent of Licensor, which it may withhold,
delay, condition or deny in its sole discretion.  In the event Licensor, in the
case of Licensor Customer Information, obtains information or data contained in
Licensee Member Information from Licensee’s customers or the Members themselves,
or from any other third party source in a manner that does not violate
Applicable Law or the terms of this Agreement or any of the other Transaction
Agreements, Licensor may use such Member or customer data in whatever manner it
shall choose.  Without limitation of the foregoing, except to the extent
information or data is included in Licensee Member Information, Licensee shall
not sell any Licensor Customer Information to third parties and Licensee shall
not disclose or otherwise provide any Licensor Customer Information to any
third-parties other than in connection with the operation of the Licensed
Business and in accordance with this Agreement, unless otherwise required by
Applicable Law.

 

(b)                                 Licensee Member Information.  Licensee and
its Permitted Affiliates shall retain title to, and full and complete ownership
rights and interests to, their data and information about any prospective
buyers, leads or prospects, guests, any existing owners of Licensed Shared
Ownership Products and Shared Ownership Products at Affiliated Unbranded Shared
Ownership Projects, any owners of Residential Units at Licensed Residential
Projects and any Members of a Licensed Club as of the Effective Date, as well as
all data and information about any new prospective buyers, leads or prospects,
guests, any new owners of Licensed Shared Ownership Products and Shared
Ownership Products at Affiliated Unbranded Shared Ownership Projects and any
Members of a Licensed Club (including, without limitation, Members derived from
Affiliated Third Party Shared Ownership Projects) obtained after the Effective
Date (collectively, “Licensee Member Information”).  Within sixty (60) days
after the end of each calendar year during the Term, Licensor, upon the
reasonable request of Licensee, shall provide Licensee with a written
affirmation (in the form reasonably required by Licensee) signed by an
authorized agent of Licensor, that Licensor and its Affiliates have maintained,
in all material respects, effective internal control over the maintenance and
security of any Licensee Member Information in its possession in accordance with
the terms of this Agreement related to the treatment and use of Licensee Member
Information during the immediately preceding calendar year.  Other than as
permitted under this Agreement, Licensor will not have, claim or assert any
right against or to any Licensee Member Information (other than included as part
of the Licensor Customer Information).  Licensor and its Affiliates acknowledge
and agree that the Licensee Member Information (other than included as part of
the Licensor Customer Information) constitutes Licensee Confidential
Information, whether or not any portion thereof is or may be validly
copyrighted.  Licensor and its Affiliates agree that Licensee Member Information
(other than included as part of the Licensor Customer Information) is
confidential and will not be otherwise used, sold, licensed, leased,
transferred, in any form or by any means, without the prior written consent of
Licensee, which it may withhold, delay, condition or deny in its sole
discretion.  In the event Licensee, in the case of Licensee Member Information,
obtains information or data contained in Licensor Customer Information from
Licensor’s customers, or from any other third party source in a manner that does
not violate Applicable Law or the terms of this Agreement or any of the other
Transaction Agreements, Licensee may use such customer data in whatever manner
it shall choose.  Without limitation of the foregoing, except to the extent
information or data is included in Licensor Customer Information, Licensor shall
not sell any Licensee Member Information to third parties and Licensor shall not
disclose or otherwise provide any Licensee Member Information to any third
parties other than in connection with the operation of the Licensed Business and
in accordance with this Agreement, unless otherwise required by Applicable Law;
provided, however, that Licensor may use Licensee Member Information to the
extent such information or data is included in Licensor Customer Information and
such information or data does not specifically identify or target a customer’s
association with the Licensed Business.

 

64

--------------------------------------------------------------------------------


 

Section 10.5                             Other Services.

 

(a)                                 Licensor or its Affiliates will provide
certain services to, and cooperate with, and provide access to certain systems,
to Licensee, its Permitted Affiliates and Permitted Sublicensees in connection
with the Licensed Business substantially in accordance with practice of Licensor
or its Affiliates as of the date of the Sale Transaction, as set forth in the
Transition Services Agreement and subject to the provisions, terms, conditions,
restrictions and costs as set forth therein. Licensee and its Permitted
Affiliates will provide certain services to and cooperate with Licensor and its
Affiliates as more particularly described in the Transition Services Agreement.

 

(b)                                 Licensor or its Affiliates will also provide
Licensee or its Permitted Affiliates with the following:

 

(i)                                     Access to Brand Loyalty Programs, which
(A) in the case of the Gold Passport program, shall be in accordance with the
terms, and subject to the conditions, in this Agreement and the Gold Passport
Participation Agreement, and (B) in the case of any other Brand Loyalty Program,
shall include benefits and terms substantially similar to those set forth in the
Gold Passport Participation Agreement, including, but not limited to, sales
incentives and exchange benefits, and such other benefits and terms that are
generally available to Licensor Lodging Facility franchisees and licensees;

 

(ii)                                  The opportunity, on a Non-discriminatory
Basis, to participate in supply procurement programs and preferred
service-provider arrangements and FF&E provider relationships to the extent they
are generally available to Licensor Lodging Facility franchisees and licensees
and are relevant to the Licensed Business;

 

(iii)                               The opportunity for Project-level employees
of Licensee, its Permitted Affiliates and Permitted Sublicensees to participate
in “friends and family” or preferred room rates or special travel opportunities
and discounts generally available to employees at franchised Licensor Lodging
Facilities at no less favorable pricing, terms and conditions as are available
to such employees;  provided Licensee, its Permitted Affiliates and Permitted
Sublicensees comply with the employment verification process as reasonably
required by Licensor; and

 

(iv)                              The opportunity for corporate-level employees
of the Acquired Companies to participate in “friends and family” or preferred
room rates or special travel opportunities and discounts generally available to
employees of Licensor, its Affiliates and Licensor Lodging Facility franchisees
and licensees at no less favorable pricing, terms and conditions as are
available to such employees; provided Licensee, its Permitted Affiliates and
Permitted Sublicensees comply with the employment verification process as
reasonably required by Licensor.

 

Subject to the following sentence, Licensee shall make available opportunities
to use the “Interval International” “friends and family” program (and any
successor program) for the corporate-level employees of Licensor that comply
with a verification process reasonably required by Licensee. In the event,
Licensee is no longer able to provide any such “friends and family” program to
Licensor, Licensee shall provide notice to Licensor and each party may
discontinue providing the programs pursuant to this Section 10.5(b)(iii) -
(iv) on at least ninety (90) days’ notice.

 

(c)                                  The parties acknowledge and agree that
future changes in and/or replacements of Licensor and its Affiliates’ and/or
Licensee’s and its Affiliates’ technologies, systems, business processes,
programs and/or business partners over the Term of this Agreement (“Business
Changes”), including changes required by Applicable Law or the interpretation or
enforcement thereof, could make it more difficult,

 

65

--------------------------------------------------------------------------------


 

costly, commercially impractical, or even impossible to continue to provide one
or more services provided by Licensor or its Affiliates or Licensee or its
Permitted Affiliates pursuant to Article 10 of this Agreement (the “Affected
Services”), or could otherwise necessitate changes to the Affected Services. In
the event of such a Business Change, Licensor shall promptly notify Licensee of
any Affected Services, and Licensee and Licensor agree to discuss, in good
faith, making commercially reasonable changes to the Affected Services,
including changes to the manner, method, scope, delivery, timing and cost of the
Affected Services, or substitution of a similar service that accomplishes the
principal underlying purpose or function of the Affected Service, in order to
permit the Affected Services to continue on a commercially reasonable basis
(such changes, “Service Modifications”). The parties understand and agree that
the party receiving an Affected Service shall bear the reasonable incremental
expense of any Service Modification prorated among all users of the Affected
Services including Licensor and its businesses, including any increased costs
required for the providing party to continue to provide the Affected Service as
so modified. If the parties cannot agree upon commercially reasonable Service
Modifications, taking into consideration any offer made by the party receiving
such service to pay the incremental costs of any Service Modification, then the
provider of the Affected Service shall no longer be obligated to provide the
Affected Service. Notwithstanding the foregoing to the contrary, in the event
that Licensor or its Affiliates generally discontinue any Affected Service that
Licensor or its Affiliates had previously offered or provided in connection with
Licensor’s and its Affiliates’ Lodging Business, to Licensor Lodging Facility
franchisees or to other third parties, Licensor and its Affiliates shall no
longer be required to provide that Affected Service to Licensee or its Permitted
Affiliates, and in such case Licensor or its Affiliates shall, at Licensee’s
request, cooperate with Licensee and its Permitted Affiliates to transition any
such Affected Service to another service provider or to Licensee or its
Permitted Affiliates, such transition costs to be at Licensee’s expense;
provided, further, that any annual fees paid or payable for such Affected
Service will be reasonably adjusted to reflect the impact of the changes to the
Affected Service.  Licensor covenants not to discontinue any Affected Service
for a one (1) year period subsequent to the Effective Date.  Notwithstanding any
contrary provision of this Section 10.5(c), to the extent the Affected Services
relate to or impact the services governed by the Gold Passport Participation
Agreement, any changes, modifications or substitutions therefor shall be made in
accordance with the terms and conditions of the Gold Passport Participation
Agreement.

 

(d)                                 Following the closing of the Sale
Transaction, Licensor and Licensee will each designate, and notify each other in
writing of, an individual within their respective organizations at the vice
president level or above (“Contact Person”) that will serve as the key contact
person for the other party. Although neither party will be obligated to
communicate with the other party exclusively through the other party’s Contact
Person, each such Contact Person will have the authority to communicate on
behalf of their organization. Either party may change the individual designated
at its Contact Person at any time upon notice to the other party.  This
provision shall not be construed to supersede the notice obligations under
Section 19.2 of this Agreement.

 

(e)                                  Licensor and Licensee shall hold an annual
meeting for the following calendar year to discuss compliance, customer
satisfaction, development issues, and any significant systemic program or system
changes proposed by Licensee, which meeting may be held concurrently with the
Annual Marketing Support Meeting contemplated in Section 10.1(a) above or at
another time mutually agreed to by the parties. Either party may request
additional meetings if desired, and the other party shall reasonably consider
such request.

 

66

--------------------------------------------------------------------------------

 

ARTICLE 11

 

REPAIRS AND MAINTENANCE; CONDEMNATION

 

Section 11.1                             Condition of Projects.   Licensee and
its Permitted Affiliates will use all commercially reasonable efforts to cause
all of the applicable Owners’ Associations to maintain the Projects in good
repair and first-class condition and in conformity with Applicable Law and the
applicable Brand Standards. Licensee and its Permitted Affiliates will use
commercially reasonable efforts to cause within a reasonable period of time such
Owners’ Association to approve and fund the cost of all repairs and alterations
at the Projects. Any work which requires Significant Capital Expenditures for
any Project, including those that affect the design, character, appearance or
fire and life safety elements of any Project, will be carried out in accordance
with the process set forth in Section 7.2 of this Agreement.  However, repairs
and maintenance that are conducted in the ordinary course of business shall be
done in conformity with the applicable Brand Standards but not be subject to the
process set forth in Section 7.2 of this Agreement.  For the purposes of this
Section 11.1 and Section 11.2 below, “commercially reasonable efforts” shall
include Licensee, its Permitted Affiliate or Permitted Sublicensee, in its role
as manager, within a reasonable period of time and/or in reasonable phases,
applying one or more of the following as is reasonably necessary or appropriate
(i) reasonably endeavoring to propose annual budgets to such Owners’ Association
that are adequate to permit such Owners’ Association to comply with the Brand
Standards and the requirements of this Section 11.1 and Section 11.2 below,
(ii) with respect to Controlled Owners’ Associations, reasonably endeavoring to
increase maintenance fees and/or passing special assessments to the extent
permitted by Applicable Law and the Owners’ Association governing documents that
are adequate to permit such Owners’ Association to comply with the Brand
Standards and the requirements of this Section 11.1 and Section 11.2 below,
(iii) using reasonable efforts to seek a Member vote of such Owners’ Association
when Applicable Law or the Owners’ Association governing documents require a
Member vote to approve the increase in maintenance fees and/or special
assessments that are adequate to permit such Owners’ Association to comply with
the Brand Standards and the requirements of this Section 11.1 and Section 11.2
below, and then voting its voting interests, if any, in favor of such matters
presented for a Member vote, and/or (iv) in the case of Non-Controlled Owners’
Associations, using its commercially reasonable efforts to cause a Member vote
of such Owners’ Association to approve the increase in maintenance fees and/or
special assessments (in accordance with Applicable Law and the Owners’
Association governing documents) that are adequate to permit such Owners’
Association to comply with the Brand Standards and the requirements of this
Section 11.1 and Section 11.2 below, and then voting its voting interests, if
any, in favor of such matters presented for a Member vote.  Licensor
acknowledges that Licensee’s commercially reasonable efforts with respect to the
Northstar Licensed Residential Project will be limited to enforcing its
contractual rights against the applicable Management Company under the
then-effective club affiliation agreement for the Northstar Licensed Residential
Project.

 

Section 11.2                             Renovations; Replacements.  Licensee
will (and, as applicable, will use commercially reasonable efforts to cause all
applicable Owners’ Associations to) replace Soft Goods and Case Goods in
compliance in all material respects with the applicable Brand Standards and to
comply with the Quality Assurance Program. In connection with replacements in
the immediately preceding sentence, the replacement of all Soft Goods or all
Case Goods, as the case may be, will be done, unless a phasing schedule is
otherwise agreed upon, at the same time for each phase of a Project.

 

Section 11.3                             Condemnation and Casualty.

 

(a)                                 Licensee must immediately notify Licensor of
any proposed taking of any portion of any Project by eminent domain,
condemnation or expropriation.  If Licensor and Licensee agree that all or a
substantial portion of such Project is to be taken, condemned or expropriated,
then Licensor may issue a

 

67

--------------------------------------------------------------------------------


 

notice of termination to Licensee and terminate Licensee’s rights to operate
such Project as part of the Licensed Business immediately upon such taking
becoming effective.

 

(b)                                 If a Project is damaged by fire or other
casualty, Licensee must notify Licensor immediately.  If Licensee notifies
Licensor within a reasonable time after the casualty that it intends to repair
or cause to be repaired the damage and operate the Project, then Licensee shall
(and, as applicable, use commercially reasonable efforts to require the
applicable Owners’ Association to) repair the damage promptly according to the
applicable Brand Standards and this Agreement’s other terms and conditions.  If
Licensee either fails to notify Licensor within a reasonable time after the
casualty that it (or the Owners’ Association, as applicable) intends to repair
the damage and operate the Project, or notifies Licensor that Licensee (or the
Owners’ Association, as applicable) elects not to repair the damage and operate
the Project, then Licensor may issue a notice of termination to Licensee and
terminate Licensee’s rights to operate such Project as part of the Licensed
Business immediately upon such notice; provided, however, Licensor acknowledges
that if Licensee or the applicable Owners’ Association elects to repair the
damage over a period of time due to the need to both approve the required work
and raise the necessary funds through special assessments, budgetary increases
or otherwise, then the parties will use commercially reasonable efforts to enter
into a Remediation Arrangement which sets forth the plan, agreement, budget and
schedule for implementation of the necessary repairs. If the parties fail to
enter into a Remediation Arrangement within ninety (90) days following the date
of the notice of breach or Licensee fails to cure the breach pursuant to the
Remediation Arrangement, then Licensor may issue a notice of default with
respect to such Project.  Licensee shall have sixty (60) days following notice
of default to enter into a System Removal Agreement or Non-Renewal Agreement, as
applicable.  If Licensee fails to execute the System Removal Agreement or
Non-Renewal Agreement, as applicable, within such sixty (60) day period, then
Licensor may terminate Licensee’s rights to operate such Project as part of the
Licensed Business immediately upon such notice.

 

ARTICLE 12

 

PROPRIETARY MARKS AND INTELLECTUAL PROPERTY

 

Section 12.1                             Licensor’s and Licensee’s
Representations and Responsibility Regarding the Licensed Hyatt Marks.

 

(a)                                 Licensor has provided Licensee with a list
of all trademark registrations and applications for the Licensed Hyatt Marks,
the jurisdictions in which the registrations are active or applications for such
Licensed Hyatt Marks are pending, and the registration or application status of
each such trademark registration or application on a
jurisdiction-by-jurisdiction basis.  Licensor hereby represents that such list
is accurate, true, correct and complete to the best of Licensor’s actual
knowledge after reasonable investigation as of the Effective Date hereof. 
Licensor shall update such list upon the written request of Licensee, but no
more frequently than annually.

 

(b)                                 Licensor has provided to Licensee with a
list of (i) all Licensed Hyatt Marks that the Acquired Companies or their
Affiliates are currently using as of the Effective Date or intend to use in
connection with the Licensed Business that are not included in the list of
Licensed Hyatt Marks that Licensor has provided to Licensee under
Section 12.1(a) above, and (ii) the jurisdictions in which (A) there are
Projects; (B) there is a Sales Facility, Marketing Facility or sales or
marketing office related to the Licensed Shared Ownership Business; (C) the
Acquired Companies or their Affiliates are marketing or selling Licensed Shared
Ownership Products (but in which there are no physical Sales Facilities,
Marketing Facilities or sales or marketing offices); or (D) the Acquired
Companies or their Affiliates operate or control a website under a country-code
top-level domain used to promote the Licensed Shared Ownership

 

68

--------------------------------------------------------------------------------


 

Business.  Licensor hereby represents that such lists are accurate, true,
correct and complete to the best of Licensor’s actual knowledge as of the
Effective Date.

 

(c)                                  Licensor represents that:

 

(i)                                     (A) The Licensed Hyatt Marks are valid,
and the applications for the registered Licensed Hyatt Marks as identified on
the list provided by Licensor to Licensee pursuant to Section 12.1(a) above are
pending and in good standing and (B) to Licensor’s actual knowledge, the
registered marks as identified on the list provided by Licensor to Licensee
pursuant to Section 12.1(a) are valid, the applications for the registered
Proprietary Marks as identified on the list provided by Licensor to Licensee
pursuant to Section 12.1(a) above are pending and in good standing;

 

(ii)                                  Licensor and/or its Affiliates are the
owners or licensees of all right, title, and interest in and to the System
(other than Electronic Systems provided by or licensed by third parties),
Proprietary Marks and the goodwill associated with and symbolized by the
Proprietary Marks, and the domain name “hyatt.com”, and other domain names used
in connection with the Licensed Business;

 

(iii)                               Licensor or its Affiliates own the trademark
registrations and applications for (or have the right to use and sublicense) the
Licensed Hyatt Marks for the goods and services identified in the registrations
and applications and in the jurisdictions as identified on the list provided by
Licensor to Licensee pursuant to Section 12.1(a) above;

 

(iv)                              Licensor has the right to grant the license
the rights granted pursuant to this Agreement, subject to the following:
(A) neither Licensor nor its Affiliates own trademark registrations or
applications for the Licensed Hyatt Marks for some or all of the Licensed
Services in every country or jurisdiction of the Territory and some countries or
jurisdictions do not permit registration of service marks or do not have
trademark registration systems (each, an “Unregistered Area”), and (B) Licensor
or its Affiliates may own trademark registrations for the Licensed Hyatt Marks
for the Licensed Services in countries or jurisdictions in the Territory in
which it does not currently render Licensed Services and/or hotel services under
the Licensed Hyatt Marks, and some of these registrations may be susceptible to
cancellation in whole or in part (“Maintained Registrations”).  With respect to
any country or jurisdiction in which Licensee has a good faith, commercially
reasonable expectation that it may conduct the Licensed Business under the
Licensed Hyatt Marks, Licensee may request that Licensor disclose whether such
country or jurisdiction may have a Maintained Registration based on the
information possessed by Licensor at the time; provided, however, in no event
shall Licensor be required to obtain opinions or other advice from counsel
regarding the potential vulnerability of the registration;

 

(v)                                 There are no claims, litigation, or
proceedings completed, pending or, to the best of Licensor’s actual knowledge,
threatened in writing, or agreements entered into, that might affect its right
to grant the license rights granted pursuant to this Agreement or Licensee’s
exercise of the license rights granted pursuant to this Agreement; and

 

(vi)                              Licensor owns or has the right to use the
Licensor Intellectual Property, Branded Elements and/or the System which are
licensed to Licensee hereunder, free and clear of liens and security interests
or other restrictions or claims thereon.

 

(d)                                 Licensor covenants with respect to the
Licensed Hyatt Marks that:

 

69

--------------------------------------------------------------------------------


 

(i)                                     Subject to Section 12.1(d)(ii) below, it
will take or will cause to be taken all commercially reasonable steps necessary
to preserve and protect the ownership and validity of and goodwill associated
with the Licensed Hyatt Marks; provided, however, that Licensor will not be
required to maintain any particular registration or application for the Licensed
Hyatt Marks that Licensor reasonably determines cannot or should not be
maintained, and Licensor will not be required to take action against any
third-party trademark, name or other identifier that Licensor reasonably
determines cannot or should not be challenged unless such determination will
materially and adversely affect any Projects or the Licensed Business in any
jurisdictions in which Licensee is then using the Licensed Hyatt Marks; and

 

(ii)                                  (A)                               If
Licensee has a commercially reasonable expectation that it may conduct the
Licensed Business under the Licensed Hyatt Marks in a jurisdiction in which it
is not conducting the Licensed Business (“New Jurisdiction”), Licensee will
provide notice to Licensor of the New Jurisdiction(s) as soon as reasonably
practicable prior to conducting the Licensed Business under the Licensed Hyatt
Marks or entering into any sublicense agreement under Article 5 of this
Agreement, in any New Jurisdiction. Upon receipt of such notice(s), Licensor
agrees to consult with Licensee in order for Licensee to understand the
likelihood of success if Licensee requests that Licensor or its Affiliate file
and prosecute new trademark application(s), or continue to use commercially
reasonable efforts to prosecute any then-pending trademark applications, subject
to any prior or superior third-party rights in that country or jurisdiction and
the laws and regulations of that country or jurisdiction. Licensor shall not be
obligated to incur any expense in connection with such consultation.  If
Licensee, after such consultation, notifies Licensor in writing to proceed with
the filings in the manner referred to above, then the prosecution of the new or
pending trademark applications shall be at Licensee’s expense. Licensor shall
have no obligation to file applications for or otherwise obtain any trademarks
that have previously been registered or applied for by third parties or with
respect to which there are prior users or prior conflicting rights held by third
parties. Licensor agrees to consult with Licensee upon learning of third-party
rights that may conflict with Licensor’s ability to obtain a registration in the
New Jurisdiction; provided, however, that such consultation shall not, and is
not intended to, modify the provision above that Licensor has no obligation to
file or obtain such trademarks and that Licensor may make such determination in
its sole and final discretion. Licensee shall have no claim against Licensor or
its Affiliates with respect to, and neither Licensor nor its Affiliates shall be
liable for, any failure by Licensor or its Affiliates to obtain registration of
the Licensed Hyatt Marks in any Unregistered Area or its failure to retain any
Maintained Registrations. Licensee shall have no right to use, sublicense, apply
to register or otherwise register, or otherwise permit or consent to the use of,
any of the Licensed Hyatt Marks for any purpose in any Unregistered Areas or in
any jurisdictions which may have Maintained Registrations of which Licensee has
been notified until Licensor has notified Licensee in writing that Licensee is
authorized to use the Licensed Hyatt Marks in such jurisdiction(s).

 

(B)                               Licensor acknowledges that in certain
circumstances Licensee or its Permitted Affiliates may need to pursue
opportunities in New Jurisdictions prior to the time that Licensee has been
notified by Licensor that Licensee or its Permitted Affiliates are authorized to
use the Licensed Hyatt Marks in such New Jurisdictions and, notwithstanding
Section 12.1(d)(ii)(A) above, such use will not be deemed a breach of this
Agreement prior to Licensor notifying Licensee that a Licensed Hyatt Mark in a
New Jurisdiction cannot be registered or cannot be used due to prior or superior
third party rights. Until such time that Licensor has authorized Licensee’s or
its Permitted Affiliate’s use of the Licensed Hyatt Marks in the New
Jurisdiction, if Licensee or its Permitted

 

70

--------------------------------------------------------------------------------


 

Affiliate elects to proceed with the use of the Licensed Hyatt Marks prior to
receiving such notice, (x) such use shall be at Licensee’s or its Permitted
Affiliates’ sole risk and Licensee shall indemnify Licensor as if such use were
an unauthorized use pursuant to Section 15.1(a)(i) of this Agreement (provided
upon such indemnification such use will not be a breach of this Agreement), and
(y) notwithstanding anything in Section 15.1(b) of this Agreement to the
contrary, Licensor will have no obligation to indemnify Licensee or its
Permitted Affiliates for such use by Licensee or its Permitted Affiliates. If
Licensor determines, and notifies Licensee, that a Licensed Hyatt Mark in a New
Jurisdiction cannot be registered or cannot be used due to prior or superior
third party rights, Licensee and its Permitted Affiliates shall cease any use
that either of them commenced with respect to the applicable Licensed Hyatt Mark
under this Section 12.1(d)(ii)(B) promptly following receipt of such notice.

 

(e)                                  If, following the Effective Date, Licensor
or its Affiliates secure a trademark registration for the applicable elements of
the Licensed Business for the registered services (that are Licensed Services)
under the applicable Licensed Hyatt Mark in any portion of the Excluded Area,
Licensee will be granted the right to use the Licensed Hyatt Marks and the
System pursuant to Section 2.1(a) of this Agreement in the subject portion of
the Excluded Area, but only with respect to the specific Licensed Services
covered by the newly secured registration.

 

Section 12.2                             Licensee’s Use of System and Licensor
Intellectual Property.

 

(a)                                 With respect to Licensee’s use of the System
and Licensor Intellectual Property under this Agreement:

 

(i)                                     Licensee, its Permitted Affiliates and
Permitted Sublicensees will use the System, the Branded Elements and Licensor
Intellectual Property only as and in the form and manner expressly authorized by
Licensor in this Agreement or as otherwise expressly authorized by Licensor in
writing.  Unauthorized use of Licensor Intellectual Property by Licensee, its
Permitted Affiliates and Permitted Sublicensees will constitute an infringement
of Licensor’s rights as well as a material default under this Agreement.
Licensor shall provide written notice of any such alleged unauthorized use and
infringement to Licensee, which will include a detailed explanation of such
unauthorized use of Licensor Intellectual Property including specifically which
Project or Projects were involved in such unauthorized use.  Licensee, its
Permitted Affiliate or Permitted Sublicenses shall have thirty (30) days
following Licensee’s receipt of Licensor’s written notice to take corrective
actions to cease or correct such unauthorized use and if such corrective action
is not completed within such thirty (30) day period but Licensee, its Permitted
Affiliates or Permitted Sublicensees are diligently pursuing such corrective
actions, Licensor shall grant an additional sixty (60) day cure period to
Licensee.  If such corrective action is not completed by the end of such
additional sixty (60) day period, the failure to do so shall be deemed a default
and Licensor may issue a notice of default (A) under Section 17.1(a)(viii) of
this Agreement with respect to any affected Projects and exercise all remedies
thereunder; provided, however, with respect to immaterial unauthorized uses,
Licensor’s remedies shall be limited to those set forth in Section 17.1(b)(i) of
this Agreement, or (B) under Section 17.4 of this Agreement with respect to
System-wide unauthorized uses and exercise all remedies thereunder.

 

(ii)                                  Licensee, its Permitted Affiliates and
Permitted Sublicensees will use the Licensed Hyatt Marks only in the same
places, combination, arrangement, and manner as used as of the Effective Date by
the Acquired Companies or provided in the Brand Standards as permitted by this
Agreement or approved by Licensor in writing.

 

71

--------------------------------------------------------------------------------


 

(iii)                               Prior to Licensee’s use of the Licensed
Hyatt Marks, Licensor shall approve, in writing, such use by Licensee in order
to confirm compliance with the requirements of the Brand Standards and this
Agreement in accordance with the timing, review and approval procedures of
Licensor for Marketing Content submitted by Licensee to Licensor pursuant to
Sections 8.5(a) or 8.5(b) of this Agreement.

 

(iv)                              Licensee, its Permitted Affiliates and
Permitted Sublicensee will use the symbol “®,” “TM,” “SM” or such symbols or
words as Licensor may designate in writing to use with or otherwise protect the
Licensed Hyatt Marks;

 

(v)                                 Licensee will identify itself as a licensee
of Licensor and the owner and/or operator of the Licensed Business and each
Project as allowed or required by Licensor under the Brand Standards.

 

(vi)                              (A)                               Except as
otherwise approved by Licensor in writing or as otherwise expressly permitted
under this Agreement, Licensee shall not, at any time, include the name “Hyatt”
or any other Licensor Intellectual Property or any similar marks in its
corporate name or in the corporate name of any of its Affiliates, Permitted
Sublicensees or any Owners’ Associations of any of the Projects; provided,
however, a Licensed Club, the Project names, existing Owners’ Association names
and Acquired Companies and their Affiliates (that remain as such after the
closing of the Sale Transaction) that currently include the name “Hyatt” or any
other Licensor Intellectual Property or any similar marks in their corporate
names shall continue to use such names after the closing of the Sale
Transaction, subject to Section 12.2(a)(vi)(B) below;

 

(B)                               Within sixty (60) days after the closing of
the Sale Transaction, any use of names provided in Section 12.2(a)(vi)(A) above
as corporate names shall be discontinued and such corporate names shall be
changed to names that do not use the word “Hyatt” or any of Licensor’s or its
Affiliates’ other trademarks or trade names or any similar trademarks or trade
names;

 

(vii)                           Licensee does not have any right to and will not
Transfer, sublicense, or allow any Person to use any of the Licensor
Intellectual Property, except as expressly permitted in this Agreement
(Licensee’s and its Affiliates’ continued use thereof for resort directory
purposes is expressly permitted);

 

(viii)                        Licensee will not use the Licensor Intellectual
Property to incur any obligation or indebtedness on behalf of Licensor or any of
its Affiliates;

 

(ix)                              Licensee will not apply for trademark or
service mark registration of any Proprietary Mark, any variation thereof, or any
mark determined by Licensor in its reasonable business judgment to be
confusingly similar to, or that includes, any Proprietary Mark in the United
States or any other country or jurisdiction. If Licensee requests that Licensor
file an application for a new trademark that includes any Proprietary Mark which
is related to a new program or initiative under the Licensed Business and
Licensor approves such request, Licensor will file such application at
Licensee’s expense. If Licensee wishes to modify an existing Licensed Hyatt Mark
and requests that Licensor file an application for such modified Licensed Hyatt
Mark, and Licensor approves such request to modify, Licensor will file such
application, but Licensee must reimburse Licensor for all costs and expenses
(all of which costs and expenses must be pre-approved by Licensee) related to
such application (including without limitation the costs for conducting a
trademark search, filing and prosecuting an application through to registration,
maintenance of any

 

72

--------------------------------------------------------------------------------


 

resulting registrations (unless such resulting registration replaces an existing
registration that is not maintained), and any related appeals, proceedings,
disputes, oppositions and litigation); provided that Licensee shall be given
access to all search results, office actions and correspondence relating
thereto, and shall have the right to request that Licensor withdraw, abandon or
otherwise discontinue such applications, after which it shall have no further
liability for such costs and expenses should Licensor continue with the filing;

 

(x)                                 If, notwithstanding the terms of this
Agreement, Licensee or any of its Permitted Affiliates registers or has
registered or directly or indirectly controls any domain name that is determined
by Licensor in its reasonable business judgment to be confusingly similar to the
domain names owned by Licensor or its Affiliates as described in
Section 12.2(b)(i) below or that incorporate any of the Proprietary Marks (or
any confusingly similar variation thereof), Licensee or its Permitted
Affiliates, as applicable, must unconditionally assign such domain names to
Licensor or its Affiliate upon Licensor’s written request but such assignment
will be “as is” (a list of domain names and email addresses approved by Licensor
as of the Effective Date for use by Licensee or any of its Permitted Affiliates
is set forth on Schedule 12.2(a)(x));

 

(xi)                              Licensor hereby approves “Hyatt Residence
Club” and “Hyatt Vacation Ownership” as a business, trade, fictitious, assumed
or similar name for use by the Licensed Club and the Acquired Companies and
their Affiliates as of the Effective Date, which Licensor authorizes Licensee to
continue to use subsequent to the Effective Date.  Licensor and Licensee will
consult with respect to any additional business, trade, fictitious, assumed or
similar names which Licensee or its Permitted Affiliates may want to use
subsequent to the Effective Date in connection with the Licensed Business and
Licensor will approve or reject the use of such names in its reasonable business
judgment; provided, however, Licensor may approve or reject the use of such
names in its sole discretion if such names include any of the Proprietary
Marks.  Licensee will obtain Licensor’s approval of, and will comply with
Licensor’s instructions in filing and maintaining, any required business, trade,
fictitious, assumed, or similar name registrations containing the Licensed Hyatt
Marks. Licensee will also execute any documents and take such other action
deemed reasonably necessary by Licensor or its counsel to protect and enforce
the Proprietary Marks or maintain their validity and enforceability at
Licensor’s expense.  Notwithstanding the foregoing, Licensor hereby approves of
Licensee and its Affiliates continued use of the names “Hyatt Residential
Group”, “Hyatt Residential Marketing Corporation” and “Hyatt Residential
Management Corporation” for signage (including, without limitation, exterior and
interior signs, and etchings on doors or monuments) that include such names and
exist as of the Effective Date, until (unless otherwise agreed by the parties)
the earlier to occur of the third (3rd) anniversary of the Effective Date or the
date the use of each such signage is phased out in a manner reasonably
determined by Licensee, and for printed materials (including, without
limitation, business cards of corporate executives of the Acquired Companies)
that include such names and exist as of the Effective Date, until all such
materials have been used or exhausted; and

 

(xii)                           If litigation or other demand or action
involving the Licensor Intellectual Property is instituted or threatened in
writing against Licensee or any notice of such infringement is received by
Licensee, or if Licensee becomes aware of any infringement or other violation of
the Licensor Intellectual Property by Licensee or a third party, Licensee will
promptly notify Licensor in writing and will cooperate fully with Licensor and
comply with Licensor’s instructions in connection with Licensor’s defense,
prosecution or settlement of such litigation, notice, infringement or violation
(at no expense to Licensee), including but not limited to participating as a
necessary party in pursuing such litigation. Licensor shall have sole right and
responsibility for enforcing the Licensor Intellectual Property at its sole
discretion and cost and is entitled to all settlements, damages, costs,
attorneys’ fees or other amounts received from such enforcement efforts; and

 

73

--------------------------------------------------------------------------------

 

(xiii)                        Upon termination of this Agreement pursuant to
Article 17 of this Agreement or otherwise, Licensee, its Permitted Affiliates
and Permitted Sublicensees will cease using the Licensed Hyatt Marks as
specified in Article 18 of this Agreement, including all uses of the Licensed
Hyatt Marks together with the Licensee Marks as authorized pursuant to this
Section 12.2.

 

(b)                                 Licensee agrees that:

 

(i)                                     the Proprietary Marks are subject to
replacement, addition, deletion, and other modification by Licensor (or the
Affiliate that owns the Proprietary Marks) in its sole discretion, but on a
Non-discriminatory Basis. In such event,

 

(A)                               Subject to Section 6.2 of this Agreement and
any other provisions of this Agreement, Licensor may require Licensee to
discontinue or modify Licensee’s use of any of the Licensed Hyatt Marks or to
use one or more additional or substitute or modified marks; provided, however,
that Licensor shall not amend, modify, delete, or change the word “Hyatt” in any
of the Licensed Hyatt Marks described in clauses (i) through (iii) of the
definition of “Licensed Hyatt Marks” as used in connection with the Licensed
Business (other than the appearance, including the color, font, stylization,
script, or format of the word “Hyatt” used as part of such Licensed Hyatt Marks)
without Licensee’s prior written consent, which it may grant or withhold in its
sole discretion; and

 

(B)                               Licensor may require that Licensee bear the
costs related to such replacement, addition, deletion, or other modification in
respect of the Licensed Business; provided, however, that Licensor shall treat
Licensee no less favorably than Licensor treats franchisees or licensees of
Licensor Lodging Facilities with respect to such costs, or the economic
equivalent thereof.

 

(ii)                                  During the Term and thereafter, Licensee
will not directly or indirectly (A) attack or otherwise challenge the ownership,
title or rights of Licensor or its Affiliates in and to any part of Licensor
Intellectual Property, the Branded Elements or the System; (B) contest the
validity of any part of Licensor Intellectual Property, the Branded Elements or
the System, or the right of Licensor to grant to Licensee the use of any part of
Licensor Intellectual Property, the Branded Elements or the System (other than
Licensor’s Electronic Systems provided by or licensed by third parties) in
accordance with this Agreement; (C) take any action or refrain from taking any
action that is reasonably likely to impair, jeopardize, violate, or infringe any
part of the System; (D) claim adversely to Licensor or its Affiliates any right,
title, or interest in and to the System; (E) assert any interest in all or any
part of the System or the Licensor Intellectual Property by virtue of a
constructive trust; (F) misuse or harm or bring into dispute the System; or
(G) make any demand, or serve any notice orally or in writing, on a third party
or institute any legal action against a third party, or negotiate, litigate,
compromise or settle any controversy with a third party in relation to any
claim, suit or demand, involving the Licensor Intellectual Property without
first obtaining Licensor’s consent, which consent may be granted or withheld in
Licensor’s sole discretion; provided, however, that nothing herein shall be
construed as restricting Licensee’s rights with respect to its defense to any
claim against it by Licensor under this Agreement;

 

(iii)                               Licensee has no Ownership Interest in the
System (including any modifications, derivatives or additions thereto proposed
by or on behalf of Licensee, its Permitted Affiliates or Permitted Sublicensees
(for purposes hereof, collectively, “modifications”)), and Licensee’s use of the
System in connection with the operation of the Licensed Business and the
Projects will not give Licensee any Ownership Interest therein. Licensee hereby
assigns (and will cause each of its

 

74

--------------------------------------------------------------------------------


 

employees or independent contractors who contributed to such modifications to
assign) to Licensor, in perpetuity throughout the world, all rights, title and
interest (including the entire copyright and all renewals, reversions and
extensions thereof) in and to all modifications to the Licensor Intellectual
Property and other aspects of the System proposed or created by or on behalf of
Licensee, its Permitted Affiliates or Permitted Sublicensees. Licensee waives
(and will cause each of its employees or independent contractors who contributed
to such modifications to waive) all rights of “droit moral” or “moral rights of
authors” or any similar rights that Licensee (or its employees or independent
contractors) may now or hereafter have in such modifications, and Licensee
disclaims any interest in such modifications by virtue of a constructive trust.
Licensee agrees to execute (or cause to be executed) and deliver to Licensor any
documents and to do any acts that may be reasonably deemed necessary by Licensor
to perfect or protect the title in the modifications herein conveyed, or
intended to be conveyed now or in the future in all cases at Licensor’s expense;

 

(iv)                              All goodwill arising from Licensee’s use of
Licensor Intellectual Property, the Branded Elements or the System (other than
Licensor’s Electronic Systems provided by or licensed by third parties) will
inure solely and exclusively to Licensor’s benefit, and upon expiration or
termination of this Agreement, no monetary amount will be assigned as
attributable to any goodwill associated with Licensee’s use of any aspect of
Licensor Intellectual Property, the Branded Elements or the System; and

 

(v)                                 To the extent required by or advisable under
Applicable Law, Licensee will cooperate in good faith with any reasonable
requests from Licensor to record this Agreement or any summary or abstract
thereof.

 

(c)                                  The provisions of this Section 12.2 will
survive the expiration or termination of this Agreement.

 

Section 12.3                             Licensee’s Use of Other Marks.

 

(a)                                 Except as expressly permitted under this
Agreement, Licensee will not use in any manner any of the System in connection
with any Other Mark(s) (other than the Licensee Marks), without Licensor’s prior
written approval in Licensor’s sole discretion.

 

(b)                                 Licensee will not use any name or Other Mark
(other than the Licensee Marks) in connection with the Licensed Business or the
Projects that may infringe upon, or be confusingly similar to, dilute or
otherwise violate a third party’s trade name, trademark, or other rights in
intellectual property.

 

(c)                                  Except as otherwise expressly permitted by
Sections 8.3 and 8.5 of this Agreement or as required by Applicable Law or
contractual obligations of Licensee as of the Effective Date, Licensee will not
use or permit the use of any Other Mark (except for the Licensee Marks) in
connection with the Licensed Business or the Projects or in any Marketing
Content, advertising of, for, relating to or involving the Licensed Business or
the Projects or its operation without Licensor’s prior approval, which shall not
be unreasonably withheld, conditioned, delayed or denied.

 

Section 12.4                             Licensee Websites.

 

(a)                                 The Acquired Companies have established and
Licensee, its Permitted Affiliates and Permitted Sublicensees intend to continue
the use of (i) one or more public Internet websites to advertise and promote the
Licensed Business and the Projects (“Licensee’s S&M Website”), and (ii) one or
more password protected websites to communicate with Members of a Licensed Club
and other owners of

 

75

--------------------------------------------------------------------------------


 

Licensed Shared Ownership Products and allow such Members and owners to reserve
the use of Licensed Shared Ownership Units at Licensed Shared Ownership
Projects, Affiliated Unbranded Shared Ownership Projects or otherwise
(“Licensee’s Club Website” and, together with Licensee’s S&M Website and any
other websites and social media pages, accounts and applications established or
used during the Term which use any of the Licensed Hyatt Marks, collectively,
“Licensee’s Websites”).  Licensor acknowledges and agrees that, as of the
Effective Date, all aspects of Licensee’s Websites existing as of the Effective
Date comply with the Brand Standards and the requirements of Section 13.2 of
this Agreement.  Except as permitted with respect to Licensee’s Websites,
Licensee will not display the Licensed Hyatt Marks or associate the System with
(through a link or otherwise) any website, electronic Marketing Content, domain
name, address, designation, or listing on the Internet or other communication
system, except in compliance in all material respects with the applicable Brand
Standards and with the prior written consent of Licensor.  Licensee shall
operate and maintain Licensee’s Websites such that (i) the form, content and
appearance of the Licensed Hyatt Marks that appear on Licensee’s Websites, and
any modifications thereto by Licensee, comply with all applicable Brand
Standards before being made generally available on the Internet; and
(ii) Licensee’s Websites comply with the requirements of Section 13.2 of this
Agreement and the applicable Brand Standards related thereto.  Licensor
acknowledges that if Licensee desires to make any changes to the content of the
Licensee’s Websites, then such changes will be subject to Licensor approval in
accordance with Section 8.5(a) or (b) of this Agreement; provided nothing herein
shall be construed as prohibiting Licensee from making changes to the content
immediately as required by Applicable Law.  For the period while Licensor is
hosting a Licensee’s Website, if Licensee wants to make any functionality or
workflow modifications to such Licensee’s Website which do not consist of
prohibited Changes (as such term is defined in Section 12.4(b) below), then
Licensee and Licensor will follow the procedures set forth in Exhibit H.

 

(b)                                 Licensee agrees that Licensor will be the
registrant (i.e., registered owner) of the domain names for the Licensee’s
Websites and all other domain names that contain or are comprised of any of the
Licensed Hyatt Marks or are similar to the Licensed Hyatt Marks now and in the
future (collectively, “Licensed Domains”), and that all Licensed Domains will be
registered and maintained with Licensor’s domain name registrar (the
“Registrar”).  For so long as Licensor hosts the Licensee’s Websites, Licensee
shall pay Licensor a hosting fee (a “Hosting Fee”) for hosting and maintaining
Licensee’s Websites, which Hosting Fee will be included in the amounts paid
pursuant to the Hotel Reservation System Services Agreement.  Licensor’s hosting
of the Licensee’s Websites shall be in accordance with service levels generally
provided to franchisees, licensees, owners, managers and other parties in
connection with Licensor Lodging Facilities.  Licensor will have a “parent
account” at the Registrar (which Licensor may not assign except to an Affiliate
of Licensor or in connection with a Transfer permitted by Section 16.2 of this
Agreement), and Licensee will have a “child account” at the Registrar under
Licensor’s parent account for purposes of registering and managing all Licensed
Domains that Licensee is permitted to use under this Agreement. Licensee will
serve as and be identified as the administrative and technical contacts for the
Licensed Domains, and Licensee will be solely responsible for the use and
maintenance of the Licensed Domains (including without limitation controlling
the child account and the user name and password for that account, paying all
registration and renewal fees, maintaining and updating the domain name
services’ records for the domain names of the Licensee’s Websites and any other
Licensed Domains, and maintaining accurate contact information on the WHOIS
records for the administrative and technical contacts). However, Licensor has
the option, but is not required, to pay registration and renewal fees and take
any actions to prevent the cancellation or expiration of any of the Licensed
Domains. Licensee will not directly or indirectly: (i) delete or cancel any of
the Licensed Domains without prior notice to Licensor and affording Licensor an
opportunity to assume control or management of such Licensed Domains,
(ii) transfer control or management of any of the Licensed Domains to a new
registrar, (iii) transfer ownership of any of the Licensed Domains to an owner
other than Licensor, (iv) except as consented to by Licensor, encumber any of
the Licensed Domains in any way (collectively, the “Changes”), or (v) permit use
of the Licensed Domains, directly or indirectly, in any manner inconsistent with
the terms of this Agreement. Licensee’s

 

76

--------------------------------------------------------------------------------


 

child account with the Registrar will not permit Licensee to make any Changes.
Upon expiration or termination of the Agreement, Licensor will subsume
Licensee’s child account into its parent account and will take over the
disposition and management of all Licensed Domains in that account as Licensor
may determine in its sole discretion, and Licensee will provide commercially
reasonable cooperation necessary to carry this out.  Licensor shall reasonably
cooperate with Licensee in establishing appropriate forms of links or notices to
both explain any changes and direct Members and customers to any new domains
used by Licensee in connection with the Licensed Shared Ownership Business upon
expiration or termination of this Agreement, and shall maintain such links or
notices for at least one (1) year following such expiration or termination of
this Agreement.

 

(c)                                  In addition, Licensor will provide DNS
hosting for Licensee, for so long as Licensee requests. If Licensee desires to
provide its own DNS hosting, Licensor will assist in the transition. Licensor
agrees to execute such documents and perform such acts as may be necessary for
Licensee to assume responsibility under Licensor or its Affiliates’ agreements
related to connectivity and the other items in this Section 12.4, as permitted
under this Agreement.

 

(d)                                 After March 1st of each calendar year during
the Term, Licensee may request that Licensor provide Licensee with a written
affirmation signed by an authorized agent of Licensor, that Licensor and its
Affiliates have maintained, in all material respects, compliance with the PCI
DSS standards and procedures adopted by Licensor, with respect to all Licensee
Member Information in its possession for the preceding calendar year.  Licensor
shall provide such affirmation within ten (10) Business Days after its receipt
of Licensee’s written request. In addition, Licensor will reasonably cooperate
with Licensee to provide additional information required by a PCI acquirer, to
the extent not prohibited by Applicable Law or Licensor’s Privacy Policy.

 

Section 12.5                             Credit and Debit Cards.

 

(a)                                 Licensee, its Permitted Affiliates and
Permitted Sublicensees shall not use any of the Licensor Intellectual Property,
including the Licensed Hyatt Marks or the Licensor Customer Information (other
than included as part of the Licensee Member Information), to brand, co-brand,
sponsor, market, promote or otherwise affiliate with a credit, charge or debit
card other than through an arrangement with Licensor in connection with a
“Hyatt” branded, co-branded, sponsored, marketed or promoted credit, charge or
debit card.

 

(b)                                 Licensee, its Permitted Affiliates and
Permitted Sublicensees shall not market or promote the acquisition of a credit,
charge or debit card at any Licensed Shared Ownership Projects, Affiliated
Unbranded Shared Ownership Projects, Sales Facilities, Marketing Facilities or
Licensed Residential Projects, or otherwise in connection with the Licensed
Business, including using any customer-facing sales assets or facilities that
contain or display any of the Licensor Intellectual Property (including phone
numbers, websites, domain names, screen names, social networking names, email
addresses, and customer information) or Branded Elements in connection with the
marketing or promotion of the acquisition of a credit, charge or debit card,
other than (i) in an arrangement with Licensor in connection with a “Hyatt”
branded, co-branded, sponsored, marketed or promoted credit, charge or debit
card, or (ii) in an arrangement that complies with Section 12.5(a) above, and
each of the following, subject to Section 12.5(c) below: (A) such card may offer
benefits to cardholders such as discounts on Licensed Shared Ownership Products
or Shared Ownership Products at Affiliated Unbranded Shared Ownership Projects,
or stays, products or services at Licensed Shared Ownership Projects or
Affiliated Unbranded Shared Ownership Projects, but may not offer points or
other benefits that consist of or are exchangeable into points under a Brand
Loyalty Program, or usage rights for Licensed Shared Ownership Units or Shared
Ownership Units at Affiliated Unbranded Shared Ownership Projects that may be
used or converted into stays or other

 

77

--------------------------------------------------------------------------------


 

benefits at Licensor Lodging Facilities, and (B) such card may not be branded or
sponsored by any Lodging Competitor Brand or any brand of a Licensor SOI
Competitor.

 

(c)                                  Licensee shall only be obligated to
participate in an arrangement with Licensor in connection with a “Hyatt”
branded, co-branded, sponsored, marketed or promoted credit, charge or debit
card provided that Licensor is complying with its obligations relating to such
arrangement. Unless Licensee elects to no longer participate in such
arrangement, so long as Licensee is participating in such an arrangement and
Licensor is complying with its obligations relating to such arrangement,
Licensee shall not have the right to enter into an arrangement described in
clause (ii) of Section 12.5(b) above.

 

(d)                                 Nothing in this Section 12.5 shall restrict
Licensee from entering into (i) credit, charge or debit card acceptance,
merchant, servicing, and similar arrangements in the ordinary course of business
with credit, charge and debit card companies, or (ii) subject to Sections 8.3
and 8.5 of this Agreement, co-marketing, promotional and similar arrangements
with credit, charge and debit card companies designed to promote the general
awareness of Licensed Shared Ownership Products and Shared Ownership Products at
Affiliated Unbranded Shared Ownership Projects to the card company’s customer
base. With respect to clause (ii) in the previous sentence, Licensee is not
permitted to use any Licensor Customer Information except to the extent such
information or data is included in Licensee Member Information.  For the
avoidance of doubt, nothing in this Section 12.5 shall prevent Licensee, its
Permitted Affiliates or Permitted Sublicensees from entering into arrangements
with respect to credit, charge or debit card acceptance, merchant, servicing and
similar arrangements, including co-branded, sponsored, marketed or promoted
credit, charge or debit cards with respect to any business that is not a
Licensed Business.  For the avoidance of doubt, nothing herein shall prevent
Parent or any other Affiliate of Licensee from offering or promoting a credit,
charge or debit card in the name of Parent or any other Affiliate of Licensee,
without using the Licensed Hyatt Marks, to the members of any Exchange Program
operated by Parent or any other Affiliate of Licensee.

 

Section 12.6                             Use of Licensee Marks.

 

(a)                                 Licensee hereby consents to Licensor’s and
its Affiliates’ use of the Licensee Marks in connection with the Licensed
Business and the Projects (including in printed marketing and promotional
materials, and on Licensor’s websites) and agrees that such consent shall remain
in full force and effect until thirty (30) days following the termination of
this Agreement for any reason. Licensor consents to Licensee’s use of the
Licensee Marks in connection with the Licensed Hyatt Marks on the terms and
conditions set forth in this Section 12.6.

 

(b)                                 Licensee will use the Licensee Marks
together with the Licensed Hyatt Marks only as authorized under this Agreement
in connection with the Licensed Business and the Projects and only in accordance
with applicable Brand Standards or as otherwise authorized in advance by
Licensor in writing. Licensee will strictly conform all uses of the Licensee
Marks together with the Licensed Hyatt Marks to the content, layout and graphic
design of sample materials in accordance with the Brand Guidelines or as
otherwise approved in advance by Licensor, and Licensee shall restrict such
usage to types of activity, medium or signage in accordance with applicable
Brand Standards or as otherwise specifically approved in advance by Licensor. 
Licensor’s use of the Licensee Marks shall meet the standards of this
Section 12.6(b).

 

(c)                                  Licensee will not file, seek or make any
intellectual property registration containing any of the Licensee Marks together
with any Licensed Hyatt Marks. If such filing is required by Applicable Law,
such registration shall be subject to the prior written approval of Licensor and
shall be made solely by Licensor. Licensee shall withdraw, cancel or assign to
Licensor, at Licensor’s option, any unauthorized registration upon the request
of Licensor. At Licensee’s request upon the expiration of the Term or

 

78

--------------------------------------------------------------------------------


 

termination of this Agreement, Licensor shall withdraw or cancel any
intellectual property registration containing any Licensee Marks together with
Licensed Hyatt Marks.

 

(d)                                 Upon termination of this Agreement pursuant
to Article 17 of this Agreement or otherwise, Licensor will cease using the
Licensee Marks as specified in Article 18 of this Agreement, including all use
of the Licensee Marks together with the Licensed Hyatt Marks as authorized
pursuant to this Section 12.6.

 

(e)                                  Licensee acknowledges and agrees that
(i) it shall not acquire any right, title or interest in or to the Licensed
Hyatt Marks as a result of the use of the Licensee Marks together with the
Licensed Hyatt Marks, (ii) all goodwill associated with the Licensed Hyatt Marks
generated by their use together with the Licensee Marks shall inure solely to
Licensor, and (iii) it shall not assert that the Licensed Hyatt Marks and the
Licensee Marks when used together comprise a composite mark. Licensor
acknowledges and agrees that (x) it shall not acquire any right, title or
interest in or to the Licensee Marks as a result of the use of the Licensed
Hyatt Marks together with the Licensee Marks, (y) all goodwill associated with
the Licensee Marks generated by their use together with the Licensed Hyatt Marks
shall inure solely to Licensee, and (z) except as necessary in connection with a
filing by Licensor under Section 12.6(c) above it shall not assert that the
Licensee Marks and the Licensed Hyatt Marks when used together comprise a
composite mark.

 

(f)                                   Licensee hereby acknowledges and agrees
that if at any time the use of the Licensee Marks together with a Licensed Hyatt
Mark in connection with the Licensed Business or any Project is challenged by a
third party, Licensor may require that such use immediately cease or that the
affected Licensee Marks be changed in a manner that resolves the challenge
raised by the third party. Notwithstanding the potential requirement above by
Licensor that Licensee cease using or use a changed Licensed Hyatt Mark upon a
third-party challenge to the Licensed Hyatt Mark, if Licensee believes such
challenge is without merit, Licensee may request that Licensor contest such
challenge and Licensor shall determine how to proceed in Licensor’s discretion.
Except as otherwise set forth in this Agreement, Licensee shall have sole
responsibility for enforcing the Licensee Marks in its discretion and cost and
is entitled to all settlements, damages, costs, attorneys’ fees or other amounts
received from such enforcement efforts. To the extent any Licensee Mark is used
in connection with any of the Licensed Hyatt Marks, enforcement of the Licensed
Hyatt Marks is governed by Section 12.2(a)(xii) of this Agreement.

 

ARTICLE 13

 

CONFIDENTIAL INFORMATION; DATA PROTECTION LAWS

 

Section 13.1                             Confidential Information.

 

(a)                                 Licensee will not, during the Term or
thereafter, without Licensor’s prior consent, which consent may be granted or
withheld in Licensor’s sole discretion, copy, duplicate, record, reproduce, in
whole or in part, or otherwise transmit or make available to any “unauthorized”
Person any Licensor Confidential Information or use the Licensor Confidential
Information in any manner not expressly authorized by this Agreement. Licensee
may divulge such Licensor Confidential Information only to such of the
employees, agents, directors or attorneys of Licensee, its Permitted Affiliates
and Permitted Sublicensees as require access to it in order to operate the
Licensed Business and the Projects and to comply with Licensee’s obligations
under the Transaction Agreements, and only if such employees or agents are
apprised of the confidential nature of such information before it is divulged to
them and they are bound by confidentiality obligations substantially similar to
those listed above. All other Persons, including, without limitation, any
potential acquirer of Licensee, are “unauthorized” for purposes of this
Agreement. Licensee agrees that the Licensor Confidential Information has
commercial value and that Licensor and its Affiliates have taken commercially
reasonable measures to maintain its confidentiality, and, as such, the Licensor
Confidential Information is proprietary and a trade secret of Licensor and its
Affiliates. Licensee will be

 

79

--------------------------------------------------------------------------------


 

liable to Licensor for any breaches of the confidentiality obligations in this
Section 13.1(a) by its employees and agents. Licensee will maintain the Licensor
Confidential Information in a safe and secure location and will immediately
report to Licensor the theft or loss of all or any part of the Licensor
Confidential Information.  It will not be a violation of this Agreement for
Licensee to disclose Licensor Confidential Information to the extent required by
Applicable Law or a Governmental Authority, provided that Licensee provides
Licensor with prior notice of such disclosure to allow Licensor, at its option
and expense, to contest such disclosure.

 

(b)                                 Licensor will not, during the Term or
thereafter, without Licensee’s prior consent, which consent may be granted or
withheld in Licensee’s sole discretion, copy, duplicate, record, reproduce, in
whole or in part, or otherwise transmit or make available to any “unauthorized”
Person any Licensee Confidential Information or use the Licensee Confidential
Information in any manner not expressly authorized by this Agreement. Licensor
may divulge such Licensee Confidential Information only to such of Licensor’s
employees, agents, directors or attorneys as require access to it in order to
comply with its obligations with respect to the operation of the Projects and
the Licensed Business and its obligations under the Transaction Agreements, and
only if such employees or agents are apprised of the confidential nature of such
information before it is divulged to them and they are bound by confidentiality
obligations substantially similar to those listed above. All other Persons,
including, without limitation, any potential acquirer of Licensee, are
“unauthorized” for purposes of this Agreement. Licensor agrees that the Licensee
Confidential Information has commercial value and that Licensee, its Affiliates
and Permitted Sublicensees have taken commercially reasonable measures to
maintain its confidentiality, and, as such, the Licensee Confidential
Information is proprietary and a trade secret of Licensee and its Affiliates.
Licensor will be liable to Licensee for any breaches of the confidentiality
obligations in this Section 13.1(b) by its employees and agents. Licensor will
maintain the Licensee Confidential Information in a safe and secure location and
will immediately report to Licensee the theft or loss of all or any part of the
Licensee Confidential Information.  It will not be a violation of this Agreement
for Licensor to disclose Licensee Confidential Information to the extent
required by Applicable Law or a Governmental Authority, provided that Licensor
provides Licensee with prior notice of such disclosure to allow Licensee, at its
option and expense, to contest such disclosure.

 

Section 13.2                             Data Protection Laws; Data Security.

 

(a)                                 Licensor has provided Licensee with a copy
of Licensor’s Privacy Policy and confirms that Licensor’s Privacy Policy is in
compliance with Applicable Law.  Licensee shall comply with Licensor’s Privacy
Policy; provided, however, if there is a conflict between Applicable Law and
Licensor’s Privacy Policy, as determined by Licensee in the exercise of its
reasonable business judgment, Licensee shall comply with Applicable Law and not
Licensor’s Privacy Policy.  In the event Licensor amends Licensor’s Privacy
Policy, Licensor shall provide Licensee with notice of such changes upon their
adoption.  If Licensor effects a change to Licensor’s Privacy Policy that is not
required by Applicable Law and that adversely affects the Licensed Business,
then Licensee may develop and comply with its own privacy policy for the
Licensee’s Websites, subject to Licensor approval, not to be unreasonably
withheld, conditioned, delayed or denied.  Licensor agrees that in the event
Licensee or its Affiliate hosts Licensee’s Websites, then Licensee shall comply
with the then current privacy policies and protocols of Licensee, as reviewed
and approved by Licensor.

 

(b)                                 Without limiting the foregoing and subject
to compliance with Applicable Law, each party shall use commercially reasonable
efforts to implement reasonable security measures designed to prevent
unauthorized access to data relating to Licensor’s Lodging Business and/or the
Licensed Business (including the Licensor Customer Information and the Licensee
Member Information) under such party’s control, that shall at least: (i) ensure
the security and integrity of Confidential Information and Personally
Identifiable Information; (ii) protect against threats or hazards to the
security or integrity of Confidential

 

80

--------------------------------------------------------------------------------


 

Information and Personally Identifiable Information; and (iii) prevent
unauthorized access to Confidential Information and Personally Identifiable
Information.  Such measures shall in no event be less stringent than (i) those
used by such party to safeguard the Licensee Confidential Information and the
Licensee Intellectual Property (in the case of Licensee) or the Licensor
Confidential Information and the Licensor Intellectual Property (in the case of
Licensor). Such measures shall include, where appropriate, use of updated
firewalls, virus screening software, logon identification and passwords,
encryption, intrusion detection systems, logging of access and incidents,
periodic reporting, and prompt application of current security patches, virus
definitions and other updates.  If either party becomes aware of a suspected or
actual breach of security involving Personally Identifiable Information, such
party will notify the other party promptly after becoming aware of such
occurrence and take all necessary steps (i) to investigate and remediate the
breach, and (ii) prevent its recurrence.

 

(c)                                  Each party shall do and execute, or arrange
to be done and executed, each act, document and thing necessary or desirable to
keep the other party and its Affiliates (and its Permitted Sublicensees in the
case of Licensee) in compliance with any of the Data Protection Laws and
Licensor’s Privacy Policy. Each party shall reimburse the other party and its
Affiliates for any and all costs incurred in connection with the breach by such
party of such Data Protection Laws or Licensor’s Privacy Policy.  All Sublicense
Agreements, Sublicense Documents and New Project Documents shall include data
privacy and data security provisions reasonably acceptable to Licensor.  The
parties acknowledge and agree that the Data Protection Laws are subject to
change by the applicable authorities in each jurisdiction.  The parties shall
equitably allocate costs associated with any such regulatory change that impacts
a party’s operation of the Licensed Business.

 

(d)                                 Each party represents, warrants and
covenants that it will comply with all applicable Data Protection Laws. 
Licensor represents, warrants and covenants that, to the extent required by
applicable Data Protection Laws, it has obtained and will continue to obtain the
consent of all data subjects from which it collects Personally Identifiable
Information for all processing and other uses and transfers of Personally
Identifiable Information contemplated by this Agreement.  Licensee represents,
warrants and covenants that, to the extent required by applicable Data
Protection Laws, it will obtain the consent of all data subjects from which it
collects Personally Identifiable Information for all processing and other uses
and transfers of Personally Identifiable Information contemplated by this
Agreement.

 

(e)                                  Each party shall keep the other party
apprised of its measures undertaken in accordance with this Section 13.2.  If a
party reasonably determines that the measures undertaken by the other party, its
Affiliates or, in the case of Licensee, any Permitted Sublicensees, are in
violation of any of the Data Protection Laws or Licensor’s Privacy Policy or are
otherwise deficient, then such party in violation shall fully comply with any
reasonable additional policies and procedures that the other party may
promulgate from time to time.  Additionally, each party, its Affiliates and, in
the case of Licensee, its Permitted Sublicensees, shall execute any agreements
or other documents, and take any actions, that the other may require them to
execute or take from time to time in furtherance of the implementation of
Licensor’s Privacy Policy and Licensor’s reasonable interpretations thereof.

 

ARTICLE 14

 

ACCOUNTING AND REPORTS

 

Section 14.1                             Books, Records, and Accounts.

 

(a)                                 Licensee at its expense will maintain and
preserve for at least the period of time required by Applicable Law, complete
and accurate books, records, and accounts in accordance with United States
generally accepted accounting principles, consistently applied, and Applicable
Law, for the Licensed

 

81

--------------------------------------------------------------------------------


 

Business, including, without limitation, each sale or rental of Shared Ownership
Products and Residential Units and other information that Licensor reasonably
deems necessary for Licensor to determine whether Licensee is in compliance with
this Agreement. Licensee’s obligation to preserve such books, records and
accounts will survive the expiration or termination of this Agreement.

 

(b)                                 With respect to each Project, Licensee
agrees to:  (i) prepare on a current basis in a form reasonably satisfactory to
Licensor, and preserve for at least four (4) years, complete and accurate
records concerning Gross Sales Prices, Gross Rooms Revenue, Gross Rental
Revenue, other Project revenues, and all financial, operating, marketing, and
other aspects of the Project; and (ii) maintain an accounting system that fully
and accurately reflects all financial aspects of the Project, including books of
account, tax returns, governmental reports, daily reports, profit and loss and
cash flow statements, balance sheets, and complete quarterly and annual
financial statements relating to the Project.

 

Section 14.2                             Reports.

 

(a)                                 Licensee will, at its expense, submit to
Licensor within thirty (30) days after the close of each calendar quarter (or
calendar month in the case of clause (i) below) during the Term a statement, in
a form reasonably required by Licensor, with such reasonable modification as
Licensor may require from and after the Effective Date, containing specified
sales information for such calendar quarter (or calendar month in the case of
clause (i) below) with respect to the Licensed Business, including:

 

(i)                                     aggregate initial sales relating to
Gross Sales Prices, aggregate re-sales relating to Gross Sales Prices and the
Project count (showing the number of open and operating Projects and the
corresponding number of Shared Ownership Units in such Projects built and that
have a certificate of occupancy) as of the end of each such calendar month;

 

(ii)                                  a forecast of sales for the next calendar
quarter;

 

(iii)                               aggregate Licensed Club Dues relating to
participation in Licensed Clubs as of the end of each such calendar quarter;

 

(iv)                              aggregate Gross Rooms Revenue relating to the
Hyatt Carmel Highlands Hotel as of the end of each such calendar quarter; and

 

(v)                                 aggregate Gross Rental Payments relating to
the applicable Projects and Licensed Club as of the end of each such calendar
quarter (excluding those Gross Rental Payments on which Rental Royalty Fees are
not paid in accordance with Section 3.2(d) of this Agreement), as well as the
amount of Brand Loyalty Program points purchased by a Licensed Club in
connection with the exchange by Members of their Shared Ownership Products
during such calendar quarter.

 

(b)                                 With respect to each Project, at Licensor’s
request, Licensee must prepare and deliver to Licensor quarterly, and annual
operating statements, profit and loss statements, balance sheets, and other
reports relating to such Project that Licensor periodically requires, prepared
in the form, by the methods, and within the timeframes that Licensor reasonably
requires.  Without limiting the generality of the foregoing, on or before the
day of each quarter, Licensee agrees to prepare and send Licensor a statement
for the previous quarter, certified by Licensee’s chief financial or principal
accounting officer, listing Gross Sales Prices, Gross Rooms Revenue, Gross
Rental Revenue, other Project revenues, room occupancy rates, reservation data,
the amounts currently due under Article 3 of this Agreement, as applicable, and
other information that Licensor deems useful in connection with the System.  The
statement will be in the form and contain the detail Licensor reasonably
requests from time to time and may be used by Licensor for all reasonable
purposes.

 

82

--------------------------------------------------------------------------------

 

(c)                                  Within ninety (90) days after the end of
Licensee’s fiscal year, Licensee must send Licensor one or more of the following
as Licensor may request, certified by Licensee’s chief financial or principal
accounting officer to be true and correct:  (i) complete financial statements
relating to each Project for that fiscal year (including a balance sheet,
statement of operations and statement of cash flow) prepared in accordance with
generally accepted accounting principles consistently applied; and
(ii) statements reflecting all Gross Sales Prices, Gross Rooms Revenue and Gross
Rental Payments and all sources and amounts of other Project revenue generated
during the year.

 

(d)                                 Licensee will, at its expense, submit to
Licensor within ninety (90) days following the end of each calendar year during
the Term information regarding the length of the terms, renewal rights, and
expiration dates of Owners’ Association management agreements for Projects then
in effect.

 

(e)                                  Licensee will, at its expense, deliver to
Licensor promptly upon its receipt of all default notices and any other notices
given or received that could reasonably be expected to have a material adverse
effect on a Project or the Licensed Business under all Sublicense Agreements,
Sublicense Documents, Existing Project Agreements, Existing Residential Project
Agreements and New Project Documents.  Upon Licensor’s reasonable written
request, Licensee will, at its expense, deliver to Licensor promptly upon such
request any reports given or received under all Sublicense Agreements,
Sublicense Documents, Existing Project Agreements, Existing Residential Project
Agreements and New Project Documents.

 

(f)                                   Promptly after any change, circumstance,
fact, event, occurrence, development, condition or effect that has been or would
reasonably be expected to be material to the condition (financial or otherwise),
operating results, business, assets, operations, prospects, employee relations
or customer or supplier relations of (x) any Project, or (y) the Licensed
Business, taken as a whole, Licensee shall provide Licensor with notice of such
material event and a detailed explanation thereof, including any planned
response by Licensee, its Permitted Affiliates or Permitted Sublicensees;
provided, however, that none of the following changes, circumstances, facts,
events, occurrences, developments, conditions or effects shall require the
foregoing notice:  (i) any change after the Effective Date generally affecting
the international or U.S. economy or political or financial market conditions;
(ii) any change after the Effective Date generally affecting the Licensed
Business; (iii) any change in the Licensed Business after the Effective Date
resulting from the performance or announcement of the Sale Transaction and this
Agreement, including any litigation resulting therefrom, and any materially
adverse change in customer, client, supplier, employee, financing source,
partner or similar relationships resulting therefrom; (iv) any change after the
Effective Date arising from or relating to compliance by Licensee and its
Permitted Affiliates with the terms of this Agreement, or action taken, or
failure to act at the request of Licensor; (v) acts of war (whether or not
declared), the commencement, continuation or escalation of a war, acts of armed
hostility, sabotage or terrorism or other international or national calamity
after the Effective Date or any material worsening of such conditions existing
as of the Effective Date; (vi) any hurricane, earthquake, flood or other natural
disasters or acts of God after the Effective Date; (vii) changes in GAAP or any
interpretations thereof by any Governmental Authority after the date hereof; or
(viii) changes in any Applicable Law or interpretations thereof by any
Governmental Authority after the date hereof; so long as, in the case of clauses
(i), (ii), (v), (vii) and (viii), Licensee and its Permitted Affiliates are not
affected thereby in a materially disproportionate manner relative to other
businesses in the Shared Ownership Business.

 

(g)                                  All non-public information provided by
Licensee pursuant to this Section 14.2 shall be treated as Licensee Confidential
Information by Licensor.

 

Section 14.3                             Licensor Examination and Audit of
Licensee’s Records.

 

(a)                                 During the Term, and for three (3) years
following the Term, Licensor and its authorized representatives have the right,
at any time (but not more than once per calendar year, unless an audit reveals

 

83

--------------------------------------------------------------------------------


 

an understatement of five percent (5%) or greater in such year), upon reasonable
notice to Licensee, to: (i) examine all books, records, and accounts of Licensee
for the three (3) years preceding such examination that relate to support for
calculation of the Royalty Fees and other amounts payable under this Agreement
where the calculation of such amount depends on information provided by Licensee
and copy such information that is reasonably necessary for, and relevant to,
such audit; and (ii) have an independent audit made of any of such books,
records, and accounts. Licensee will provide such other assistance as may be
reasonably requested related to the audit. If an examination or audit reveals
that Licensee has made underpayments to Licensor or any of its Affiliates,
Licensee will promptly pay to Licensor or such Affiliate upon demand the amount
underpaid plus interest on the underpaid amount which will accrue thereon at a
rate per annum equal to the Interest Rate from the date such amount was due
until paid. If Licensee in good faith disputes that there was an underpayment,
senior executives or their designated representatives for both parties will
review the books and records in a cooperative manner in an attempt to resolve
any discrepancy.

 

(b)                                 If an examination or audit discloses an
understatement of payments due to Licensor of five percent (5%) or more for the
period being examined or audited, or if the examination or audit reveals that
the accounting procedures are insufficient to determine the accuracy of the
calculation of any payments due, Licensee will reimburse Licensor for all
reasonable costs and expenses connected with the examination or audit (including
reasonable accounting and lawyers’ fees). If the examination or audit
establishes a pattern of underreporting, Licensor may require that the financial
reports due under Section 14.2 of this Agreement be audited by an
internationally recognized independent accounting firm consented to by Licensor.
The foregoing remedies are in addition to any other remedies that Licensor may
have under this Agreement.

 

(c)                                  If an examination or audit reveals that
Licensee has made overpayments to Licensor or any of its Affiliates, then the
amount of such overpayments actually paid to Licensor or such Affiliate shall be
offset against the next succeeding installment of Royalty Fees due to Licensor
pursuant to Sections 3.1 and 3.2 of this Agreement upon demand by Licensee, or
if no future installments of Royalty Fees are due to Licensor, Licensor shall
pay the overpaid amount within thirty (30) days after receiving documentation
evidencing such overpayment as reasonably requested by Licensor.  Licensor will
also pay interest on the overpaid amount which will accrue thereon at a rate per
annum equal to the Interest Rate from the thirtieth (30th) day following
Licensor’s receipt of such documentation until paid.

 

(d)                                 To the extent Licensee is required by
Applicable Law to have access to information that is in the sole possession of
Licensor or its Affiliates for purposes of Licensee’s compliance obligations or
for purposes of Licensee’s reporting obligations as the subsidiary of a publicly
traded company, Licensor will cooperate in providing access to the extent that
the necessary information is within Licensor’s or its Affiliates’ control and
that Licensor and its Affiliate is not prohibited from providing such
information (x) under Applicable Law or (y) pursuant to a contractual
confidentiality obligation of Licensor (in the case of clause (y), Licensor
shall use commercially reasonable efforts to assist in obtaining a waiver of
such confidentiality obligation from the contractual counterparty).

 

ARTICLE 15

 

INDEMNIFICATION; CONTRIBUTION IN LIEU OF INDEMNIFICATION; AND INSURANCE

 

Section 15.1                             Indemnification.

 

(a)                                 Licensee will, and hereby does, indemnify
and defend Licensor and its Affiliates, their officers, directors, agents and
employees, and their respective successors and assigns, from and against all
losses, costs, liabilities, damages, claims, and expenses of every kind and
description with respect to claims brought by third-parties, including
allegations of negligence by Licensor, its Affiliates, and their respective

 

84

--------------------------------------------------------------------------------


 

officers, directors, employees, and agents (subject to Section 15.1(g) below),
to the fullest extent permitted by Applicable Law, and including reasonable
attorneys’ fees and costs, arising out of or resulting from acts or omissions by
Licensee, its Affiliates or Permitted Sublicensees or their respective officers,
directors, agents, or employees involving the following:

 

(i)                                     the use of any Licensor Intellectual
Property, Branded Elements or the System occurring on or after the Effective
Date (including, without limitation, the Licensed Hyatt Marks) in violation of
this Agreement;

 

(ii)                                  any violation, not in existence as of the
Effective Date, of Applicable Law with respect to the Licensed Business
occurring on or after the Effective Date, including any violation of the
Registration/Disclosure Requirements described in Section 19.4 of this
Agreement;

 

(iii)                               a claim on or after the Effective Date based
solely on acts or events occurring on or after the Effective Date caused by
Licensee, its Permitted Affiliates or Permitted Sublicensees that Licensor or
its Affiliates are developers, declarants, sponsors, or brokers of Licensed
Shared Ownership Products or of Shared Ownership Products at Affiliated
Unbranded Shared Ownership Projects;

 

(iv)                              any design, renovation, upgrading, alteration,
remodeling, repair or construction defect claims at any Project with respect to
work occurring at such Project on or after the Effective Date (in no event shall
this provision impact Licensee’s rights and interest under any insurance
policies as provided under other Transaction Agreements), but excluding any
design, renovation, upgrading, alteration, remodeling, repair or other work
which took place prior to the Effective Date, or construction defect claims with
respect to work occurring at the Existing Projects prior to the Effective Date;

 

(v)                                 claims related to services provided to
Members, any claim by any Member relating to the Shared Ownership Products, any
claim by any Member or prospective Member relating to any untrue statement or
alleged untrue statement of a material fact contained in the offering materials,
or any omission or alleged omission to state a material fact required to be
stated in such offering materials or necessary to make the statements made
therein not misleading (all of which claims relate to acts, omissions, services
or statements which occur on or after the Effective Date);

 

(vi)                              the marketing, advertising, promotion, offer
or sale of any Licensed Club, or of Licensed Shared Ownership Products or Shared
Ownership Products at Affiliated Unbranded Shared Ownership Projects, including
any disputes or lawsuits arising therefrom (all of which actions or disputes or
lawsuits arising from actions or omissions which occurred on or after the
Effective Date);

 

(vii)                           the development, sales, and marketing activities
occurring on or after the Effective Date and the operation or servicing of the
Projects or of any other business conducted by Licensee, its Permitted
Affiliates or Permitted Sublicensees on, related to, or in connection with the
Projects or the Licensed Business, which occurred on or after the Effective
Date;

 

(viii)                        the unauthorized use of the Licensed Hyatt Marks
by Licensee, its Permitted Affiliates and Permitted Sublicensees which occurred
on or after the Effective Date in connection with the offer and sale of Licensed
Shared Ownership Products or Shared Ownership Products at Affiliated Unbranded
Shared Ownership Projects in any Unregistered Area or Maintained Registration
location of which Licensee had been notified, and (b) in any jurisdiction where
the

 

85

--------------------------------------------------------------------------------


 

Licensed Hyatt Marks are the subject of registrations described in
Section 12.1(c)(iv) of this Agreement;

 

(ix)                              claims made by Members or other customers of
the Licensed Business as a result of the termination (other than wrongful
termination by Licensor) of this Agreement;

 

(x)                                 interference, infringement,
misappropriation, dilution or other claims by third parties in relation to
Licensor’s use of Licensee Intellectual Property that is licensed, or the use of
which is consented to, hereunder by Licensee in accordance with the terms of
this Agreement, which occurred on or after the Effective Date;

 

(xi)                              failure to pay Taxes payable by, levied or
assessed for periods beginning on or after the Effective Date against Licensee
or its Permitted Affiliates by Tax authority relating to the Licensed Business,
the Projects, this Agreement, any other Transaction Agreements or in connection
with operating the Projects or the Licensed Business;

 

(xii)                           Logoed Merchandise produced on or after the
Effective Date by, or on behalf of, Licensee, its Permitted Affiliates or
Permitted Sublicensees bearing the Licensed Hyatt Marks, including without
limitation products claims and claims for infringement, dilution or any other
violation of intellectual property rights or other rights;

 

(xiii)                        breach on or after the Effective Date by Licensee,
its Permitted Affiliates or Permitted Sublicensees of their obligations with
respect to Personally Identifiable Information or data security under this
Agreement and any and all costs and expenses related to notification of affected
individuals and procurement of credit protection services for such individuals
to the extent required by Applicable Law and Licensor’s Privacy Policy;

 

(xiv)                       the infringement occurring on or after the Effective
Date of a third party’s intellectual property rights in connection with the
Licensed Business, other than with respect to use by Licensee, its Permitted
Affiliates or Permitted Sublicenses of Licensor Intellectual Property that is
licensed hereunder to Licensee in accordance with the terms of this Agreement;

 

(xv)                          any claim to the extent arising from the
operation, ownership or use, occurring on or after the Effective Date, of the
Licensed Business, the Projects or of any other business conducted on, related
to, or in connection with the Projects, excluding any instance in which there is
a duty of Licensor to indemnify Licensee under the Equity Interest Purchase
Agreement;

 

(xvi)                       failure to operate the Projects on or after the
Effective Date in compliance with the terms, conditions, restrictions, and
prohibitions in this Agreement relating to the operation of the Projects; and

 

(xvii)                    any breach by Licensee, its Affiliates or Permitted
Sublicensees of any representation, warranty or covenant made by Licensee in
this Agreement.

 

(b)                                 Licensor will, and hereby does, indemnify
and defend Licensee, its Affiliates, its Permitted Affiliates, and Permitted
Sublicensees, their respective officers, directors, agents and employees, and
their respective successors and assigns, from and against all losses, costs,
liabilities, damages, claims, and expenses of every kind and description with
respect to claims brought by third-parties, including allegations of negligence
by Licensee, its Permitted Affiliates, and their respective officers, directors,
employees, and agents (subject to Section 15.1(g) below), to the fullest extent
permitted by Applicable Law, and including

 

86

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees and costs, arising out of or resulting from acts or
omissions by Licensor or its Affiliates or their respective officers, directors,
agents, or employees involving the following:

 

(i)                                     interference, infringement,
misappropriation, dilution or other claims by third parties for Licensee’s use
of Licensor Intellectual Property that is licensed hereunder to Licensee in
accordance with the terms of this Agreement which occurred on or after the
Effective Date, provided that the use of the Licensor Intellectual Property is
in accordance with the terms and conditions of this Agreement;

 

(ii)                                  claims by owners, developers, operators,
lessees, licensees, or franchisees of Licensor Lodging Facilities that the
conduct of the Licensed Business violates Territorial Restrictions or Agreed
Territorial Protections unless Licensee or the applicable Permitted Affiliates
or Permitted Sublicensees are in breach of Section 5.5 of this Agreement;

 

(iii)                               breach by Licensor or its Affiliates of
their obligations with respect to Personally Identifiable Information or data
security under this Agreement and any and all costs and expenses related to
notification of affected individuals and procurement of credit protection
services for such individuals to the extent required by Applicable Law or
Licensor’s Privacy Policy or, if applicable, Licensee’s privacy policies and
protocols;

 

(iv)                              any breach by Licensor or any of its
Affiliates of any representation, warranty or covenant made by Licensor in this
Agreement; and

 

(v)                                 acts or omissions by Non-Exclusive Shared
Ownership Developers or their Affiliates or their respective officers,
directors, agents, or employees, relating to the ownership, operation or use of
any of the Third Party Shared Ownership Projects and/or any of the Affiliated
Third Party Shared Ownership Projects; in each case to the extent caused by the
gross negligence, willful misconduct or intentional misrepresentation of
Licensor or its Affiliates.

 

Notwithstanding the foregoing to the contrary, Licensor shall have no liability
for any claims arising out of or relating to:

 

(x)                                 Licensee’s, its Permitted Affiliates’ or
Permitted Sublicensees’ unauthorized use of the Licensed Hyatt Marks: (A) in any
Unregistered Area or the Excluded Area; or (B) in any country or jurisdiction in
which there is a Maintained Registration of which Licensee was notified;

 

(y)                                 any uses of the Licensed Hyatt Marks by
Licensee, its Permitted Affiliates or Permitted Sublicensees that are not
authorized by this Agreement or, where applicable, the Existing Project
Agreements or the Existing Residential Project Agreements; or

 

(z)                                  Logoed Merchandise produced after the
Effective Date by or on behalf of Licensee, its Permitted Affiliates or
Permitted Sublicensees and bearing the Licensed Hyatt Marks, including without
limitation products claims and claims for infringement, dilution or any other
violation of intellectual property rights.

 

(c)                                  If either party receives notice of any
action, suit, proceeding, claim, demand, inquiry, or investigation for which it
is entitled to an indemnity under Sections 15.1(a) or (b) above (such party, an
“Indemnified Party”), the party receiving notice shall promptly notify the other
party (such other party, an “Indemnifying Party”).

 

87

--------------------------------------------------------------------------------


 

(d)                                 Unless the parties otherwise agree, within
thirty (30) days after an Indemnifying Party receives notice of a third-party
claim in accordance with Section 15.1(c) above, the Indemnifying Party will
defend the third-party claim (and, unless the Indemnifying Party has specified
any reservations or exceptions, seek to settle or compromise), at its expense
and with its counsel. The Indemnified Party may, at its expense, employ separate
counsel and participate in (but not control) the defense, compromise, or
settlement of the third-party claim. However, the Indemnifying Party will pay
the fees and expenses of the Indemnified Party’s counsel (i) for any period
during which the Indemnifying Party has not assumed the defense of the
third-party claim (other than for any period in which the Indemnified Party did
not notify the Indemnifying Party of the third-party claim as required by
Section 15.1(c) above) or (ii) if the engagement of counsel is as a result of a
conflict of interest, as the Indemnified Party reasonably determines in good
faith. Notwithstanding the above, (A) if Licensor determines that the matter at
issue may have a material adverse effect on Licensor, the Licensed Hyatt Marks,
or Licensor’s Lodging Business, then Licensor, through counsel of its choice,
may control the defense or response to any such action, but Licensee and its
counsel shall be permitted to participate in such action at its expense, and
such undertaking by Licensor will not, in any manner or form, diminish
Licensor’s obligations to Licensee hereunder, or (B) if Licensee determines that
the matter at issue may have a material adverse effect on the Licensed Business,
then Licensee, through counsel of its choice, may control the defense or
response to any such action, but Licensor and its counsel shall be permitted to
participate in such action at its expense, and such undertaking by Licensee will
not, in any manner or form, diminish Licensee’s obligations to Licensor
hereunder.

 

(e)                                  Under no circumstances will any Indemnified
Party be required or obligated to seek recovery from third parties or otherwise
mitigate its losses in order to maintain a claim for indemnification under this
Agreement, and the failure to pursue such recovery or mitigate a loss will in no
way reduce the amounts recoverable from the Indemnifying Party by the
Indemnified Party.

 

(f)                                   The remedies provided in this Section 15.1
are cumulative and do not preclude assertion by any Indemnified Party of any
other rights or the seeking of any and all other remedies against any
Indemnifying Party.

 

(g)                                 
(i)                                           Notwithstanding anything to the
contrary in Sections 15.1(a) or (b) above, if the third party claim at issue
results directly and solely from a breach by the party seeking indemnification
of such party’s obligations under this Agreement or any Transaction Agreement,
then the party seeking indemnification will not be entitled to indemnification,
to the extent such claim or some or all of claimants’ damages results directly
and solely from such breach. For the avoidance of doubt, (A) a failure by
Licensor to (I) inspect or note in any inspection a deficiency or non-compliance
with Brand Standards by Licensee, its Permitted Affiliates or Permitted
Sublicensees, or (II) enforce compliance with any Brand Standard by Licensee,
its Permitted Affiliates or Permitted Sublicensees, or (B) any approval by
Licensor of conduct or actions of Licensee, its Permitted Affiliates or
Permitted Sublicensees, shall not be deemed a breach that would limit or
otherwise affect Licensee’s obligation to indemnify Licensor.

 

(ii)                                  Except as may expressly be set forth in
this Agreement, none of Licensor or its Affiliates or Licensee, its Permitted
Affiliates or Permitted Sublicensees will in any event have any liability to the
other (including the obligation to indemnify the other party under this
Section 15.1), or to any other Licensor Indemnified Party or Licensee
Indemnified Party, as applicable, under this Agreement for claims where either
party or their Affiliates or their respective officers, directors, employees or
agents are found to be solely responsible by a final non-appealable judicial
decision for such damages or losses based upon such Person’s willful misconduct
or gross negligence or (b) for any indirect, punitive, consequential, exemplary,
treble or other forms of multiple damages (other than to the extent the
Indemnified Party is liable for such damages under a court order issued in
connection with a claim).

 

88

--------------------------------------------------------------------------------


 

(h)                                 The parties’ obligations under this
Section 15.1 will survive the termination or expiration of this Agreement.

 

Section 15.2                             Insurance Requirements of Licensee.

 

(a)                                 During the Term, Licensee, at its (or the
relevant Owners’ Associations’) expense, will procure and maintain (or cause to
be procured and maintained) such insurance as may be required by the terms of
any condominium, association, and trust agreements on each Project or Applicable
Law, and no less than the following:

 

(i)                                     Property insurance coverage on each
Project as required under the applicable Project condominium association, and
trust agreements. In the event the applicable Project does not have condominium,
association, or trust agreements or insurance requirements set forth in such
agreements, the Project building(s) and contents shall be insured against loss
or damage by fire, lightning, and all other risks covered by the usual all-risk
policy form, all in an amount not less than the full replacement cost (as such
term is customarily used in the insurance industry) and boiler and machinery,
earthquake, windstorm, flood and terrorism in reasonable amounts.

 

(ii)                                  Business interruption insurance covering
loss of profits and necessary continuing expenses, including Royalty Fees and
other amount due to Licensor and its Affiliates under or in connection with this
Agreement, for interruptions caused by any occurrence covered by the insurance
referred to in this subsection (a) and providing coverage for the actual loss
sustained.

 

(iii)                               Workers’ compensation insurance in statutory
amounts on all employees of each Project and employer’s liability insurance in
amounts not less than $1,000,000 per accident/disease.

 

(iv)                              Comprehensive or commercial general liability
insurance for any claims or losses arising or resulting from or pertaining to
each Project or its operation, with combined single limits of $1,000,000 per
each occurrence for bodily injury and property damage.  If the general liability
coverages contain a general aggregate limit, such limit will be not less than
$2,000,000, and it will apply in total to the applicable Project only by
specific endorsement. Such insurance will be on an occurrence policy form and
will include premises and operations, independent contractors, blanket
contractual, products and completed operations, acts of terrorism, world-wide
defense and indemnity, advertising injury, employees as additional insureds,
personal injury to include false arrest and molestation, incidental medical
malpractice, broad form property damage, severability of interests, innkeeper’s
and safe deposit box liability, and explosion, collapse and underground coverage
during any construction, renovation, upgrading and/or remodeling.

 

(v)                                 Liquor liability (applicable when alcoholic
beverages are distributed, sold, served, or furnished at the Project) for
combined single limits of bodily injury and property damage of not less than
$2,000,000 each occurrence.

 

(vi)                              Business auto liability including owned,
non-owned and hired vehicles for combined single limits of bodily injury and
property damage of not less than $1,000,000 each occurrence.

 

(vii)                           Umbrella or excess liability on a following form
basis, primary and excess, per occurrence and in the aggregate, in amounts not
less than (A) $15,000,000, if the Project has less than seven (7) stories,
(B) $25,000,000, if the Project has between seven (7) stories and eleven (11)
stories, and (C) $100,000,000, if the Project has twelve (12) or more stories. 
Licensor may require

 

89

--------------------------------------------------------------------------------


 

Licensee to increase the amount of coverage, if, in Licensor’s judgment, such an
increase is warranted.

 

(viii)                        Comprehensive crime insurance to include employee
dishonesty coverage, loss inside the premises, loss outside the premises, money
orders and counterfeit paper currency, depositor’s forgery coverage and computer
fraud.

 

(ix)                              Fidelity insurance coverage or a fidelity bond
in an amount not less than $1,000,000 per occurrence.

 

(x)                                 Employment practices liability insurance in
an amount not less than $1,000,000 per occurrence.

 

(xi)                              Directors and officers liability insurance for
each Owners’ Association covering individual and organization liability in an
amount not less than $1,000,000 per occurrence.

 

(xii)                           Such other insurance as may be customarily
carried by other first class operators on projects similar to the Projects or as
required by Licensor on similar projects.

 

(b)                                 The following general insurance requirements
will be satisfied by Licensee:

 

(i)                                     All insurance under this Section 15.2
will by endorsement specifically name as additional insureds Licensor, any
Affiliate of Licensor periodically designated by Licensor, and their employees.
All insurance required hereunder will be specifically endorsed or provide that
the coverages will be primary and that any insurance carried by any additional
insured will be excess and non-contributory.

 

(ii)                                  Any deductibles or self-insured retentions
allocated to any individual Project by Licensee (excluding deductibles for high
hazard risks in high hazard geological zones, such as flood, earthquake,
terrorism and windstorm, which will be as required by the insurance carrier)
will not exceed $250,000, or such higher amount as may be approved in advance in
writing by Licensor.

 

(iii)                               All insurance purchased in compliance
herewith will be placed with insurance companies of recognized responsibility
and reasonably acceptable to Licensor which acceptance shall not be unreasonably
withheld and approved to do business in the state or country where each Project
is located.

 

(iv)                              All insurance required hereunder will provide
if commercially available (if not available, Licensee shall provide such notice)
whereby the policies will not be canceled, non-renewed, or limits reduced
without at least thirty (30) days prior written notice to Licensor. Licensee
will deliver to Licensor a certificate of insurance (or certified copy of such
insurance policy if requested by Licensor in the event of a loss) in English
evidencing the coverages required herein. Renewal certificates of insurance (or
certified copies of such insurance policy if requested by Licensor in a
particular jurisdiction) will be delivered to Licensor prior to their respective
inception dates.

 

(v)                                 All insurance required hereunder may be
written under policies of blanket insurance that cover other properties of
Licensee and its Affiliates so long as such blanket insurance fulfills the
requirements herein.

 

90

--------------------------------------------------------------------------------


 

(vi)                              Licensee’s obligation to maintain the
insurance hereunder will not relieve Licensee of its indemnification obligations
under Section 15.1 of this Agreement.

 

(vii)                           Should Licensee for any reason fail to procure
or maintain the insurance required by this Agreement or as revised in writing by
Licensor, Licensor will have the right and authority (without however any
obligation to do so) to immediately procure such insurance and to charge the
cost thereof to Licensee, which charges, together with a reasonable fee for
Licensor’s expenses in so acting, will be payable by Licensee immediately upon
notice.

 

Section 15.3                             Insurance Required During
Construction.  Licensee shall maintain insurance during construction and any
work requiring a Significant Capital Expenditure at each Project pursuant to the
requirements in the applicable Hyatt Technical Services Consulting Agreement.

 

Section 15.4                             Obligation to Maintain Insurance.

 

(a)                                 Licensor may periodically require reasonable
increases in the amounts of coverage required under the insurance policies
described in Sections 15.2 and 15.3 of this Agreement and/or require different
or additional insurance coverage (i) in connection with any Transfer of this
Agreement or a Change in Control of Licensee or Parent, or (ii) at any time to
reflect inflation, identification of new risks, changes in Applicable Law or
standards of liability, higher damage awards or other relevant changes in
circumstances, provided that Licensor is requiring its similarly situated
Licensor Lodging Facilities to do the same and has taken into account the
appropriate differences between Licensor Lodging Facilities and Licensed Shared
Ownership Projects.

 

(b)                                 As part of the Marketing Support Plan
Proposal consideration, each of Licensor and Licensee may propose periodic
adjustments to the amounts of coverage required under the insurance policies
described in Sections 15.2 and 15.3 of this Agreement and/or different or
additional insurance coverage to reflect inflation, identification of new risks,
changes in Applicable Law or standards of liability, higher damage awards or
other relevant changes in circumstances.  Each party will reasonably consider
the modification proposed by the other party and respond to the other party’s
request(s) within sixty (60) days following such party’s receipt of the other
party’s request.

 

Section 15.5                             Contribution.

 

(a)                                 If the indemnification provided for under
this Agreement is unavailable, or insufficient to hold harmless an Indemnified
Party in respect of any indemnified liability, the Indemnifying Party will
contribute to the amount paid or payable by the Indemnified Party as a result of
such liabilities. The amount contributed by the Indemnifying Party will be in
such proportion as reflects the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the actions or omissions resulting in the
liability and any other relevant equitable considerations.

 

(b)                                 The parties agree that any method of
allocation of contribution under this Section 15.5 will take into account the
equitable considerations referred to in Section 15.5(a) above. The amount paid
or payable by an Indemnified Party to which the Indemnifying Party will
contribute will be deemed to include any legal or other expenses reasonably
incurred by the Indemnified Party to investigate any claim or defend any action.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act of 1933, as amended) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

91

--------------------------------------------------------------------------------

 

ARTICLE 16

 

TRANSFERABILITY OF INTERESTS

 

Section 16.1                             Transfers by Licensee.

 

(a)                                 Except as otherwise expressly provided
herein, Licensee may not, directly or indirectly, (x) Transfer or assign this
Agreement or transfer, assign or sublicense any of its rights hereunder, or
delegate any of its duties under this Agreement, or Transfer, sell or dispose of
all or substantially all of its assets relating to the Licensed Business, or
merge or consolidate with any other entity in which Licensee is not the
surviving entity, or (y) engage in a transaction or series of related
transactions that result in a Change in Control of Parent or Licensee
(including, without limitation, arising out of the enforcement of a pledge of or
security interest in Ownership Interests), without Licensor’s prior written
consent which it may grant or withhold in its sole discretion.  Notwithstanding
the foregoing to the contrary, Licensor’s consent shall not be required for a
Change in Control of Parent if Parent, on the date of the transaction that
results in a Change in Control of Parent, (A) is a publicly traded company or
(B) is not a publicly traded company, and the earnings from the Licensed
Business comprise not more than 90% of Parent’s EBITDA (as demonstrated in
Parent’s latest audited consolidated financial statements which shall be
delivered to Licensor concurrently with any Change in Control of Parent);
provided that the following conditions are satisfied as of the date of the
transaction or series of transactions that result in a Change in Control of
Parent:

 

(i)                                     There is no uncured event of default
under Section 17.2 of this Agreement;

 

(ii)                                  Licensee has paid to Licensor all
outstanding Royalty Fees, charges, costs and expenses due and owing (and not
subject to good faith Dispute) pursuant to this Agreement, the other Transaction
Agreements and any other ancillary agreement between Licensor and Licensee, its
Permitted Affiliates or Permitted Sublicensees;

 

(iii)                               The Change in Control of the Parent will not
otherwise result in a violation of this Agreement; and

 

(iv)                              The Person or Persons who have acquired a
Controlling Interest in Licensee as a result of the Change in Control of Parent
(A) is not a Lodging Competitor or a Licensor SOI Competitor (or a Person who
holds a Controlling Interest in a Lodging Competitor or Licensor SOI
Competitor), (B) is not a Specially Designated National or Blocked Person nor is
any of its Affiliates, (C) is not known in the community as being of bad moral
character, (D) has not been convicted in any court of a felony or other criminal
offense that resulted in imprisonment for one (1) year or more or a fine or
penalty of two million dollars ($2,000,000) (as adjusted annually after the
Effective Date by the CPI Index) or more (or is in control of or controlled by
Persons who have been convicted in any court of felonies or such offenses), and
(E) has the adequate financial resources and liquidity to meet Licensee’s
obligations under this Agreement and maintain and operate the Licensed Business.

 

Notwithstanding the foregoing to the contrary, if Parent is not a publicly
traded company and the earnings from the Licensed Business comprise more than
90% of Parent’s EBITDA (as demonstrated in Parent’s latest audited consolidated
financial statements which shall be delivered to Licensor concurrently with any
Change in Control of Parent) on the date of the transaction that results in a
Change in Control of Parent, then such transaction shall require Licensor’s
consent, which consent shall not be unreasonably withheld, conditioned, delayed
or denied, provided that the conditions set forth in subsections (i) through
(iv) are satisfied as of the date of the transaction or series of transactions
that result in a Change in Control of Parent.

 

92

--------------------------------------------------------------------------------


 

(b)                                 Except as otherwise expressly provided
herein, Licensee may not, directly or indirectly, engage in a transaction or
series of related transactions pursuant to which a Lodging Competitor or a
Licensor SOI Competitor (or a Person who holds a Controlling Interest in a
Lodging Competitor or Licensor SOI Competitor) acquires a Non-Controlling
Interest or Controlling Interest in Parent or Licensee or is the acquiring party
in a transaction described in Section 16.1(a) above, whether or not such
transaction results in a Change in Control of Parent or Licensee, without
Licensor’s prior written consent which it may grant or withhold in its sole
discretion.  Notwithstanding the foregoing to the contrary, no consent shall be
required for a Transfer of a Non-Controlling Interest in Parent to a Lodging
Competitor or a Licensor SOI Competitor (or a Person who holds a Controlling
Interest in a Lodging Competitor or a Licensor SOI Competitor), provided that
the following conditions are met as of the date of the transaction or series of
transactions:

 

(i)                                     the transferee does not exercise Control
or direct the day-to-day operations, management, marketing, development or
strategic planning for the Licensed Business; and

 

(ii)                                  Licensee institutes and maintains controls
reasonably designed to prevent any individuals associated with such transferee
who are involved in the operations, management, marketing, development or
strategic planning for a Lodging Competitor or Licensor SOI Competitor from
obtaining any Licensor Confidential Information.

 

(c)                                  Neither Parent nor Licensee shall make any
Transfer to a Specially Designated National or Blocked Person; provided,
however, that so long as the Ownership Interests in Parent are publicly-traded
on a U.S. nationally-recognized securities exchange, the purchase of
publicly-traded Ownership Interests shall not be deemed to be a violation of
this Section 16.1(c).  If a Specially Designated National or Blocked Person
acquires a Controlling Interest in Parent or Licensee, Licensor shall have the
right to terminate this Agreement immediately upon notice to Licensee.

 

(d)                                 Any Transfer made in violation of this
Section 16.1 will be a material default under this Agreement, and Licensor shall
be entitled to enjoin or obtain a court order prohibiting such Transfer without
posting a bond.  Notwithstanding the foregoing to the contrary, in the event of
a Change in Control of Parent in violation of this Section 16.1, Licensor shall
not be entitled to enjoin or obtain a court order prohibiting such Transfer. 
Without such right to enjoin or obtain such court order, Licensee acknowledges
and confirms that Licensor will suffer substantial damages as a result of such a
default of this Section 16.1.  Some of those damages include lost Royalty Fees,
lost goodwill, lost opportunity costs and expenses that Licensor will incur in
redeveloping the Licensed Business or finding another licensee to develop the
Licensed Business.  Licensor and Licensee acknowledge that such damages are
difficult to estimate accurately and proof of such damages would be burdensome
and costly, although such damages are real and meaningful to Licensor. 
Therefore, the parties agree that, in lieu of a right to enjoin or obtain a
court order prohibiting a Change in Control of Parent in violation of this
Section 16.1, Licensor shall have the right to elect one of the following
remedies (and, upon election, as Licensor’s sole and exclusive remedy with
respect thereto), upon written notice to Licensee following Licensee’s failure
to unwind such Transfer in accordance with Section 17.2(a)(viii) of this
Agreement:

 

(i)                                     terminate this Agreement and require
Licensee to pay to Licensor the termination fee described in
Section 16.1(e) below;

 

(ii)                                  suspend this Agreement and require
Licensee to pay to Licensor an amount equal to ten million dollars ($10,000,000)
(as adjusted annually after the Effective Date by the CPI Index); provided,
however, for a “tail” period of ten (10) years after the date of termination,
this Agreement shall continue in full force and effect solely with respect to
the then-existing Licensed Shared Ownership Projects, Affiliated Unbranded
Shared Ownership Projects and Licensed

 

93

--------------------------------------------------------------------------------


 

Residential Projects (including any New Projects under development as
contemplated in (B) below) in the Territory; provided, further, that, during
such tail period, Licensor may elect to (A) terminate the Exclusivity Period, at
which time the exclusivity granted in Section 2.2 and the restrictions and
limitations on Licensor and its Affiliates in Section 2.3 shall immediately
cease and be of no further force or effect as of the first day of the tail
period; (B) terminate Licensee’s right to propose New Projects (including
Affiliated Unbranded Shared Ownership Projects), but Licensee will have the
right to continue and complete the development of any New Projects that have
been approved by Licensor pursuant to this Agreement prior to the commencement
of the tail period; and/or (C) terminate or limit any of Licensor’s obligations
under Section 2.6(b), Section  5.4 and/or Section 5.5 of this Agreement.  All
other applicable terms and conditions of this Agreement, including, without
limitation, the requirement to pay all portions of the Royalty Fees in Article 3
and other amounts due hereunder (including, without limitation, the Marketing
Support Charge and the Customer Analytics Charge) shall remain in place and be
applicable during the tail period.  Licensor may, in its sole discretion, at any
time after the fourth year of the tail period provide written notice to Licensee
that it intends to terminate the “tail period,” which termination shall be
effective on the “tail period termination date,” occurring one (1) year
following the date of such written notice; or

 

(iii)                               terminate the Exclusivity Period, at which
time the exclusivity granted in Section 2.2 and the restrictions and limitations
on Licensor and its Affiliates in Section 2.3 shall immediately cease and be of
no further force or effect, and require Licensee to reimburse Licensor and its
Affiliates for all reasonable costs and expenses incurred by Licensor in
connection with the establishment of a Shared Ownership Business, including,
without limitation, a reasonable allocation of employee compensation incurred by
Licensor and its Affiliates in connection therewith, not to exceed five million
dollars ($5,000,000) (as adjusted annually after the Effective Date by the CPI
Index).

 

If Licensor does not deliver the written notice electing any of the foregoing
remedies to Licensee by the date which is one (1) year following the Change in
Control of Parent in violation of this Section 16.1, then Licensor shall be
deemed to have waived its right to exercise any of the foregoing remedies;
provided, however, during the period commencing on the date of breach and
continuing until the earlier of (x) Licensor’s delivery of a notice of election
or (y) the expiration of such one (1) year period, (A) Licensee shall institute
and maintain controls reasonably designed to prevent any individuals associated
with the Parent transferee who are involved in the operations, management,
marketing, development or strategic planning for a Lodging Competitor or
Licensor SOI Competitor from obtaining any Licensor Confidential Information,
and (B) Licensor shall have the right to exercise any of the remedies under
Section 17.2(b)(v), (vii) and (viii) below.  In addition, Licensee’s failure to
institute and maintain the controls described in clause (A) above shall be a
material breach of this Agreement and shall entitle Licensor to exercise any of
the remedies under Section 17.2(b) below during such period.

 

(e)                                  Upon such termination of this Agreement by
Licensor pursuant to Section 16.1(d)(i) above, Licensee agrees to pay Licensor,
within thirty (30) days after the date of such termination, liquidated damages
in a lump sum equal to (i) during the first twelve (12) years following the
Effective Date, the greater of (A) $40,000,000, or (B) the product of (I) the
average annual Royalty Fees that Licensee owed Licensor during the three
(3) year period before the month of termination, times (II) five (5), or
(ii) thereafter, the product of (A) the average annual Royalty Fees that
Licensee owed Licensor during the three (3) year period before the month of
termination, times (B) five (5).  Licensee agrees that the liquidated damages
calculated under this Section 16.1(e) represent the best estimate of Licensor’s
brand damages arising from a termination of this Agreement before the Term
expires. Licensee’s payment of the liquidated damages to Licensor will not be
considered a penalty but, rather, a reasonable estimate of fair compensation to
Licensor for the brand damages Licensor will incur because of the early
termination.  Licensee

 

94

--------------------------------------------------------------------------------


 

acknowledges that Licensee’s payment of liquidated damages is full compensation
to Licensor only for brand damages resulting from the early termination of this
Agreement and is in addition to, and not in lieu of, Licensee’s obligations to
pay other amounts due to Licensor under this Agreement as of the date of
termination and to comply strictly with the de-identification procedures of
Article 17 and Licensee’s other post-termination obligations.  If any Applicable
Law limits Licensee’s obligation to pay and Licensor’s right to receive, the
liquidated damages for which Licensee is obligated under this Section 16.1(e),
then Licensee shall be liable to Licensor for any and all brand damages Licensor
incurs, now or in the future, as a result of Licensee’s breach of this
Agreement.

 

(f)                                   Licensor acknowledges that Licensee and
its Affiliates operate as a multi-national business enterprise.  Notwithstanding
the terms of Section 16.1(a) of this Agreement to the contrary, Licensee has the
right, upon Licensor’s prior written approval, to Transfer all or any part of
its rights under this Agreement to any of Licensee’s Affiliates which have the
legal, financial and operational ability to perform the obligations of Licensee
under this Agreement.  Licensor may place reasonable conditions on its approval,
including, without limitation, (i) an assumption agreement reasonably acceptable
to Licensor, and (ii) Parent’s reaffirmation of its guaranty under Article 24 of
this Agreement.

 

Section 16.2                             Transfers by Licensor.

 

(a)                                 Except as otherwise expressly provided
herein, Licensor may not assign this Agreement or assign any of its rights
hereunder, or delegate any of its duties under this Agreement; provided,
however, that Licensor may Transfer this Agreement to any Person without prior
notice to, or consent of, Licensee, provided such Person (i) assumes Licensor’s
obligations to Licensee under this Agreement and (ii) (A) is an Affiliate of
Licensor that has the legal, financial, and operational ability to perform the
obligations of Licensor under this Agreement or (B) acquires all or
substantially all of Licensor’s rights in respect of (I) the System, (II) that
portion of Licensor’s Lodging Business that is operated under the “Hyatt” mark,
and (III) the Branded Elements. This Agreement will be binding on and inure to
the benefit of Licensor and the successors and assigns of Licensor. If, in
connection with such acquisition of the rights in respect of the System and the
Transfer of this Agreement Licensor retains ownership or control of any of the
underlying assets of the System necessary to perform Licensor’s obligations
under this Agreement, Licensor will continue to provide to Licensee, or to the
Person assuming this Agreement, access to such underlying assets as is necessary
to comply with the terms of this Agreement. If, in connection with such
acquisition of the rights in respect of the System and the Transfer of this
Agreement, the components of the Branded Elements that are used in Licensor’s
Lodging Business are replaced with different or modified components by the
Person assuming this Agreement, then, as a condition of such acquisition, such
Person will be required to provide Licensee with access to such different or
modified components that are comparable to the corresponding components of the
Branded Elements.

 

(b)                                 Licensor shall not make any Transfer to a
Specially Designated National or Blocked Person; provided, however, that so long
as the Ownership Interests in Licensor are publicly-traded on a U.S.,
nationally-recognized securities exchange, the purchase of publicly-traded
Ownership Interests in Licensor by a Specially Designated National or Blocked
Person shall not be deemed to be a violation of this sentence. If a Specially
Designated National or Blocked Person acquires a Controlling Interest in
Licensor, Licensee shall have the right to terminate this Agreement immediately
upon notice to Licensor.

 

(c)                                  Licensee acknowledges that Licensor and its
Affiliates operate as a multi-national business enterprise. Without limiting
Section 16.2(a) above, Licensor has the right to Transfer all or part of its
rights under this Agreement to any of Licensor’s Affiliates and, in connection
therewith, require Licensee to pay amounts due under this Agreement to such
Affiliates. However, if, as a result of any such Transfer, Licensee will be
liable for greater Tax liability for payments due hereunder following such
Transfer, any resulting increase in Tax liability shall be borne by Licensor and
not by Licensee.

 

95

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding the foregoing to the
contrary, Licensor may assign its rights to receive any payments under this
Agreement or under any of the other Transaction Agreements to a third-party
without prior notice to, or consent of, Licensee; provided that, Licensor
remains liable for its obligations hereunder after such assignment.

 

Section 16.3                             Proposed Transfers of Projects or Bulk
Shared Ownership Products.

 

(a)                                 Without the prior written consent of
Licensor, which may be withheld, conditioned, delayed or denied in its sole
discretion, no Transfer of any Project, or any Ownership Interest therein or in
any Permitted Sublicensee involved in such Project, may be effectuated at any
time by Licensee, its Permitted Affiliates or Permitted Sublicensees unless such
Project (i) has been Deflagged and all unsold inventory has been removed from
all Licensed Clubs, and (ii) in the case of a Project that has been voluntarily
Deflagged pursuant to, and is subject to the termination fee described in,
Section 8.4(a)(iii) of this Agreement, Licensee has paid Licensor the
termination fee provided for in such Section 8.4(a)(iii) of this Agreement.

 

(b)                                 Without the prior written consent of
Licensor, Licensed Shared Ownership Products and Shared Ownership Products at
Affiliated Unbranded Shared Ownership Projects may not be sold to Bulk
Re-Sellers.  A “Bulk Re-Seller” shall be any Person known by Licensee, a
Permitted Affiliate or Permitted Sublicensee to be purchasing Licensed Shared
Ownership Products or Shared Ownership Products at Affiliated Unbranded Shared
Ownership Projects not for personal use and enjoyment but, rather, for the
purpose of reselling or distributing such Licensed Shared Ownership Products and
Shared Ownership Products at Affiliated Unbranded Shared Ownership Projects, and
such Person purchases three (3) or more whole units or the equivalent amount of
Licensed Shared Ownership Products and Shared Ownership Products at Affiliated
Unbranded Shared Ownership Projects in any ninety (90) day period.

 

(c)                                  Any Transfer made in contravention of this
Section 16.3 will be a material default under this Agreement, and Licensor shall
be entitled to enjoin or obtain a court order prohibiting such Transfer without
posting a bond.

 

Section 16.4                             Security Interests in this Agreement.

 

(a)                                 In connection with any financing entered
into following the Effective Date benefiting the Licensed Business, Licensee may
not:

 

(i)                                     Transfer, assign, mortgage, or grant a
security interest in, or pledge as collateral this Agreement, without the prior
written consent of Licensor, which it may grant or withhold in its sole
discretion, and provided that such consent may be conditioned upon Licensee
(A) executing and delivering a comfort letter, in the form attached hereto as
Exhibit C-1, and (B) reimbursing Licensor for its reasonable costs and expenses
in connection with its review of such financing; or

 

(ii)                                  assign, mortgage, or grant a security
interest in, or pledge as collateral any Ownership Interests in Licensee or any
subsidiary of Licensee unless (A) the holder of such security interest is an
Institutional Lender and is not an Affiliate of Licensee, a Lodging Competitor
or a Licensor SOI Competitor, and (B) Licensor executes and delivers a comfort
letter, in the form attached hereto as Exhibit C-2. In addition Licensee shall
not permit any Person Controlling Licensee to assign, mortgage, or grant a
security interest in, or pledge as collateral any Ownership Interests in such
Person unless the holder of such security interest is an Institutional Lender,
and is not an Affiliate of Licensee, a Lodging Competitor or a Licensor SOI
Competitor.  Licensee shall promptly notify Licensor of any written default
notices received by Licensee from the Institutional Lender with respect to the
applicable financing to the extent the matters set forth in any such default

 

96

--------------------------------------------------------------------------------


 

notice could reasonably result in a remedy that would permit the Institutional
Lender to enforce the applicable assignment, mortgage, security interest or
pledge.

 

Notwithstanding the foregoing, Licensor has no obligation to provide a “comfort
letter” in connection with, or consent to, a transaction that would be
prohibited by this Article 16. If a lender has been approved by Licensor under
Section 16.4(a)(i) or Section 16.4(a)(ii) above, thereafter such lender shall
not subsequently assign, transfer, convey or sell participations in such
financing to any Person other than an Institutional Lender that is not an
Affiliate of Licensee, a Lodging Competitor or a Licensor SOI Competitor,
without the prior written consent of Licensor in its sole discretion.

 

(b)                                 If a lender forecloses on, or otherwise
exercises its rights against, the assets of the Licensed Business (including
this Agreement), the revenues of the Licensed Business, or Ownership Interests
in Licensee or Ownership Interests in any subsidiaries of Licensee, or Licensee
violates this Article 16, Licensor will have the rights under Section 16.1,
Section 17.1 and Section 17.2 of this Agreement, as applicable, including,
without limitation, the right to terminate this Agreement.  Licensor has no
obligation to license a lender, any successor to a lender, or any Person acting
on behalf of a lender, including a receiver or servicer of a loan, the right to
use the Licensor Intellectual Property, the Branded Elements or the System,
unless that obligation arises from a valid and binding written agreement between
Licensor and such party.

 

ARTICLE 17

 

BREACH, DEFAULT, AND REMEDIES

 

Section 17.1                             Licensee Breach, Default and Remedies —
Project Level.

 

(a)                                 The Project-, Sales Facility- and Marketing
Facility-level breaches listed in subsections (i) through (ix) below are deemed
to be material breaches for which Licensee may be placed in default with respect
to any Project, Sales Facility or Marketing Facility, as applicable, hereunder
if (x) Licensor gives Licensee notice of the breach that provides the applicable
cure period for the applicable breach (or such greater number of days given by
Licensor in its sole discretion or required by Applicable Law) and (y) Licensee
fails to cure the breach in the time and manner specified in the notice of
breach or as specifically provided in this Section 17.1(a) or, where applicable,
as provided in the Existing Project Agreements and Existing Residential Project
Agreements. If Licensee fails to cure the breach and is placed in default, then
Licensor may exercise the applicable remedy for the specific default as set
forth below:

 

(i)                                     If execution is levied against any
Project or Licensee in connection with such Project in connection with a final,
non-appealable judgment for the payment of an amount in excess of $10,000,000
(as adjusted annually after the Effective Date by the CPI Index), or a suit to
foreclose any lien, mortgage, or security interest securing an obligation of
Licensee, its Permitted Affiliate or Permitted Sublicensee for such Project in
an amount in excess of $5,000,000 (as adjusted annually after the Effective Date
by the CPI Index) (except for foreclosures with respect to consumer financing on
Member interests in Licensed Shared Ownership Products, Shared Ownership
Products at Affiliated Unbranded Shared Ownership Projects, or Licensed
Residential Units and except for mechanics or materialmen liens that are placed
on such Project in the ordinary course of business) on such Project or any
property necessary for the operation of such Project in accordance with Brand
Standards, is initiated and not vacated within ninety (90) days, then Licensor
may issue of notice of breach to Licensee with respect to such Project. Licensee
shall have forty-five (45) days following notice of breach to post a bond or
provide other financial assurances reasonably acceptable to Licensor that such
Project can continue to operate as part of the Licensed Business in accordance
with this Agreement. If Licensee fails to obtain such bond or provide

 

97

--------------------------------------------------------------------------------


 

adequate financial assurances, then Licensor may issue a notice of default and
terminate Licensee’s rights to operate such Project as part of the Licensed
Business immediately upon notice to Licensee and/or exercise any of the other
remedies under Section 17.1(b) below;

 

(ii)                                  If any overall customer satisfaction score
under the Customer Satisfaction System for any Project or any Sales Facility is
less than the applicable Minimum Customer Satisfaction Score target for the
measurement period as set forth in the Customer Satisfaction System and such
failure has not been cured within the applicable cure period under the Customer
Satisfaction System, then Licensor may issue a notice of breach to Licensee with
respect to such Project or Sales Facility.  Upon such notice of breach, the
parties will use commercially reasonable efforts to enter into a remediation
arrangement (a “Remediation Arrangement”) with respect to such failure under the
Customer Satisfaction System, which Remediation Arrangement will provide for
actions to improve the performance of such Project or Sales Facility and the
timelines to complete such actions.  In determining such actions and timelines,
Licensor shall take into account the nature of the performance objective that
was not achieved, whether the failed performance objective involves a
Non-Controlled Owners’ Association, the ability to replace a manager under any
applicable management agreement, the need to obtain board or other approval
and/or necessary funding (through increased budgets or special assessments) from
the applicable Owners’ Association and other facts and circumstances of the
Project or Sales Facility and the failed performance objective.  If the parties
fail to enter into a Remediation Arrangement within ninety (90) days following
the date of the notice of breach or Licensee fails to meet the cure requirements
set forth in the Remediation Arrangement, then Licensor may issue a notice of
default with respect to such Project or Sales Facility. Licensee shall have
sixty (60) days following the notice of default to enter into an agreement with
Licensor in a form reasonably agreed to by the parties based on Licensor’s
then-current Lodging Business consensual termination agreement, if any, that
provides for the orderly removal of such Project or Sales Facility from the
System and any Licensed Club, with appropriate modifications to such form to
take into account the distinctions between the Licensed Shared Ownership
Business and Licensor’s Lodging Business (“System Removal Agreement”) or, if
such Project is controlled by a Non-Controlled Owners’ Association whose
management agreement will expire in twenty-four (24) months or less as of the
date of the notice of default, an agreement in a form reasonably agreed to by
the parties that Licensee or its Affiliate, as applicable, will not renew such
Non-Controlled Owners’ Association management agreement (“Non-Renewal
Agreement”). If Licensee fails to execute the System Removal Agreement or
Non-Renewal Agreement, as applicable, within such sixty (60) day period for any
reason (including if Licensor and Licensee cannot agree on the terms of the
applicable agreement), then Licensor may terminate Licensee’s rights to operate
such Project or Sales Facility as part of the Licensed Business immediately upon
notice to Licensee and/or exercise any of the other remedies under
Section 17.1(b) below;

 

(iii)                               (A)                               If any
Project that is controlled by a Non-Controlled Owners’ Association fails to
develop, operate, maintain, or renovate such Project in compliance in all
material respects with this Agreement (and, in the case of Existing Project or
Existing Residential Project, the Existing Project Agreements or Existing
Residential Project Agreements), the System, and the applicable Brand Standards
and Licensee fails to request that such Non-Controlled Owners’ Association cure
the failure or fails to Deflag such Project in accordance with Section 7.5 of
this Agreement, then Licensor may issue a notice of breach to Licensee with
respect to such Project. Licensee shall have sixty (60) days following notice of
breach to comply with such requirements of Section 7.5 of this Agreement. If
Licensee fails to comply with such requirements of Section 7.5 of this
Agreement, then Licensor may issue a notice of default and terminate Licensee’s
rights to operate such

 

98

--------------------------------------------------------------------------------


 

Project as part of the Licensed Business immediately upon notice to Licensee
and/or exercise any of the other remedies under Section 17.1(b) below;

 

(B)                               If Licensee requests that any Non-Controlled
Owners’ Association cure any failure to develop, operate, maintain, or renovate
any Project in accordance with the applicable Brand Standards, the System, and
the terms of this Agreement (and, in the case of Existing Project or Existing
Residential Project, the Existing Project Agreements or Existing Residential
Project Agreements) in accordance with Section 7.5 of this Agreement; the
Non-Controlled Owners’ Association does not cure such failure within any
applicable cure period; and despite Licensee’s commercially reasonable efforts,
Licensee is unable to promptly Deflag such Project in accordance with
Section 7.5 of this Agreement, then Licensor and Licensee shall have sixty (60)
days following notice from Licensor to enter into a System Removal Agreement or
a Non-Renewal Agreement, as applicable. If Licensee fails to execute the System
Removal Agreement or Non-Renewal Agreement, as applicable, within such sixty
(60) day period for any reason (including if Licensor and Licensee cannot agree
on the terms of the applicable agreement), then Licensor may issue a notice of
default and terminate Licensee’s rights to operate such Project as part of the
Licensed Business immediately upon notice to Licensee and/or exercise any of the
other remedies under Section 17.1(b) below;

 

(iv)                              With respect to any Project that is controlled
by Licensee, its Permitted Affiliate, any Permitted Sublicensee or any
Controlled Owners’ Association, if Licensee, its Permitted Affiliate, such
Permitted Sublicensee or such Controlled Owners’ Association fails to develop,
operate, maintain, or renovate such Project in compliance in all material
respects with this Agreement (and, in the case of Existing Project or Existing
Residential Project, the Existing Project Agreements or Existing Residential
Project Agreements), the System, and the applicable Brand Standards (whether by
failure to provide adequate funds to comply therewith or otherwise), then
Licensor may issue a notice of breach to Licensee with respect to such Project.
Upon such notice of breach, the parties will use commercially reasonable efforts
to enter into a Remediation Arrangement with respect to such failure taking into
account each of the factors referred to in Section 17.1(a)(ii) above. If the
parties fail to enter into a Remediation Arrangement within ninety (90) days
following the date of the notice of breach or Licensee fails to cure the breach
pursuant to the Remediation Arrangement, then Licensor may issue a notice of
default with respect to such Project. Licensee shall have sixty (60) days
following the notice of default to enter into a System Removal Agreement. If
Licensee fails to execute the System Removal Agreement within such sixty (60)
day period for any reason (including if Licensor and Licensee cannot agree on
the terms of the System Removal Agreement), then Licensor may terminate
Licensee’s rights to operate such Project as part of the Licensed Business
immediately upon notice to Licensee and/or exercise any of the other remedies
under Section 17.1(b) below;

 

(v)                                 If Licensee fails to operate any Sales
Facility or Marketing Facility in compliance in all material respects with this
Agreement, the System, or the applicable Brand Standards, then Licensor may
issue a notice of breach with respect to such failure. Upon such notice of
breach, the parties will use commercially reasonable efforts to enter into a
Remediation Arrangement with respect to such failure taking into account each of
the factors referred to in Section 17.1(a)(ii) above. If the parties fail to
enter into a Remediation Arrangement within ninety (90) days following the date
of the notice of breach or Licensee fails to cure the breach pursuant to the
Remediation Arrangement, Licensor may issue a notice of default with respect to
such Sales Facility or Marketing Facility. Licensee shall have sixty (60) days
following notice of default to enter into an agreement with respect to (i) the
change of management leadership of such Sales Facility or Marketing Facility (if
such default relates to the operational aspects of such Sales Facility or

 

99

--------------------------------------------------------------------------------


 

Marketing Facility) in a form agreed to by the parties, or (ii) the closure of
such Sales Facility or Marketing Facility (if such default relates to the
physical aspects of such Sales Facility or Marketing Facility) until such
default is cured. If Licensee fails to execute such agreement within such sixty
(60) day period for any reason (including if Licensor and Licensee cannot agree
on the terms of such agreement), then Licensor may require Licensee to close
such Sales Facility or Marketing Facility and cease to operate such Sales
Facility or Marketing Facility as part of the Licensed Business immediately upon
notice to Licensee and/or exercise any of the other remedies under
Section 17.1(b)(i) or (iii) below, with the sole exception that Licensor may not
terminate Licensee’s rights to operate a Project pursuant to a failure as set
forth in this clause (v);

 

(vi)                              Except as permitted under Section 7.5,
Section 8.4(a)(ii) or Section 8.4(a)(iii) of this Agreement, if any Project
ceases to operate as a Project under the Licensed Hyatt Marks or the System,
then Licensor may issue a notice of breach with respect to such Project.
Licensee shall have sixty (60) days following notice of breach to enter into a
System Removal Agreement with respect to such Project. If Licensee fails to
execute the System Removal Agreement within such sixty (60) day period for any
reason (including if Licensor and Licensee cannot agree on the terms of the
System Removal Agreement), then Licensor may issue a notice of default and
terminate Licensee’s rights to operate such Project as part of the Licensed
Business immediately upon notice to Licensee and/or exercise any of the other
remedies under Section 17.1(b) below;

 

(vii)                           (A)                               If a threat or
danger to public health or safety occurs at any Project, that in the
determination of Licensor, could reasonably be expected to result in substantial
liability or a material adverse effect on such Project, the System, the
Proprietary Marks, or the goodwill associated therewith, then Licensee will
notify Licensor of the threat or danger and Licensee will provide Licensor with
a plan to address such threat or danger in a manner reasonably acceptable to
Licensor, which plan may include proposed arrangements to accommodate guests and
Members at alternative lodging facilities and may require the treatment of
Members differently than transient guests. Depending on the severity of such a
threat or danger, Licensor may (I) suspend such Project from the Hotel
Reservation System in accordance with Section 9.2 until the threat or danger is
resolved; or (II) remove such Project from the System and any Licensed Club
pending resolution of the threat or danger. However, if such Project is removed
from the System and any Licensed Club under (II) above, Licensee may request
that Licensor reinstate the rights to operate such Project, and Licensor will
thereafter reinstate such rights, if, within six (6) months after removal of
such Project from the System and any Licensed Club, the threat or danger to
public health or safety is resolved to Licensor’s reasonable satisfaction and
Licensor has determined that such reinstatement would not cause substantial
liability or loss of goodwill;

 

(B)                               In the event any such threat or danger to
public health or safety occurs and Licensee fails to notify Licensor thereof or
provide the plan to address such threat or danger reasonably acceptable to
Licensor in accordance with (A) above, then Licensor may issue a notice of
default to Licensee and terminate Licensee’s rights to operate such Project as
part of the Licensed Business immediately upon notice to Licensee and/or
exercise any of the other remedies under Section 17.1(b) below; provided,
however, that the reinstatement rights described in (A) above shall apply if the
threat or danger to public health or safety is resolved to Licensor’s reasonable
satisfaction and Licensor has determined that such reinstatement would not cause
substantial liability or loss of goodwill;

 

(viii)                        With respect to any Project, if Licensee, its
Permitted Affiliate, or the applicable Permitted Sublicensee fails to comply in
all material respects with its obligations under any section

 

100

--------------------------------------------------------------------------------


 

of this Agreement not otherwise specifically provided for in this
Section 17.1(a) or fails to comply in all material respects with its obligations
under the Existing Project Agreements or Existing Residential Project Agreements
for such Project, the Sublicense Agreement for such Project, any Sublicense
Document for such Project, the Hyatt Technical Services Consulting Agreement for
such Project or any Project Service Agreement for such Project, then Licensor
may issue a notice of breach to Licensee with respect to such Project. Upon such
notice of breach, the parties will use commercially reasonable efforts to enter
into a Remediation Arrangement with respect to such failure taking into account
each of the factors referred to in Section 17.1(a)(ii) above. If the parties
fail to enter into a Remediation Arrangement within ninety (90) days following
the date of the notice of breach or Licensee fails to cure the breach pursuant
to the Remediation Arrangement, then Licensor may issue a notice of default with
respect to such Project. Licensee shall have sixty (60) days following the
notice of default to enter into a System Removal Agreement. If Licensee fails to
execute the System Removal Agreement within such sixty (60) day period for any
reason (including if Licensor and Licensee cannot agree on the terms of the
System Removal Agreement), then Licensor may terminate Licensee’s rights to
operate such Project as part of the Licensed Business immediately upon notice to
Licensee and/or exercise any of the other remedies under Section 17.1(b) below;

 

(ix)                              (A)                               With respect
to Projects in which Licensee or its Permitted Affiliate has entered into a
Sublicense Agreement with a Permitted Sublicensee, if such Permitted Sublicensee
is convicted of a felony or other similar crime or offense or engages in a
pattern or practice of acts or conduct that, as a result of the adverse
publicity that has occurred in connection with such offense, acts, or conduct,
is reasonably likely to have or has had a material adverse effect on the System,
the Proprietary Marks, the goodwill associated therewith or Licensor’s interests
therein, then Licensor may issue a notice of breach.  Upon such notice of
breach, the parties will use commercially reasonable efforts to enter into a
Remediation Arrangement under which Licensee will undertake to remedy the breach
to Licensor’s satisfaction. If the parties fail to enter into a Remediation
Arrangement within ninety (90) days following the date of the notice of breach
or Licensee fails to cure the breach pursuant to the Remediation Arrangement,
then Licensor may issue a notice of default to Licensee and exercise any of the
remedies under Section 17.1(b) below;

 

(B)                               With respect to Projects in which Licensee or
its Permitted Affiliate has entered into a Sublicense Agreement with a Permitted
Sublicensee, if such Permitted Sublicensee is convicted of a felony or other
similar crime or offense or engages in a pattern or practice of acts or conduct
that, as a result of the adverse publicity that has occurred in connection with
such offense, acts, or conduct, has had or is reasonably likely to result in the
goodwill associated with the Proprietary Marks and System being so materially
damaged that termination of the entire relationship contemplated by this
Agreement is the only adequate remedy, then Licensor may issue a notice of
breach. Upon such notice of breach, the parties will use commercially reasonable
efforts to enter into a Remediation Arrangement under which Licensee will
undertake to remedy the breach to Licensor’s satisfaction. If the parties fail
to enter into a Remediation Arrangement within ninety (90) days following the
date of the notice of breach or Licensee fails to cure the breach pursuant to
the Remediation Arrangement, then Licensor may issue a notice of default to
Licensee and terminate Licensee’s rights to operate such Project as part of the
Licensed Business immediately upon notice to Licensee and/or exercise any of the
other remedies under Section 17.1(b) below.

 

101

--------------------------------------------------------------------------------


 

(b)                                 Upon the issuance by Licensor of a notice of
default to Licensee under Section 17.1(a)(i) through (ix) above with respect to
any Project, Sales Facility or Marketing Facility, Licensor shall have the right
to pursue any one or more of the following remedies in addition to the remedies
with respect to such Project, Sales Facility or Marketing Facility provided for
in Sections 17.1(a)(i) through (ix) above:

 

(i)                                     Institute any and all proceedings
permitted by Applicable Law or in equity with respect to such event of default,
including, without limitation, actions for injunctive and/or declaratory relief
(including specific performance) and/or damages pursuant to the terms of this
Agreement. Licensee acknowledges and agrees that, in the event that Licensor
terminates Licensee’s rights to operate such Project, Sales Facility, or
Marketing Facility as part of the Licensed Business in accordance herewith,
Licensor will have the right to seek and obtain damages pursuant to the terms of
this Agreement as to such Project, Sales Facility or Marketing Facility with
respect to which the rights to operate hereunder have been terminated;

 

(ii)                                  Suspend Licensee’s right to use, and
Licensee’s access to, the Hotel Reservation System (whether via hyatt.com or
otherwise), in accordance with Section 9.2 of this Agreement at such Project
until the breach is cured;

 

(iii)                               Suspend Licensee’s right to access and use
information included in the Brand Loyalty Programs for sales and marketing
efforts with respect to such Project, Sales Facility or Marketing Facility or
utilize any other services to be provided by Licensor or its Affiliates
hereunder with respect to such Project, Sales Facility or Marketing Facility
until the breach is cured;

 

(iv)                              Suspend or limit Licensee’s access to the
Marketing Support Services and the Customer Analytics Services with respect to
such Project, Sales Facility or Marketing Facility until the breach is cured;

 

(v)                                 Suspend or terminate any temporary or other
fee reductions with respect to such Project to which Licensor may have agreed to
in this Agreement or otherwise;

 

(vi)                              Refuse to provide any operational support to
such Project that this Agreement, the Hotel Reservation System Services
Agreement, the Gold Passport Participation Agreement or the applicable Hyatt
Technical Services Consulting Agreement otherwise requires; and

 

(vii)                           Suspend or limit Licensee’s rights to develop
new phases of such Project as determined by Licensor its sole discretion until
the breach is cured.

 

Notwithstanding Licensor’s pursuit of these or any other remedies, during any
suspension period, Licensee must continue to pay all fees and other amounts due
on account of such Project under this Agreement and all related agreements.

 

(c)                                  Notwithstanding any termination of a
Project or any contrary provision of this Agreement, Licensor and Licensee agree
that rights of, and benefits to, Members derived from the Club Affiliation
Agreement for such Project (for so long as it remains in effect) shall continue
to be honored, without interruption, in all material respects, and, unless and
until a termination of the Club Affiliation Agreement occurs, such Project shall
continue to remain affiliated with the Licensed Club to the extent legally
necessary to continue to provide to such Members all such rights and benefits.

 

102

--------------------------------------------------------------------------------

 

Section 17.2                             Licensee Breach, Default and Remedies —
Agreement Level.

 

(a)                                 The Agreement-level breaches listed in
(i) through (xi) below are deemed to be material breaches for which Licensee may
be placed in default under this Agreement if (x) Licensor gives Licensee notice
of the breach that provides the applicable cure period for the applicable breach
(or such greater number of days given by Licensor in its sole discretion or
required by Applicable Law) and (y) Licensee fails to cure the breach in the
time and manner specified in the notice of breach or as specifically provided in
this Section 17.2(a). If Licensee fails to cure the breach and is placed in
default, then Licensor may exercise the applicable remedy for the specific
default as set forth below:

 

(i)                                     If Licensee, its Permitted Affiliates or
Permitted Sublicensees fail to pay any amounts due under this Agreement or any
Transaction Agreement, or under all such agreements taken together, to Licensor
or any of its Affiliates when the same becomes due and payable, then Licensor
may issue a notice of breach to Licensee with respect to such failure. Licensee
shall have sixty (60) days following notice of breach to cure the failure to
pay. If Licensee in good faith disputes the amount due and payable and the
parties are unable to resolve the discrepancy, then Licensee shall pay to
Licensor the undisputed amount, if any, and Licensee shall pay the disputed
amount into an escrow account. The disagreement regarding the disputed amount
shall be resolved pursuant to Article 21 of this Agreement. Notwithstanding
anything to the contrary in Article 21 of this Agreement, the non-prevailing
party shall pay the prevailing party’s costs of the arbitration, including
attorneys’ fees. If the arbitrator determines that any or all of the disputed
amount is owed to Licensor or its Affiliates, then Licensee shall pay such
amount and may use the amount in the escrow to pay such amount. If the
arbitrator determines that none of the disputed amount is owed to Licensor or
its Affiliates, then Licensee shall not be required to pay the disputed amount
and the escrowed funds shall be released to Licensee. If Licensee fails to cure
any payment breach, Licensor may issue a notice of default to Licensee and
exercise any of the remedies under Section 17.2(b) below, and if the aggregate
amount outstanding that Licensee has failed to pay at the time of determination
under this Agreement or any Transaction Agreement is in excess of two million
five hundred thousand dollars ($2,500,000) (as adjusted annually after the
Effective Date by the CPI Index), Licensor may terminate this Agreement and all
rights granted to Licensee hereunder immediately upon notice to Licensee and/or
exercise any of the other remedies under Section 17.2(b) below;

 

(ii)                                  If Licensee, its Permitted Affiliates or
Permitted Sublicensees fail to pay any amount in excess of one million two
hundred fifty thousand dollars ($1,250,000) (as adjusted annually after the
Effective Date by the CPI Index) due under this Agreement or any Transaction
Agreement, or under all such agreements taken together, to Licensor or any of
its Affiliates when the same becomes due and payable in each case, having been
issued a notice of breach by Licensor and having failed to cure the failure to
pay within thirty (30) days following such notice, three (3) or more times
within any thirty-six (36) month period, Licensor may issue a notice of default
and terminate this Agreement and all rights granted to Licensee hereunder
immediately upon notice to Licensee and/or exercise any of the other remedies
under Section 17.2(b) below; provided, however, if Licensee in good faith
disputes the amount due and payable and the parties are unable to resolve the
discrepancy, then Licensee shall pay to Licensor the undisputed amount, if any,
and Licensee shall pay the disputed amount into an escrow account. The
disagreement regarding the disputed amount shall be resolved pursuant to
Article 21 of this Agreement. Notwithstanding anything to the contrary in
Article 21 of this Agreement, the non-prevailing party shall pay the prevailing
party’s costs of the arbitration, including attorneys’ fees. If the arbitrator
determines that any or all of the disputed amount is owed to Licensor or its
Affiliates, then Licensee shall pay such amount and may use the amount in the
escrow to pay such amount. If the arbitrator determines that

 

103

--------------------------------------------------------------------------------


 

none of the disputed amount is owed to Licensor or its Affiliates, then Licensee
shall not be required to pay the disputed amount and the escrowed funds shall be
released to Licensee;

 

(iii)                               If Licensor terminates the Gold Passport
Participation Agreement or the Hotel Reservation System Services Agreement in
accordance with the terms thereof based on Licensee’s default thereunder,
Licensor may issue a notice of default to Licensee and exercise its remedies
under Section 17.2(a)(i) or Section 17.2(a)(ii) above, if applicable, and/or
exercise any of the remedies under Section 17.2(b) below;

 

(iv)                              If Licensee or any principal, director,
officer, shareholder, or agent of Licensee, contrary to the provisions of this
Agreement, discloses, causes, or fails to exercise commercially reasonable
efforts to prevent the disclosure of, or otherwise uses in an unauthorized
manner, any Licensor Confidential Information in violation of this Agreement,
then:

 

(A)                               Licensor may issue a notice of breach to
Licensee. In connection with such breach, Licensor may, depending on various
factors, including, the severity of the breach, whether the breach was
intentional or unintentional, and the damages or potential damages resulting
from such breach, exercise any of the remedies provided for in
Section 17.2(b) below.

 

(B)                               If an arbitrator under Section 21.3 of this
Agreement determines that (I) a material breach has occurred, (II) (x) Licensee
has failed to exercise commercially reasonable efforts to prevent such breach or
(y) such breach was intentional or resulted from Licensee’s gross negligence,
and (III) such breach has or is reasonably expected to result in the goodwill
associated with the Licensed Hyatt Marks and System being so materially damaged
as a result of the breach that interim injunctive relief is an inadequate remedy
and that termination of the entire relationship contemplated by this Agreement
is the only adequate remedy, then upon the rendering of arbitrator’s
determination in favor of Licensor to this effect, Licensor may issue a notice
of default to Licensee and terminate this Agreement and all rights granted to
Licensee hereunder and/or exercise any of the other remedies under
Section 17.2(b) below.

 

(v)                                 If there is a Deficiency in the Customer
Satisfaction System or Quality Assurance Inspections process and Licensee fails
to cure such Deficiency in accordance with, and within the applicable cure
period under, Section 7.4(e) of this Agreement, or if Licensee otherwise fails
to comply with Section 7.4(e) of this Agreement, then Licensor may issue a
notice of breach to Licensee. If such breach has not been cured within one
hundred eighty (180) days following such notice of breach, then Licensor may
issue a notice of default to Licensee and terminate this Agreement and all
rights granted to Licensee hereunder immediately upon notice to Licensee and/or
exercise any of the other remedies under Section 17.2(b) below;

 

(vi)                              If Licensee, its Permitted Affiliates or
Permitted Sublicensees fail to comply with the Brand Standards on a systemic
level in violation of the terms of this Agreement and such failure has, or is
reasonably expected to have, a material adverse effect on Licensor and its
Affiliates, taken as a whole, then Licensor may issue a notice of breach with
respect to such failure. Upon such notice of breach, the parties will use
commercially reasonable efforts to enter into a Remediation Arrangement with
respect to such failure, taking into account each of the factors referred to in
Section 17.1(a)(ii) above. If the parties fail to enter into a Remediation
Arrangement within ninety (90) days following the date of the notice of breach
or Licensee fails to meet the cure requirements set forth in the Remediation
Arrangement, then Licensor may issue a notice of default to Licensee

 

104

--------------------------------------------------------------------------------


 

and terminate this Agreement and all rights granted to Licensee hereunder
immediately upon notice to Licensee and/or exercise any of the other remedies
under Section 17.2(b) below;

 

(vii)                           (A)                               If Licensee or
any of its Permitted Affiliates is convicted of a felony or other similar crime
or offense or engages in a pattern or practice of acts or conduct that, as a
result of the adverse publicity that has occurred in connection with such
offense, acts, or conduct, is reasonably likely to have or has had a material
adverse effect on the System, the Proprietary Marks, the goodwill associated
therewith or Licensor’s interests therein, then Licensor may issue a notice of
breach.  Upon such notice of breach, the parties will use commercially
reasonable efforts to enter into a Remediation Arrangement under which Licensee
will undertake to remedy the breach to Licensor’s satisfaction. If the parties
fail to enter into a Remediation Arrangement within ninety (90) days following
the date of the notice of breach or Licensee fails to cure the breach pursuant
to the Remediation Arrangement, then Licensor may issue a notice of default to
Licensee and exercise any of the remedies under Section 17.2(b) below;

 

(B)                               If Licensee or any of its Permitted Affiliates
is convicted of a felony or other similar crime or offense or engages in a
pattern or practice of acts or conduct that, as a result of the adverse
publicity that has occurred in connection with such offense, acts, or conduct,
has had or is reasonably likely to result in the goodwill associated with the
Proprietary Marks and System being so materially damaged that termination of the
entire relationship contemplated by this Agreement is the only adequate remedy,
then Licensor may issue a notice of breach. Upon such notice of breach, the
parties will use commercially reasonable efforts to enter into a Remediation
Arrangement under which Licensee will undertake to remedy the breach to
Licensor’s satisfaction. If the parties fail to enter into a Remediation
Arrangement within ninety (90) days following the date of the notice of breach
or Licensee fails to cure the breach pursuant to the Remediation Arrangement,
then Licensor may issue a notice of default to Licensee and terminate this
Agreement and all rights granted to Licensee hereunder immediately upon notice
to Licensee and/or exercise any of the other remedies under
Section 17.2(b) below;

 

(viii)                        If a Transfer by Licensee or its Affiliates occurs
in violation of Article 16 of this Agreement, Licensor may issue a notice of
breach. If Licensee fails to notify Licensor within fourteen (14) days following
the notice of breach from Licensor that Licensee intends to unwind such Transfer
or fails to actually unwind such Transfer in a manner satisfactory to Licensor
within ninety (90) days following the notice of breach, then Licensor may issue
a notice of default to Licensee and terminate this Agreement and all rights
granted to Licensee hereunder immediately upon notice to Licensee, and/or
exercise any of the other remedies under Section 17.2(b) below; provided,
however, that nothing in this Section 17.2(a)(viii) shall restrict or limit
Licensor’s ability to seek injunctive relief to stop such Transfer at any time
(notwithstanding the foregoing, upon a Transfer that results in a Change in
Control of Parent in violation of Section 16.1 of this Agreement, Licensor may
only exercise the applicable remedies provided in Section 16.1(d) above and no
other remedies hereunder for such violation);

 

(ix)                              If Licensee dissolves or liquidates except in
connection with a Transfer permitted by Article 16, Licensor may issue a notice
of default to Licensee and terminate this Agreement and all rights granted to
Licensee hereunder immediately upon notice to Licensee and/or exercise any of
the other remedies under Section 17.2(b) below;

 

(x)                                 To the extent permitted by Applicable Law,
if Licensee becomes insolvent, generally does not pay its debts as they become
due, or files a voluntary petition (or consents to an

 

105

--------------------------------------------------------------------------------


 

involuntary petition or an involuntary petition is filed and is not dismissed
within ninety (90) days) under any bankruptcy, insolvency, or similar law, and
such bankruptcy or insolvency has a material adverse effect on Licensee’s
operation of the Licensed Business or Licensor or Licensor’s Affiliates,
Licensor may issue a notice of default to Licensee and terminate this Agreement
and all rights granted to Licensee hereunder immediately upon notice to Licensee
and/or exercise any of the other remedies under Section 17.2(b) below; or

 

(xi)                              If at any time after the fifth (5th)
anniversary of the Effective Date, the number of Shared Ownership Projects which
have been operated as part of the Licensed Business is reduced by fifty percent
(50%) of all such Shared Ownership Projects, in any five (5) year period during
the Term, due to Licensor having terminated Licensee’s rights to operate Shared
Ownership Projects as part of the Licensed Business pursuant to Section 17.1
above, then Licensor may issue a notice of breach to Licensee and terminate this
Agreement and all rights granted to Licensee hereunder immediately upon notice
to Licensee and/or exercise any of the other remedies under
Section 17.2(b) below.  For the avoidance of doubt, in calculating the
percentage of the number of Shared Ownership Projects for which during any five
year period Licensee has had its rights to operate such Shared Ownership
Projects as part of the Licensed Business terminated pursuant to Section 17.1
above, the parties shall use a fraction, the numerator of which shall include
the number of Shared Ownership Projects for which during any five year period
Licensee has had its rights to operate such Shared Ownership Projects as part of
the Licensed Business terminated pursuant to Section 17.1 above and the
denominator of which shall include the total of all Shared Ownership Projects
including any Shared Ownership Projects which have been terminated pursuant to
Section 17.1 above during the five year period of the calculation but not any
Shared Ownership Projects which were terminated pursuant to Section 17.1 above
prior to such five year period (“Failing Project Percentage”).  Notwithstanding
the foregoing to the contrary, in the event a Shared Ownership Project had its
rights to operate as a part of the Licensed Business terminated in such five
year period due solely to its Owners’ Associations’ failure to fund the
implementation of material modifications to Brand Standards that involve
Significant Capital Expenditures, despite the commercially reasonable efforts of
Licensee, its Permitted Affiliates and Permitted Sublicensee pursuant to
Sections 11.1 and 11.2 of this Agreement, then such Shared Ownership Projects
shall be excluded from the determination of the Failing Project Percentage. In
addition, the Existing Project known as the Hyatt Hacienda Del Mar shall be
excluded from the determination of the Failing Project Percentage. 
Notwithstanding any contrary provision of this Agreement, in the event of a
termination  pursuant to this subsection (xi), for a “tail period” of ten
(10) years after such termination, the Agreement shall continue in full force
and effect solely with respect to the then-existing Licensed Shared Ownership
Projects, Affiliated Unbranded Shared Ownership Projects and Licensed
Residential Projects; provided, further, that, during such tail period, Licensor
may elect to (A) terminate the Exclusivity Period, at which time the exclusivity
granted in Section 2.2 and the restrictions and limitations on Licensor and its
Affiliates in Section 2.3 shall immediately cease and be of no further force or
effect as of the first day of the tail period; (B) terminate Licensee’s right to
propose New Projects (including Affiliated Unbranded Shared Ownership Projects),
but Licensee will have the right to continue and complete the development of any
New Projects that have been approved by Licensor pursuant to this Agreement
prior to the commencement of the tail period; and/or (C) terminate or limit any
of Licensor’s obligations under Section 2.6(b), Section 5.4, and/or Section 5.5,
of this Agreement.  All other applicable terms and conditions of this Agreement,
including, without limitation, the requirement to pay all portions of the
Royalty Fees in Article 3 and other amounts due hereunder (including, without
limitation, the Marketing Support Charge and the Customer Analytics Charge)
shall remain in place and be applicable during the tail period.  Licensor may,
in its sole discretion, at any time after the fourth year of the tail period
provide written notice to Licensee that it intends to terminate the “tail

 

106

--------------------------------------------------------------------------------


 

period,” which termination shall be effective on the “tail period termination
date,” occurring one (1) year following the date of such written notice.

 

(b)                                 Upon the issuance by Licensor of a notice of
default to Licensee under Section 17.2(a)(i) through (xi) above, Licensor shall
have the right to pursue any one or more of the following remedies in addition
to the remedies provided for in Sections 17.2(a)(i) through (xi) above:

 

(i)                                     To institute any and all proceedings
permitted by Applicable Law or in equity with respect to such event of default,
including, without limitation, actions for injunctive and/or declaratory relief
(including specific performance) and/or damages pursuant to the terms of this
Agreement. Licensee acknowledges and agrees that, in the event that Licensor
terminates this Agreement pursuant to a termination right expressly identified
in Section 17.2(a) above, Licensor will, in addition to the right to terminate,
have the right to seek and obtain damages pursuant to the terms of this
Agreement with respect to the termination of the Agreement;

 

(ii)                                  Suspend Licensee’s right to use, and
Licensee’s access to, the Hotel Reservation System (whether via hyatt.com or
otherwise) in accordance with Section 9.2 of this Agreement at any or all
Projects or the entire Licensed Business until the breach is cured;

 

(iii)                               Suspend Licensee’s right to access and use
of information included in the Brand Loyalty Programs and/or the Licensor
Customer Information (except for Licensor Customer Information related to the
Members and included as part of the Licensee Member Information) for sales and
marketing efforts with respect to any or all Projects or the entire Licensed
Business until the breach is cured;

 

(iv)                              Suspend or limit Licensee’s access to the
Marketing Support Services and the Customer Analytics Services with respect to
any or all Projects or the entire Licensed Business until the breach is cured;

 

(v)                                 Suspend or terminate any temporary or other
fee reductions to which Licensor may have agreed to in this Agreement or
otherwise;

 

(vi)                              Refuse to provide any operational support to
any Project that this Agreement, the Hotel Reservation System Services
Agreement, the Gold Passport Participation Agreement or any Hyatt Technical
Services Consulting Agreement otherwise requires;

 

(vii)                           Suspend or limit Licensee’s rights to develop
any New Project (including any Affiliated Unbranded Shared Ownership Project) as
determined by Licensor its sole discretion until the breach is cured;

 

(viii)                        Prohibit any New Project (including any Affiliated
Unbranded Shared Ownership Project) from opening or operating under the Licensed
Hyatt Marks as part of the Licensed Business until the breach is cured; and/or

 

(ix)                              Suspend or terminate the Exclusivity Period,
at which time the exclusivity granted in Section 2.2 and the restrictions and
limitations on Licensor and its Affiliates in Section 2.3 shall immediately
cease and be of no further force or effect until the breach is cured.

 

107

--------------------------------------------------------------------------------


 

Section 17.3                             Licensor Defaults.

 

(a)                                 The breaches listed in (i) through
(viii) below are deemed to be material breaches for which Licensor may be placed
in default under this Agreement if (x) Licensee gives Licensor notice of the
breach that provides the applicable cure period for the applicable breach (or
such greater number of days given by Licensee in its sole discretion or required
by Applicable Law) and (y) Licensor fails to cure the breach in the time and
manner specified in the notice of breach or as specifically provided in this
Section 17.3(a). If Licensor fails to cure the breach and is placed in default,
then Licensee may exercise the applicable remedy for the specific default as set
forth below:

 

(i)                                     If Licensor or its Affiliates fail to
pay any amounts due under this Agreement or any Transaction Agreement, or under
all such agreements taken together, to Licensee or any of its Affiliates when
the same becomes due and payable, then Licensee may issue a notice of breach to
Licensor with respect to such failure. Licensor shall have sixty (60) days
following notice of breach to cure the failure to pay. If Licensor in good faith
disputes the amount due and payable and the parties are unable to resolve the
discrepancy, then Licensor shall pay to Licensee the undisputed amount, if any,
and Licensor shall pay the disputed amount into an escrow account. The
disagreement regarding the disputed amount shall be resolved pursuant to
Article 21 of this Agreement. Notwithstanding anything to the contrary in
Article 21 of this Agreement, the non-prevailing party shall pay the prevailing
party’s costs of the arbitration, including attorneys’ fees. If the arbitrator
determines that any or all of the disputed amount is owed to Licensee or its
Affiliates, then Licensor shall pay such amount and may use the amount in the
escrow to pay such amount. If the arbitrator determines that none of the
disputed amount is owed to Licensee or its Affiliates, then Licensor shall not
be required to pay the disputed amount and the escrowed funds shall be released
to Licensor. If Licensor fails to cure the payment breach, Licensee may issue a
notice of default to Licensor and exercise any of the remedies under
Section 17.3(b) below, and if the aggregate amount outstanding that Licensor has
failed to pay at the time of determination under this Agreement or any
Transaction Agreement is in excess of two million five hundred thousand dollars
($2,500,0000) (as adjusted annually after the Effective Date by the CPI Index),
Licensee may terminate this Agreement and all rights granted to Licensor
hereunder immediately upon notice to Licensor and/or exercise any of the other
remedies under Section 17.3(b) below;

 

(ii)                                  If Licensor or its Affiliates fail to pay
any amount in excess of one million two hundred fifty thousand dollars
($1,250,000) (as adjusted annually after the Effective Date by the CPI Index)
due under this Agreement or any Transaction Agreement, or under all such
agreements taken together, to Licensee or any of its Affiliates when the same
becomes due and payable in each case, having been issued a notice of breach by
Licensee and having failed to cure the failure to pay within thirty (30) days
following such notice, three (3) or more times within any thirty-six (36) month
period, Licensee may issue a notice of default and terminate this Agreement and
all rights granted to Licensor hereunder immediately upon notice to Licensor
and/or exercise any of the remedies under Section 17.3(b) below; provided,
however, if Licensor in good faith disputes the amount due and payable and the
parties are unable to resolve the discrepancy, then Licensor shall pay to
Licensee the undisputed amount, if any, and Licensor shall pay the disputed
amount into an escrow account. The disagreement regarding the disputed amount
shall be resolved pursuant to Article 21 of this Agreement. Notwithstanding
anything to the contrary in Article 21 of this Agreement, the non-prevailing
party shall pay the prevailing party’s costs of the arbitration, including
attorneys’ fees. If the arbitrator determines that any or all of the disputed
amount is owed to Licensee or its Permitted Affiliates, then Licensor shall pay
such amount and may use the amount in the escrow to pay such amount. If the
arbitrator determines that none of the disputed amount is owed to Licensee or
its Affiliates, then Licensor shall not be required to pay the disputed amount
and the escrowed funds shall be released to Licensor.

 

108

--------------------------------------------------------------------------------


 

(iii)                               If Licensee terminates the Gold Passport
Participation Agreement or the Hotel Reservation System Services Agreement in
accordance with the terms thereof based on Licensor’s default thereunder,
Licensee may issue a notice of default to Licensor and exercise its remedies
under Section 17.3(a)(i) or Section 17.3(a)(ii) above, if applicable, and/or
exercise any of the remedies under Section 17.3(b) below;

 

(iv)                              If Licensor or any principal, director,
officer, shareholder, or agent of Licensor, contrary to the provisions of this
Agreement, discloses, causes, or fails to exercise commercially reasonable
efforts to prevent the disclosure of, or otherwise uses in an unauthorized
manner, any Licensee Confidential Information in violation of this Agreement,
including Section 13.l(b) of this Agreement, then:

 

(A)                               Licensee may issue a notice of breach to
Licensor. In connection with such breach, Licensee may, depending on various
factors, including, the severity of the breach, whether the breach was
intentional or unintentional, and the damages or potential damages resulting
from such breach, exercise any of the remedies provided for in
Section 17.3(b) below;

 

(B)                               If an arbitrator under Section 21.3 of this
Agreement determines that (I) a material breach has occurred, (II) (x) Licensor
has failed to exercise commercially reasonable efforts to prevent such breach or
(y) such breach was intentional or resulted from Licensor’s gross negligence,
and (III) such breach has or may result in the goodwill associated with the
Licensed Business being so materially damaged as a result of the breach that
interim injunctive relief is an inadequate remedy and that termination of the
entire relationship contemplated by this Agreement is the only adequate remedy,
then upon the rendering of the arbitrator’s determination in favor of Licensee
to this effect, Licensee may issue a notice of default to Licensor and terminate
this Agreement and all rights granted to Licensor hereunder and/or exercise any
of the other remedies under Section 17.3(b) below;

 

(v)                                 If a Transfer by Licensor occurs in
violation of Section 16.2 of this Agreement, Licensee may issue a notice of
breach. If Licensor fails to notify Licensee within fourteen (14) days following
the notice of breach that Licensor intends to unwind such Transfer or fails to
actually unwind such Transfer in a manner satisfactory to Licensee within ninety
(90) days following the notice of breach, then Licensee may issue a notice of
default to Licensor and terminate this Agreement and all rights granted to
Licensor hereunder immediately upon notice to Licensor and/or exercise any of
the other remedies under Section 17.3(b) below;

 

(vi)                              If Licensor dissolves or liquidates, except in
connection with a Transfer permitted by Section 16.2 of this Agreement, Licensee
may issue a notice of default to Licensor and terminate this Agreement and all
rights granted to Licensor hereunder immediately upon notice to Licensor and/or
exercise any of the other remedies under Section 17.3(b) below;

 

(vii)                           To the extent permitted by Applicable Law, if
Licensor becomes insolvent, generally does not pay its debts as they become due,
or files a voluntary petition (or consents to an involuntary petition or an
involuntary petition is filed and is not dismissed within ninety (90) days)
under any bankruptcy, insolvency, or similar law, and such bankruptcy or
insolvency has a material adverse effect on the Licensed Business or Licensee or
Licensee’s Affiliates, Licensee may issue a notice of default to Licensor and
terminate this Agreement and all rights granted to Licensor hereunder
immediately upon notice to Licensor and/or exercise any of the other remedies
under Section 17.3(b) below; and

 

109

--------------------------------------------------------------------------------


 

(viii)                        (A)                               If Licensor or
any of its Affiliates is convicted of a felony or other similar crime or offense
and such conviction prevents Licensee from obtaining or retaining the licenses
that it requires to continue operating the Licensed Business at any individual
Project(s), then Licensee may issue a notice of breach to Licensor and exercise
any of the remedies under Section 17.3(b) below;

 

(B)                               If Licensor or any of its Affiliates is
convicted of a felony or other similar crime or offense and such conviction is
the primary cause of Licensee being prevented from obtaining or retaining the
licenses that it requires to continue operating the Licensed Business at all or
substantially all of the Projects and the Licensed Business has been or is
reasonably likely to be so materially damaged that termination of the entire
relationship contemplated by this Agreement is the only adequate remedy, then
Licensee may issue a notice of breach. Upon such notice of breach, the parties
will use commercially reasonable efforts to enter into a Remediation Arrangement
under which Licensor will undertake to remedy the breach to Licensee’s
reasonable satisfaction. If the parties fail to enter into a Remediation
Arrangement within ninety (90) days following the date of the notice of breach
or Licensor fails to cure the breach pursuant to the Remediation Arrangement,
Licensee may issue a notice of default to Licensor and terminate this Agreement
immediately upon notice to Licensor and/or exercise any of the other remedies
under Section 17.3(b) below.

 

(b)                                 Upon the issuance by Licensee of a notice of
default to Licensor under Section 17.3(a)(i) through (viii) above, Licensee
shall have the right to pursue any one or more of the following remedies:

 

(i)                                     To institute any and all proceedings
permitted by Applicable Law or in equity with respect to such event of default,
including, without limitation, actions for injunctive and/or declaratory relief
(including specific performance) and/or damages pursuant to the terms of this
Agreement. Licensor acknowledges and agrees that, in the event that Licensee
terminates this Agreement pursuant to a termination right expressly identified
in Section 17.3(a) above, Licensee will, in addition to the right to terminate
this Agreement, have the right to seek and obtain damages with respect to the
termination of the Agreement. Licensor agrees that Acquired Companies devoted
substantial resources to acquiring, developing and building the Licensed
Business (including the Projects and the Licensee Member Information) and that
the Licensed Business, including the significant reputation and goodwill
associated therewith, has been further developed by Licensee and its Permitted
Affiliates during the Term of this Agreement. Licensor further acknowledges and
agrees that, in the event Licensee terminates this Agreement as a result of a
material event of default hereunder by Licensor, it would be commercially
impossible for Licensee to take measures to recreate the Licensed Hyatt Marks or
develop an equivalent brand, and, therefore it would be unreasonable to expect
or require Licensee to mitigate its damages resulting from such default and
termination; or

 

(ii)                                  To suspend provision of the services that
Licensee is required to provide to Licensor under this Agreement or remit
monetary payments to be held by an escrow agent reasonably acceptable to the
parties, until the breach is cured.

 

Section 17.4                             Other Breaches.  If Licensee or
Licensor materially fail to fulfill any of the other material covenants,
undertakings, obligations or conditions set forth in this Agreement, except for
where specific remedies are identified for breaches and defaults described in
Section 17.1, 17.2 and 17.3 of this Agreement, the non-defaulting party shall
have the right to institute any and all proceedings permitted by Applicable Law
or in equity with respect to such failure, including, without limitation,
actions for injunctive and/or declaratory relief (including specific
performance) and/or damages; provided, however,

 

110

--------------------------------------------------------------------------------


 

that the non-defaulting party shall not have the right to terminate this
Agreement with respect to such failure unless it is determined by arbitration
pursuant to Section 21.3 of this Agreement that (i) the non-defaulting party has
been or will be damaged in an amount in excess of ten million dollars
($10,000,000) (as adjusted annually after the Effective Date by the CPI Index)
or (ii) the goodwill associated with the Licensed Hyatt Marks and System (if
Licensor is the non-defaulting party) or the Licensed Business (if Licensee is
the non-defaulting party) has been or will be so materially damaged as a result
of the conduct of the defaulting party that interim injunctive relief is an
inadequate remedy and that termination of the entire relationship contemplated
by this Agreement is the only adequate remedy, in which case the non-defaulting
party shall have the right to terminate this Agreement upon the rendering of
arbitration panel’s determination. The parties acknowledge and agree that, in
the event that the non-defaulting party terminates this Agreement pursuant to
this Section 17.4, the non-defaulting party will, in addition to the right to
terminate, have the right to seek and obtain damages with respect to the
termination of the Agreement.

 

Section 17.5                             Licensee Cross Defaults.  An event of
default by Licensee, its Permitted Affiliate or Permitted Sublicensee under this
Agreement shall be a default under the Gold Passport Participation Agreement and
the Hotel Reservation System Services Agreement.

 

Section 17.6                             Extraordinary Events.

 

(a)                                 If either Licensee’s or Licensor’s failure
to conform to, keep, perform, fulfill, or satisfy any representation, warranty,
covenant, undertaking, obligation, standard, test, or condition set forth in
this Agreement with respect to one or more Projects, Sales Facilities or
Marketing Facilities, other than an obligation to make monetary payments or
provide monetary funding, is caused in whole or in material part by one or more
Extraordinary Events, such failure shall not constitute a failure or a default
under this Agreement, and such failure shall be excused with respect to the
subject Projects, Sales Facilities or Marketing Facilities (but only as to the
subject Projects, Sales Facilities or Marketing Facilities) for as long as the
failure is caused in whole or in part by such Extraordinary Event(s) and so long
as the party impacted by such Extraordinary Event(s) is using commercially
reasonable efforts to mitigate the effects of such Extraordinary Event(s) and
diligently pursuing a cure.

 

(b)                                 If either Licensee’s or Licensor’s failure
to conform to, keep, perform, fulfill, or satisfy a material obligation set
forth in this Agreement that affects all or substantially all of the services to
be provided under this Agreement or that has a material adverse effect on the
Licensed Business as a whole, other than an obligation to make monetary payments
or provide monetary funding, is caused in whole or in material part by one or
more Extraordinary Events, such failure shall not constitute a failure or a
default under this Agreement, and such failure shall be excused for as long as
the party impacted by such Extraordinary Event(s) is using commercially
reasonable efforts to mitigate the effects of such Extraordinary Event(s) and
diligently pursuing a cure.

 

ARTICLE 18

 

POST-TERMINATION OBLIGATIONS

 

Section 18.1                             Project De-Identification and
Post-Termination Obligations.

 

(a)                                 Upon termination of Licensee’s rights to
operate one or more (but not all) of the Licensed Shared Ownership Projects or
Affiliated Unbranded Shared Ownership Projects under the System, in a Licensed
Club or pursuant to this Agreement, all rights to operate such Shared Ownership
Project under the System, in a Licensed Club or pursuant to this Agreement shall
terminate, and the subject Licensed Shared Ownership Project or Affiliated
Unbranded Shared Ownership Project shall be Deflagged. In connection with the
Deflagging:

 

111

--------------------------------------------------------------------------------


 

(i)                                     Licensee will notify all Members upon
the Deflagging pursuant to a form of notice agreed to by the parties that the
Deflagged Shared Ownership Project is no longer affiliated with the System and
is no longer a Licensed Shared Ownership Project or Affiliated Unbranded Shared
Ownership Project, as the case may be.

 

(ii)                                  Shared Ownership Products at a Deflagged
Shared Ownership Project which were not part of a Licensed Non-Site Specific
Club, shall not be included in the inventory of a Licensed Club as a usage
option for Members of such Licensed Club.

 

(iii)                               Shared Ownership Products at a Deflagged
Shared Ownership Project which were part of a Licensed Non-Site Specific Club
may continue to be included in the inventory of a Licensed Non-Site Specific
Club as a usage option for Members of such Licensed Non-Site Specific Club until
such time as the inventory from the Deflagged Shared Ownership Project can be
replaced with inventory from other Licensed Shared Ownership Projects or
Affiliated Unbranded Shared Ownership Projects such that the one-to-one use
right to use night requirement ratio is achieved without the inventory of the
Deflagged Shared Ownership Project (with respect to which Licensee hereby
covenants to have such replacement inventory added to such Non-Site Specific
Club as diligently as is commercially practicable and shall take such other
actions that may be required by a Governmental Authority or by Applicable Law to
effectuate such removal and/or replacement) (the “Club Removal Transition
Period”), but, during the Club Removal Transition Period, such inventory must be
clearly identified as a non-Hyatt product in all of Licensee’s distribution
channels.  After the Club Removal Transition Period, the inventory of the
subject Deflagged Shared Ownership Project shall not be included in the
inventory of a Licensed Non-Site Specific Club as a usage option for Members of
such Licensed Non-Site Specific Club.

 

(iv)                              Members of a Licensed Club of which the
subject Deflagged Shared Ownership Project was a part, will not be permitted to
trade usage rights in Shared Ownership Products at the subject Deflagged Shared
Ownership Project for points under the Brand Loyalty Program.

 

(v)                                 Shared Ownership Products at the subject
Deflagged Shared Ownership Project which were not part of a Licensed Non-Site
Specific Club, shall no longer be sold under, or in association with, the
Licensed Hyatt Marks, the other Licensor Intellectual Property, the Branded
Elements or any other aspect of the System, or made part of any Licensed Club.

 

(vi)                              Shared Ownership Products in phases of the
Deflagged Shared Ownership Project that were already part of a Licensed Non-Site
Specific Club at the time of the Deflagging may, however, continue to be sold
for use in the Licensed Non-Site Specific Club during the Club Removal
Transition Period, but interests in new phases of the Deflagged Shared Ownership
Project shall not be made part of a Licensed Non-Site Specific Club and shall
not be sold as part of a Licensed Non-Site Specific Club.

 

(vii)                           With respect to Licensed Shared Ownership
Projects, inventory for transient rental at the Deflagged Shared Ownership
Project will no longer be listed on hyatt.com or otherwise in the Hotel
Reservation System, and stays at the Deflagged Shared Ownership Project will not
be deemed a “Hyatt” stay for purposes of the Brand Loyalty Program.

 

(b)                                 Upon termination of Licensee’s rights to
operate one or more (but not all) of the Projects under the System, in a
Licensed Club or pursuant to this Agreement and subject to the provisions of
Section 18.1(a) above, all rights to operate the subject Project under the
System, in a Licensed Club or pursuant to this Agreement will terminate,
including the rights to use Licensor’s Electronic Systems, the Licensed Hyatt
Marks, the Licensor Intellectual Property, and the Branded Elements with respect
to the subject

 

112

--------------------------------------------------------------------------------


 

Project; provided, however, Licensee shall have a period of time equal to the
longer of (i) the period of time permitted under any applicable System Removal
Agreement or Non-Renewal Agreement for the subject Project, or (ii) six
(6) months during which to transition its business to new systems, and to
discontinue use of the System, the Licensor’s Electronic Systems, the Licensed
Hyatt Marks, the Licensor Intellectual Property, and the Branded Elements (the
“Transition Period”) and following the expiration of the Transition Period, and
the parties will comply with their respective obligations described below:

 

(i)                                     Licensee, its Permitted Affiliates and
Permitted Sublicensees may not, without Licensor’s permission, represent to the
subject Project customers, prospective customers or the public that the subject
Project is or was connected with the System or a Licensed Club, or otherwise
hold itself out to the public as a former licensee of Licensor, except as
required under the other provisions of this Section 18.1(b) including
Section 18.1(b)(viii) below, and will fully comply with Section 12.2(a)(iv) of
this Agreement, other than as required Applicable Law.

 

(ii)                                  Licensor will not represent that the
subject Project is or was in any way connected with the System or a Licensed
Club, other than as required by Applicable Law.

 

(iii)                               Licensee at its expense will remove all
structures and items identifying the subject Project as connected with the
System or a Licensed Club, including all elements of the trade dress and other
distinctive features, devices, and/or items associated with the System. 
Licensee as its expense will promptly remove any items using the Licensor
Intellectual Property from or in connection with the subject Project (except
Licensor Customer Information relating to Members of the subject Project that
Licensee is permitted to retain and use under Section 18.2(g) below) and perform
such additional actions as set forth in any de-identification list Licensor
provides to Licensee to ensure that the subject Project is not connected with
the System  or a Licensed Club and is not using any Licensor Intellectual
Property. With respect to exterior signage bearing any Licensed Hyatt Marks,
Licensee must (A) promptly schedule the permanent removal of all exterior
signage and give Licensor written evidence of such schedule, (B) immediately
cover all exterior signage in a professional manner, and (C) permanently remove
all exterior signage within (x) the period of time permitted under any
applicable System Removal Agreement or Non-Renewal Agreement for the subject
Project, or (y) thirty (30) days after such termination.

 

(iv)                              Licensee will change the Project’s telephone
listing and immediately stop answering the telephone in any way that would lead
a current or prospective customer, vendor or other Person to believe that the
Project still is associated with Licensor or the System or a Licensed Club.

 

(v)                                 Licensee will stop all uses of the Licensor
Intellectual Property on any Licensee’s Website and use commercially reasonable
efforts to require all third-party websites to remove any references that
directly or indirectly associate the Project with the Licensed Hyatt Marks or a
Licensed Club.

 

(vi)                              Licensee will cancel all fictitious, assumed
or other business name registrations relating to Licensee’s use of the Licensed
Hyatt Marks for such Project to the extent permitted under Applicable Law.

 

(vii)                           Permit Licensor’s representatives to enter the
premises of any subject Project on no less than twenty-four (24) hours’ prior
notice to conduct inspections on a periodic basis until de-identification is
completed to Licensor’s reasonable satisfaction.

 

113

--------------------------------------------------------------------------------

 

(viii)                        Beginning on the date upon which such Project is
required to de-identify and continuing until de-identification is completed to
Licensor’s reasonable satisfaction, Licensee must maintain a conspicuous sign at
the registration desk in a form that Licensor specifies stating that the Project
is no longer associated with the System or a Licensed Club.

 

(ix)                              Each party will promptly pay all amounts owing
to the other party and any of its Affiliates related to the subject Project.

 

(x)                                 Licensor at its expense will promptly
perform such reasonable additional actions as set forth in any de-identification
list Licensee provides to Licensor to ensure that Licensor is not connected with
the subject Project.

 

Licensee acknowledges that the de-identification process is intended to alert
the public promptly that the subject Project is not affiliated with the System
or a Licensed Club.  Subject to the terms of subsection (iii) above with respect
to exterior signage, Licensee shall complete all de-identification obligations
under this Section 18.1 to Licensor’s reasonable satisfaction, and provide a
written certification to Licensor indicating such completion, on or before the
date on which the Transition Period ends.

 

Section 18.2                             Agreement De-Identification and
Post-Termination Obligations.  Upon expiration or other termination of this
Agreement, all rights granted under this Agreement to Licensee to operate the
Projects under the System will immediately terminate following the expiration of
the Transition Period, including the rights under this Agreement to use
Licensor’s Electronic Systems, the Licensed Hyatt Marks, the Licensor
Intellectual Property, and the Branded Elements, and the parties will comply
with their respective obligations described below:

 

(a)                                 Except as required in
Section 18.1(b)(viii) above, Licensee will not represent that the Licensed
Shared Ownership Business, the Licensed Residential Business, any Licensed Club
or any of the Projects are in any way connected with the System or hold itself
out as a licensee or former licensee of Licensor or that it was formerly known
by any corporate name or trade name containing the Licensed Hyatt Marks, other
than as required by Applicable Law.

 

(b)                                 Licensor will not represent that any of the
Projects are in any way connected with the System or a Licensed Club or hold
itself out as a licensor or former licensor of Licensee, other than as required
by Applicable Law.

 

(c)                                  The Licensed Hyatt Marks shall be removed
from all aspects of the previously Licensed Clubs, including the Club Documents,
subject to Section 18.1(a) above.

 

(d)                                 With respect to each Project, Licensee will
comply with its obligations described in Sections 18.1(a) and (b) of this
Agreement.

 

(e)                                  Licensor at its expense will promptly
remove any items using the Licensee Intellectual Property from or in connection
with any Licensor Lodging Facilities or any other businesses of Licensor and its
Affiliates (except that Licensee shall be responsible for removing any Sales
Facilities and/or Marketing Facilities located at Licensor Lodging Facilities at
Licensee’s expense) and perform such additional actions as set forth in any
de-identification list Licensee provides to Licensor to ensure that Licensor is
not connected with the Projects or the Shared Ownership Business of Licensee,
its Permitted Affiliates and Permitted Sublicensees and is not using any
Licensee Intellectual Property.

 

114

--------------------------------------------------------------------------------


 

(f)                                   Licensee will immediately turn over to
Licensor or destroy (with the exception of stored electronic information which
will continue to be retained and stored and treated in accordance with the
confidentiality provisions of this Agreement) all copies of any Licensor
Confidential Information (not including any Licensee Member Information),
Licensor Intellectual Property, and all other System materials relating to the
operation of the Licensed Business and the Projects, all of which are
acknowledged by Licensee to be Licensor’s property. Licensee will not retain a
copy or record of any of the foregoing, except for Licensee’s copy of this
Agreement, any correspondence between the parties, and any other documents that
Licensee reasonably needs for compliance with any provisions of Applicable Law.
If Licensor expressly permits Licensee to continue to use any Licensor
Intellectual Property after the termination or expiration date, such use by
Licensee will be in accordance with the terms of this Agreement.

 

(g)                                  Licensor will discontinue all uses of
Licensee Intellectual Property.  Licensor will immediately turn over to Licensee
or destroy (with the exception of stored electronic information which will
continue to be retained and stored and treated in accordance with the
confidentiality provisions of this Agreement) all copies of any Licensee
Confidential Information, Licensee Intellectual Property, and all other
materials relating to the operation of the Projects, all of which are
acknowledged by Licensor to be Licensee’s property. Licensor will not retain a
copy or record of any of the foregoing, except for Licensor’s copy of this
Agreement, any correspondence between the parties, and any other documents that
Licensor reasonably needs for compliance with any provisions of Applicable Law.
If Licensee expressly permits Licensor to continue to use any Licensee
Intellectual Property after the termination or expiration date, such use by
Licensor will be in accordance with the terms of this Agreement.

 

(h)                                 Licensee and Licensor shall at all times
comply with the confidentiality provisions of this Agreement with respect to any
Licensor Confidential Information or Licensee Confidential Information.

 

(i)                                     Each party will promptly pay all amounts
owing to the other party and any of its Affiliates under this Agreement.

 

(j)                                    Licensor shall provide reasonable
cooperation to Licensee to assist in the orderly transfer of Licensee’s systems,
data and other information from Licensor’s Electronic Systems, the Hotel
Reservation System and the other services of Licensor in accordance with a
termination transition services agreement, to be developed and mutually agreed
to by Licensor and Licensee contemporaneously with the termination of this
Agreement.  Licensor and Licensee shall use commercially reasonable efforts to
ensure that such transfer is orderly and does not give rise to any undue
interference with business operations of either party or disruption of the
rights of Members.

 

Section 18.3                             Costs of De-Identification.  If
Licensee fails to comply strictly with all of the de-identification provisions
in this Article 18, Licensee agrees to:  (i) pay Licensor a royalty fee of Five
Thousand Dollars ($5,000) per day per Project until de-identification is
completed to Licensor’s reasonable satisfaction; and (ii) permit Licensor’s
representatives to enter Projects to complete the de-identification process at
Licensee’s expense.  Licensee agrees to pay all of Licensor’s reasonable costs
and expenses of enforcing these de-identification provisions, including all
attorneys’ fees and costs.  Nothing in this Article 18 or this Agreement limits
Licensor’s rights or remedies at law or in equity if Licensee does not complete
the de-identification procedures as provided above, including Licensor’s right
to seek and obtain an injunction to remove or cause to be removed, at Licensee’s
sole cost and expense, all signage from the Projects; provided, however,
Licensor is prohibited from seeking punitive, exemplary, treble or other forms
of multiple damages.

 

Section 18.4                             Survival.  The rights and obligations
of the parties under this Article 18 will survive termination or expiration of
this Agreement.

 

115

--------------------------------------------------------------------------------


 

ARTICLE 19

 

COMPLIANCE WITH LAWS; LEGAL ACTIONS

 

Section 19.1                             Compliance with Laws.

 

(a)                                 The parties will comply with all Applicable
Law in connection with the fulfillment of their respective obligations under
this Agreement.  Without limiting the foregoing, the parties will comply with
the Foreign Corrupt Practices Act, 15 U.S.C. §78 dd et seq., the Anti-Boycott
Regulations of the United States, 15 Code of Federal Regulations, Part 369,
promulgated under the U.S. Export Administration Act, 50 U.S.C. App. 2407, and
all Applicable Law against corrupt business practices, against money laundering
and against facilitating or supporting persons who conspire to commit crimes or
acts of terror against any Person or Governmental Authority.

 

(b)                                 Licensee will forward to Licensor within a
reasonable period of time (not to exceed ten (10) Business Days) following
Licensee’s receipt copies of all inspection reports, warnings, certificates, and
ratings issued by any Governmental Authority related to any Project or the
Licensed Business that identify a material failure to meet or maintain
governmental standards regarding health or life safety or any other material
violation of Applicable Law that may materially and adversely affect the
operation of any Project or materially and adversely affect the Licensed
Business or Licensee.

 

(c)                                  Each party will, if required by Applicable
Law, timely file, register, or report this Agreement or the payments to be made
hereunder, as applicable, to the appropriate Governmental Authorities having
jurisdiction over any Project, the Licensed Business or this Agreement, and pay
all costs and expenses related thereto.

 

Section 19.2                             Notice Regarding Legal Actions. 
Licensee and Licensor will each notify the other (i) within a reasonable period
of time (not to exceed ten (10) Business Days) after the applicable party has
actual knowledge of the commencement of any material action, suit, or other
proceeding that involves any Project or the Licensed Business that could have a
material adverse effect on the Project or the Licensed Business or with respect
to which the amount in controversy exceeds (x) one million dollars ($1,000,000)
(as adjusted annually after the Effective Date by the CPI Index) to the extent
the action relates to a single Project or (y) five million dollars ($5,000,000)
(as adjusted annually after the Effective Date by the CPI Index) to the extent
the action involves more than one Project or the Licensed Business in general;
or Licensor’s or Licensee’s relationship with any Project, the Licensed Shared
Ownership Business or the System, and (ii) within a reasonable period of time
(not to exceed ten (10) Business Days) after the issuance of any judgment,
order, writ, injunction, award, or other decree of any Governmental Authority
that may materially adversely affect the operation or financial condition of any
Project, Licensor or Licensee. Nothing in this Section 19.2, however, will
abrogate any notice requirement that Licensor or Licensee may have under any
insurance program or contract.

 

Section 19.3                             Block Exemption.  Licensor and Licensee
acknowledge and agree that the license is granted on the assumption that this
Agreement complies, and will continue to comply, with the European Commission’s
Block Exemption Regulation for Vertical Agreements (EU No. 330/2010) (the
“Regulation”) and with Article 101 of the Treaty on the Functioning of the
European Union (“Article 101”) and with the official interpretative guidelines
of 2010, and any successor to the Regulation and to the guidelines. If, at any
time, questions arise concerning this Agreement’s compliance with the
Regulation, the parties agree to use their best efforts and to cooperate with
each other to amend this Agreement either to bring it into conformity with the
requirements of the Regulation or to seek an alternative way to comply with
Article 101. If, after exhausting all efforts to bring this Agreement in
conformity with the requirements of the Regulation, the parties determine that
this Agreement cannot be modified to comply with Article 101,

 

116

--------------------------------------------------------------------------------


 

including the Regulation, without undermining material elements of the license
relationship, either party may, at its option, without liability for such action
or any further obligation to the other party, terminate the provisions of this
Agreement and the license upon thirty (30) days’ notice to the other party as to
the portions of the Agreement or Territory that violate the Regulation. In such
event, with respect to any change in the territorial rights that are materially
adverse to Licensee, result in a material decrease in revenue of the Licensed
Business, or result in a material diminution in value to the Licensed Business
that are reasonably attributable to such termination, the Royalty Fees shall be
equitably adjusted and/or the parties may otherwise modify this Agreement, to
account for such effects. To the extent that the post-termination obligations
described in Article 18 of this Agreement would be applicable, Licensee, its
Affiliates and Permitted Sublicensees will comply with such obligations.
Notwithstanding any provision of this Agreement to the contrary, if a
termination of the provisions of this Agreement and the license in accordance
with this Section 19.3 results in the exclusion of portions of the Territory
from the Licensed Business, then Licensee shall have the unrestricted right to
engage in the Shared Ownership Business within such excluded portions of the
Territory in any brand segment and with any brand or on an unbranded basis.

 

Section 19.4                             Compliance with Registration/Disclosure
Requirements.

 

(a)                                 If the offer or grant of the rights to
Licensee under this Agreement as of the Effective Date, for any potential New
Project or Affiliated Unbranded Shared Ownership Project (including any such
Project that would be developed through a third party), would result in a
requirement for Licensor to comply with any Registration/Disclosure Requirement
(defined below) in any Covered Jurisdiction (defined below), and no
self-executing exemption from the Registration/Disclosure Requirement exists,
then:

 

(i)                                     the parties agree that, notwithstanding
anything to the contrary in this Agreement, the Covered Jurisdiction shall be
excluded from the rights granted to Licensee under this Agreement as of the
Effective Date until such time as the parties comply with the requirements of
Section 19.4(a)(ii) below (the “Excluded Rights”); and

 

(ii)                                  at Licensee’s request, Licensor and
Licensee shall use commercially reasonable efforts to comply with, or obtain an
exemption from, the Registration/Disclosure Requirement in that Covered
Jurisdiction in order to grant the Excluded Rights to Licensee.  Licensor and
Licensee shall share equally all costs and expenses (including reasonable
attorneys’ fees) associated with the activities contemplated in this subsection
(ii).

 

(b)                                 If Licensee’s development of any New Project
(including any New Project that would be developed through a third party),
and/or offer or grant of any rights to any Permitted Affiliate or Permitted
Sublicensee, would result in a requirement for Licensor and/or Licensee (or any
of Licensee’s Affiliates or Permitted Sublicensees) to comply with any
Registration/Disclosure Requirement in any Covered Jurisdiction, then Licensee
shall at its sole cost and expense comply with, or obtain an exemption from,
such Registration/Disclosure Requirements prior to developing such New Project
or offering or granting such rights in the Covered Jurisdiction.

 

(c)                                  Licensee shall deliver or cause to be
delivered to Licensor all disclosure documents, registration/exemption filings
and other documents that Licensee (or any of Licensee’s Affiliates or Permitted
Sublicensees) intends to use directly or indirectly to comply with any
Registration/Disclosure Requirement (collectively, the “Compliance Documents”)
as part of the New Project Application.  The Compliance Documents (and any
amendments thereto) shall all be subject to the approval of Licensor prior to
their delivery or filing with any Governmental Authority or other third party,
it being understood and agreed, however, that Licensor will review the
Compliance Documents solely for its own purposes and not

 

117

--------------------------------------------------------------------------------


 

for the benefit of any other Person, and that its approval will not be deemed an
approval of the legal sufficiency or other effects or characteristics thereof,
provided, however, that Licensor may withhold its approval if it notices any
legal deficiency in the course of its review.  If Licensor fails to approve or
disapprove the Compliance Documents within ten (10) Business Days from its
receipt of the same, then such Compliance Documents shall be deemed approved.

 

(d)                                 In this Agreement, a
“Registration/Disclosure Requirement” means (i) in the United States, any
Applicable Law, rules and regulations of the Federal Trade Commission, and any
state or other jurisdiction regulating the offer and/or sale of franchises,
business opportunities or seller assigned marketing plans, including all
franchise disclosure and franchise registration laws relating to the Licensed
Business, and (ii) outside the United States, any Applicable Law, rules or
regulations that regulate agreements or relationships which, if conducted in the
United States, would be covered by the Applicable Law, rules and regulations
described in subsection (i) above, in each case, that requires Licensor,
Licensee, and/or any of their respective Affiliates or Permitted Sublicensees,
prior to the grant of rights under this Agreement or the exercise of any rights
as contemplated by this Agreement, to register or make any franchise-related
filing with any Governmental Authority and/or deliver to Licensee, any Permitted
Sublicensees, or any other Person a related disclosure document or other
information concerning those rights or the obligations relating thereto.  A
“Covered Jurisdiction” means any country, state, province, or other political
subdivision within which a Registration/Disclosure Requirement applies.

 

ARTICLE 20

 

RELATIONSHIP OF PARTIES

 

Section 20.1                             Reasonable Business Judgment.  Unless
Licensor has reserved “sole discretion,” Licensor will use its reasonable
business judgment when discharging its obligations or exercising its rights or
discretion under this Agreement. Licensee agrees that Licensor, in the exercise
of its reasonable business judgment, may act with the intention to benefit the
System and Licensor’s business as a whole, and not individual Licensor Lodging
Facilities or other facilities, including the Projects; provided, that such
intent may not include the intent of injuring Licensee or the Licensed
Business.  Licensor may impose reasonable conditions upon the grant of any
consent or approval; provided, however, Licensor may impose any conditions upon
the grant of any consent or approval with respect to which Licensor has reserved
“sole discretion.”  Licensee will have the burden of establishing that Licensor
failed to exercise reasonable business judgment.

 

Section 20.2                             Independent Contractor.

 

(a)                                 This Agreement does not create a fiduciary
relationship between Licensor and Licensee. Licensee and Licensor are
independent contractors, and nothing in this Agreement is intended to constitute
either party as an agent, legal representative, subsidiary, joint venturer,
partner, manager, employee, or servant of the other for any purpose, except that
Licensor may act on Licensee’s behalf as Licensee’s agent for purposes of
booking reservations at any Project.

 

(b)                                 Nothing in this Agreement authorizes either
party to make any contract, agreement, warranty, or representation on the other
party’s behalf or to incur any debt or other obligation in the other party’s
name.

 

118

--------------------------------------------------------------------------------


 

ARTICLE 21

 

DISPUTE RESOLUTION

 

Section 21.1                             Alternative Dispute Resolution. 
Subject to Sections 21.4 and 21.7 of this Agreement, the parties agree for
themselves and their respective Affiliates, and each of their respective
shareholders, trustees, beneficiaries, directors, officers, employees or agents,
that all Disputes which arise hereunder, regardless of whether or not the
existence of a Dispute is specifically referred to in any provision of this
Agreement, shall be subject to, and resolved in accordance with, this
Article 21.  (For the purposes of this Article 21, the term “party” shall refer
to each of the Persons referenced in this Section 21.1).

 

Section 21.2                             Mediation.

 

(a)                                 If either party gives notice to the other
party of the existence of a Dispute, then, commencing within five (5) days after
the date of such notice, the parties shall, through their senior business
representatives and (if they so desire) counsel, negotiate in good faith for a
period of at least ten (10) Business Days in an effort to resolve the Dispute
without prejudice to either party’s rights under this Article 21.

 

(b)                                 If the parties are unable to resolve the
Dispute within such ten (10) Business Day period, either party may then submit
the Dispute to non-binding mediation under the then applicable rules and
jurisdiction of the American Arbitration Association (“AAA”), in which event,
the parties shall participate in at least ten (10) hours of mediation within the
thirty (30) day period after such Dispute has been submitted for mediation
unless the parties mutually agree in writing to a longer period.  The fees and
costs of such mediation shall be borne equally by the parties.

 

(c)                                  If the Dispute remains unresolved at the
conclusion of such mediation, either party may then submit the Dispute to
arbitration in accordance with Section 21.3 of this Agreement.

 

(d)                                 If the parties mutually agree in writing,
they can (i) proceed directly to arbitration, and/or (ii) decide to vary or
revise any of the timeframes or proceedings set forth in Sections 21.2 and 21.3
of this Agreement.

 

Section 21.3                             Arbitration.

 

(a)                                 Subject to Section 21.4 and 21.7 of this
Agreement, all Disputes that have not been resolved through negotiation or
mediation pursuant to Section 21.2 shall be submitted to final and binding
arbitration administered by the AAA.  If the AAA no longer exists or is unable
to administer the arbitration of the Dispute in accordance with this Article 21,
and the parties cannot agree on the identity of a substitute arbitration service
provider within ten (10) days after notice by the complaining party, then such
party shall petition a Delaware court of competent jurisdiction to identify a
substitute arbitration service provider, who will administer the dispute
resolution process in accordance with this Article 21.  The arbitration shall be
governed exclusively by the Federal Arbitration Act or any successor law,
without reference to any state arbitration statutes. In any such arbitration
proceeding, each party shall submit or file any claim that would constitute a
compulsory counterclaim (as defined by Rule 13 of the Federal Rules of Civil
Procedure) within the same proceeding as the claim to which it relates. Any such
claim that is not submitted or filed in such proceeding shall be barred. The
arbitrator may not consider any settlement discussions or offers that might have
been made by either Licensor or Licensee.

 

(b)                                 The arbitration proceedings will be
conducted by one (1) arbitrator and, except as this Section otherwise provides,
according to the AAA’s then current commercial arbitration rules.  The

 

119

--------------------------------------------------------------------------------


 

arbitrator must be chosen from a proposed list of at least fifteen (15)
arbitrators who are licensed attorneys each with no less than ten (10) years of
legal experience, and who are listed on the AAA’s National Roster of Neutrals
(or such other equivalent replacement roster of experienced arbitrators that the
AAA designates).  All proceedings will be conducted at a suitable location
chosen by the arbitrator that is within ten (10) miles of Orlando, Florida.  All
matters relating to arbitration will be governed by the Federal Arbitration Act
(9 U.S.C. Sections 1 et seq.) and not by any state arbitration law.  In addition
to the foregoing, the arbitrator selected shall be a third-party individual:
(i) having not less than ten (10) years’ experience in the hospitality industry
or at least ten (10) years’ consulting experience with a solid reputation in the
hospitality industry; (ii) not having had any direct relationship with either
party in the preceding twenty-four (24) month period, except to the extent
disclosed and accepted by the other party; (iii) having demonstrated knowledge
of the Shared Ownership Business and the Lodging Business; and (iv) having
demonstrated knowledge of the operation and marketing of Shared Ownership
Projects and Lodging Facilities in the Licensed Shared Ownership Business market
segment. The arbitrator has the right to award any relief that he or she deems
proper, including money damages (with interest on unpaid amounts from the date
due), specific performance, injunctive relief, and attorneys’ fees and costs,
provided that the arbitrator may not (A) declare any Proprietary Mark generic or
otherwise invalid or (B) award any damages or relief prohibited under
Section 21.3(g), Section 21.8 or Section 21.9 below against either party.  The
award of the arbitrator shall be conclusive and binding upon all parties hereto
and judgment upon the award may be entered in any court of competent
jurisdiction.

 

(c)                                  Licensor and Licensee agree that
arbitration will be conducted on an individual, not a class-wide, basis; that
only Licensor (and/or its Affiliates and its and their respective owners,
officers, directors, agents, and/or employees, as applicable) and Licensee
(and/or its Affiliates and its and their respective owners, officers, directors,
agents and/or employees, as applicable) may be the parties to any arbitration
proceedings described in this Section 21.3; and that an arbitration proceeding
between Licensor (and/or its Affiliates and its and their respective owners,
officers, directors, agents, and/or employees) and Licensee (and/or its
Affiliates and its and their respective owners, officers, directors, agents
and/or employees) may not be consolidated with any other arbitration proceeding
between Licensor and any other person.  Notwithstanding the foregoing or
anything to the contrary in this Section 21.3, if any court or arbitrator
determines that all or any part of the preceding sentence is unenforceable with
respect to a dispute that otherwise would be subject to arbitration under this
Section, then all parties agree that this arbitration clause shall not apply to
that dispute and that such dispute shall be resolved in a judicial proceeding in
accordance with this Article 21.

 

(d)                                 Despite Licensor’s and Licensee’s agreement
to arbitrate, Licensor and Licensee each have the right in a proper case to seek
temporary restraining orders and temporary or preliminary injunctive relief or
other interim orders of specific performance from a court of competent
jurisdiction; provided, however, that Licensor and Licensee must
contemporaneously submit the dispute for arbitration on the merits as provided
in this Article 21.

 

(e)                                  The parties agree that the award of the
arbitrator shall be binding upon Licensor and Licensee and their respective
Affiliates, and that judgment on the award rendered by the arbitrator may be
entered in any court of competent jurisdiction.

 

(f)                                   No arbitrator shall (i) then be in the
employ of any Person which, at the time of such arbitration, is engaged in the
Shared Ownership Business or the Lodging Business, or (ii) have ever been in the
employ of Licensor or Licensee or their respective Affiliates.

 

(g)                                  THE ARBITRATOR SHALL HAVE NO AUTHORITY TO
AWARD ANY PUNITIVE, EXEMPLARY, TREBLE OR OTHER FORMS OF MULTIPLE DAMAGES, OR
OTHER DAMAGES OR RELIEF PROHIBITED UNDER SECTION 21.8 OR SECTION 21.9 OF THIS
AGREEMENT,

 

120

--------------------------------------------------------------------------------


 

AGAINST EITHER PARTY OR TO VARY OR IGNORE THE TERMS OF THIS AGREEMENT, AND SHALL
BE BOUND BY CONTROLLING LAW. THE ARBITRATOR’S FAILURE TO APPLY CONTROLLING LAW
OR ENTRY OF A DECISION THAT IS NOT BASED ON SUBSTANTIAL EVIDENCE IN THE RECORD
SHALL BE GROUNDS FOR MODIFYING OR VACATING AN ARBITRATION DECISION.

 

(h)                                 For any arbitration pursuant to which either
party seeks an award for money damages in an amount less than five hundred
thousand dollars ($500,000) (as adjusted annually from the Effective Date by the
CPI Index), the following provisions shall apply:

 

(i)                                     Except as otherwise directed by the
arbitrators, the parties shall (i) produce relevant documents and information to
each other as if Rule 34 of the Federal Rules of Civil Procedure applied to the
arbitration proceeding.  On a date set by the arbitrator, but in no event more
than thirty (30) days after the arbitrator is selected, the parties shall
exchange document requests.  The parties may schedule up to three
(3) depositions, which shall be noticed and taken in a manner consistent with
the Federal Rules of Civil Procedure as if those Rules applied to the
arbitration proceeding.  Any such discovery shall be completed within sixty (60)
days following the selection of the arbitrator.

 

(ii)                                  On a date set by the arbitrator, but in no
event more than thirty (30) days after the depositions are complete, the parties
shall deliver to the arbitrator and each other a written statement of their
respective positions with respect to the Dispute(s) at issue and their reasons
in support thereof.  Within fourteen (14) days thereafter, the parties may
submit to the arbitrator and, if so, deliver to each other, a written response
to the other party’s statement.

 

(iii)                               Unless requested by the arbitrator, no
hearing shall be required in connection with any arbitration, and the arbitrator
may elect to base his or her award on the written material submitted by the
parties; provided, however, that the parties shall submit to hearings, and be
prepared to present testimony, if so requested by the arbitrator.

 

(iv)                              Following receipt of the written materials
from each party provided for in subparagraph (ii) above, and following any
hearing held in connection with such arbitration, the arbitrator shall render
his or her award; provided, however, that if more than one Dispute is submitted
to the same arbitrator for resolution, each such Dispute shall be deemed a
separate arbitration for purposes of this subparagraph and shall be subject to a
separate award by the arbitrator.

 

(i)                                     Any arbitration pursuant to which either
party is seeking an award for money damages equal to or in excess of five
hundred thousand dollars ($500,000) (as adjusted annually from the Effective
Date by the CPI Index) shall be conducted pursuant to the Commercial Dispute
Procedures of the AAA; provided, however, that, in all events, the parties shall
(i) produce relevant documents and information to each other as if Rule 34 of
the Federal Rules of Civil Procedure applied to the arbitration proceeding, and
(ii) be entitled to take at least three (3) depositions, which shall be noticed
and taken in a manner consistent with the Federal Rules of Civil Procedure as if
those Rules applied to the arbitration proceeding.  The arbitrator shall follow
the Federal Rules of Evidence in making any evidentiary rulings.

 

(j)                                    The provisions of this Section 21.3 will
survive the expiration or termination of this Agreement.

 

121

--------------------------------------------------------------------------------


 

Section 21.4                             Litigation.  Notwithstanding anything
to the contrary in this Article 21, the parties shall have the right to
immediately commence litigation or other legal proceedings without seeking
alternative dispute resolution with respect to the following:

 

(a)                                 Licensor will be entitled to injunctive or
other equitable relief from a court of competent jurisdiction, without the
necessity of proving the inadequacy of money damages as a remedy or irreparable
harm, without the necessity of posting a bond, and without waiving any other
rights or remedies at law or in equity, for any actual or threatened material
breach or violation of this Agreement for which such relief is an available
remedy, the Brand Standards (including, but not limited to, threats or danger to
public health or safety) or actual or threatened misuse or misappropriation of
the Licensor Intellectual Property or Licensor Confidential Information.

 

(b)                                 Licensee will be entitled to injunctive or
other equitable relief from a court of competent jurisdiction, without the
necessity of proving the inadequacy of money damages as a remedy or irreparable
harm, without the necessity of posting a bond, and without waiving any other
rights or remedies at law or in equity, for any actual or threatened material
breach or violation of this Agreement for which such relief is an available
remedy or actual or threatened misuse or misappropriation of the Licensee
Intellectual Property or Licensee Confidential Information.

 

(c)                                  Licensor or Licensee will be entitled to
injunctive or other equitable relief from a court of competent jurisdiction,
without the necessity of proving the inadequacy of money damages as a remedy or
irreparable harm, without the necessity of posting a bond, and without waiving
any other rights or remedies at law or in equity, for any claims relating to the
enforcement of the dispute provisions of this Agreement.

 

Section 21.5                             Governing Law.  Except to the extent
governed by the Federal Arbitration Act, the United States Trademark Act of 1946
(Lanham Act, 15 U.S.C. Sections 1051 et seq.) or other federal law, this
Agreement and all claims arising from the relationship between Licensor and
Licensee (and their respective Affiliates) will be governed by the laws of the
State of Delaware, without regard to conflict of laws rules. Any action by
either party described in Section 21.4 of this Agreement shall be brought in a
court for the State of Delaware or a court of the United States located in the
State of Delaware.  The parties consent to the jurisdiction of such courts and
waive any right to have such action transferred from such courts on the grounds
of improper venue or inconvenient forum.  The parties also waive trial by jury
in the event of any such action, and the parties agree that service of process
for purposes of any such action need not be personally served or served within
the State of Delaware, but may be served with the same effect as if the party
were served within the State of Delaware, by notice in the manner prescribed for
notices under this Agreement pursuant to Section 23.1 of this Agreement.

 

Section 21.6                             Prevailing Party’s Expenses.  The
prevailing party in any arbitration, litigation or other legal action or
proceeding arising out of or related to this Agreement shall be entitled to
recover from the losing party all reasonable fees, costs and expenses incurred
by the prevailing party in connection with such arbitration, litigation or other
legal action or proceeding (including any appeals and actions to enforce any
arbitration awards and court judgments), including reasonable fees, expenses and
disbursements for attorneys, experts and other third parties engaged in
connection therewith and its share of arbitrator fees and costs.  If a party
prevails on some, but not all, of its claims, such party shall be entitled to
recover an equitable amount of such fees, expenses and disbursements, as
determined by the applicable arbitrator or court. All amounts recovered by the
prevailing party under this Section 21.6 shall be separate from, and in addition
to, any other amount included in any arbitration award or judgment rendered in
favor of such party, unless duplicative.

 

Section 21.7                             Third-Party Litigation.  This
Article 21 shall not apply in the event that a third party has commenced
litigation against one or more parties outside of Delaware (“Third Party
Action”) and a

 

122

--------------------------------------------------------------------------------


 

defendant party in the Third Party Action files a cross-complaint or third-party
complaint against another party that arises out of the same facts or
transactions at issue in the Third Party Action.

 

Section 21.8                             Waiver of Jury Trial and Punitive
Damages.  Each party hereby absolutely, irrevocably and unconditionally waives
trial by jury and the right to claim or receive punitive, exemplary, treble or
other forms of multiple damages arising out of, pertaining to or in any way
associated with the covenants, undertakings, representations or warranties set
forth in this Agreement, the relationships of the parties hereto, this Agreement
or any other Transaction Agreement.

 

Section 21.9                             Consequential Damages Waiver.  IN NO
EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL,
OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER, INCLUDING WITHOUT
LIMITATION, LOSS OF PROFITS OR OTHER ECONOMIC LOSS, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  For the avoidance of doubt, it is
agreed and understood that this Section 21.9 (Consequential Damages Waiver)
shall not prevent either party from recovering direct damages that it suffers
under this Agreement.

 

Section 21.10                      Obligation to Mitigate Damages.  Each party
shall take all reasonable action to mitigate damages arising from the other
party’s breach of this Agreement.

 

ARTICLE 22

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 22.1                             Existence and Power; Authorization;
Contravention.

 

(a)                                 Each party represents, warrants and
covenants that: (i) it is a legal entity duly formed, validly existing, and in
good standing under the laws of the jurisdiction of its formation; (ii) it and
its Affiliates have and will continue to have the ability to perform its
obligations under this Agreement; and (iii) it has and will continue to have all
necessary power and authority to execute and deliver this Agreement.

 

(b)                                 Each party represents, warrants and
covenants that the execution and delivery of this Agreement and the performance
by such party of its obligations hereunder: (i) have been duly authorized by all
necessary action; (ii) do not require the consent, vote, or approval of any
third parties (including lenders) except for such consents as have been properly
obtained; and (iii) do not and will not contravene, violate, result in a breach
of, or constitute a default under (a) its certificate of formation, operating
agreement, articles of incorporation, by-laws, or other governing documents,
(b) any Applicable Law; or (c) any agreement, indenture, contract, commitment,
restriction or other instrument to which it or any of its Affiliates is a party
or by which it or any of its Affiliates is bound.

 

(c)                                  Each party represents and warrants that all
information provided in connection with this Agreement, is true, correct and
complete as of the time made and as of the Effective Date, regardless of whether
such representations and warranties were provided by such party, one of its
Affiliates, or by a third party on behalf of such party, unless such party has
notified the other party of a change in the representations and warranties or
the information and such other party has approved the change.

 

123

--------------------------------------------------------------------------------

 

 

ARTICLE 23

 

MISCELLANEOUS

 

Section 23.1                             Notices.  All notices required or
permitted to be given hereunder will be in writing and may be delivered by hand,
by facsimile, by nationally recognized private courier or by United States
mail.  Notices delivered by mail will be deemed given three (3) Business Days
after being deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested.  Notices delivered by hand will be
deemed delivered when actually delivered.  Notices given by nationally
recognized private courier will be deemed delivered on the date delivery is
promised by the courier.  Notices given by facsimile with a confirmation of
transmission by the transmitting equipment will be deemed given on the first
(1st) Business Day following transmission; provided, however, that a notice
delivered by facsimile that has not been confirmed or acknowledged (including
any response to such transmission) by recipient will only be effective if such
notice is also delivered by hand, deposited in the United States mail, postage
prepaid, registered or certified mail or given by nationally recognized private
courier on or before two (2) Business Days after its delivery by facsimile.  All
notices will be addressed as follows:

 

To Licensor:

 

c/o Hyatt Hotels Corporation

71 South Wacker Dr., 12th Floor

Chicago, Illinois 60606

Attn:   General Counsel

Facsimile: 312- 780-5282

 

and

 

c/o Hyatt Hotels Corporation

71 South Wacker Dr., 12th Floor

Chicago, Illinois 60606

Attn:  Senior Vice President

Facsimile:

 

with a copy to:

 

Baker & Hostetler LLP

200 South Orange Avenue, Suite 2300

Orlando, Florida 32801

Attn: John Melicharek, Jr.

Facsimile: 407-841-0168

 

To Licensee:

 

c/o Interval Leisure Group, Inc.

6262 Sunset Drive

Miami, Florida 33143

Attn: Victoria J. Kincke, General Counsel

Facsimile: 305-667-2072

 

124

--------------------------------------------------------------------------------


 

with a copy to:

 

Holland & Knight, LLP

800 17th Street, N.W., Suite 1100

Washington, D.C. 20006

Attn: Jeffrey B. Stern

Facsimile: 202-955-5564

 

Any party(ies) may, by notice given in accordance with this Section 23.1 to the
other party(ies), designate another address or Person for receipt of notices
hereunder; provided that notice of such a change shall be effective upon receipt

 

Section 23.2                             Severability.  If any term or provision
of any Article or Section of this Agreement, or the application thereof to any
persons or circumstances, shall to any extent or for any reason be invalid or
unenforceable, the remainder of this Agreement and the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of any Article or Section of this Agreement shall be valid and
enforced to the fullest extent permitted by law.

 

Section 23.3                             Entire Agreement.   This Agreement and
attached exhibits and schedules, together with the Transaction Agreements, will
supersede any and all contrary understandings and agreements between the
parties, and it is mutually understood and agreed that this Agreement, together
with the Transaction Agreements, represents the entire agreement between the
parties, and any representations or inducements made prior hereto which are not
included in this Agreement, together with the Transaction Agreements, shall be
of no force and effect.  This Agreement may only be amended and modified by an
instrument in writing signed by the duly authorized officers or agents of the
parties affected.

 

Section 23.4                             Translations.  The English language
version of all written materials, including this Agreement, the Brand Standards,
the Software, any other documents, forms, agreements, manuals, and advertising
materials provided to either party under this Agreement will be the version used
for determining the intent of the parties. Either party may translate any such
materials into any other language. All translations will be at the sole cost and
expense of the translating party. Ownership of any translated materials shall
vest in the party who owned the materials from which the translation was made,
and all copyrights in any such translated materials will be assigned by
translating party to the owning party or its designated Affiliate upon the
owning party’s request. The translating party will obtain any necessary
agreement with any translator that such translation will be the sole property of
the owning party or its Affiliates.

 

Section 23.5                             Multiple Counterparts.  This Agreement
may be executed in a number of identical counterparts, each of which will be
deemed an original for all purposes and all of which will constitute,
collectively, one agreement. Delivery of an executed signature page to this
Agreement by electronic transmission will be effective as delivery of a manually
signed counterpart of this Agreement.

 

Section 23.6                             Remedies Not Cumulative.  Except as
otherwise expressly provided in this Agreement, no right or remedy conferred
upon or reserved to Licensor or Licensee by this Agreement is intended to be,
nor will be deemed, exclusive of any other right or remedy herein by law or in
equity provided or permitted, but each will be cumulative of every other right
or remedy.

 

Section 23.7                             Waivers.  Except as otherwise provided
in this Agreement, approvals, designations, and consents required under this
Agreement will not be effective unless evidenced by a writing signed by the duly
authorized officer or agent of the party giving such approval or consent. No
waiver, delay, omission, or forbearance on the part of Licensor or Licensee to
exercise any right, option or power arising from any

 

125

--------------------------------------------------------------------------------


 

default or breach by the other party, or to insist upon strict compliance by the
other party with any obligation or condition hereunder, will affect or impair
the rights of Licensor or Licensee, respectively, with respect to any such
default or breach or subsequent default or breach of the same or of a different
kind. Any delay or omission of either party to exercise any right arising from
any such default or breach will not affect or impair such party’s rights with
respect to such default or breach or any future default or breach. No party will
be liable to other party for providing (or denying) any waiver, approval,
consent, or suggestion to the other party in connection with this Agreement or
by reason of any delay or denial of any request.

 

ARTICLE 24

 

GUARANTY

 

Section 24.1                             Guaranty.  Parent unconditionally and
irrevocably guaranties to Licensor that if Licensee, a Permitted Affiliate, an
wholly-owned subsidiary of Parent providing services pursuant to
Section 5.6(b) of this Agreement, or a Permitted Sublicensee fails for any
reason to perform when due any of its respective obligations to Licensor under
this Agreement and the Transaction Agreements (the “Obligations”) within the
time specified therein, it will without any demand or notice whatsoever promptly
pay or perform such Obligations (the “Guaranty”). Parent acknowledges that the
Guaranty is a continuing guaranty and may not be revoked and shall not otherwise
terminate unless this (i) Agreement has terminated or expired in accordance with
Articles 4 or 17 of this Agreement, and (ii) all amounts owing to Licensor by
Licensee and Parent pursuant to the Obligations have been paid in full. The
liability of Parent hereunder is independent of and not in consideration of or
contingent upon the liability of Licensee or any other guarantor and a separate
action or actions may be brought and prosecuted against Parent, whether or not
any action is brought or prosecuted against Licensee or any other guarantor or
whether Licensee or any other guarantor is joined in any such action or actions.
The Guaranty shall be construed as a continuing, absolute and unconditional
guaranty both of performance and of payment (and not merely of collection)
without regard to: (A) any modification, amendment or variation in or addition
to the terms of any of the Obligations or any covenants in respect thereof or
any security therefor, (B) any extension of time for performance or waiver of
performance of any covenant of Licensee or any other guarantor or any failure or
omission to enforce any right with regard to or any other indulgence with
respect to any of the Obligations, (C) any exchange, surrender, release of any
other guaranty of or security for any of the Obligations, or (D) any bankruptcy,
insolvency, reorganization, or proceeding involving or affecting Licensee or any
other guarantor, it being Parent’s intent that Parent’s obligations hereunder
shall be absolute and unconditional under any and all circumstances.

 

Section 24.2                             Parent Waivers.  Parent hereby
expressly waives diligence, presentment, demand, protest, and all notices
whatsoever with regard to any of the Obligations and any requirement that
Licensor exhaust any right, power or remedy or proceed against Licensee or any
other guarantor of or any security for any of the Obligations. Each and every
default in payment or performance by Licensee of any of the Obligations shall
give rise to a separate cause of action hereunder and separate suits may be
brought hereunder against Parent as each cause of action arises. Notwithstanding
the foregoing, Licensor hereby acknowledges and agrees that Parent does not
waive any defense that an Obligation has already been paid, already been
performed, is not due or yet due, or is subject to offset under the terms of
this Agreement. For the avoidance of doubt, nothing herein shall obligate Parent
to make any payment which is illegal for Parent to have made under any
Applicable Law now or hereafter in effect in any jurisdiction applicable to
Parent.

 

Section 24.3                             Maximum Liability of Parent.  It being
understood that the intent of Licensor is to obtain a guaranty from Parent, and
the intent of Parent is to incur guaranty obligations, in an amount no greater
than the largest amount that would not render such obligations subject to
avoidance under Section 548 of the Bankruptcy Code or any applicable state law
relating to fraudulent conveyances or fraudulent transfers, it is hereby agreed
that:

 

126

--------------------------------------------------------------------------------


 

(a)                                 if (i) the sum of the obligations of Parent
hereunder (the “Guarantor Obligations”) exceeds (ii) the sum (such sum, the
“Total Available Net Assets”) of the Maximum Available Net Assets of Parent and
Licensee, in the aggregate, then the Guarantor Obligations of Parent shall be
limited to the greater of (x) the Total Available Net Assets and (y) the value
received by Parent in connection with the incurrence of the Guarantor
Obligations to the greatest extent such value can be determined; and

 

(b)                                 if, but for the operation of this clause
(b) and notwithstanding clause (a) above, the Guarantor Obligations of Parent
hereunder otherwise would be subject to avoidance under Section 548 of the
Bankruptcy Code or any applicable state law relating to fraudulent conveyances
or fraudulent transfers, taking into consideration Parent’s (i) rights of
contribution, reimbursement and indemnity from Licensee and any other guarantors
with respect to amounts paid by Parent in respect of the Obligations (calculated
so as to reasonably maximize the total amount of obligations able to be incurred
hereunder), and (ii) rights of subrogation to the rights of Licensor, then the
Guarantor Obligations of Parent shall be the largest amount, if any, that would
not leave Parent, after the incurrence of such obligations, insolvent or with
unreasonable small capital within the meaning of Section 548 of the Bankruptcy
Code or any applicable state law relating to fraudulent conveyances or
fraudulent transfers, or otherwise make such obligations subject to such
avoidance.

 

Any Person asserting that the Guarantor Obligations of Parent are subject to
clause (a) or are avoidable as referenced in clause (b) shall have the burden
(including the burden of production and of persuasion) of proving (i) the extent
to which such Guarantor Obligations, by operation of clause (a), are less than
the Obligations owed by Licensee to Licensor or (ii) that, without giving effect
to clause (b), the Guarantor Obligations of Parent hereunder would be avoidable
and the extent to which such Guarantor Obligations, by operation of clause (b),
are less than the Obligations of Licensee, as the case may be.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, under seal, as of the Effective Date.

 

 

LICENSOR:

 

 

 

HYATT FRANCHISING, L.L.C.

 

 

 

 

 

 

By:

/s/ Stephen G. Haggerty

 

 

 

 

Name:

Stephen G. Haggerty

 

 

 

 

Title:

President

 

 

 

 

 

 

LICENSEE:

 

 

 

S.O.I. ACQUISITION CORP.

 

 

 

 

 

 

By:

/s/ Victoria J. Kincke

 

 

 

 

Name:

Victoria J. Kincke

 

 

 

 

Title:

Senior Vice President and Secretary

 

 

 

 

 

 

PARENT:

 

 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

 

 

 

By:

/s/ Jeanette E. Marbert

 

 

 

 

Name:

Jeanette E. Marbert

 

 

 

 

Title:

Executive Vice President and Chief
Operating Officer

 

[Signature Page to Master License Agreement]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

DEFINITIONS

 

When used in this Agreement the following terms have the meanings indicated:

 

“AAA” has the meaning set forth in Section 21.2(b) of this Agreement.

 

“Acquired Companies” has the meaning set forth in the recitals of this
Agreement.

 

“Actual Aggregate GSP” has the meaning set forth in Section 4.2(a) of this
Agreement.

 

“Additional Names” has the meaning set forth in Section 2.4(l) of this
Agreement.

 

“Adjacent Hotel” has the meaning set forth in Section 2.6(a) of this Agreement.

 

“Adjusted Exclusivity Test Target” has the meaning set forth in
Section 2.3(b)(iii) of this Agreement.

 

“Adjusted Target Aggregate GSP” has the meaning set forth in Section 4.2(c) of
this Agreement.

 

“Affected Services” has the meaning set forth in Section 10.5(c) of this
Agreement.

 

“Affiliate” of any particular Person means for any other Person Controlling,
Controlled by, or under common Control with such particular Person.

 

“Affiliated Third Party Shared Ownership Project” has the meaning set forth in
Section 8.7(e) of this Agreement.

 

“Affiliated Unbranded Shared Ownership Projects” are Shared Ownership Projects
which are not branded with the Licensed Hyatt Marks but at the time of
determination are included in a Licensed Club, as a component site or affiliated
site, to the extent then applicable, and comply with the standards set forth in
the Club Documents related to construction, operation and design, provided that
such standards shall be consistent with the Upper-Upscale Brand Segment and
Luxury Brand Segment.

 

“Affiliation Disclosures” has the meaning set forth in Section 8.7(j) of this
Agreement.

 

“Aggrieved Owner” has the meaning set forth in Section 8.2(b) of this Agreement.

 

“Agreed Territorial Protections” has the meaning set forth in Section 5.5(b) of
this Agreement.

 

“Agreement” means this Master License Agreement, including any exhibits,
attachments, and addenda.

 

“Annual Marketing Support Meeting” has the meaning set forth in
Section 10.1(a)(iv) of this Agreement.

 

“Applicable Law” means any applicable federal, state, regional, local,
municipal, foreign or other law, Order, ordinance, regulation, rule, statute or
requirement of any Governmental Authority having jurisdiction over the Licensed
Business or over the Projects, the Sales Facilities, the Marketing Facilities,
Licensee, Licensor or this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Aqua Brand” means the Lodging Business operated by Aqua Hospitality, LLC, Aqua
Hotels and Resorts, Inc. and their Affiliates.

 

“Article 101” has the meaning set forth in Section 19.3 of this Agreement.

 

“Aston Brand” means the Lodging Business operated by Aston Hotels & Resorts, LLC
and its Affiliates.

 

“Available Net Assets” shall mean, with respect to any Person, the amount, as of
the respective date of calculation, by which the sum of such Person’s assets
(including subrogation, indemnity, contribution, reimbursement and similar
rights that such Person may have, but excluding any such rights in respect of
the Guarantor Obligations), determined on the basis of a “fair valuation” or
their “fair saleable value” (whichever is the applicable test under Section 548
and other relevant provisions of the Bankruptcy Code and the relevant state
fraudulent conveyance or transfer laws), is greater than the amount that will be
required to pay all of such Person’s debts, in each case matured or unmatured,
contingent or otherwise, as of the date of calculation, but excluding
liabilities arising under the Guaranty set forth in Article 24 of this Agreement
and excluding, to the maximum extent permitted by Applicable Law with the
objective of avoiding rendering such Person insolvent, liabilities subordinated
to the Obligations arising out of loans or advances made to such Person by any
other Person.

 

“Brand Guidelines” means the “Brand Guidelines” provided to Licensee prior to
the Effective Date, and those guidelines as modified pursuant to the terms of
this Agreement after the Effective Date.

 

“Brand Loyalty Programs” means the programs generally used for Licensor’s
Lodging Business that are designed to increase brand loyalty (and consequently
market share, length of stay and frequency of usage of such hotels and other
branded and affiliated products), and/or any similar, complementary, or
successor program. As of the Effective Date, such programs include the “Hyatt
Gold Passport Program.”

 

“Brand Standards” means the standards, specifications, policies and procedures
promulgated by Licensor to regulate the Licensed Business to ensure the Projects
are designed, constructed, maintained, operated, managed and marketed in a first
class manner consistent with the Upper-Upscale Brand Segment and Luxury Brand
Segment of Licensor Lodging Facilities, but only to the extent applicable to the
Licensed Business and with appropriate modifications to reflect differences
between physical and operational standards and service levels for the Licensor
Lodging Facilities and the physical and operational standards and service levels
applicable to the Licensed Shared Ownership Business as of the Effective Date
and as thereafter modified, amended or supplemented in accordance with
Section 6.2 of this Agreement. Brand Standards may include the following:
(i) the standards related to use, style, and presentation of the Licensed Hyatt
Marks and other communications regarding the Licensed Business; (ii) the
standards necessary for planning, constructing, renovating, and refurbishing
Projects, including site plans, architectural, mechanical, electrical, civil
engineering, landscaping, and interior design; (iii) the standards related to
marketing and sales operations, customer services, and Project operations;
(iv) Licensor’s brand standards for the Upper-Upscale Brand Segment and Luxury
Brand Segment of Licensor Lodging Facilities, as of the Effective Date and as
thereafter modified, amended or supplemented, which include, without limitation,
standards and specifications related to health, fire and life safety, security
and terrorism standards, the bedding package, customer accessible high speed
internet access, Electronic Systems Standards, standards related to transient
rentals, standards related to food and beverage services and outlets, but only
to the extent applicable to the Licensed Business. The Brand Standards may be in
paper or in electronic form.  To the extent a reference is made in this
Agreement that a particular service or product must be performed or provided “in
compliance with Brand Standards” and there is not then a Brand Standard
specifically addressing such service or product, then such service or product
must be performed or provided in a first class manner and condition consistent
with the Upper- Upscale Brand Segment and Luxury Brand Segment

 

2

--------------------------------------------------------------------------------


 

of Licensor Lodging Facilities, with appropriate modifications to reflect the
differences between Licensor’s Lodging Business and the Licensed Shared
Ownership Business.  The Brand Standards in effect as of the Effective Date have
been provided by Licensor to Licensee as of the Effective Date.  Solely with
respect to Affiliated Unbranded Shared Ownership Projects and Third Party Shared
Ownership Projects, references to applicable Brand Standards in this Agreement
shall mean the Club Standards.

 

“Branded Elements” means (i) the Brand Loyalty Programs, (ii) Licensor-owned or
-controlled branded elements of the Hotel Reservation System,
(iii) Licensor-owned or -controlled branded elements of Licensor’s website,
hyatt.com, or any additional pages or sites within hyatt.com, excluding Licensee
Marks, (iv) use of the Brand Loyalty Programs member lists to the extent made
available to Licensee as set forth in this Agreement or the Gold Passport
Participation Agreement, (v) access to Licensor’s Lodging Business for marketing
of Shared Ownership Products by Licensee, its Permitted Affiliates and Permitted
Sublicensees pursuant to the Marketing Support Services, the Customer Analytics
Services and otherwise to the extent made available to Licensee as set forth in
this Agreement, and (vi) access to Licensor’s Lodging Business as an ancillary
benefit exchange option for Shared Ownership Products through the Brand Loyalty
Programs. Notwithstanding the foregoing, the platform, infrastructure, coding,
and non-customer facing elements of the Brand Loyalty Programs, the Hotel
Reservation System, and the Licensor website(s) shall not be considered “Branded
Elements” for purposes of this Agreement.

 

“Bulk Re-Seller” has the meaning set forth in Section 16.3(b) of this Agreement.

 

“Business Changes” has the meaning set forth in Section 10.5(c) of this
Agreement.

 

“Business Day” means any day, other than a Saturday or a Sunday or a day on
which banks located in New York City, New York generally are authorized or
required by Applicable Law to close.

 

“Cardholder Data” means any data that relates to either (a) a payment card
authorized by or bearing the logo of a member of the Payment Card Industry
(“PCI”) Security Standards Council (the “PCI SSC”) or any similar organization
that Licensor periodically specifies, or alternative technology or non-cash
transaction method relating to payment that Licensor periodically specifies, or
(b) a person to whom such a payment card or alternative technology as described
in (a) has been issued.

 

“Carmel Hotel Franchise Agreement” means that certain Hyatt Hotel Franchise
Agreement between Highlands Inn Investors II, L.P. and Licensor.

 

“Carmel Hotel Royalty Fee” has the meaning set forth in Section 3.2(c) of this
Agreement.

 

“CAS Contract Year” has the meaning set forth in Section 10.2(a) of this
Agreement.

 

“Case Goods” means furniture and fixtures used in the Projects and their Public
Facilities, such as chests, armoires, chairs, beds, headboards, desks, tables,
television sets, mirrors, pictures, wall decorations, graphics and all other
unspecified items of the same class.

 

“Change in Control” shall be deemed to have occurred when (i) any “person” or
“group” (as such terms are used in Sections 13(e) and 14(d) of the Securities
Exchange Act), acquires beneficial ownership (within the meaning of Rule 13d-3
under the Securities Exchange Act) of, or the power to exercise, directly or
indirectly, effective control for any purpose over, shares representing more
than forty percent (40%) of the combined voting power of the then-outstanding
securities entitled to vote generally in elections of directors of Licensee or
Parent; (ii) the stockholders of Licensee or Parent approve any plan or proposal
for the liquidation, dissolution or winding up of Licensee or Parent; (iii) the
earlier of (A) the date Licensee or Parent (x) consolidates with or merges into
any other Person or any other Person merges into Licensee or

 

3

--------------------------------------------------------------------------------


 

Parent, as the case may be, unless the stockholders of Licensee or Parent, as
the case may be, immediately before such transaction own, directly or indirectly
immediately following such transaction, at least a majority of the combined
voting power of the outstanding voting securities of the Person resulting from
such transaction in substantially the same proportion as their ownership of the
outstanding securities entitled to vote generally in elections of directors of
Licensee or Parent, as the case may be, immediately before such transaction, or
(y) conveys, transfers or leases all or a substantial portion of all of the
assets of Licensee or Parent, as the case may be,  to any Person (other than a
wholly-owned subsidiary as a result of which Licensee or Parent, as the case may
be, becomes a holding company or any Affiliate that is wholly-owned by Parent
and its subsidiaries) or (B) the date the stockholders of Licensee or Parent
approve a definitive agreement to (x) consolidate Licensee or Parent, as the
case may be, with or merge Licensee or Parent, as the case may be, into any
other Person unless the stockholders of Licensee or Parent, as the case may be,
immediately before such transaction own, directly or indirectly immediately
following such transaction, at least a majority of the combined voting power of
the outstanding voting securities of the Person resulting from such transaction
in substantially the same proportion as their ownership of the outstanding
securities entitled to vote generally in elections of directors of Licensee or
Parent, as the case may be, immediately before such transaction or (y) convey,
transfer or lease all or a substantial portion of all of the assets of Licensee
or Parent, as the case may be, to any Person (other than a wholly-owned
subsidiary as a result of which Licensee becomes a holding company or any
Affiliate that is wholly-owned by Parent and its subsidiaries); or
(iv) Continuing Directors do not at any time constitute a majority of the Board
of Directors of Licensee or Parent, as the case may be (or, if applicable, a
successor corporation to Licensee or Parent, as the case may be). 
Notwithstanding the foregoing, the transactions contemplated by the terms of the
Spinco Agreement (the “Spinco Agreement”), dated May 13, 2008, by and among
IAC/InterActiveCorp, a Delaware corporation (“IAC”), Barry Diller, Liberty Media
Corporation, a Delaware corporation, now known as Liberty Interactive
Corporation (“Liberty”), and certain other Liberty parties named therein
(together with Liberty, the “Liberty Parties”), will not constitute a Change in
Control under this Agreement and will not trigger any Change in Control rights.
Specifically, pursuant to the terms of the Spinco Agreement, the Liberty Parties
have the right to:

 

(a)                                 increase their beneficial ownership interest
in Parent from Liberty’s current ownership percentage of 29.2% to a maximum of
35% upon the occurrence of certain conditions;

 

(b)                                 nominate up to 20% of the directors serving
on Parent’s board of directors, so long as the Liberty Parties beneficially own
at least 20% of the total voting power of Parent’s equity securities;

 

(c)                                  transfer the securities they beneficially
own:

 

(i)                                     under Rule 144 under the Securities Act;

 

(ii)                                  to a third party tender or exchange offer
or in connection with any merger or other business combination, which merger or
business combination has been approved by Parent;

 

(iii)                               in a public offering in a manner designed to
result in a wide distribution, provided that no such transfer is made, to the
knowledge of the Liberty Parties, to any person whose ownership percentage
(based on voting power) of Parent’s equity securities, giving effect to the
transfer, would exceed 15%;

 

(iv)                              in a single transaction if the transferee’s
ownership percentage (based on voting power), after giving effect to the
transfer, would not exceed 35% and only if the transferee assumes all of the
rights and obligations (subject to limited exceptions) of the Liberty Parties
under the Spinco Agreement relating to Parent, at which time “Liberty Parties”
shall herein refer to such transferee;

 

4

--------------------------------------------------------------------------------


 

(v)                                 in specified transfers in connection with
changes in the beneficial ownership of the ultimate parent company of a Liberty
Party or a distribution of the equity interests of a Liberty Party or certain
similar events; and

 

(vi)                              in specified transfers relating to certain
hedging transactions or stock lending transactions in respect of the Liberty
Parties’ equity securities in Parent, subject to specified restrictions.

 

“Changes” has the meaning stated in Section 12.4(b) of this Agreement.

 

“Club Affiliation Application” has the meaning stated in Section 8.7(a) of this
Agreement.

 

“Club Application Fee” has the meaning stated in Section 8.7(a) of this
Agreement.

 

“Club Documents” means the rules and regulations for the Licensed Club, the Club
Affiliation Agreement, the Disclosure Guide, the Multisite Timeshare Plan Public
Offering Statement and all other documents related to a Licensed Club or the
Club reservation system, as amended from time to time, which govern a Member’s
use and the operation of a Licensed Club.

 

“Club Removal Transition Period” has the meaning set forth in
Section 18.1(a)(iii) of this Agreement.

 

“Club Royalty Fee” has the meaning set forth in Section 3.2(b) of this
Agreement.

 

“Club Standards” has the meaning set forth in Section 8.6(b)(i) of this
Agreement.

 

“Co-Located Hotel” has the meaning set forth in Section 5.3(a) of this
Agreement.

 

“Co-Located Licensor Lodging Facility” has the meaning set forth in
Section 5.4(a) of this Agreement.

 

“Compliance Documents” has the meaning set forth in Section 19.4(c) of this
Agreement.

 

“Complaint Call” has the meaning set forth in Section 7.6(a) of this Agreement.

 

“Condominium Hotel” means a hotel in which the guest rooms may be placed in a
rental pool or rental program and some or all of the guest rooms are financed by
virtue of a lease, whole ownership condominium regime, strata title, or any
similar regime.

 

“Contact Person” has the meaning set forth in Section 10.5(d) of this Agreement.

 

“Continuing Director” means at any date a member of the Board of Directors of
Licensee or Parent, as the case may be,  (i) who was a member of such board on
the Effective Date or (ii) who was nominated or elected by at least a majority
of the directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board of Directors of Licensee or Parent, as
the case may be, was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or such lesser number comprising a majority of a nominating committee
if authority for such nominations or elections has been delegated to a
nominating committee whose authority and composition have been approved by at
least a majority of the directors who were Continuing Directors at the time such
committee was formed.

 

5

--------------------------------------------------------------------------------


 

“Control” (and any form thereof, such as “Controlling” or “Controlled”) means,
for any Person, the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of the applicable Person,
and with respect to an Owners’ Association the power to elect or appoint a
majority of the board of directors of a Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Controlled Owners’ Association” means an Owners’ Association that is Controlled
at the time of determination by Licensee or one of its Permitted Affiliates or
Permitted Sublicensees, as applicable.

 

“Controlling Interest” means an Ownership Interest in an entity sufficient to
allow the holder thereof to Control such entity.

 

“Covered Jurisdiction” has the meaning set forth in Section 19.4(d) of this
Agreement.

 

“CPI Index” means the Consumer Price Index presently designated as the United
States Department of Labor, Bureau of Labor Statistics Consumer Price Index for
all Urban Consumers, U.S. City Average.  In the event that the statistics are
not available or in the event that publication of the Consumer Price Index is
modified or discontinued in its entirety, the adjustment provided for herein
shall be made on the basis of an index chosen by Licensor as a comparable and
recognized index of purchasing power of the United States consumer dollar
published by the U.S. Department of Labor or other Governmental Authority. 
Except as otherwise expressly stated herein, whenever a number or amount is
required to be “adjusted by the CPI Index,” or similar terminology, such
adjustment shall be equal to the percentage increase or decrease, compounded
annually, in the CPI Index which is issued for the month in which such
adjustment is to be made (or, if the CPI Index for such month is not yet
publicly available, the CPI Index for the most recent month for which the CPI
Index is publicly available) as compared to the CPI Index which was issued for
the month in which the Effective Date occurred.

 

“Customer Analytics Charge” has the meaning set forth in Section 10.2(c) of this
Agreement.

 

“Customer Analytics Services” has the meaning set forth in Section 10.2(a) of
this Agreement.

 

“Customer Information” means the names, addresses, phone and fax numbers, email
addresses and other personal information of customers or potential customers,
mailing lists, “lead” lists, contact lists, or similar lists or databases, and
related data.

 

“Customer Satisfaction System” means the mechanism used by Licensee to
administer and compile customer satisfaction data to measure different aspects
of the customer and guest experience, including the sales and marketing
experience, Member services experience, and the vacation experience, as of the
Effective Date as it may be modified pursuant to Sections 6.2 or 7.4 of this
Agreement.

 

“Data Protection Laws” means data protection and privacy laws and regulations
under Applicable Law.

 

“Deficiency” has the meaning set forth in Section 7.4(d) of this Agreement.

 

“Deflag” or “Deflagging” means (i) with respect to a Licensed Project, when such
Project has been removed from the System and is no longer operating under the
Licensed Hyatt Marks, (ii) with respect to an Affiliated Unbranded Shared
Ownership Project, when such Project has been removed from a Licensed Club,
(iii) with respect to a Non-Site Specific Shared Ownership Vehicle, when a
Non-Site Specific Shared Ownership Vehicle has been removed from the System and
is no longer operating as part of a Licensed Non-Site Specific Club or under the
Licensed Hyatt Marks, and (iv) with respect to a Licensor Lodging

 

6

--------------------------------------------------------------------------------


 

Facility, when a Licensor Lodging Facility has been removed from the applicable
system of Licensor Lodging Facilities and is no longer operating under any of
the Proprietary Marks.

 

“Developer” means the developer of a Shared Ownership Project or Residential
Project, as the case may be, which may be Licensee, a Permitted Affiliate or a
Permitted Sublicensee.

 

“Direct Marketing Costs” has the meaning set forth in Section 10.2(c) of this
Agreement.

 

“Disclosed Territorial Restrictions” has the meaning set forth in
Section 5.5(a) of this Agreement.

 

“Dispute” means any dispute, controversy, or claim arising out of or relating to
this Agreement, or the making, breach, termination, or invalidity of this
Agreement, or the relationship created thereby.

 

“EBITDA” means a company’s earnings before interest payments, tax, depreciation,
and amortization are subtracted for any final accounting of its income and
expenses.

 

“Effective Date” has the meaning stated in the preamble to this Agreement.

 

“Electronic Systems” means all Software, Hardware and all electronic access to
Licensor’s systems and data, licensed or made available to Licensee, its
Permitted Affiliates or Permitted Sublicensees relating to the System, including
the Hotel Reservation System and any other system established under Article 9 of
this Agreement.

 

“Electronic Systems Standards” means Licensor’s standards, policies, procedures,
guidelines and practices with respect to (i) systems that interface with
Licensor’s Electronic Systems, (ii) information technology and systems that
store or transmit Licensor Confidential Information, and (iii) data security and
privacy and compliance with Licensor’s Privacy Policy and all Data Protection
Laws as applicable to the systems and information technology referred to in
clauses (i) and (ii) in this definition, in each case as updated from time to
time.

 

“Equity Interest Purchase Agreement” has the meaning set forth in the recitals
of this Agreement.

 

“Escala Licensed Residential Project” means the Licensed Residential Project
known as “Escala Lodges Condominium — Phase I” situated in Summit County, Utah,
which is an “affiliate resort” in a Licensed Club.

 

“Exchange Program” means any method, arrangement, program or procedure for the
voluntary exchange by Members of the right to use and occupy such Members’
Shared Ownership Units for the right to use, occupy or benefit from other
accommodations, facilities, programs or services.

 

“Excluded Area” means any countries and jurisdictions in which Licensor does not
own a trademark registration for or otherwise have a right to use an applicable
Licensed Hyatt Mark, whether due to a prior third party registration or
application or use of a conflicting mark or for other reasons, and includes any
Unregistered Areas.

 

“Excluded Rights” has the meaning set forth in Section 19.4(a)(i) of this
Agreement.

 

“Exclusivity Continuation Fees” has the meaning set forth in
Section 2.3(b)(ii) of this Agreement.

 

“Exclusivity Period” means any time during the Term during which Licensee has
not lost the exclusivity granted in Section 2.1 of this Agreement pursuant to
the terms of Section 2.3 of this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Exclusivity Test” has the meaning set forth in Section 2.3(a) of this
Agreement.

 

“Exclusivity Test Period” has the meaning set forth in Section 2.3(a)(iv) of
this Agreement.

 

“Exclusivity Test Target” has the meaning set forth in Section 2.3(a)(iv) of
this Agreement.

 

“Existing Project Agreements” has the meaning set forth in Section 5.1(b)(i) of
this Agreement.

 

“Existing Project License Agreements” has the meaning set forth in
Section 5.1(b)(i) of this Agreement.

 

“Existing Projects” means the Licensed Shared Ownership Projects that are
existing and in operation and approved by Licensor as of the Effective Date as
set forth in Exhibit B, inclusive of any unimproved land on or adjacent to such
Projects available for the expansion and development of future phases as
approved by Licensor pursuant to Section 5.1(e) of this Agreement.

 

“Existing Residential Project Agreements” has the meaning set forth in
Section 5.1(b)(ii) of this Agreement.

 

“Existing Residential Projects” means the Licensed Residential Projects that are
existing and in operation and approved by Licensor as of the Effective Date as
set forth in Exhibit B.

 

“Extension Fee” has the meaning set forth in Section 4.2(b) of this Agreement.

 

“Extension Term” has the meaning set forth in Section 4.2(a) of this Agreement.

 

“Extension Test Period” has the meaning set forth in Section 4.2(a) of this
Agreement.

 

“Extraordinary Event” means any of the following events, regardless of where
they occur or their duration outside the control of any party: acts of nature
(including hurricanes, typhoons, tornadoes, cyclones, other severe storms,
winds, lightning, floods, earthquakes, volcanic eruptions, fires, explosions,
disease, or epidemics); fires and explosions caused wholly or in part by human
agency; acts of war or armed conflict; riots or other civil commotion; terrorism
(including hijacking, sabotage, chemical or biological events, nuclear events,
disease-related events, bombing, murder, assault and kidnapping), or the threat
thereof; strikes or similar labor disturbances; embargoes or blockades; mass
bank stoppages or closures; shortage of critical materials or supplies; action
or inaction of Governmental Authorities that have an impact upon the Licensed
Business, excluding, however, general economic and/or market conditions not
caused by any of the events described herein.

 

“Failing Project Percentage” has the meaning set forth in Section 17.2(a)(xi) of
this Agreement.

 

“FF&E” means all fixtures; equipment; furnishings; furniture; telephone systems;
communications systems; facsimile machines; copiers; signs; the System and other
property management, revenue management, in-room entertainment, and other
computer and technology systems; and other similar items that Licensor
periodically specifies for the System or as part of the Brand Standards.

 

“Financing Default” has the meaning set forth in Section 3.1(c) of this
Agreement.

 

“Follow-up Meeting” has the meaning set forth in Section 10.1(a)(vi) of this
Agreement.

 

“GAAP” means generally accepted accounting principles of the United States as in
effect from time to time, consistently applied.

 

8

--------------------------------------------------------------------------------


 

“Gold Passport Participation Agreement” means the Hyatt Gold Passport
Participation Agreement between Licensor and Licensee regarding the Brand
Loyalty Program, an amended and restated version of which has been entered into
by such parties thereto as of the Effective Date as it may be amended, modified,
supplemented or restated from time to time and any agreement with respect to any
other Brand Loyalty Program that may be entered into by Licensee and Licensor or
its Affiliates from time to time.

 

“Governmental Authority” means any federal, state, local, municipal body or
agency, any court of competent jurisdiction, any governmental department,
commission, board, bureau, agency, political subdivision or other governmental
authority or instrumentality (including state-owned or controlled entities),
public international organizations or any arbitral authority, in each case,
whether domestic or foreign.

 

“Gross Rental Payments” means the aggregate amount paid by rental guests to any
Person in connection with or attributable to the rental of a physical unit used
for overnight accommodation to such rental guests, except for monies paid for
specific services such as telephone, high speed internet, housekeeping, pay
order television movies, spa services, food and beverage and other services
which may be provided in addition to the rental of the Unit.  Gross Rental
Payments shall not include any resort fee, Owners’ Association fees or any taxes
on the rental, use or operation of the unit, resort service charges, energy or
utility fees or surcharges or any automatic charges imposed on all rental
guests.

 

“Gross Rooms Revenue” means all gross revenues attributable to or payable for
the rental of guest rooms, including guaranteed no-show revenue and cancellation
fees and all cash, check, barter, credit, debit, and other transactions, whether
or not collected, at the actual rates charged, reduced by guest room rebates and
overcharges (but only if originally included in Gross Rooms Revenue) and
excluding any sales, occupancy, use or room taxes Licensee, its Permitted
Affiliates or Permitted Sublicensees or Owners’ Associations collect and
transmit to the appropriate taxing authority.  If Licensee, its Permitted
Affiliates or Permitted Sublicensees receive any proceeds from any business
interruption insurance attributable to loss of revenue for any guest rooms,
there shall be added to Gross Rooms Revenue an amount equal to the imputed gross
revenue that the insurer used to calculate those proceeds.  Gross Rooms Revenue
shall be accounted for in accordance with the Uniform System of Accounts for the
Lodging Industry, Tenth Edition, as published by the Educational Institute of
the American Hotel and Motel Association, 2006, or a later edition that Licensor
approves.

 

“Gross Sales Price” means the purchase price for the initial sale or re-sale of
Licensed Shared Ownership Products or Shared Ownership Products at an Affiliated
Unbranded Shared Ownership Project as reflected on a Purchase Contract, without
any reduction or credit.  To the extent that Licensed Shared Ownership Products
or Shared Ownership Products at an Affiliated Unbranded Shared Ownership Project
are used as consideration, in whole or in part, for the purchase of other
Licensed Shared Ownership Products or Shared Ownership Products at an Affiliated
Unbranded Shared Ownership Project, the Gross Sales Price for the new Licensed
Shared Ownership Product or Shared Ownership Products at an Affiliated Unbranded
Shared Ownership Project shall be net of the Gross Sales Price paid at any
previous time for the previously acquired Licensed Shared Ownership Product or
Shared Ownership Products at an Affiliated Unbranded Shared Ownership Project
traded-in as part of an upgrade or downgrade transaction.  For the avoidance of
doubt, (a) the Gross Sales Price excludes maintenance fees, management fees,
dues, exchange fees, enrollment fees, property management fees, or interest or
financing charges with respect to financed purchases of Licensed Shared
Ownership Product or Shared Ownership Products at an Affiliated Unbranded Shared
Ownership Project, and (b) in a “fee for service” contractual relationship,
Gross Sales Price continues to mean the purchase price for the initial sale or
re-sale of Licensed Shared Ownership Products or Shared Ownership Products at an
Affiliated Unbranded Shared Ownership Project as reflected on a Purchase
Contract, without any reduction or credit for the sales, marketing and/or
administrative fees that may be paid to or retained by Licensee or a Permitted
Affiliate by a Permitted Sublicensee.

 

9

--------------------------------------------------------------------------------


 

“Guarantor Obligations” has the meaning set forth in Section 24.3(a) of this
Agreement.

 

“Guaranty” has the meaning set forth in Section 24.1 of this Agreement.

 

“Hardware” means all computer hardware and other equipment (including all future
upgrades, enhancements, additions, substitutions, and other modifications
thereof) required for the operation of and connection to any Electronic System.

 

“Host Maui Project” means the Existing Project known as “Hyatt Maui Residence
Club” situated on the Island of Maui, Hawaii, consisting of 131 Shared Ownership
Units.

 

“Hosting Fee” has the meaning set forth in Section 12.4(b) of this Agreement.

 

“Hotel Reservation System” means any reservation system designated by Licensor
for use by its Lodging Business (including all Software, Hardware and electronic
access related thereto) and for the Licensed Business as set forth in this
Agreement and in the Hotel Reservations System Services Agreement.

 

“Hotel Reservation System Fee” means the fee generally charged by Licensor for
reservations made in the Hotel Reservation System to all users on a per
reservation basis, as set forth in the Hotel Reservation System Services
Agreement.

 

“Hotel Reservation System Services Agreement” means the Hotel Reservation System
Services Agreement that will be executed by Licensee as a condition to using the
Electronic Systems, as it may be amended, modified, supplemented or restated
from time to time.

 

“Hyatt Technical Services Consulting Agreement” means the Hyatt Technical
Services Consulting Agreement attached to this Agreement as Exhibit E, which is
incorporated by reference in this Agreement.

 

“Illegal Facilities” has the meaning set forth in Section 8.1(d) of this
Agreement.

 

“Indemnified Party” has the meaning set forth in Section 15.1(c) of this
Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 15.1(c) of this
Agreement.

 

“Initial Sales Percentage” has the meaning set forth in Section 2.3(b)(ii) of
this Agreement.

 

“Initial Sales Shortfall Amount” has the meaning set forth in
Section 2.3(b)(ii) of this Agreement.

 

“Initial Term” has the meaning set forth in Section 4.1 of this Agreement.

 

“Institutional Lender” means a commercial bank, savings and loan association,
savings bank, trust company, credit union, insurance company, real estate
investment trust, or pension fund and shall also include other institutions
which act as administrative agents, collateral agents or trustees and/or similar
functions for any of the foregoing in the ordinary course of their business, and
which have assets under management in excess of twenty five billion dollars
($25,000,000,000); provided however, for purposes of this Section 16.4, in the
case of a syndicate group of lenders, only the administrative agent, collateral
agent or trustee shall be required to have assets under management in excess of
twenty five billion dollars ($25,000,000,000)

 

“Interest Rate” means the lesser of: (i) LIBOR plus 1,000 basis points; or
(ii) the maximum rate permitted by applicable usury laws.

 

10

--------------------------------------------------------------------------------

 

 

“Key Areas” initially means the following areas: (i) Orlando, Florida, (ii) Las
Vegas, Nevada, (iii) Palm Springs and Palm Desert, California, (iv) any of the
Hawaiian Islands, and (v) Los Cabos, Mexico.  Licensee, on every fifth (5th)
anniversary of the Effective Date, may, by written notice delivered to Licensor
prior to such applicable anniversary date, substitute, effective as of such
anniversary date, one or more of such Key Area locations with a like number of
locations from among the Key Shared Ownership Destinations.

 

“Key Shared Ownership Destination” means those twenty (20) specific non-Urban
Locations in which a Licensor SOI Competitor has one or more Shared Ownership
Projects within close vicinity, as designated by Licensee in a writing delivered
to Licensor prior to the Effective Date; provided, however, Licensee, on every
fifth (5th) anniversary of the Effective Date during the Term, may by written
notice delivered to Licensor prior to such applicable anniversary date,
substitute, effective as of such anniversary date, one or more of such non-Urban
Locations with a like number of non-Urban Locations in which a Licensor SOI
Competitor has one or more Shared Ownership Projects.

 

“LIBOR” means the rate per annum (rounded up to the nearest 0.01%) for deposits
in United States Dollars having a maturity of three (3) months appearing on that
page of the Bloomberg’s Report which displays British Banker’s Association
Interest Settlement Rates for deposits in United States Dollars (or if such
page or service shall cease to be available, such other page on that service or
such other service designated by the British Banker’s Association for the
display of such Association’s Interest Settlement Rates for Dollar deposits) as
of 11:00 a.m. (London, England time) on the first Business Day of each three
(3) month period.

 

“Licensed Business” means, collectively, the Licensed Shared Ownership Business
and the Licensed Residential Business operated under the Licensed Hyatt Marks
and using other Licensor Intellectual Property, the Branded Elements and the
System, as applicable, pursuant to this Agreement, and the Shared Ownership
Business of Affiliated Unbranded Shared Ownership Projects.

 

“Licensed Club” means the multi-site vacation ownership program, known as the
Hyatt Residence Club f/k/a the Hyatt Vacation Club, and any other multi-site
Shared Ownership Product use program to be owned, developed, acquired, marketed
or managed by Licensee during the Term operated under the Licensed Hyatt Marks
and using other Licensor Intellectual Property, the Branded Elements and the
System.

 

“Licensed Club Dues” means the (i) dues paid by Members of a Licensed Club for
membership in a Licensed Club, and (ii) the Licensed Club transaction fees,
including, but not limited to, cancellation fees, paid by such Members to a
Licensed Club; provided, however “Licensed Club Dues” is not inclusive of any
annual maintenance fees, special assessments, or real estate taxes paid by such
Members to a Licensed Club or to any applicable Owners’ Association or
administrative fees for Third Party Shared Ownership Projects excluded pursuant
to Section 8.7(h)of this Agreement.

 

“Licensed Domains” has the meaning set forth in Section 12.4(b) of this
Agreement.

 

“Licensed Hyatt Marks” means (i) the brand, trade name, trademark and service
mark “Hyatt” solely to be used in the approved names and marks of a Licensed
Shared Ownership Project, and in domain names agreed to by parties in this
Agreement, but otherwise not to be used by itself or with other words, terms,
designs or other elements; (ii) the brands, trade names, trademarks and service
marks constituting the Reserved Names (in such exact order and form) and
associated trade names, trademarks, service marks, logos, slogans, trade dress,
domain names, and other designations of source and origin; and (iii) certain
specified additional names and marks on an exclusive or non-exclusive basis
(including the Additional Names) that Licensor may specify in writing from time
to time, in its sole discretion, provided such

 

11

--------------------------------------------------------------------------------


 

additional names and marks are not otherwise described in clauses (i) or (ii) of
this definition. The Licensed Hyatt Marks shall not include (x) other hotel
brands or other marks owned by Licensor or its Affiliates or (y) the brand,
trade name, trademark and service mark “Hyatt” used in the names and marks of
Licensor Lodging Facilities, Residential Projects or any projects, facilities or
resorts that are not Licensed Projects or Affiliated Unbranded Shared Ownership
Projects.  For the avoidance of doubt, brands, trade names, trademarks and
service marks used as of the Effective Date for the Existing Projects and
Existing Residential Projects are included within the definition of “Licensed
Hyatt Marks” solely with respect to such Existing Projects and Existing
Residential Projects.

 

“Licensed Non-Site Specific Club” means a Non-Site Specific Club owned,
developed, acquired, operated, marketed or managed by Licensee during the Term
under the Licensed Hyatt Marks, and using other Licensor Intellectual Property,
the Branded Elements and the System.

 

“Licensed Projects” means, collectively, the Licensed Shared Ownership Projects
and the Licensed Residential Projects.

 

“Licensed Residential Business” has the meaning set forth in Section 2.1(b) of
this Agreement.

 

“Licensed Residential Projects” means the Residential Projects existing as of
the Effective Date listed on Exhibit B and any other future Residential Projects
licensed by Licensor or its Affiliates hereafter, as mutually agreed to in
writing by Licensor and Licensee.

 

“Licensed Residential Units” means Residential Units existing as of the
Effective Date or subsequent thereto in the Licensed Residential Projects.

 

“Licensed Services” means the scope of the license as set forth in Article 2 of
this Agreement.

 

“Licensed Shared Ownership Business” means the Shared Ownership Business,
including any Licensed Club, operated under the Licensed Hyatt Marks and using
other Licensor Intellectual Property, the Branded Elements and the System, all
pursuant to this Agreement. The Licensed Shared Ownership Business does not
include the business of managing or franchising hotels, other overnight lodging
accommodation products offered for transient rental, except as specifically
provided in Section 8.2, or any Condominium Hotel (except if a Licensed
Residential Project is a Condominium Hotel) or the Whole Ownership Residential
Business. The Licensed Shared Ownership Business licensed hereunder also
excludes any passenger cruise ship or cruise line interests, usage rights,
products or services; provided, however, that Licensee shall have the right to
include as part of the Licensed Shared Ownership Business, Shared Ownership
Units on passenger cruise ships approved by Licensor as to quality, services and
brand positioning, using the Licensed Hyatt Marks (provided that the number of
units on each such passenger cruise ship shall not exceed 20 units), and
Licensee shall have the right to offer usage rights on third party passenger
cruise ships through an Exchange Program associated with Licensed Shared
Ownership Products provided to Members.  For the avoidance of doubt, Licensed
Shared Ownership Business does not include any business related to Third Party
Shared Ownership Projects or Affiliated Third Party Shared Ownership Projects
undertaken by or under the control of Non-Exclusive Shared Ownership Developers.

 

“Licensed Shared Ownership Products” means Shared Ownership Products existing as
of the Effective Date or to be developed in future, and which are sold,
marketed, developed, and/or operated under the Licensed Hyatt Marks and using
other Licensor Intellectual Property, the Branded Elements and the System, all
pursuant to this Agreement.  Licensed Shared Ownership Products shall exclude
hotels and other overnight lodging accommodation products offered for transient
rental, subject to Licensee’s rights set forth in Section 8.2 of this
Agreement.  For the avoidance of doubt, Licensed Shared Ownership

 

12

--------------------------------------------------------------------------------


 

Products do not include any Shared Ownership Products sold by or under the
control of Non-Exclusive Shared Ownership Developers, or Whole Ownership
Residential Products.

 

“Licensed Shared Ownership Projects” means Existing Projects or New Projects
(excluding Affiliated Unbranded Shared Ownership Projects), and which are
acquired, owned, marketed, sold, developed, leased and/or operated under the
Licensed Hyatt Marks and using other Licensor Intellectual Property, the Branded
Elements and the System, all pursuant to this Agreement. Licensed Shared
Ownership Projects shall exclude hotels and other overnight lodging
accommodation products offered for transient rental, subject to Licensee’s
rights set forth in Section 8.2 of this Agreement. Where the Licensed Shared
Ownership Project is limited to Licensed Shared Ownership Units being offered
within a larger, Mixed Use Project, and Licensee, a Permitted Affiliate or
Permitted Sublicensee does not control the other improvements, structures,
facilities, entry and exit rights, parking, pools, landscaping, and other
appurtenances located at such facility, then the Licensed Shared Ownership
Project shall refer only to such Licensed Shared Ownership Units, and the other
improvements, structures, facilities, entry and exit rights, parking, pools,
landscaping, and other appurtenances located at such facility shall be of a
quality that is comparable to that required of Licensed Shared Ownership
Projects generally under this Agreement.  For the avoidance of doubt, Licensed
Shared Ownership Projects do not include any Third Party Shared Ownership
Projects or Affiliated Third Party Shared Ownership Projects, or Whole Ownership
Residential Products.

 

“Licensed Shared Ownership Units” means Shared Ownership Units existing as of
the Effective Date or to be acquired, developed and/or operated in the future,
and which are acquired, owned, sold, marketed, developed, leased, financed
and/or operated under the Licensed Hyatt Marks and using other Licensor
Intellectual Property, the Branded Elements and the System, all pursuant to this
Agreement.  For the avoidance of doubt, Licensed Shared Ownership Units do not
include any Shared Ownership Units at Third Party Shared Ownership Projects or
Affiliated Third Party Shared Ownership Projects, or Residential Units.

 

“Licensee” has the meaning set forth in the preamble to this Agreement.

 

“Licensee Confidential Information” means any confidential information,
knowledge, trade secrets, business information, operating procedures and
know-how that are not included in the Brand Standards, which is confidential and
proprietary to Licensee or its Affiliates, including, without limitation,
Licensee Member Information and Licensee Intellectual Property. Licensee
Confidential Information does not include any Licensor Confidential Information
or Licensor Intellectual Property (except for common information and data which
are part of the Licensee Member Information). Additionally, Licensee
Confidential Information shall not include information that Licensor can
demonstrate was, at the time of disclosure by Licensee to Licensor, (i) part of
the public domain or generally known in the industry or became part of the
public domain or generally known in the industry, by publication or otherwise,
except by breach of the provisions of this Agreement, (ii) already known or in
use by Licensor or its Affiliates (excluding the Acquired Companies),
(iii) subsequently developed by Licensor or its Affiliates without use of or
reference to Licensee Confidential Information, or (iv) lawfully disclosed by a
third party not obligated to Licensee or its Affiliates to keep such information
confidential.

 

“Licensee Exclusivity Termination Option” has the meaning set forth in
Section 2.3(c) of this Agreement.

 

“Licensee First Offer Notice” has the meaning set forth in Section 5.4(a) of
this Agreement.

 

“Licensee Intellectual Property” means (i) the Licensee Marks and (ii) all other
intangible property used by Licensee in connection with the Licensed Business,
including trade secrets, customer lists,

 

13

--------------------------------------------------------------------------------


 

Licensee Confidential Information, the contents of the Licensee’s Websites (not
including the Licensed Hyatt Marks or any domain name that includes the Licensed
Hyatt Marks) operating procedures and know-how that are not included in the
Brand Standards, copyrights and copyrightable materials, patents, and online
locators (including domain names, email addresses, metatags, screen names, and
social networking names) that do not comprise or contain any of the Licensed
Hyatt Marks; provided, the Licensee Intellectual Property does not include any
of the Licensor Intellectual Property, the Branded Elements, the System or
Licensor Confidential Information (except for common information and data which
are part of the Licensee Member Information).

 

“Licensee Marks” means all trademarks, service marks, trade names, trade dress,
symbols, emblems, logos, insignias, slogans and designs and other indicia of
origin (including restaurant names, lounge names, and other outlet names) which
are currently exclusively used to identify or are otherwise used in connection
with the Licensed Business (and not in any of Licensor’s or its Affiliates’
other businesses or in any of Licensee’s or its Affiliates’ other businesses)
(whether registered or unregistered, and whether used alone or in connection
with any other words, trademarks, service marks, trade names, trade dress,
symbols, emblems, logos, insignias, indicia of origin, slogans, and designs)
other than the Licensed Hyatt Marks and other than any marks or names that
contain the word “Hyatt” or other Licensor Intellectual Property. The Licensee
Marks do not include any of the Proprietary Marks.

 

“Licensee Member Information” has the meaning set forth in Section 10.4(b) of
this Agreement.

 

“Licensee Negotiation Opportunity Notice” has the meaning set forth in
Section 5.4(a) of this Agreement.

 

“Licensee’s Websites”, “Licensee’s Club Website”, and “Licensee’s S&M Website”
have the meanings set forth in Section 12.4(a) of this Agreement.

 

“License Out Agreements” has the meaning set forth in Section 5.6(a) of this
Agreement.

 

“Licensor” has the meaning set forth in the preamble to this Agreement.

 

“Licensor Confidential Information” means: (i) the non-public Brand Standards,
including the Brand Standards for the design, construction, renovation or
operation of the Projects; (ii) Licensor’s Electronic Systems and accompanying
documentation developed for the System or elements thereof; (iii) Licensor
Customer Information; or (iv) Licensor Intellectual Property and any
confidential information, knowledge, trade secrets, business information or
know-how confidentially obtained from Licensor or its Affiliates (a) through the
use of any part of the System or concerning the System or the operation of the
Licensed Shared Ownership Business and the Projects or (b) under any Transaction
Agreements. Licensor Confidential Information does not include any Licensee
Confidential Information or Licensee Intellectual Property (except for common
information and data which are part of the Licensor Customer Information).
Additionally, Licensor Confidential Information shall not include information
that Licensee can demonstrate was, at the time of disclosure by Licensor to
Licensee, (A) part of the public domain or generally known in the industry or
became part of the public domain or generally known in the industry by
publication or otherwise, except by breach of the provisions of this Agreement,
(B) already known or in use by Licensee or its Affiliates (excluding the
Acquired Companies), (C) subsequently developed by Licensee or its Affiliates
without use of or reference to Licensor Confidential Information, or
(D) lawfully disclosed by a third party not obligated to Licensor or its
Affiliates to keep such information confidential.

 

“Licensor Customer Information” has the meaning set forth in Section 10.4(a) of
this Agreement.

 

14

--------------------------------------------------------------------------------


 

“Licensor Intellectual Property” means (i) the Licensed Hyatt Marks, and
(ii) all other intangible property licensed to Licensee by Licensor for use in
connection with the Licensed Business, including trade secrets, Licensor
Customer Information (except for common information and data which are part of
the Licensee Member Information), the Customer Information of members of any
Brand Loyalty Program, Brand Standards, know-how, copyrights and copyrightable
materials, and online locators that comprise or contain any of the Licensed
Hyatt Marks (including domain names, email addresses, metatags, screen names and
social networking names), provided, the Licensor Intellectual Property does not
include any of the Licensee Intellectual Property or Licensee Confidential
Information (except for common information and data which are part of the
Licensor Customer Information).

 

“Licensor Lodging Facilities” means all hotels and other similar lodging
facilities, chains, brands, or hotel systems owned, leased, under development,
or operated or franchised, now or in the future, by Licensor or any of its
Affiliates, including, without limitation, Resort Lodging Facilities, but
excluding Shared Ownership Projects.

 

“Licensor Negotiation Opportunity Notice” has the meaning set forth in
Section 5.3(a) of this Agreement.

 

“Licensor SOI Branded Competitor” means any Person or an Affiliate of any Person
who is engaging in any Shared Ownership Business under certain trade names in
the Upper-Upscale Brand Segment or Luxury Brand Segment which are either
(i) derived from a Lodging Competitor Brand or (ii) associated with the
following Persons (and the successors-in-interest thereto): Hilton Worldwide,
Marriott Vacations Worldwide, Starwood Hotels and Resorts, Four Seasons, Wyndham
and Ritz-Carlton.

 

“Licensor SOI Competitor” means any Person or an Affiliate of any Person that
(i) engages in the Upper-Upscale Brand Segment or Luxury Brand Segment of the
Shared Ownership Business, and (ii) has at ten (10) Shared Ownership Projects
operating under such Person or Affiliate’s globally recognized trade name
anywhere in the world, or any successor thereto.  Any Person or an Affiliate of
any Person who is engaging in any Shared Ownership Business under certain trade
names in the Upper-Upscale Brand Segment or Luxury Brand Segment which are
associated with the following Persons (and the successors-in-interest thereto)
will be deemed to be a Licensor SOI Competitor: Hilton Worldwide, Marriott
Vacations Worldwide, Starwood Hotels and Resorts, Four Seasons, Wyndham and
Ritz-Carlton.  For the avoidance of doubt, (x) a Licensor SOI Competitor does
not have to be engaged in the Lodging Business, and (y) Licensor SOI Competitors
include Licensor SOI Branded Competitors.

 

“Licensor SOI Competitor Marks” means the brand or trade name or any associated
trademarks, service marks, domain names, designs, logos and related intellectual
property of a Licensor SOI Competitor for use in the Shared Ownership Business.

 

“Licensor Usage Fees” means the fees for use of Licensor’s or its Affiliates’
Electronic Systems and other systems, copyrights and other materials, including,
without limitation, the Hotel Reservation System Fee, the Hosting Fee and the
fees for any other system established under Articles 9 and 10 and Section 12.4
of this Agreement.

 

“Licensor’s Privacy Policy” means Licensor’s Global Privacy Policy For Guests,
or any successor customer and data privacy and security standards and protocols
that Licensor uses in the conduct of its business and as thereafter modified,
amended or supplemented by such party, all as such standards and protocols apply
to the Licensed Shared Ownership Business.

 

“Lodging Business” means the business of developing, promoting, constructing,
owning, leasing, acquiring, financing, managing, and/or operating, or
authorizing or otherwise licensing or franchising to

 

15

--------------------------------------------------------------------------------


 

other Persons the right to develop, promote, construct, own, lease, acquire,
finance, manage and/or operate, hotels, resorts, corporate housing, serviced
apartments, or other transient or extended stay lodging facilities, including
Condominium Hotels (except those that are Licensed Residential Projects, if
any), but does not include activities included in the defined terms Shared
Ownership Business or Whole Ownership Residential Business.  For the avoidance
of doubt, the Lodging Business includes the Resort Lodging Business.

 

“Lodging Competitor” means any Person or an Affiliate of any Person that
(i) owns or has direct or indirect Ownership Interest in a Lodging Competitor
Brand or (ii) is a master franchisee, master franchisor or sub-franchisor for a
Lodging Competitor Brand (for the purposes hereof, the terms master franchisee,
master franchisor, and sub-franchisor each mean a Person that has been granted
the right by a franchisor to offer and sell subfranchises for such Person’s own
account). A Person that has an interest in a Lodging Competitor Brand merely as
a franchisee or as a mere passive investor that has no Control or influence over
the business decisions of the Lodging Competitor Brand, such as limited partners
in a partnership or as a mere non-Controlling stockholder in a corporation, is
not a Lodging Competitor for purposes of this Agreement.

 

“Lodging Competitor Brand” means a recognized and widely used brand, or any
successor thereto, under which (i) a full service or luxury hotel chain with
both (x) four thousand (4,000) or more rooms and (y) twenty (20) or more hotels,
is operated or (ii) a select service or extended stay hotel chain with both
(x) ten thousand (10,000) or more rooms and (y) fifty (50) or more hotels is
operated; provided, however, Lodging Competitor Brand shall not include any
brand of any hotel chain owned, franchised or managed by Licensee or its
Affiliates as of the Effective Date, now consisting of the Aston Brand, the Aqua
Brand, as well as any properties managed under the PHG Brand.

 

“Logoed Merchandise” has the meaning set forth in Section 8.1(d) of this
Agreement.

 

“Maintained Registrations” has the meaning set forth in Section 12.1(c)(iv) of
this Agreement.

 

“Management Company” has the meaning set forth in Section 7.3(a) of this
Agreement.

 

“Management Company Acknowledgment” means an acknowledgment signed by the
applicable Management Company, Licensee and Licensor, the current form of which
is attached hereto as Exhibit F.

 

“Management Royalty Fee” has the meaning set forth in Section 3.2(a) of this
Agreement.

 

“Marketing Content” means all advertising, marketing, promotional, sales and
public relations concepts, press releases, communications, materials, copy,
concepts, plans, programs (including, without limitation, alliance programs),
seminars, brochures, scripts used for telephone calls or messages, emails, model
displays, signs, banners, interviews, articles, advertisements, directories,
customer contests, “giveaways” and reward programs, and sales and marketing
campaigns or other information to be released to the public, whether in paper,
digital, electronic, computerized or other form, in any form of media now or
hereafter developed.

 

“Marketing Facilities” means kiosks, galleries, desks and other physical
facilities from which Shared Ownership Products which are part of the Licensed
Shared Ownership Business are marketed to the public.

 

“Marketing Support Charge” has the meaning set forth in Section 10.1(c) of this
Agreement.

 

“Marketing Support Plan” has the meaning set forth in Section 10.1 of this
Agreement.

 

16

--------------------------------------------------------------------------------


 

“Marketing Support Plan Proposal” has the meaning set forth in
Section 10.1(a)(iii) of this Agreement.

 

“Marketing Support Services” has the meaning set forth in Section 10.1 of this
Agreement.

 

“Maximum Available Net Assets” shall mean, with respect to any Person, the
greatest of the Available Net Assets of such Person calculated as of the
following dates: (A) the Effective Date, and (B) each date on which such Person
expressly reaffirms the Guaranty set forth in Article 24 of this Agreement.

 

“Member” means, as the case may be, (i) an owner of a Licensed Shared Ownership
Product, (ii) an owner of a Shared Ownership Product at an Affiliated Unbranded
Shared Ownership Project, (iii) an owner of a Licensed Residential Unit but only
if such owner has entered into a voluntary club participation agreement with the
operator of a Licensed Club, or (iv) a member of a Licensed Club.

 

“Minimum Composite Customer Satisfaction Score” means the minimum scores
required to be met and maintained for member/owner services satisfaction under
the Customer Satisfaction System; provided that results from members and owners
of Affiliated Third Party Ownership Projects shall not be included in the
results.

 

“Minimum Customer Satisfaction Score” means the minimum scores that an
individual Project is required to meet and maintain for customer satisfaction
under the Customer Satisfaction System.

 

“Mixed Use Project” has the meaning set forth in Section 5.2(b)(vi) of this
Agreement.

 

“Multi-Tier Acquisition” means the acquisition by Licensee or its Affiliates of
a Shared Ownership Business which includes Shared Ownership Projects in the
Upper Upscale Brand Segment or the Luxury Brand Segment, provided that Upper
Upscale Brand Segment and Luxury Brand Segment Shared Ownership Projects contain
no more than twenty percent (20%) of the aggregate number of Shared Ownership
Units in the Shared Ownership Business acquired.

 

“MSA” means “metropolitan statistical areas,” as defined by the United States
Office of Management and Budget.  In the event the United States Office of
Management and Budget ceases to define or publish the metropolitan statistical
areas, then “MSA” shall mean a reasonably equivalent measure of area population,
as reasonably determined by Licensor.

 

“New Jurisdiction” has the meaning set forth in Section 12.1(d)(ii)(A) of this
Agreement.

 

“New Project Application” has the meaning set forth in Section 5.2(a) of this
Agreement.

 

“New Project Application Fee” has the meaning set forth in Section 5.2(a) of
this Agreement.

 

“New Project Documents” has the meaning set forth in Section 5.2(i) of this
Agreement.

 

“New Projects” means Licensed Shared Ownership Projects (including any
Affiliated Unbranded Shared Ownership Projects) that are not developed or
operated by any of the Acquired Companies as of the Effective Date but that are
subsequently acquired, developed and/or operated pursuant to the terms and
conditions of this Agreement.

 

“Non-Controlled Owners’ Association” means an Owners’ Association that is at the
time of determination not controlled by Licensee or one of its Affiliates or
Permitted Sublicensees.

 

17

--------------------------------------------------------------------------------


 

“Non-Controlling Interest” means an Ownership Interest in an entity that is not
a Controlling Interest.

 

“Non-discriminatory Basis” means the basis on which a party shall be able to
purchase, lease or use goods, services and systems which shall be at no less
favorable costs, terms and conditions than those which are generally available
to franchisees, licensees, owners, managers and other parties in connection with
the goods, services and systems offered by such other party.

 

“Non-Exclusive Shared Ownership Developers” has the meaning set forth in
Section 8.7 of this Agreement.

 

“Non-Renewal Agreement” has the meaning set forth in Section 17.1(a)(ii) of this
Agreement.

 

“Non-Site Specific Club” means a multi-site vacation ownership program under
which purchasers acquire an ownership interest, use right or other entitlement
to use a system of Shared Ownership Projects without any “home”-resort
preference or priority reservation right at a specific resort.

 

“Non-Site Specific Shared Ownership Vehicle” means an ownership vehicle (such as
a trust or property owning company) that (i) holds interests in Shared Ownership
Units and (ii) is included as part of a Non-Site Specific Club.

 

“Northstar Licensed Residential Project” means the Licensed Residential Project
known as “Northstar Lodge” situated in Truckee, California, which is both a
“component resort” and an “affiliate resort” in a Licensed Club.

 

“Obligations” has the meaning set forth in Section 24.1 of this Agreement.

 

“Offering Documents” has the meaning set forth in Section 8.1(b) of this
Agreement.

 

“Order” means any award, decision, injunction, judgment, order, decree, ruling,
subpoena, writ, lien, or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Authority, or by any arbitrator or
arbitration panel.

 

“Other Mark(s)” means any trademark, trade name, symbol, slogan, design,
insignia, emblem, device, or service mark that is not a Licensed Hyatt Mark.

 

“Owners’ Association” means an association of Members in a Licensed Shared
Ownership Project, Affiliated Unbranded Shared Ownership Project, Licensed
Residential Project or in a Licensed Non-Site Specific Club, for the purpose of
managing, maintaining and/or operating such project or club.

 

“Ownership Interest” means all forms of ownership of legal entities or property,
both legal and beneficial, voting and non-voting, including stock interests,
partnership interests, limited liability company interests, joint tenancy
interests, leasehold interests, proprietorship interests, trust beneficiary
interests, proxy interests, power-of-attorney interests, and all options,
warrants, and any other forms of interest evidencing ownership or Control.

 

“Parent” means Interval Leisure Group, Inc., a Delaware corporation, and its
permitted successors and assigns.

 

“Payment Data Security Guidelines” means the then current version of the PCI
Data Security Standards (“PCI DSS”) or any successor standards and measures that
Licensor periodically specifies for

 

18

--------------------------------------------------------------------------------


 

payment cards, alternative technologies or non-cash transaction methods relating
to payment, including all associated audit and certification requirements, and
any other applicable standards, measures, or requirements that may be
periodically promulgated by the PCI SSC or any similar organization that
Licensor periodically specifies, by any member thereof, or by any entity that
functions as an acquirer, issuer, processor, card association, payment network
or similar actor with respect to a payment card or alternative technology.

 

“Payment Obligations” has the meaning set forth in Section 3.6(a) of this
Agreement.

 

“Permitted Affiliate” or “Permitted Affiliates” has the meaning set forth in
Section 5.2(f) of this Agreement.  For the avoidance of doubt, Permitted
Affiliates do not include Non-Exclusive Shared Ownership Developers.

 

“Permitted Sublicensee” or “Permitted Sublicensees” has the meaning set forth in
Section 5.2(f) of this Agreement.  For the avoidance of doubt, Permitted
Sublicensees do not include Non-Exclusive Shared Ownership Developers.

 

“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, a group (as such term is defined in Section 13 of the Securities
and Exchange Act of 1934, as amended), a Governmental Authority or any other
legal entity of any kind.

 

“Personally Identifiable Information” means any information that can be
associated with or traced to any individual, including an individual’s name,
address, telephone number, e-mail address, Cardholder Data and other credit card
information, social security number, or other similar specific factual
information, regardless of the media on which such information is stored (e.g.,
on paper or electronically) and that is generated, collected, stored or obtained
as part of this Agreement or in connection with the Licensed Business, including
transactional and other data pertaining to users.

 

“PHG Brand” means the brand, trade name and marks associated with the Preferred
Hotel Group.

 

“Prevalent Transient Rental Activity” has the meaning set forth in
Section 8.2(b) of this Agreement.

 

“Projects” means the Existing Projects, Existing Residential Projects (other
than the Escala Licensed Residential Project) and the New Projects (including
any Affiliated Unbranded Shared Ownership Projects).

 

“Project Services Agreement” has the meaning set forth in Section 5.2(h) of this
Agreement.

 

“Proposed Active New Project” has the meaning set forth in Section 5.5(c) of
this Agreement.

 

“Proprietary Marks” means the Licensed Hyatt Marks and any other trademarks,
trade names, trade dress, words, symbols, logos, slogans, designs, insignia,
emblems, devices, service marks, and indicia of origin (including restaurant
names, lounge names, or other outlet names), or combinations thereof, that are
owned or registered by Licensor or any of its Affiliates, or are used to
identify or are otherwise associated by virtue of usage with the System, all as
may be changed, deleted, added to or otherwise modified by Licensor or its
Affiliates. The Proprietary Marks may be owned currently by Licensor or any of
its Affiliates or later developed or acquired, and may or may not be registered
or applied for in any jurisdiction. The Proprietary Marks do not include any
Licensee Marks or Licensee Intellectual Property.

 

19

--------------------------------------------------------------------------------

 

“Public Facilities” means any meeting rooms, conference rooms, restaurants,
bars, lounges, pools, recreation facilities, lobby areas, and all other similar
public facilities.

 

“Purchase Contract” has the meaning set forth in Section 3.1(b)(i) of this
Agreement.

 

“Quality Assurance Inspections” has the meaning set forth in Section 7.4(a) of
this Agreement.

 

“Quality Assurance Program” means the quality assurance, compliance and guest
satisfaction programs used by Licensee to monitor customer satisfaction and the
operations, facilities and services at the Licensed Shared Ownership Projects as
it exists on the Effective Date, as it may be modified pursuant to Sections 6.2
or 7.4 of this Agreement. The Quality Assurance Program includes the Customer
Satisfaction System and the Quality Assurance Inspection process.

 

“Registrar” has the meaning set forth in Section 12.4(b) of this Agreement.

 

“Registration/Disclosure Requirement” has the meaning set forth in
Section 19.4(d) of this Agreement.

 

“Regulation” has the meaning set forth in Section 19.3 of this Agreement.

 

“Remediation Arrangement” has the meaning set forth in Section 17.1(a)(ii) of
this Agreement.

 

“Rental Royalty Fee” has the meaning set forth in Section 3.2(d) of this
Agreement.

 

“Re-Sales Percentage” has the meaning set forth in Section 2.3(b)(ii) of this
Agreement.

 

“Re-Sales Shortfall Amount” has the meaning set forth in Section 2.3(b)(ii) of
this Agreement.

 

“Reserved Names” has the meaning set forth in Section 2.4(l) of this Agreement.

 

“Residential Project” means a project to the extent that it includes Residential
Units, including all land used in connection with the project and (i) the
freehold or long-term leasehold interest to the site of the project; (ii) all
improvements, structures, facilities, entry and exit rights, parking, pools,
landscaping, amenities and other appurtenances (including the project building
and all operating systems) located at the site of the project; and (iii) all
furniture, fixtures, equipment, supplies and inventories installed or located in
the Public Facilities of such improvements at the site of the project.

 

“Residential Units” means whole ownership residential units, including single
family homes, condominium units, or other housing units which are owned on a
whole (not fractional or shared) ownership basis, together with any undivided
interest in the Public Facilities appurtenant thereto and related facilities
that may be included in a rental program for a hotel or resort property (which
is not a Shared Ownership Project) or operated as a serviced apartment for
transient or extended stay customers and not as a Shared Ownership Product.

 

“Resort Lodging Business” means the business of (i) owning, managing, leasing,
developing and/or operating Resort Lodging Facilities; (ii) owning, leasing,
developing, selling, marketing, managing, operating and/or financing Resort
Lodging Business Programs; (iii) establishing and operating sales facilities and
marketing facilities for Resort Lodging Business Programs; (iv) managing the
services related to Resort Lodging Business Programs; and (v) managing or
operating the amenities of Resort Lodging Business Programs (e.g., country
clubs, spas, golf courses, food and beverage outlets, gift and sundry
shops, etc.) located at or in the general vicinity of Resort Lodging Facilities,
and businesses that are

 

20

--------------------------------------------------------------------------------


 

ancillary to the foregoing activities (e.g., travel insurance), all of which are
associated with Resort Lodging Business Programs.  For the avoidance of doubt,
Resort Lodging Business does not inclue the Shared Ownership Business.

 

“Resort Lodging Business Programs” means products, programs and services
(including priority pricing, reservation, and other use rights) related to
predetermined advance stays (which may be evidenced by points or interests in
membership clubs but not constituting a Shared Ownership Product) at specified
Resort Lodging Facilities.

 

“Resort Lodging Facilities” means Licensor Lodging Facilities that offer or
charge a fixed price for substantially all of the following: lodging, drinks
(both alcoholic and non-alcoholic), food (three meals: breakfast, lunch and
dinner, or open bar), gratuities, non-motorized watersports and entertainment.

 

“Royalty Fees” means, collectively, the Shared Ownership Royalty Fees, the
Management Royalty Fee, the Club Royalty Fee, the Carmel Hotel Royalty Fee, and
the Rental Royalty Fee.

 

“Sale Transaction” has the meaning set forth in the recitals of this Agreement.

 

“Sales Facilities” means kiosks, galleries, desks and other physical facilities
from which Shared Ownership Products which are part of the Licensed Shared
Ownership Business are offered and sold to the public.

 

“Sales Performance Shortfall Amount” has the meaning set forth in
Section 2.3(b)(ii) of this Agreement.

 

“Service Fees and Charges” has the meaning set forth in Section 3.3(a) of this
Agreement.

 

“Service Modifications” has the meaning set forth in Section 10.5(c) of this
Agreement.

 

“Shared Ownership Business” means the business of: (i) owning, managing,
leasing, developing and/or operating Shared Ownership Projects; (ii) owning,
leasing, developing, selling, marketing, managing, operating and/or financing
Shared Ownership Products; (iii) owning, developing, selling, marketing,
managing and/or operating Exchange Programs; (iv) managing rental programs
associated with Shared Ownership Products; (v) establishing and operating sales
facilities and marketing facilities for Shared Ownership Products; (vi) managing
the Member services related to Shared Ownership Products; (vii) servicing
purchase money loans for Shared Ownership Products; and (viii) managing or
operating the amenities of Shared Ownership Projects (e.g., country clubs, spas,
golf courses, food and beverage outlets, gift and sundry shops, etc.) located at
or in the general vicinity of, and available for use by, Shared Ownership
Projects, and businesses that are ancillary to the foregoing activities (e.g.
travel insurance), all of which are associated with Shared Ownership Products. 
For the avoidance of doubt, Shared Ownership Business does not include the
Lodging Business or the Whole Ownership Residential Business, including any
portion of the Lodging Business or any portion of the Whole Ownership
Residential Business occurring on a project that includes both Shared Ownership
Units and a Lodging Business facility or Residential Units (e.g., a hotel
portion or residential unit portion of a Mixed Use Project).

 

“Shared Ownership Project” means a project to the extent that it includes Shared
Ownership Units, including all land used solely in connection with such project
and (i) the freehold or long-term leasehold interest to the site of the project;
(ii) all improvements, structures, facilities, entry and exit rights, parking,
pools, landscaping, and other appurtenances (including the project building and
all operating systems) located at the site of the project; and (iii) all
furniture, fixtures, equipment, supplies and inventories installed or located in
such improvements at the site of the project.  For the avoidance of doubt, with
respect

 

21

--------------------------------------------------------------------------------


 

to a given project, any portion of the land or airspace (or any portion of the
items described in subsections (i) through (iii) above) which is used for
non-Shared Ownership Business (e.g., a hotel or Residential Unit portion of a
Mixed Use Project) shall not be deemed part of the Shared Ownership Project.

 

“Shared Ownership Products” means timeshare, fractional, interval, vacation
club, destination club, vacation membership, private membership club, private
residence club, points club, multi-site vacation ownership or use program,
cruise ships, Condominium Hotels (so long as the interests in any such
condominium units are marketed and sold as shared ownership interests) and other
forms of products, programs and services having the primary attributes of shared
ownership interests and the Shared Ownership Business, in each case wherein
purchasers acquire a partial or shared ownership interest, use right or other
entitlement to use a Shared Ownership Unit (other than Residential Units or
interests in Residential Projects) certain determinable overnight accommodations
and associated facilities in a system or program of Shared Ownership Units and
facilities on a recurring, periodic basis and pay for such ownership interest,
use right or other entitlement in advance (whether payments are made in lump-sum
or financed with payments made periodically over time), and associated Exchange
Programs.

 

“Shared Ownership Royalty Fee” has the meaning set forth in Section 3.1(a) of
this Agreement.

 

“Shared Ownership Unit” means a physical residential unit used for overnight
accommodation as part of a Shared Ownership Product.

 

“Siesta Key Beach Licensed Residential Project” means the Licensed Residential
Project known as “Residences at Siesta Key Beach” situated in Siesta Key,
Florida, which is both a “component resort” and an “affiliate resort” in a
Licensed Club.

 

“Significant Capital Expenditure” means a substantial capital expenditure for a
capital improvement that does not arise as part of routine renewals and/or
refurbishments required by the Brand Standards.

 

“Soft Goods” means textile, fabric and vinyl and similar products used in
finishing and decorating the Licensed Shared Ownership Units and the corridors
and the Public Facilities of the Projects, such as vinyl wall and floor
coverings, drapes, sheers, cornice coverings, carpeting, bedspreads, lamps, lamp
shades, artwork, task chairs, upholstery and all other unspecified items of the
same class.

 

“Software” means all computer software and accompanying documentation (including
all future enhancements, upgrades, additions, substitutions and other
modifications) provided to Licensee by or through Licensor and/or third parties
designated by Licensor or its Affiliates required for the operation of and
connection to any Electronic System.

 

“Specially Designated National or Blocked Person” means: (i) a Person designated
by the U.S. Department of Treasury’s Office of Foreign Assets Control as a
“specially designated national or blocked person” or similar status; (ii) a
Person described in Section 1 of U.S. Executive Order 13224, issued on
September 23, 2001; or (iii) a Person otherwise identified by government or
legal authority as a Person with whom Licensor, Licensee or any of their
Affiliates, are prohibited from transacting business. As of the Effective Date,
a list of such designations and the text of the Executive Order are published
under the internet website address www.ustreas.gov/offices/enforcement/ofac.

 

“Sublicense Agreement” has the meaning set forth in Section 5.1(c) of this
Agreement.

 

“Sublicense Documents” has the meaning set forth in Section 5.1(c) of this
Agreement.

 

22

--------------------------------------------------------------------------------


 

“Subsequently Acquired Brand” means the brand of a Lodging Business or a Whole
Ownership Residential Business that Licensor or its Affiliates acquires, invests
in, becomes the operator of or otherwise has the right to use after the
Effective Date.

 

“Substantially Sold Out” means, with respect to a Shared Ownership Project or a
phase thereof, the time at which Licensee, its Permitted Affiliate or Permitted
Sublicensee has closed on the initial sale of ninety percent (90%) of all Shared
Ownership Products in the Shared Ownership Project or phase thereof, as the case
may be, to third parties.

 

“System” means the Brand Standards, the Marketing Support Services, the Customer
Analytics Services, the Licensor Intellectual Property and other distinctive,
distinguishing elements or characteristics that Licensor or its Affiliates have
developed, designated or authorized for the operation of the Licensed Business
and the Projects pursuant to the terms of this Agreement and the applicable
Transaction Agreements, including: the Hotel Reservation System and other of
Licensor’s Electronic Systems, the Brand Loyalty Programs, Licensor training
programs, Licensor websites, and Licensor advertising programs, as such may be
modified, amended or supplemented in accordance with this Agreement. The System
does not include (i) any of the Licensee Intellectual Property, (ii) any
industry standards, or standards required under Applicable Law, (iii) any third
party vendor Software, Hardware, or other Intellectual Property, excluding any
custom portions that have been exclusively licensed to Licensor, (iv) or any
non-branded, generic furniture, fixtures, equipment, supplies, Soft Goods and
other materials.

 

“System Removal Agreement” has the meaning set forth in Section 17.1(a)(ii) of
this Agreement.

 

“Target Aggregate GSP” has the meaning set forth in Section 4.2(a) of this
Agreement.

 

“Taxes” means all taxes (including any sales, gross receipts, value-added or
goods and services taxes), levies, charges, impositions, stamp or other duties,
fees, deductions, withholdings or other payments levied or assessed by any
competent governmental authority, including by any federal, national, state,
provincial, local, or other tax authority.

 

“Term” means the Initial Term and the Extension Terms, if any.

 

“Territorial Restrictions” has the meaning set forth in Section 5.2(b)(iii) of
this Agreement.

 

“Territory” means the Earth.

 

“Third-Party Action” has the meaning set forth in Section 21.7 of this
Agreement.

 

“Third Party Shared Ownership Project” has the meaning set forth in Section 8.7
of this Agreement.

 

“Total Available Net Assets” has the meaning set forth in Section 24.3(a) of
this Agreement.

 

“Transaction Agreements” means this Agreement, the Equity Interest Purchase
Agreement, the Transition Services Agreement, the Hotel Reservation System
Services Agreement, the Gold Passport Participation Agreement, the Carmel Hotel
Franchise Agreement, all Sublicense Agreements, all Hyatt Technical Services
Consulting Agreements and all Project Services Agreements, as well as all other
documents contemplated by the foregoing.

 

23

--------------------------------------------------------------------------------


 

“Transfer” means any sale, conveyance, assignment, exchange, pledge,
encumbrance, lease or other transfer or disposition, directly or indirectly,
voluntarily or involuntarily, absolutely or conditionally, by operation of law
or otherwise.

 

“Transition Period” has the meaning set forth in Section 18.1(b) of this
Agreement.

 

“Transition Services Agreement” means the Transition Services Agreement attached
to the Equity Interest Purchase Agreement, which is incorporated by reference in
this Agreement, as it may be amended, modified, supplemented or restated from
time to time.

 

“Travel Expenses” means all commercially reasonable travel, food and lodging,
living, and other out-of-pocket costs and expenses (including, the cost and
expense of obtaining any required visas, work permits or similar documentation),
incurred directly and solely in the performance of this Agreement; provided,
however, first class air travel is not included for non-international flights.

 

“TSA Consulting Charge” has the meaning set forth in Section 5.2(g) of this
Agreement.

 

“Unaffiliated Unbranded Shared Ownership Projects” are Shared Ownership Projects
which are at the time of determination not branded with any Licensed Hyatt Mark,
or included in a Licensed Club.

 

“Unbranded Shared Ownership Projects” are Affiliated Unbranded Shared Ownership
Projects and Unaffiliated Unbranded Shared Ownership Projects.

 

“Unregistered Area” has the meaning set forth in Section 12.1(c)(iv) of this
Agreement.

 

“Upper-Upscale Brand Segment”, and “Luxury Brand Segment” mean the
“upper-upscale”, and “luxury” brand segments, respectively, of the hospitality
industry as defined by Smith Travel Research (or its successor). If at any time
such segments are not then defined by Smith Travel Research (or its successor),
then such segments shall be replaced by comparable segments as are then defined
by Smith Travel Research (or its successor). In the event Smith Travel Research
(or its successor) ceases to define comparable segmentation or in the event that
Smith Travel Research (or its successor) ceases to exist, then Licensor shall,
with Licensee’s approval (not to be unreasonably withheld, conditioned, delayed
or denied), identify a replacement source and a replacement definition of
segments reasonably comparable to “upper-upscale” and “luxury” as previously
defined by Smith Travel Research (or its successor).

 

“Urban Location” means, at the time of determination, the central business
district of (a) the twenty-five (25) MSAs that have the highest populations in
the United States, (b) the two (2) cities with the highest populations in each
country other than the United States, and (c) any other cities outside the
United States that have populations in excess of 500,000 people within the
boundaries of such city; provided, however, those areas listed on Exhibit I
shall not be considered an Urban Location for a period of ten (10) years.

 

“Whole Ownership Residential Business” means the business of (i) owning,
managing, leasing, developing and/or operating Residential Projects;
(ii) owning, leasing, developing, selling, marketing, managing, operating and/or
financing Residential Units; (iii) owning, developing, selling, marketing,
managing and/or operating Whole Ownership Residential Products; (iv) managing
rental programs associated with Residential Projects; (v) establishing and
operating sales facilities and marketing facilities for Residential Units;
(vi) managing the owner services related to Residential Units; and
(vii) managing or operating the amenities of Residential Projects (e.g. country
clubs, spas, golf courses, food and beverage outlets, gift and sundry
shops, etc.) located at or in the general vicinity of, and available for use by,
Residential Projects and businesses that are ancillary to the foregoing
activities, all of which are associated

 

24

--------------------------------------------------------------------------------


 

with Residential Projects.  For the avoidance of doubt, Whole Ownership
Residential Business does not include the Shared Ownership Business.

 

“Whole Ownership Residential Products” means products, programs and services
ancillary or appurtenant to the ownership of Residential Units (so long as such
products, programs and services are not marketed and sold as Shared Ownership
Products) and other forms of products, programs and services having the primary
attributes of Residential Units and the Whole Ownership Residential Business, in
each case wherein purchasers acquire a whole ownership interest, use right or
other entitlement to use a Residential Unit (but not Shared Ownership Units or
interests in Shared Ownership Projects), including, without limitation, programs
that facilitate the use, reservation or exchange of unused and unrented vacancy
periods in Residential Units.  Without limiting the foregoing, “Whole Ownership
Residential Products” shall include the products, programs and services of the
type currently being offered by the Persons disclosed to Licensee in writing
prior to the Effective Date.

 

[END OF EXHIBIT A]

 

25

--------------------------------------------------------------------------------

 

EXHIBIT B

 

LIST OF EXISTING PROJECTS

 

Licensed Shared Ownership Projects:

 

Project

 

Location

 

Name of Applicable Owners’ Association

Highlands Inn

 

Carmel, California

 

H.I. Resort Condominium Association, Inc., a nonprofit mutual benefit
corporation under the laws of the State of California

Hyatt Beach House

 

Key West, Florida

 

Beach House Condominium Association of Key West, Inc., a nonprofit corporation
under the laws of the State of Florida

Hyatt Coconut Plantation

 

Bonita Springs, Florida

 

Coconut Plantation Condominium Association, Inc., a corporation not-for-profit
under the laws of the State of Florida

Hyatt Grand Aspen

 

Aspen, Colorado

 

G.A. Resort Condominium Association, Inc., a Colorado nonprofit corporation

Hyatt Hacienda Del Mar

 

Vega Alta, Puerto Rico

 

Hacienda Del Mar Owners’ Association, Inc., a nonprofit corporation under the
laws of Puerto Rico 

Hyatt High Sierra Lodge

 

Incline Village, Nevada

 

High Sierra Lodge Owners Association, Inc., a Nevada nonprofit, non-stock
corporation

Hyatt Ka’anapali Beach

 

Lahaina, Hawaii

 

Association of Unit Owners of H.K.B. Condominium and H.K.B. Vacation Owners’
Association, Inc.

Hyatt Main Street Station

 

Breckenridge, Colorado

 

MSS Vacation Club Owners Association, Inc., a Colorado nonprofit corporation

Hyatt Mountain Lodge

 

Avon, Colorado

 

Mountain Lodge Condominium Association, Inc., a Colorado nonprofit corporation

Hyatt Piñon Pointe

 

Sedona, Arizona

 

Forest Road Condominium Association, Inc., a corporation not-for-profit under
the laws of the State of Arizona

Hyatt Siesta Key Beach (fractional)

 

Siesta Key, Florida

 

S.K. Condominium Association, Inc. a Florida not-for-profit corporation  

Hyatt Sunset Harbor

 

Key West, Florida

 

Sunset Harbor Resort Condominium Association, Inc., a Florida not-for-profit
corporation

Hyatt Wild Oak Ranch

 

San Antonio, Texas

 

WOR Resort Owners’ Association, Inc., a corporation not-for-profit under the
laws of the State of Texas

Hyatt Windward Pointe

 

Key West, Florida

 

Windward Pointe Condominium Association of Key West, Inc., a Florida
not-for-profit corporation

Northstar Lodge (fractional)

 

Truckee, California

 

Northstar Lodge Fractional Owners’ Association, Inc, a nonprofit mutual benefit
corporation under the laws of the State of California

Residences at Park Hyatt Beaver Creek

 

Avon, Colorado

 

BC Hotel A Residences Owners Association, Inc., a Colorado nonprofit corporation

 

Licensed Residential Projects:

 

Project

 

Location

 

Name of Applicable Owners’ Association

Hyatt Siesta Key Beach

 

Siesta Key, Florida

 

S.K. Condominium II Association, Inc. a Florida not-for-profit corporation  

Northstar Lodge

 

Truckee, California

 

Northstar Lodge Condominium Association, a California nonprofit mutual benefit
corporation

Escala Lodges

 

Summit County, Utah

 

Escala Lodges Condominiums Association, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF COMFORT LETTER (AGREEMENT)

 

LENDER COMFORT LETTER

[Pledge of Master License Agreement]

 

[Institutional Lender]

 

Ladies and Gentlemen:

 

Hyatt Franchising, L.L.C, a Delaware limited liability company (“Licensor”),
granted to S.O.I. Acquisition Corp., a Florida corporation (“Licensee”), a
license pursuant to that certain Master License Agreement, dated October 1, 2014
(as amended from time to time, the “License Agreement”).  All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
License Agreement.

 

On the date of this comfort letter, [                ] made a loan to Licensee
pursuant to a [Loan Agreement], dated as of the date hereof (together with its
successors and/or assigns, the “Lender”) between Licensee, as borrower, and
Lender (the “Loan Agreement”) in the principal amount of $[              ] (the
“Loan”), which Loan is secured in part by a security interest in the License
Agreement (the “Pledge”).  Lender and Licensee have requested that Licensor
enter into this comfort letter, and the undersigned parties agree as follows:

 

·              Lender Foreclosure.  If the Lender (or its Affiliate, provided
such Affiliate’s, creditworthiness is reasonably satisfactory to Licensor, the
Lender guarantees the Affiliate’s obligations under the License Agreement
(subject to this Section 1), or another Affiliate of the Lender having
creditworthiness reasonably satisfactory to Licensor guarantees such Affiliate’s
obligations) acquires Licensee’s right, title and interest in and to the License
Agreement through foreclosure or other exercise of the Lender’s rights under its
Pledge, the Lender agrees to (i) assume and recognize in writing Licensee’s
obligations under the License Agreement and cause Licensee to reaffirm the
obligations of Licensee under the License Agreement, (ii) to cure (or cause
Licensee to cure) any then existing material defaults under the License
Agreement by Licensee within the times reasonably specified by Licensor, and
(iii) pay Licensor all accrued but unpaid fees and royalties for the six
(6) month period prior to the foreclosure or other exercise of the Lender’s
rights under its Pledge; provided that, notwithstanding the foregoing, the
Lender shall have the same rights as the Licensee under the License Agreement.

 

·              No Assignment.  The Lender shall not assign, transfer, convey or
sell participations in the Loan to any Affiliate of Licensee, a Lodging
Competitor or a Licensor SOI Branded Competitor, without the prior written
consent of Licensor in its sole discretion. The Lender and Licensee acknowledge
that any attempt to assign this comfort letter (other than in connection with an
assignment not prohibited by this paragraph 2) shall be void ab initio and of no
force or effect.  The Lender shall have the right to present to Licensor, a list
of potential participants, assignees or transferees and Licensor shall, within
ten (10) days after written request, consult in good faith with Licensee to
determine whether such parties are or are not Lodging Competitors or Licensor
SOI Competitors.

 

2

--------------------------------------------------------------------------------


 

·              Covenants of Lender.  The Lender agrees to notify Licensor, by
receipted overnight courier service, not later than ten (10) business days after
commencing any action by Lender to: (a) commence foreclosure proceedings
regarding the Pledge; or (b) petition for appointment of a receiver, obtain the
entry of an order for relief or take any action under federal or state
bankruptcy laws or similar laws with regard to the License Agreement. The Lender
shall not take any affirmative action or assert any claims with regard to the
License Agreement or this comfort letter that are inconsistent with the
provisions of this comfort letter.

 

·              No Claims.  Licensor may discuss with Lender or its designees or
nominees the status of the License Agreement or the terms of any agreement
contemplated by this comfort letter or any of the matters to which the Lender is
entitled to notice.  Licensee hereby agrees that Licensor, the Lender and their
respective owners, affiliates, employees, officers, directors, successors,
assigns and representatives (“Released Persons”) shall not be liable to any
person for taking any action or providing any information required or
contemplated by this comfort letter (“Comfort Letter Acts”) and Licensee, on
behalf of itself and its owners, affiliates, officers, directors, employees,
representatives, successors and assigns, hereby releases the Released Persons of
and from any and all actions, causes of action, suits, claims, demands,
contingencies, debts, accounts and, judgments whatsoever, at law or in equity,
for any Comfort Letter Acts.

 

·              Notices.  All notices required under this comfort letter shall be
in writing, sent by certified mail, return receipt requested, or by FedEx or
other national express delivery service and addressed as follows:

 

To Lender:

 

with a copy to:

 

To Licensor:

 

with a copy to:

 

To Licensee:

 

Any notice sent pursuant to this comfort letter shall be deemed to be given on
the date that the return receipt or overnight courier records indicates that
delivery to the addressee was received or refused.

 

·              No Representations or Warranties.  In no event shall this comfort
letter or any other circumstances surrounding the provision of financing by
Lender be construed to involve:  (i) any representation by Licensor that it
endorses, approves, recommends or otherwise concurs in the financing; (ii) any
guarantee or assurance by Licensor that Licensee or any other party to the Loan
will be able to repay the Loan in accordance with its terms; (iii) any
endorsement, approval, recommendation or concurrence in any financial
projections submitted to Lender in connection with the Loan; or (iv) any
endorsement, approval or recommendation of Licensee’s character or reputation. 
Licensor agrees that within ten (10) days after receipt of the written request
of the Lender in connection with any material modification or sale of the Loan,
Licensor will represent to the Lender whether there is any outstanding Event of
Default which has not been noticed under the License Agreement.

 

·              Termination.  This comfort letter shall terminate and the Lender
shall have no rights hereunder if:

 

3

--------------------------------------------------------------------------------


 

·              The Lender has been taken over in any manner by any state or
federal agency or is in a receivership, conservatorship, reorganization, or
liquidation, or the Lender or any of its officers or directors has entered into
or is subject to a cease and desist order or any other formal or informal
written agreement with a federal or state regulatory agency and such Lender is
not replaced with or acquired by another Institutional Lender that assumes
(whether in writing or by operation of law) such Lender’s obligations in
connection with the Loan, the Pledge and hereunder;

 

·              The License Agreement has expired or terminated; or

 

·              The Lender is in breach of its obligations under this comfort
letter (other than a de minimis breach which is promptly cured by the Lender).

 

·              Effectiveness; Counterparts.  Licensor shall have no obligations
hereunder unless the Lender and Licensee have evidenced their agreement with the
provisions hereinabove by the execution of a copy of this comfort letter, which
may be executed in a number of identical counterparts, each of which shall be
deemed an original for all purposes and all of which shall constitute,
collectively, one and the same comfort letter.

 

·              No Amendment of License Agreement.  The provisions of this
Comfort Letter are not intended to, and do not in any way, alter, modify or
amend the License Agreement as between Licensor and Licensee.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

4

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

HYATT FRANCHISING, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ACCEPTED AND AGREED AS OF

 

 

                              

, 20

      

:

 

 

 

 

 

 

 

 

 S.O.I. Acquisition Corp.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Lender

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2

 

FORM OF COMFORT LETTER (OWNERSHIP INTERESTS)

 

LENDER COMFORT LETTER

[Pledge of Ownership Interests]

 

[Institutional Lender]

 

Ladies and Gentlemen:

 

Hyatt Franchising, L.L.C, a Delaware limited liability company (“Licensor”),
granted to S.O.I. Acquisition Corp., a Florida corporation (“Licensee”), a
license pursuant to that certain Master License Agreement, dated October 1, 2014
(as amended from time to time, the “License Agreement”).  All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
License Agreement.

 

On the date of this comfort letter, [                ] made a loan to Licensee
pursuant to a [Loan Agreement], dated as of the date hereof (together with its
successors and/or assigns, the “Lender”) between Licensee, as borrower, and
Lender (the “Loan Agreement”) in the principal amount of $[              ] (the
“Loan”), which Loan is secured in part by a security interest in the Ownership
Interests in Licensee and/or Licensee’s subsidiaries (the “Pledge”).  Lender and
Licensee have requested that Licensor enter into this comfort letter, and the
undersigned parties agree as follows:

 

1.                                      Lender Foreclosure.  If the Lender (or
its Affiliate, provided such Affiliate’s, creditworthiness is reasonably
satisfactory to Licensor, the Lender guarantees the Affiliate’s obligations
under the License Agreement (subject to this Section 1), or another Affiliate of
the Lender having creditworthiness reasonably satisfactory to Licensor
guarantees such Affiliate’s obligations), becomes the holder of record of the
Ownership Interests in Licensee and/or Licensee’s subsidiaries through
foreclosure or other exercise of the Lender’s rights under its Pledge, or
otherwise assumes possession of, the Lender agrees that Licensor retains all
rights under the License Agreement if the Lender fails, or fails to cause
Licensee (i) to cure (or cause Licensee to cure) any then existing defaults
under the License Agreement by Licensee within the times reasonably specified by
Licensor, and (ii) pay Licensor all accrued but unpaid fees and royalties for
the six (6) month period prior to the foreclosure or other exercise of the
Lender’s rights under its Pledge; provided that, notwithstanding the foregoing,
the Lender shall have the same rights as the Licensee under the License
Agreement.

 

2.                                      No Assignment.  The Lender shall not
assign, transfer, convey or sell participations in the Loan to any Affiliate of
Licensee, a Lodging Competitor or a Licensor SOI Branded Competitor, without the
prior written consent of Licensor in its sole discretion. The Lender and
Licensee acknowledge that any attempt to assign this comfort letter (other than
in connection with an assignment not prohibited by this paragraph 2) shall be
void ab initio and of no force or effect.  The Lender shall have the right to
present to Licensor, a list of potential participants, assignees or transferees
and Licensor shall, within ten (10) days after written request, consult in good
faith with Licensee to determine whether such parties are or are not Lodging
Competitors or Licensor SOI Competitors.

 

6

--------------------------------------------------------------------------------


 

3.                                      Covenants of Lender.  The Lender agrees
to notify Licensor, by receipted overnight courier service, not later than ten
(10) business days after commencing any action by Lender to: (a) commence
foreclosure proceedings regarding the Pledge; or (b) petition for appointment of
a receiver, obtain the entry of an order for relief or take any action under
federal or state bankruptcy laws or similar laws with regard to License
Agreement. The Lender shall not take any affirmative action or assert any claims
with regard to the Ownership Interests or this comfort letter that are
inconsistent with the provisions of this comfort letter.

 

4.                                      No Claims.  Licensor may discuss with
Lender or its designees or nominees the status of the License Agreement or the
terms of any agreement contemplated by this comfort letter or any of the matters
to which the Lender is entitled to notice.  Licensee hereby agrees that
Licensor, the Lender and their respective owners, affiliates, employees,
officers, directors, successors, assigns and representatives (“Released
Persons”) shall not be liable to any person for taking any action or providing
any information required or contemplated by this comfort letter (“Comfort Letter
Acts”) and Licensee, on behalf of itself and its owners, affiliates, officers,
directors, employees, representatives, successors and assigns, hereby releases
the Released Persons of and from any and all actions, causes of action, suits,
claims, demands, contingencies, debts, accounts and, judgments whatsoever, at
law or in equity, for any Comfort Letter Acts.

 

5.                                      Notices.  All notices required under
this comfort letter shall be in writing, sent by certified mail, return receipt
requested, or by FedEx or other national express delivery service and addressed
as follows:

 

To Lender:

 

with a copy to:

 

To Licensor:

 

with a copy to:

 

To Licensee:

 

Any notice sent pursuant to this comfort letter shall be deemed to be given on
the date that the return receipt or overnight courier records indicates that
delivery to the addressee was received or refused.

 

6.                                      No Representations or Warranties.  In no
event shall this comfort letter or any other circumstances surrounding the
provision of financing by Lender be construed to involve:  (i) any
representation by Licensor that it endorses, approves, recommends or otherwise
concurs in the financing; (ii) any guarantee or assurance by Licensor that
Licensee or any other party to the Loan will be able to repay the Loan in
accordance with its terms; (iii) any endorsement, approval, recommendation or
concurrence in any financial projections submitted to Lender in connection with
the Loan; or (iv) any endorsement, approval or recommendation of Licensee’s
character or reputation.  Licensor agrees that within ten (10) days after
receipt of the written request of the Lender in connection with any material
modification or sale of the Loan, Licensor will represent to the Lender whether
there is any outstanding Event of Default which has not been noticed under the
License Agreement.

 

7.                                      Termination.  This comfort letter shall
terminate and the Lender shall have no rights hereunder if:

 

(i)                                     The Lender has been taken over in any
manner by any state or federal agency or is in a receivership, conservatorship,
reorganization, or liquidation, or the Lender or any of its officers or
directors has entered into or is subject to a cease and desist order or any
other formal or informal written

 

7

--------------------------------------------------------------------------------


 

agreement with a federal or state regulatory agency and such Lender is not
replaced with or acquired by another Institutional Lender that assumes (whether
in writing or by operation of law) such Lender’s obligations in connection with
the Loan, the Pledge and hereunder;

 

(ii)                                  The License Agreement has expired or
terminated; or

 

(iii)                               The Lender is in breach of its obligations
under this comfort letter (other than a de minimis breach which is promptly
cured by the Lender).

 

·                                          Effectiveness; Counterparts. 
Licensor shall have no obligations hereunder unless the Lender and Licensee have
evidenced their agreement with the provisions hereinabove by the execution of a
copy of this comfort letter, which may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which shall constitute, collectively, one and the same comfort letter.

 

·                                          No Amendment of License Agreement. 
The provisions of this Comfort Letter are not intended to, and do not in any
way, alter, modify or amend the License Agreement as between Licensor and
Licensee

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

8

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

HYATT FRANCHISING, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ACCEPTED AND AGREED AS OF

 

 

                              

, 20

    

:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S.O.I. Acquisition Corp.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Lender

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

NEW PROJECT APPLICATION

 

NEW PROJECT APPLICATION

 

 

Date of Submission:

 

 

 

Hyatt Franchising, L.L.C. (“Hyatt”) and S.O.I. Acquisition Corp. (“Master
Licensee”) are parties to that certain Master License Agreement, dated as of
October 1, 2014 (the “Master License Agreement”), pursuant to which Hyatt has
licensed certain marks and systems owned by Hyatt to Master Licensee to allow
Master Licensee to conduct a Shared Ownership Business, including developing and
constructing New Projects, under the Licensed Hyatt Marks and the System. 
Capitalized terms not expressly defined herein shall have the meaning ascribed
to them in the Master License Agreement.

 

Master Licensee is submitting this New Project Application in accordance with
the Master License Agreement.

 

I.                                        New Project Description

 

Branded or Unbranded:

 

 

 

Proposed Project Name:

 

 

 

Physical Address:

 

 

 

 

 

Total Acreage of Site:

 

 

 

Project Description:

 

 

 

 

 

Shared Ownership Product

 

Description:

 

 

 

 

 

 

 

Number of Buildings

 

Number of Floors

containing Units:

 

Per Building:

 

 

Total Density:

 

 

 

Shared Ownership Unit Mix:

Studios:

 

 

 

1-Bedroom:

 

2-Bedroom:

 

3-Bedroom:

 

4-Bedroom:

 

--------------------------------------------------------------------------------


 

 

Other*:

 

Lock-Out Units:

 

 

 

*Describe:

 

 

Amenities/Facilities:

 

 

 

Pools:

 

 

 

Spas/Salons:

 

 

 

Retail Shops:

 

 

 

Restaurants:

 

 

 

Bars/Lounges:

 

 

 

Marketplace

 

 

 

Kids Club:

 

 

 

Play Areas:

 

 

 

Other:

 

 

 

Sales Facility Description:

 

 

 

 

 

 

 

On-Site Marketing Facilities:

 

 

 

 

 

 

 

Off-Site Marketing Facilities:

 

 

 

 

 

 

 

Does the site contain a Co-

 

Located Hotel? If so,

 

provide name, description

 

and brand:

 

 

 

 

 

 

 

Current Ownership of Site:

 

 

--------------------------------------------------------------------------------


 

Description of Acquisition Plan:

 

(including identity of Seller

 

and whether the site will be

 

leased or purchased)

 

 

 

 

 

Land Cost:

 

 

 

Development Cost:

 

 

 

Description of Construction

 

Financing Plan:

 

(including lender, loan amount

 

interest rate, LTC)

 

 

 

 

 

Description of Hypothecation

 

Financing Plan:

 

(including lender, loan amount

 

advance rate)

 

 

 

 

 

Anticipated Construction Start:

 

 

 

Estimated Opening Date:

 

 

 

 

 

Lead Generation Plan:

 

 

 

 

 

Sales Projections:

Estimated Number of Shared Ownership Projects:

 

Estimated Gross Contract Sales:

 

 

Rental Program Description:

 

 

 

 

 

 

Without limiting Hyatt’s rights under the Master License Agreement, Hyatt
reserves the right to require the following minimum submissions relating to the
proposed New Project to obtain final approval (after submission of this New
Project Application):

 

o                                    Copy of deed, lease or purchase contract

 

o                                    Copy of plat of the site

 

o                                    Photographs of site and surrounding areas

 

o                                    Facilities program summary descripting the
space requirements for all areas of the Project

 

--------------------------------------------------------------------------------


 

o                                    A site plan showing all site elements and
proposed landscaping

 

o                                    Floor plans, showing all spaces listed in
the facilities program

 

o                                    A listing of each operating function of the
Project and “as designed” areas, and other documents reasonably necessary to
represent the size, layout and quality of the Project

 

o                                    Unit layouts, in unit kitchen equipment,
closets, balconies and other major features

 

o                                    A rendered perspective drawing of the
Project

 

o                                    Building elevations and sections, showing
exterior materials, details and colors

 

o                                    Financial statements and other documents
showing adequate capitalization for the Project

 

o                                    Separation Plan between Co-Located Hotel
and New Project (if applicable).

 

o                                    Marketing Plan

 

o                                    Any financing term sheets (acquisition,
development, construction, or receivables loans, etc.)

 

o                                    Copies of proposed drafts of the following:

 

o                                    Sublicense Agreement

 

o                                    Hyatt Technical Services Consulting
Agreement

 

o                                    Project Services Agreements

 

o                                    Compliance Documents

 

II.                                   Management

 

Manager of proposed New Project:

 

 

 

Legal Structure:

 

 

 

Jurisdiction of Organization:

 

 

 

Licensee’s Interest in Manager:

 

 

 

 

(Hyatt reserves right to request more information regarding ownership of
Manager)

 

 

Describe Manager’s experience:

 

(including managing timeshare

 

Projects)

 

 

 

Name of Sales & Marketing

 

Company:

 

 

--------------------------------------------------------------------------------


 

III.                              Ownership and Structure

 

Owner Name:

 

 

(Owner Name will be the proposed Permitted Sublicensee)

 

 

Legal Structure:

 

 

 

Jurisdiction of Organization:

 

 

 

Licensee’s Interest in Owner:

 

 

 

 

 

 

 

 

 

 

Description of Interest

 

Name of Interest Holders

 

Home and Business Addresses

 

(include % ownership)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please confirm the following:

 

o

(Y/N)

- Are any of the interest holders in Owner a Lodging Competitor of Licensor?

 

 

 

o

(Y/N)

- Have any of the interest holders been convicted in any court of a felony or
other offense that resulted in imprisonment for one (1) year or more or a fine
or penalty of two million dollars ($2,000,000) (as adjusted annually after the
Effective Date by the CPI Index) or more (or is in control of or controlled by
Persons who have been convicted in any court of felonies or such offenses)?

 

 

 

o

(Y/N)

- Are any of the interest holders, or any of their Affiliates, a Specially
Designated National or Blocked Person?

 

 

 

o

(Y/N)

- Has the proposed Permitted Sublicensee (or any parent or affiliated entity of
the proposed Permitted Sublicensee) conducted business (whether or not in the
lodging industry) for at least five (5) years?

 

 

 

o

(Y/N)

- Does the proposed Permitted Sublicensee (or any parent or affiliated entity of
the proposed Permitted Sublicensee) have a net worth of at least five million
dollars ($5,000,000)?

 

--------------------------------------------------------------------------------


 

Minimum Submissions relating to interest holders in Owner:

 

o                                    Documents showing the necessary business
experience, aptitude, and financial resources to operate the Project and meet
the Brand Standards

 

o                                    Documents demonstrating interest holders’
relevant past experience and track record, including lists of past and existing
projects detailing size, sales volumes, and other detailed aspects of the
Project

 

o                                    Shareholders Agreements, Operating
Agreements, Partnership Agreements and other organizational documents of the
Owner and its interest holders

 

o                                    Written consents for Licensor to obtain
credit reports and background investigations for each interest holder

 

Representations and Warranties

 

Master Licensee represents and warrants that the information contained in this
New Project Application (including the documents submitted with this New Project
Application) is true, complete and current.  Hyatt shall not be deemed to have
knowledge of any facts not contained in this New Project Application or in the
attached documents.

 

Included with this New Project Application is Master Licensee’s application fee
in the amount of $            .  Master Licensee hereby expressly acknowledges
that acceptance and deposit of the application fee by Hyatt does not, in any
respect, bind or obligate Hyatt to approve the proposed New Project.  This New
Project Application is neither an offer of a franchise by Hyatt nor a contract
for the acquisition of a franchise or any other rights to operate a New
Project.  Master Licensee further acknowledges that the research, investigation,
review and approval process and similar administrative functions of Hyatt
constitute the sole and only consideration for the application fee submitted
herewith.  If Master Licensee withdraws this New Project Application before
Hyatt approves it, or if Hyatt does not approve this New Project Application in
accordance with the terms of the Master License Agreement, Master Licensee’s
application fee is not refundable, even if Master Licensee and the proposed
Permitted Sublicensee do not sign a Sublicense Agreement.

 

Payment Instructions

 

Please send the New Project Application Fee in accordance with the terms of the
Master License Agreement.

 

 

 

MASTER LICENSEE:

 

 

 

S.O.I. ACQUISITION CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

HYATT TECHNICAL SERVICES CONSULTING AGREEMENT

 

TECHNICAL SERVICES CONSULTING AGREEMENT

 

Among

 

[HYATT ENTITY TBD],

 

S.O.I. ACQUISITION CORP.

 

And

 

[                                     ]

 

Dated as of                          , 20

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Section

 

Page

1.

Recitals

 

5

2.

Engagement

 

5

3.

Term

 

5

4.

Brand Standards and Initiation of Services

 

5

5.

Technical Services Consulting for Projects

 

7

6.

Approvals and Inspections

 

10

7.

TSA Consulting Charge

 

11

8.

Insurance

 

11

9.

Relationship and Disclaimer

 

12

10.

Indemnification

 

13

11.

No Liens

 

14

12.

Assignment

 

14

13.

Damage and Destruction

 

14

14.

Condemnation

 

15

15.

Default

 

15

16.

Estoppel Certificates

 

16

17.

Independent Contractor; No Joint Venture

 

16

18.

Time is of the Essence

 

16

19.

Notices

 

16

20.

Severability

 

17

21.

Entire Agreement

 

18

22.

Multiple Counterparts

 

18

23.

Remedies Not Cumulative

 

18

24.

Waivers

 

18

 

--------------------------------------------------------------------------------


 

25.

Dispute Resolution

 

18

26.

Litigation

 

20

27.

Governing Law

 

20

28.

Prevailing Party’s Expenses

 

20

29.

Third-Party Litigation

 

21

30.

Waiver of Jury Trial and Punitive Damages

 

21

 

EXHIBIT A          Description of Property

 

--------------------------------------------------------------------------------


 

TECHNICAL SERVICES CONSULTING AGREEMENT

 

THIS TECHNICAL SERVICES CONSULTING AGREEMENT (this “Agreement”) is effective as
of the      day of                       , 20       (the “Effective Date”) by
and among                                      (“Hyatt”), S.O.I. Acquisition
Corp. (“Master Licensee”), and                                           
(“Developer”)(1).

 

RECITALS

 

A.            Hyatt and Master Licensee are parties to that certain Master
License Agreement, dated as of October 1, 2014 (the “Master License Agreement”),
pursuant to which Hyatt has licensed certain marks and systems owned by Hyatt to
Master Licensee to allow Master Licensee to conduct a Licensed Shared Ownership
Business, including developing and constructing New Projects, under the Licensed
Hyatt Marks, the Branded Elements and the System.  Capitalized terms not
expressly defined herein shall have the meaning ascribed to them in the Master
License Agreement.

 

For New Projects:

 

B.            Developer is the owner of that certain parcel of real property
located at                                     , as more particularly described
in Exhibit A attached to and made a part of this Agreement (the “Property”),
upon which Developer intends to develop, construct and operate a New Project
(the “Project”) containing Shared Ownership Products (the “Intervals”) and other
related facilities and amenities, and related commercial units restricted
exclusively to nonresidential use.

 

C.            An Affiliate of Master Licensee is the owner and/or operator of
that certain multisite timeshare plan consisting of the reservation system (the
“Club Reservation System”) and related services and benefits collectively known
and operated as the “Hyatt Residence Club” (the “Club”).

 

For Licensed Shared Ownership Projects:

 

D.            Developer and Master Licensee intend to enter into a Sublicense
Agreement pursuant to which the Project will be operated pursuant to the Brand
Standards under the “Hyatt Residence Club” branded name and marks, and Developer
intends to affiliate with the Club the Project in accordance with a Club
Affiliation Agreement.

 

For Affiliated Unbranded Shared Ownership Projects:

 

D.            Developer intends to affiliate with the Club the Project as a
[component resort] or [an affiliate resort] in accordance with a Club
Affiliation Agreement pursuant to which the Project will be operated pursuant to
the Club Standards.(2)

 

E.            Hyatt and the personnel, agents and independent contractors of
Hyatt are experienced in the planning, development, furnishing, equipping and
developer-related operation of resorts, and are uniquely experienced in ensuring
that such activities are accomplished in compliance with the Brand Standards
(and further subject to Project-specific variations to the Brand Standards that
may be agreed to by the parties).

 

--------------------------------------------------------------------------------

(1)  For renovations requiring a Significant Capital Expenditure for Projects
with a Non-Controlled Owners’ Association — all references to “Developer” will
be replaced with “Owners’ Association.”

 

(2)  For Affiliated Unbranded Shared Ownership Projects to be affiliated with
the Club — all references to “Brand Standards” will be replaced with “Club
Standards.”

 

--------------------------------------------------------------------------------


 

F.             As a condition to approving the Project as being part of the
[Licensed Business] OR [the Club], Master Licensee and Developer are required to
enter into this Agreement whereby Hyatt shall provide certain consulting and
technical assistance to Developer with respect to the planning, development,
constructing, furnishing and equipping of the Project, all under the terms and
conditions more specifically set forth herein.

 

For Renovations Requiring Significant Capital Expenditures (“Renovations”):

 

B.            Owners’ Association is the association of Members in an Existing
Project (the “Project”), which is located on that certain parcel of real
property located at                                     , as more particularly
described in Exhibit A attached to and made a part of this Agreement (the
“Property”), which contains Shared Ownership Products (the “Intervals”) and
other related facilities and amenities, and related commercial units restricted
exclusively to nonresidential use.

 

C.            An Affiliate of Master Licensee is the owner and/or operator of
that certain multisite timeshare plan consisting of the reservation system (the
“Club Reservation System”) and related services and benefits collectively known
and operated as the “Hyatt Residence Club” (the “Club”).

 

D.            Hyatt and the personnel, agents and independent contractors of
Hyatt are experienced in the planning, development, furnishing, equipping and
developer-related operation of resorts, and are uniquely experienced in ensuring
that such activities are accomplished in compliance with the Brand Standards
(and further subject to Project-specific variations to the Brand Standards that
may be agreed to by the parties).

 

E.            As a condition to approving the material renovation or
refurbishment of the Project, Master Licensee and Owners’ Association are
required to enter into this Agreement whereby Hyatt shall provide certain
consulting and technical assistance to Owners’ Association with respect to the
planning, development, constructing, furnishing and equipping of the Project,
all under the terms and conditions more specifically set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency as of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             Recitals.  The Recitals set forth above are incorporated in and
made part of this Agreement.

 

2.             Engagement.  Upon and subject to the terms and conditions of this
Agreement, Developer and Master Licensee hereby engage and retain Hyatt and
Hyatt does hereby agree to be engaged and retained by Developer and Master
Licensee to provide the consulting services described in this Agreement.

 

3.             Term.  This Agreement shall have a term which shall commence on
the Effective Date (when Hyatt first undertook the services for Developer and
Master Licensee described in this Agreement) and shall terminate on the earlier
of (i) the exercise by any party of its right to terminate this Agreement as
expressly provided herein, or (ii) upon the completion of the development and
construction of the Project and receipt of a final certificate of occupancy for
the Project.

 

--------------------------------------------------------------------------------


 

4.             Brand Standards and Initiation of Services.

 

(a)           Brand Standards.  Developer and Master Licensee hereby agree,
subject to earlier termination of this Agreement as provided herein, to use
commercially reasonable efforts to cause the Project to be [developed and
constructed] OR [designed, renovated and refurbished] in accordance with the
Brand Standards (subject to any agreed upon modifications or variances) and in
accordance, in all material respects, with the plans and specifications
described below and approved by Hyatt in its reasonable discretion. The scope of
Hyatt’s review and approval of items pursuant to this Agreement is limited to
the compliance with the Brand Standards and the Master License Agreement. 
Master Licensee and Developer shall consider all of Hyatt’s comments on all
reviewed items in good faith; provided, however, Master Licensee and Developer
shall not be required to incorporate Hyatt’s comments on any items reviewed by
Hyatt as provided in Sections 4 and 5 below to the extent they do not relate to
a Brand Standards issue or a failure to comply with the Brand Standards.  Hyatt
shall be entitled to review and comment on matters shown in later stages of
items previously reviewed that were not shown on, or which materially deviated
from, items previously reviewed and approved by Hyatt.

 

(b)           Variances.  The parties acknowledge that Master Licensee or
Developer may request in writing Project-specific variances or modifications to
the Brand Standards concurrently with any submittal to Hyatt under this
Agreement (collectively, “Variance”).  Each request for a Variance shall
specifically identify and provide details on each requested Variance and the
rationale for such Variance.  The parties shall discuss each requested Variance
and, if Hyatt rejects the requested Variance, it shall submit to Master Licensee
and Developer its written comments thereon (including reasonable detail to such
comments and a description of the required changes to such request that are
necessary to obtain Hyatt’s approval of such Variance, if any) and allow Master
Licensee and Developer to revise and re-submit the request for Variance.  Each
Variance is subject to Hyatt’s prior written approval in its reasonable
discretion.

 

(c)           Project Review Request.  To initiate Hyatt’s review of work to be
performed in connection with the Project, Master Licensee and Developer shall
submit to Hyatt a memorandum describing the overall scope of the Project along
with a detailed description of the new construction, renovation or refurbishment
work for which Master Licensee and Developer are seeking the review, input and
approval from Hyatt (the “Project Review Request”). The Project Review Request
should provide specific contact information for a representative of Master
Licensee through whom Hyatt may coordinate activities pursuant to this
Agreement, provide a narrative of the work contemplated to be performed, a
description of the Project site, and include a preliminary schedule for the work
to be performed. Unless an alternative date is agreed upon by the parties,
within fifteen (15) days of receipt of the Project Review Request,
representatives of Hyatt, Master Licensee and Developer shall hold a “kick-off
meeting” to discuss the details surrounding the Project, the scope of services
to be provided by Hyatt, any requested Variance from the Brand Standards and
other items the parties deem relevant. Unless an alternative location is
mutually agreed upon by the parties, the kick-off meeting shall be held at the
corporate headquarters of Hyatt in Chicago, Illinois. The date upon which the
Project Review Request is submitted to Hyatt shall be considered the “Project
Request Date” for the subject Project.

 

(d)           Consultants.  Upon the request of Master Licensee, Hyatt shall
contribute its available knowledge and expertise in the pre-qualification and
nomination to Developer of certain key consultants and specialists for Developer
to choose; provided Master Licensee may propose key consultants or specialists
not suggested by Hyatt.  As soon as reasonably possible after the Project
Request Date, but in no event later than thirty (30) days thereafter, Master
Licensee and Developer shall provide Hyatt with the names and other information
reasonably requested by Hyatt related to the architect, interior designers,
landscape architects and other consultants providing services to the subject
Project.

 

(e)           [Mixed Use Projects.  With respect to Projects which are located
in, co-located in conjunction with, or are otherwise a part of a hotel property
(each, a “Mixed Use Project”) that is not a Licensor Lodging Facility, Hyatt
shall be available to provide review, recommendations or comments and approvals
in accordance with Section 5.3 of the Master License Agreement.]

 

--------------------------------------------------------------------------------


 

5.             Technical Services Consulting for Projects.

 

(a)           Design Phase.

 

(a)           At or prior to the kick-off meeting described above, the parties
shall confirm the then current version of the Brand Standards for use by Master
Licensee’s design team, along with other information describing the Brand
Standards that Hyatt requires for the Project and all facilities that are part
of the Project, whether inside the Project or outside but adjacent or directly
accessible to the Project (“Project Related Areas”), as appropriate for the
Project. All plans and specifications for the Project shall incorporate the
parameters and criteria described in the Brand Standards (subject to any
approved Variance).

 

(b)           Upon the request of Master Licensee, Hyatt shall contribute its
available knowledge and expertise in the design of the Project and be available
to provide review, recommendations or comments and approvals relating to the
Brand Standards compliance of conceptual designs, schematic documents, and other
design phases of the Project described in Section 5(a)(iii) below.

 

(c)           Based upon, and incorporating the information provided in the
materials described in Sections 4(b) and 5(a)(i) and the kick-off meeting
described in Section 4(b), Developer and Master Licensee shall prepare or cause
to be prepared and submitted to Hyatt for its approval relating to Brand
Standards compliance: (i) a facilities program (“Facilities Program”) describing
the space requirements for all areas of the Project and the Project Related
Areas (e.g., public spaces, kitchen, laundry, back office, etc.); (ii) a listing
of the operating functions of the Project and the as-designed areas, and other
documents reasonably necessary to represent the size, layout and quality of the
Project; (iii) a colored vicinity/location map indicating vehicular traffic
directions, ingress and egress points and major surrounding developments and
transportation centers; (iv) a site plan showing all site elements and proposed
landscaping; (v) floor plans, showing all spaces listed in the Facilities
Program; (vi) unit layouts, indicating all bath fixtures, in-unit kitchen
equipment (if applicable), closets, balconies and other major features;
(vii) building elevations and sections, showing exterior materials, details and
colors; (viii) a rendered perspective drawing of the Project; and (ix) a sample
board showing the proposed exterior materials. Such materials may also include a
rendering and preliminary architectural plans of the Project Related Areas, as
reasonably requested by Hyatt.

 

(d)           Unless an alternative location is mutually agreed upon by the
parties, the presentation of the conceptual and schematic design submittal shall
be made by Master Licensee’s representatives in Chicago, Illinois at the
corporate headquarters of Hyatt.  Master Licensee and Developer will revise and
amend the schematic design submittals as may be reasonably necessary to obtain
Hyatt’s approval.

 

(b)           Development Phase.

 

(a)           Upon the request of Master Licensee, Hyatt shall contribute its
available knowledge and expertise in the development of the Project and be
available to provide review, recommendations or comments and approvals relating
to the Brand Standards compliance of design development documents, construction
documents, and other development phases of the Project described in
Section 5(b)(ii) below.

 

(b)           Master Licensee and Developer shall, based upon incorporating the
approvals described in Section 5(a)(iii), prepare or cause to be prepared in
accordance with the Brand Standards (subject to any approved Variance) a design
development submittal which may include the following: (i) a Project description
and as-designed space utilization program; (ii) development plans and
specifications for the Project, site and related facilities; (iii) interior
designer’s plans, furniture layouts, reflected ceiling plans, interior
elevations, wall sections, materials, lighting and color schemes; (iv) interior
designer’s and mechanical engineer’s coordinated design of HVAC distribution;
(v) interior designer’s and electrical engineer’s coordination of lighting and
emergency lighting and alarm systems; (vi) a review of lighting layouts for such
areas including specific fixture selection and recommendations on and
specifications of dimmer equipment; and (vii) engineering drawings indicating
locations and sizes of necessary mechanical

 

--------------------------------------------------------------------------------


 

connections for food/kitchen equipment, housekeeping equipment and laundry
equipment. All such plans shall be submitted to Hyatt for approval.

 

(c)           Prior to submission, or as part of the plans submitted pursuant to
Section 5(b)(ii), Master Licensee and Developer shall submit to Hyatt for review
and approval relating to Brand Standards compliance: (i) interior design plans,
including floor plans, reflected ceiling plans, elevations, sections and
renderings that are reasonably necessary to adequately explain the design intent
of the Project’s public spaces (which, upon approval, shall become part of the
Plans); and (ii) display boards of fabrics, carpets, furnishings, finishes,
paints, lighting design guidelines (e.g., fixtures, chandeliers, sconces, etc.)
and other materials for each Project space designated by Hyatt.  Upon request of
Hyatt and agreement by the parties of the date and location of such
presentation, Master Licensee and Developer shall present these materials to
Hyatt for approval of the interior design of the Project, and Master Licensee
and Developer shall revise and amend such presentation materials as may be
reasonably necessary to obtain final approval of the interior design by Hyatt.

 

(c)           Construction Document Phase.

 

(a)           Upon the request of Master Licensee, Hyatt shall contribute its
available knowledge and expertise in the construction document phase of the
Project and be available to provide review, recommendations or comments and
approvals relating to the Brand Standards compliance of the construction
document phase of the Project described in Sections 5(c)(ii) through (v) below.

 

(b)           Upon Hyatt’s approval of the items submitted by Master Licensee
and Developer pursuant to Section 5(b), and based upon the designs therein
approved by Hyatt, Master Licensee and Developer shall cause their architect to
produce final plans, specifications and complete construction drawings
(including, without limitation, architectural, electrical, plumbing, HVAC,
structural, civil engineering, life safety, and landscape drawings for the
Project and Project Related Areas) (collectively, the “Plans”), which shall be
properly sealed by such architect. The Plans shall: (A) incorporate the Brand
Standards (and any approved Variance) into the Project and Project Related
Areas; and (B) incorporate all legal requirements applicable to the design,
construction and operation of the Project and the Project Related Areas.

 

(c)           The Plans shall be submitted to Hyatt for approval at least sixty
(60) days prior to commencement of construction of the Project and Project
Related Areas.  Master Licensee and Developer may submit the Plans at the time
they are 30%, 60% and 90% complete for comment and approval by Hyatt. Following
Hyatt’s approval of the Plans, no change in such Plans shall be made that
materially affects the design, construction, operation, or aesthetics of the
Project or any of the Project Related Areas (as related to the scope of Hyatt’s
approval of such areas), without the prior approval of Hyatt.

 

(d)           In accordance with the schedule for the Project, Master Licensee
and Developer shall provide to Hyatt: (A) general concepts for food and beverage
facilities, including without limitation point of sale systems; (B) the
locations of security devices, and their specifications, installation details,
power and space requirements; and (C) the locations and types of
telecommunication systems.

 

(e)           Upon Hyatt’s approval of the interior design materials submitted
pursuant to Section 5(b)(ii) and incorporating the information provided to
Master Licensee as set forth above, Master Licensee and Developer shall prepare
or cause to be prepared for Hyatt’s approval, documents reasonably describing
the interior decorative items to be installed in the Project. Such information
shall include the description, quantity, product specification, photograph (when
appropriate), installed location and other pertinent information about such
decorative items.

 

--------------------------------------------------------------------------------

 

(d)                                 Construction Phase.

 

(a)                                 Master Licensee and Developer shall
construct, furnish and equip (or cause to be constructed, furnished and
equipped) the Project and the Project Related Areas in accordance with the Brand
Standards (subject to any approved Variance) and the Plans that have been
previously approved by Hyatt.  Upon the request of Master Licensee, Hyatt shall
be available to provide review, recommendations or comments and approvals
relating to the Brand Standards compliance of the construction phase of the
Project described in Sections 5(d)(ii) through (v) below.  Without limiting the
foregoing, during the course of construction, Hyatt shall be available to Master
Licensee and Developer, for the purpose of ensuring compliance with the Plans,
the Brand Standards and the Master License Agreement, to (A) undertake site
visits, as mutually agreed by Developer and Hyatt in writing, (B) review,
prepare and submit, as appropriate, reviews of provided shop drawings and supply
specifications, and (C) liaise with the Developer’s project manager regarding
on-site progress.

 

(b)                                 The parties agree that despite its right to
observe the construction pursuant to this Section 5(d), Hyatt shall not be
obligated to observe the construction of the Project or the Project Related
Areas. It is understood and agreed that Hyatt is providing no construction
management services, and that construction management shall be the sole
responsibility of Developer.  To the extent that Hyatt reasonably determines and
provides notice to Master Licensee and Developer that the Project, or the
Project Related Areas, as constructed, furnished or equipped do not conform to
the Brand Standards (subject to any approved Variance) confirmed in
Section 5(a)(i), or in all material respects to the approved Plans (as related
to the scope of Hyatt’s approval of such areas), Developer shall promptly
correct or cause to be corrected such nonconforming work.

 

(c)                                  Prior to construction of the Project,
Developer shall construct a model unit (“Model Unit”) for review and approval by
Hyatt for compliance with the Brand Standards (subject to any approved
Variance), such review and approval to include:  (i) the level of fit, finish
and quality appearing in the general arrangement of the Model Unit; and
(ii) FF&E installed in the Model Unit. Upon receipt by Hyatt of written notice
from Master Licensee and Developer of completion of the Model Unit, Hyatt shall
have thirty (30) days in which to review and approve the Model Unit. If Hyatt
disapproves any portion of any Model Unit, Hyatt shall provide detailed written
objections and describe the changes to such Model Unit that would be required to
comply with the Brand Standards and obtain the approval of Hyatt as set forth
above. Upon receipt by Master Licensee and Developer of written notice from
Hyatt that the Model Unit has been approved, Developer shall construct, furnish
and equip (or cause to be constructed, furnished and equipped) the Project in
accordance with the level of fit, finish and quality appearing in, the general
arrangement of, and the FF&E installed in, the approved Model Unit.(3)

 

(d)                                 Developer shall be responsible for obtaining
(or causing to be obtained) all permits and other approvals required for
construction and operation of the Project, such as the building permit,
occupancy permit, elevator permits, occupational licenses, liquor licenses and
others for the Project and Project Related Areas.

 

(e)                                  Upon completion of construction of the
Project, Master Licensee and Developer shall submit to Hyatt: (i) an architect’s
certification that the Plans comply with all applicable legal requirements and
that the Project has been constructed and completed in accordance, in all
material respects, with the Plans approved by Hyatt; and (ii) a copy of the
temporary or, if available, permanent certificate of occupancy for the Project.
A copy of the permanent certificate of occupancy for the Project should be
provided to Hyatt by no later than thirty (30) days after receipt by Master
Licensee or Developer.

 

(e)                                  Opening Date.  The date on which the
Project is open (or re-open) for overnight accommodation for owners and guests
(the “Opening Date”) shall in no event be earlier than the date on which all of
the following have occurred: (i) all licenses, permits, and other approvals and
instruments necessary for operation of the Project (or phase thereof) have been
obtained, and (ii) on the Opening Date

 

--------------------------------------------------------------------------------

(3)  This provision only applies to New Projects.

 

--------------------------------------------------------------------------------


 

there will be no ongoing construction on any portion of the Project (or phase
thereof) that would materially and adversely limit, restrict, disturb or
interfere with the experience of the Project owners and guests. If, as of the
Opening Date, there remain to be completed minor unfinished punchlist items or
installation of incidental FF&E and operating equipment in the common areas,
lobby, administrative offices or any units to be opened on the Opening Date,
none of which preclude Developer from operating the Project (or phase thereof)
in accordance with the Brand Standards (subject to any approved Variance), the
Opening Date shall not be delayed for such reasons; however, Developer and
Master Licensee shall be obligated to promptly finish such items pursuant to the
requirements of this Agreement.

 

6.                                      Approvals and Inspections.

 

(a)                                 Requests of Approval.

 

(a)                                 Wherever in this Agreement, the consent or
approval of Hyatt is required, the scope of consent or approval shall be limited
to the compliance with the Brand Standards and the Master License Agreement, it
shall be in writing and shall be executed by a duly authorized officer or agent
of Hyatt.  Unless Hyatt has reserved “sole discretion,” Hyatt will use its
reasonable business judgment when discharging its obligations or exercising its
rights or discretion under this Agreement. Master Licensee and Developer agree
that Hyatt, in the exercise of its reasonable business judgment, may act with
the intention to benefit the System and Hyatt’s business as a whole, and not
individual Licensor Lodging Facilities or other facilities, including the
Projects.  Hyatt may impose reasonable conditions upon the grant of any consent
or approval; provided, however, Hyatt may impose any conditions upon the grant
of any consent or approval with respect to which Hyatt has reserved “sole
discretion.”  Master Licensee and Developer will have the burden of establishing
that Hyatt failed to exercise reasonable business judgment.

 

(b)                                 Four (4) copies of all items submitted to
Hyatt for its consent or approval, and all modifications thereto, must be sent
to the attention of                                       .  Hyatt shall no
later than ten (10) Business Days after receipt, review all such items submitted
to Hyatt, and modifications thereto, submitted to it pursuant to this
Section 6(a)(ii), and shall submit to Master Licensee and Developer its written
comments thereon (including reasonable detail to such comments and a description
of the changes to such request that are required by Hyatt to obtain Hyatt’s
approval therefor, if any).  Hyatt shall make its employees available to discuss
such comments with Master Licensee and Developer in person or by telephone for a
period of ten (10) Business Days after Master Licensee’s and Developer’s receipt
of Hyatt’s written comments.  To the extent that Hyatt has approved plans,
specifications or any other document or material requiring Hyatt’s approval
under this Agreement and submitted to it, such plans, specifications or other
materials shall be deemed to have met the Brand Standards, and Hyatt shall have
no further right to review or request modifications to such plans,
specifications or other materials, and Master Licensee and Developer may rely on
such approval for the purpose of advancing design, renovation, refurbishment and
construction plans and activities.  At each stage of design development, if
requested by Developer or Master Licensee, Hyatt shall give its approval (if it
shall so approve) to plans and specifications at the level of detail as they
then exist, with the understanding that Hyatt shall have the right to review and
approve future revisions or iterations of any such plans and drawings; provided,
however, Hyatt’s review and approval of future revisions or iterations shall be
limited to determination as to whether the same conform, in all material
respects, to, and are logical extensions of, plans and specifications previously
approved by Hyatt, and, to the extent additional detail or design features are
disclosed, to the approval or disapproval thereof.

 

(c)                                  If Hyatt fails to respond within ten
(10) Business Days to a request by Master Licensee or Developer for a consent or
approval, Master Licensee and Developer shall provide notice to Hyatt of its
failure, and Hyatt shall respond within five (5) Business Days or such consent
or approval shall be deemed to have been given, except as otherwise expressly
provided in this Agreement.

 

(d)                                 In performing the foregoing, Hyatt shall not
be liable for any errors or omissions in the plans and specifications or designs
for the Project, or for any misfeasance or malfeasance by any specialists or
consultants retained by Master Licensee or Developer, whether or not upon the
recommendation of Hyatt, or for any defects in design, manufacture or
construction, or for any operational deficiencies in the design or construction
of the Project (including, without limitation, life safety systems),

 

--------------------------------------------------------------------------------


 

or any failure of any such plans or specifications to conform to Applicable Law,
it being the intention of the parties that in rendering its technical services
and assistance to Master Licensee or Developer, Hyatt shall be functioning
solely as a consultant sharing with Master Licensee and Developer the benefit of
its prior experience in the management and operation of first-class resorts and
market demands.  No approvals by Hyatt of any plans, specifications, drawings,
budgets, financing, contractors or specialists shall constitute an opinion by
Hyatt as to the legal, functional, structural, mechanical or professional
adequacy or competence thereof (as to plans, specifications, drawings,
contractors or specialists or the adequacy therefor to budgets or financing) and
Master Licensee and Developer each acknowledges that Hyatt has not held itself
out as an expert as to any of the foregoing matters.  All reviews and approvals
by Hyatt hereunder are for the sole and exclusive benefit of Hyatt and no other
party shall have the right to rely on the same except that Master Licensee,
Developer and any successors in interest to either of them shall be entitled to
rely on such reviews and approvals to confirm the Project has been constructed
in compliance with the Brand Standards and otherwise in accordance with this
Agreement and the Master License Agreement.

 

(b)                                 Inspections.  Hyatt will conduct such
scheduled inspections and reviews from time to time during the construction
period as provided in this Agreement and as Master Licensee or Developer may
reasonably request with regard to such matters as Master Licensee or Developer
determines may be useful to Master Licensee or Developer in their overall
evaluation of the development of the Project; provided, however, that neither
Master Licensee or Developer shall request Hyatt to inspect or review any matter
relating to the quality of workmanship in connection with the construction of
the Project except those matters relating to whether the quality of the
workmanship complies with the Brand Standards.  In performing the foregoing,
Hyatt shall be functioning solely as a consultant sharing with Master Licensee
and Developer the benefit of its prior experience in the management and
operation of first-class resorts and market demands.  Except for confirming
compliance with the Brand Standards and the Master License Agreement, no
approvals by Hyatt relating to any inspections and reviews shall constitute an
opinion by Hyatt as to the legal, functional, structural, mechanical or
professional adequacy or competence of any matter relating to such inspections
and reviews and each of Master Licensee and Developer acknowledges that Hyatt
has not held itself out as an expert as to any of the foregoing.  All reviews
and approvals by Hyatt hereunder are for the sole and exclusive benefit of Hyatt
and no other party shall have the right to rely on the same, except as otherwise
provided herein with respect to the Brand Standards.

 

7.                                      TSA Consulting Charge.  In consideration
for the services performed by Hyatt, Master Licensee and Developer shall pay
Hyatt a one-time fixed charge equal to Fifty Thousand and No/100 Dollars
($50,000.00) (the “TSA Consulting Charge”), which fee shall be due and payable
on the Effective Date.  The TSA Consulting Charge is earned upon payment and is
non-refundable.  The TSA Consulting Charge shall be inclusive of all costs and
expenses incurred in connection providing the services provided for herein for
the Project (including travel expenses of Hyatt).

 

8.                                      Insurance.

 

(a)                                 Developer shall maintain comprehensive
general liability and umbrella insurance for the Project consistent with the
insurance requirements set forth in Sections 15.2, 15.3 and 15.4 of the Master
License Agreement.  The insurance policy required hereunder shall name Hyatt as
an additional insured thereunder, as its interests may appear.  Developer will
provide Hyatt with satisfactory evidence of such insurance prior to commencing
any services in connection with the Project.

 

(b)                                 Developer shall, at all times during
construction, furnishing and equipping prior to the date that the Project is
open for business, procure and maintain with responsible and properly licensed
companies, at no cost to Hyatt, (A) adequate public liability insurance in
respect of the Project and the FF&E protecting each of Developer, Master
Licensee and Hyatt against claims or loss arising in connection with the
construction, furnishing and equipping of the Project and the FF&E and the
preopening activities of Hyatt hereunder; (B) adequate property insurance for
the full insurable value of the Project and the FF&E against all risk of direct
physical damage, including, but not limited to, fire and extended coverage, and
such other risks and perils for which insurance is customarily provided for
Projects of similar character

 

--------------------------------------------------------------------------------


 

during the period of construction and completion.  All policies referenced in
Section 8(a) above evidencing such insurance shall name Hyatt as an additional
insured thereunder as its interests may appear by means of the following
endorsement:

 

“Additional Insureds Endorsement:

 

and all affiliated, associated, proprietary, or subsidiary companies,
partnerships, and trusts as they may now exist or exist hereafter.  Such
insurance shall be primary to any other valid and collectible insurance
available to                                       .”

 

Developer will also require the general contractor to carry a minimum of
$1,000,000 liability insurance coverage (as reasonably approved by Hyatt) during
the construction of the Project naming Hyatt as an additional insured as its
interests may appear.  Such policies shall also contain the language set forth
in the above endorsement.

 

(c)                                  Waiver of Subrogation.  Developer and
Master Licensee hereby waive any and all rights, claims and demands of
whatsoever nature it may have against Hyatt on account of any loss or damage to
the Project or any part thereof or any of its contents, or any other property of
Developer or Master Licensee, arising from any risk actually covered or required
by this Agreement to be covered by Developer’s fire and extended coverage
insurance and resulting from the performance by Hyatt under this Agreement to
the extent Developer or Master Licensee actually receives payment of the same. 
To the extent any loss or damage that is covered by insurance under
Section 8(a) of this Agreement, Hyatt hereby waives any and all rights, claims
and demands of whatsoever nature it may have against Master Licensee or
Developer on account of any loss or damage to any property owned by Hyatt and
located on the Project from time to time, arising from any risk that would be
covered by fire and extended coverage insurance maintained by Hyatt in
accordance with prudent business practice to the extent Hyatt actually receives
payment of the same.  Hyatt acknowledges and agrees that the Master Licensee and
Developer have the full power and authority to make any and all decisions with
respect to the design, planning, development, construction and equipping of the
Project, subject to the terms of this Agreement.  Hyatt agrees that it has no
authority to and will not direct any contractor, architect, interior designer,
landscape designer or other professionals or consultants involved with the
Project to make any changes or alter any plans or specifications without the
prior approval of Master Licensee or Developer.

 

9.                                      Relationship and Disclaimer.

 

(a)                                 Except as expressly provided in this
Agreement, nothing herein contained shall ever be construed as rendering Hyatt
liable or responsible for the actions or activities of Master Licensee or
Developer or their construction manager, contractors, architects, interior
designer, landscape designer, or any of the other designers or consultants hired
or retained by Master Licensee or Developer, whether or not recommended by
Hyatt, and Master Licensee and Developer agree to retain only licensed persons
or companies to perform such services where required by law.   Further, Hyatt
shall never be deemed responsible for supervision of construction of the Project
or any phase or part or portion thereof, or for any defect or defects therein. 
Hyatt shall not perform the functions of a developer, a construction manager or
a general contractor.

 

(b)                                 Master Licensee and Developer understand and
agree that Hyatt is only providing the consulting services rendered and to be
rendered by Hyatt to Developer and Master Licensee, during the planning,
construction, equipping, and development of the Project.  Master Licensee and
Developer further understand and agree that the consulting services rendered and
to be rendered by Hyatt to Master Licensee and Developer during the planning,
construction, equipping, and development are advisory in nature, and are
intended to assist Master Licensee and Developer, and their contractor,
architect, interior designer, landscape designer, and other professionals and
consultants hired and retained by Master Licensee or Developer, in designing,
developing and implementing plans and specifications in compliance with the

 

--------------------------------------------------------------------------------


 

Brand Standards.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, HYATT DOES NOT
MAKE ANY REPRESENTATIONS OR WARRANTIES, EXPRESSED, IMPLIED OR STATUTORY
CONCERNING:

 

(a)                                 FITNESS FOR A PARTICULAR PURPOSE (OTHER THAN
FOR MEETING THE BRAND STANDARDS), MERCHANTABILITY, SUITABILITY, CHARACTER,
PROPENSITY, QUALITY, CAPACITY OR OTHER CONDITION OF ANY PORTION OF THE PROJECT
OR THE FF&E;

 

(b)                                 INSTALLATION, USE OR OWNERSHIP OF FF&E;

 

(c)                                  THE WORK PERFORMED BY OTHERS (INCLUDING BUT
NOT LIMITED TO THE WORK PERFORMED BY MASTER LICENSEE’S OR DEVELOPER’S
CONTRACTOR, ARCHITECT, INTERIOR DESIGNER, LANDSCAPE DESIGNER OR INSTALLERS AND
OTHER PROFESSIONALS AND CONSULTANTS HIRED AND RETAINED BY MASTER LICENSEE OR
DEVELOPER) IN CONNECTION WITH THE PROJECT; OR

 

(d)                                 CONFORMITY OF THE PROJECT AND FF&E WITH
FEDERAL, STATE OR LOCAL BUILDING, FIRE OR OTHER CODES, REGULATIONS AND LAWS.

 

Hyatt shall not have any liability in connection with any loss, claim or damages
that may arise from any of the causes listed in subsections (i) through
(iv) above.

 

(c)                                  Hyatt shall deal at arm’s length with all
third parties in serving Master Licensee’s and Developer’s interests; provided,
however, nothing contained herein shall prevent Hyatt from procuring necessary
services from an Affiliate, on terms and conditions no less favorable to Master
Licensee or Developer than those that would be generally demanded by
unaffiliated persons or entities for comparable services, if applicable, or for
the sale or lease of comparable goods.  This Agreement shall not be construed as
prohibiting Hyatt, or any firm or corporation or any related person or entity
controlled by Hyatt, from conducting or possessing an interest in any other
business or activity, including, but not limited to, the ownership, financing,
leasing, operation, development, management and brokerage of real property.

 

(d)                                 Master Licensee and Developer shall, with
the assistance of Hyatt as expressly set forth herein, be solely responsible for
securing local, state, federal, and private approvals as required by Applicable
Law in respect of the timeshare regime, the condominium regime, if any, and the
sale of Shared Ownership Products in connection with the Project.

 

10.                               Indemnification.

 

(a)                                 Developer and Master Licensee
Indemnification.  Developer and Master Licensee do hereby agree, on a joint and
several basis, to indemnify, defend and hold harmless Hyatt, its officers,
directors, agents and employees and their respective successors and assigns,
from and against any and all actual, out of pocket claims, liabilities, actions,
causes of action, judgments, expenses, losses, deficiencies or damages
whatsoever (including, without limitation, court costs, reasonable attorneys’
and paralegals’ fees, settlement costs, judgments and damages at all trial and
appellate levels and whether suit be brought or not) directly or indirectly
arising out of or in connection with the undertaking or performance by Developer
or Master Licensee of each of their duties, functions, and activities hereunder
except to the extent arising from the gross negligence or willful misconduct of
Hyatt or an Affiliate in performing any of their duties hereunder, including,
but not limited to:

 

(a)                                 the installation, use, or ownership of FF&E;

 

(b)                                 any claims for patent, copyrights, trademark
infringement in connection with FF&E;

 

(c)                                  the fitness for a particular purpose,
merchantability, suitability, character, propensity, quality, capacity or other
condition of the Project and FF&E;

 

(d)                                 the obligations, acts or omissions of any
architect, property manager, general contractor, interior designer, landscape
designer, engineering consultant, subcontractor, construction manager, vendor,
or other installation contractor or any other person or entity other than Hyatt
or an Affiliate of Hyatt performing services or supplying materials, merchandise
or equipment to the Project;

 

--------------------------------------------------------------------------------


 

(e)                                  any claims by vendors, contractors or
subcontractors for payment for FF&E or work in connection with the Project;

 

(f)                                   the design or construction of the Project
(except for compliance with the Brand Standards); or

 

(g)                                  the enforcement or attempted enforcement of
any and all obligations incurred by Hyatt acting as agent for Master Licensee
and Developer hereunder and within the scope of such agency authority, except
for those claims, liabilities, actions, causes of action, judgments, expenses,
losses, deficiencies or damages arising solely due to the gross negligence or
willful misconduct of Hyatt or an Affiliate in performing any of their duties
hereunder.

 

(b)                                 Hyatt Indemnification.  Hyatt does hereby
agree to indemnify, defend and hold harmless Master Licensee and Developer, and
their respective officers, directors, agents and employees and their respective
successors and assigns, from and against any and all actual, out of pocket
claims, liabilities, actions, causes of action, judgments, expenses, losses,
deficiencies or damages whatsoever (including, without limitation, court costs,
reasonable attorneys’ and paralegals’ fees, settlement costs, judgments and
damages at all trial and appellate levels and whether suit be brought or not)
directly or indirectly arising out of or in connection with the undertaking or
performance by Hyatt of its duties, functions, and activities hereunder, or
arising solely due to the gross negligence or willful misconduct of Hyatt in
performing its duties hereunder.

 

(c)                                  Claim Notices.  In the event any
indemnified party has actual knowledge of facts that give rise to a claim of
indemnification against the other party pursuant to this Section 10, the
indemnified party shall deliver written notice of such facts with reasonable
promptness to the indemnifying party specifying in reasonable detail the nature
of the facts giving rise to a claim for indemnification.  The failure by any
indemnified party to so notify the indemnifying party shall not relieve the
indemnifying party from any liability that it may have to such indemnified party
with respect to any claim made pursuant to this Section 10; provided that, the
party entitled to receive such notice was not, as a result of such failure to
give prompt written notice, (i) deprived of its right to recover any payment
under its applicable insurance coverage, (ii) otherwise damaged or prejudiced or
(iii) deprived of its rights and remedies under this Agreement.

 

11.                               No Liens.  Nothing contained in this Agreement
or in any construction contract, subcontract, or other contract entered into in
connection herewith shall be deemed or construed in any way as constituting the
consent or request of Hyatt, expressed or implied, to any supplier, vendor,
contractor, subcontractor, laborer, mechanic or materialman for the performance
of any labor or the furnishing of any materials in connection with the Property
or the Project or any part thereof that would give rise to the filing of any
mechanic’s or materialman’s liens or claims against the Property or the Project
or any part thereof.

 

12.                               Assignment.

 

(a)                                 Hyatt may assign this Agreement only in
connection with its permitted assignment of the Master License Agreement. 
Developer may assign this Agreement only in connection with its permitted
assignment of the Sublicense Agreement.  Master Licensee may assign this
Agreement only in connection with its permitted assignment of the Master License
Agreement.

 

(b)                                 Notwithstanding the foregoing, Developer may
assign this Agreement for collateral purposes, to any construction or working
capital lender of Developer (and Hyatt shall attorn to said lender should it
take over Developer’s position in the Project).

 

13.                               Damage and Destruction.  If the Project or any
Developer-owned portion thereof shall be damaged or destroyed at any time during
the term hereof by fire, casualty or other cause, to such an extent that it
would be either impossible or impracticable, in Developer’s good faith judgment,
to repair same or to continue to operate the Project facility, then Developer
may terminate this Agreement by giving written notice of termination to Hyatt
whereupon this Agreement shall be terminated and of no further force and effect,
except with respect to the duties, liabilities and obligations of the parties
which arose or accrued prior to termination.

 

--------------------------------------------------------------------------------

 

 

14.                               Condemnation.  If the Project or any
Developer-owned portion thereof shall be taken in eminent domain or condemnation
proceedings such that in the reasonable good faith judgment of Developer and
subject to Hyatt’s agreement which shall not be unreasonably withheld,
conditioned, delayed or denied, it is impossible or impracticable to continue to
operate the Project facility, then Developer shall have the right to terminate
this Agreement by giving written notice of such termination to Hyatt, whereupon
this Agreement shall be terminated and of no further force and effect, except
with respect to the duties, liabilities and obligations of the parties which
arose or accrued prior to termination.  In the event of termination under this
Section 14, such termination shall be effective upon the date of taking.  The
provisions of this Section 14 with respect to termination shall also be
applicable should Developer make a conveyance in lieu of condemnation, in which
event the day of the execution and delivery of such conveyance shall be the date
of termination.

 

15.                               Default.

 

(a)                                 Default by Hyatt.  The following events
shall be deemed to be events of default by Hyatt under this Agreement:

 

(a)                                 If Hyatt shall fail to comply, in a material
manner, with any of the terms, conditions, provisions or covenants of this
Agreement to be complied with by Hyatt, and Hyatt shall not cure such failure
within thirty (30) days after written notice thereof is given by Developer or
Master Licensee to Hyatt, or, if such failure is not reasonably susceptible of
being cured within said thirty (30) day period, if Hyatt shall fail to commence
to cure such failure within said thirty (30) day period, or, having commenced,
shall thereafter fail to complete the curing of such failure with reasonable
diligence.

 

(b)                                 If Hyatt becomes insolvent or is unable to
pay its debts as they become due, is adjudicated bankrupt, or files a petition
or pleading under the federal bankruptcy law or under any other state of federal
bankruptcy or insolvency laws, or an involuntary petition is filed with respect
to it under any such law and is not dismissed within sixty (60) days after it is
filed, or a permanent or temporary receiver or trustee for the business of Hyatt
or for all or substantially all of its property is appointed by any court, or
any such appointment is acquiesced in, consented to, or not opposed through such
legal action, by it, or it makes a general assignment for the benefit of
creditors or makes a written statement to the effect that it is unable to pay
its debts as they become due, or a levy, execution or attachment remains on all
or a substantial part of Hyatt’s assets for sixty (60) days.

 

(b)                                 Default by Developer or Master Licensee. 
The following events shall be deemed to be events of default by Master Licensee
and Developer under this Agreement:

 

(a)                                 If Developer or Master Licensee shall fail
to pay when due any fees or other charges owing to Hyatt under this Agreement,
and such failure is not cured within thirty (30) days after written notice
thereof is given by Hyatt to Developer and Master Licensee receiving written
request therefor, then Hyatt may suspend any further work hereunder until such
payment is received; such suspension by Hyatt shall not in itself be deemed or
construed to be a breach by Hyatt of this Agreement, or any conditions or
covenants thereof.

 

(b)                                 If Master Licensee or Developer shall fail
to comply in any material respect with any other term, provision or covenant of
this Agreement, and shall not cure such failure within thirty (30) days after
written notice thereof from Hyatt, or, if such failure is not susceptible of
being cured within said thirty (30) day period, if Master Licensee or Developer
shall fail to commence to cure such failure within said thirty (30) day period,
or, having commenced, shall thereafter fail to complete the curing of such
failure with reasonable diligence.

 

(c)                                  If Developer or Master Licensee becomes
insolvent or is unable to pay its debts as they become due, is adjudicated
bankrupt, or files a petition or pleading under the federal bankruptcy law or
under any other state of federal bankruptcy or insolvency laws, or an
involuntary petition is filed with respect to it under any such law and is not
dismissed within sixty (60) days after it is filed, or a permanent or temporary
receiver or trustee for the business of Developer or Master Licensee or for all
or substantially all of its property is appointed by any court, or any such
appointment is acquiesced in, consented to, or not

 

--------------------------------------------------------------------------------


 

opposed through such legal action, by it, or it makes a general assignment for
the benefit of creditors or makes a written statement to the effect that it is
unable to pay its debts as they become due, or a levy, execution or attachment
remains on all or a substantial part of Developer’s or Master Licensee’s assets
for sixty (60) days.

 

(c)                                  Remedies for Default.  Should an event of
default by any party occur under this Agreement and remain uncured, the
non-defaulting party shall have the right to terminate this Agreement pursuant
to the terms hereof, or to enforce this Agreement, and further, shall have such
remedies on account of such default, both at law and in equity, as are provided,
established or allowable under the laws of the State of Delaware, including, but
not limited to, an action or actions in equity for preliminary, temporary or
permanent injunctive relief.

 

(d)                                 Automatic Termination.  Notwithstanding
anything in this Agreement to the contrary, the termination of the Master
License Agreement shall result in the automatic termination of this Agreement,
if it is in full force and effect as of such date.

 

16.                               Estoppel Certificates. Any party shall, at any
time and from time to time upon not less than fifteen (15) days’ prior written
request by another party, execute, acknowledge and deliver a statement in
writing certifying:

 

(a)                                 That this Agreement is unmodified and in
full force and effect (or, if modified, that the same is in full force and
effect, as modified, stating the modifications);

 

(b)                                 The date to which payments have been made
under this Agreement; and

 

(c)                                  That so far as the party giving the
certificate knows, no default hereunder on the part of the other party, as the
case may be, exists (except that if any such default does exist, the certifying
party shall specify such default), it being intended that any such statements
delivered pursuant to this Section 16 may be relied upon by any prospective
purchaser, assignee, lender or mortgagee.

 

17.                               Independent Contractor; No Joint Venture.

 

(a)                                 The parties hereto intend for Hyatt to be an
independent contractor and do not intend to create a partnership, joint venture,
joint enterprise or other association of any type between the parties to carry
on a business or venture as co-owners or to make the parties co-principals with
respect to the subject matter of this Agreement, and no party shall be deemed or
considered, or shall hold itself out as such or as an employee of any other or
otherwise indicate that it has the authority to obligate or bind any other party
for any purpose whatsoever.  Hyatt shall not be considered an agent or employee
of Developer or Master Licensee for any purpose.

 

(b)                                 Nothing herein contained in this Agreement
shall be deemed or intended to create a partnership, joint venture, joint
enterprise or other association between the parties to carry on a business or
venture as co-owners or to make the parties co-principals with respect to the
subject matter hereof, and any inferences to the contrary shall be expressly
negated.  It is the intention of the parties to maintain separate and distinct
interests and separate and distinct identities as provided in this Agreement.

 

18.                               Time is of the Essence.  Except as otherwise
specifically set forth herein, time is of the essence for all terms of this
Agreement.

 

19.                               Notices.  All notices required or permitted to
be given hereunder will be in writing and may be delivered by hand, by
facsimile, by nationally recognized private courier or by United States mail. 
Notices delivered by mail will be deemed given three (3) Business Days after
being deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested.  Notices delivered by hand will be
deemed delivered when actually delivered.  Notices given by nationally
recognized private courier will be deemed delivered on the date delivery is
promised by the courier.  Notices given by facsimile with a confirmation of
transmission by the transmitting equipment will be deemed given on the first
(1st) Business Day following transmission; provided, however, that a notice
delivered by facsimile that has not been confirmed or acknowledged (including
any response to such transmission) by recipient will only be effective if such
notice is also delivered by hand, deposited in the United States mail, postage

 

--------------------------------------------------------------------------------


 

prepaid, registered or certified mail or given by nationally recognized private
courier on or before two (2) Business Days after its delivery by facsimile.  All
notices will be addressed as follows:

 

To Hyatt:

 

[                                                ]

c/o Hyatt Hotels Corporation

71 South Wacker Dr., 12th Floor

Chicago, Illinois 60606

Attn: General Counsel

Facsimile: (312) 780-5282

 

and

 

[                                                ]

c/o Hyatt Hotels Corporation

71 South Wacker Dr., 12th Floor

Chicago, Illinois 60606

Attn:  Senior Vice President

Facsimile:

 

To Master Licensee:

 

c/o Interval Leisure Group, Inc.

6262 Sunset Drive

Miami, Florida 33143

Attn: Victoria J. Kincke, General Counsel

Facsimile: 305-667-2072

 

with a copy to:

 

Holland & Knight, LLP

800 17th Street, N.W., Suite 1100

Washington, D.C. 20006

Attn: Jeffrey B. Stern

Facsimile: 202-955-5564

 

To Developer:

 

Attn:

Facsimile:

 

Any party(ies) may, by notice given in accordance with this Section 19 to the
other party(ies), designate another address or Person for receipt of notices
hereunder; provided that notice of such a change shall be effective upon receipt

 

20.                               Severability.  If any term or provision of any
Article or Section of this Agreement, or the application thereof to any persons
or circumstances, shall to any extent or for any reason be invalid or
unenforceable, the remainder of this Agreement and the application of such term
or provision to persons or

 

--------------------------------------------------------------------------------


 

circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of any Article or
Section of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

 

21.                               Entire Agreement.   This Agreement and
attached exhibits and schedules will supersede any and all contrary
understandings and agreements between the parties, and it is mutually understood
and agreed that this Agreement represents the entire agreement between the
parties, and any representations or inducements made prior hereto which are not
included in this Agreement shall be of no force and effect.  This Agreement may
only be amended and modified by an instrument in writing signed by the duly
authorized officers or agents of the parties affected.

 

22.                               Multiple Counterparts.  This Agreement may be
executed in a number of identical counterparts, each of which will be deemed an
original for all purposes and all of which will constitute, collectively, one
agreement. Delivery of an executed signature page to this Agreement by
electronic transmission will be effective as delivery of a manually signed
counterpart of this Agreement.

 

23.                               Remedies Not Cumulative.  Except as otherwise
expressly provided in this Agreement, no right or remedy conferred upon or
reserved to the parties by this Agreement is intended to be, nor will be deemed,
exclusive of any other right or remedy herein by law or in equity provided or
permitted, but each will be cumulative of every other right or remedy.

 

24.                               Waivers.  Except as otherwise provided in this
Agreement, approvals, designations, and consents required under this Agreement
will not be effective unless evidenced by a writing signed by the duly
authorized officer or agent of the party giving such approval or consent. No
waiver, delay, omission, or forbearance on the part of any party to exercise any
right, option or power arising from any default or breach by the other party, or
to insist upon strict compliance by the other party with any obligation or
condition hereunder, will affect or impair the rights of Licensor or Licensee,
respectively, with respect to any such default or breach or subsequent default
or breach of the same or of a different kind. Any delay or omission of either
party to exercise any right arising from any such default or breach will not
affect or impair such party’s rights with respect to such default or breach or
any future default or breach. No party will be liable to other party for
providing (or denying) any waiver, approval, consent, or suggestion to the other
party in connection with this Agreement or by reason of any delay or denial of
any request.

 

25.                               Dispute Resolution.

 

(a)                                 Subject to Sections 25(f) and (h) below, the
parties agree for themselves and their respective Affiliates, and each of their
respective shareholders, trustees, beneficiaries, directors, officers, employees
or agents, that all controversies, disputes, or claims between the parties
arising from or relating to this Agreement (collectively, “Disputes”) shall be
subject to, and resolved in accordance with, this Section 25.

 

(b)                                 If any party gives notice to another party
of the existence of a Dispute, then, commencing within five (5) days after the
date of such notice, the parties shall, through their senior business
representatives and (if they so desire) counsel, negotiate in good faith for a
period of at least ten (10) Business Days in an effort to resolve the Dispute.
If the parties are unable to resolve the Dispute within such ten (10) Business
Day period, any party may then submit the Dispute to non-binding mediation under
the then applicable rules and jurisdiction of the American Arbitration
Association (“AAA”), in which event, the parties shall participate in at least
ten (10) hours of mediation within the thirty (30) day period after such Dispute
has been submitted for mediation.  The fees and costs of such mediation shall be
borne equally by the parties. If the Dispute remains unresolved at the
conclusion of such mediation, any party may then submit the Dispute to
arbitration in accordance with Section 25(c) below.

 

--------------------------------------------------------------------------------


 

(c)                                  Except as set forth below, all Disputes
that have not been resolved through negotiation or mediation shall be submitted
to final and binding arbitration administered by the AAA.  If the AAA no longer
exists or is unable to administer the arbitration of the Dispute in accordance
with this Agreement, and the parties cannot agree on the identity of a
substitute arbitration service provider within ten (10) days after notice by the
complaining party, then such party shall petition a Delaware court of competent
jurisdiction to identify a substitute arbitration service provider, who will
administer the dispute resolution process in accordance with this Section 25. 
The arbitration shall be governed exclusively by the rules of the American
Arbitration Association, or any successor agency, without reference to any state
arbitration statutes. In any such arbitration proceeding, each Party shall
submit or file any claim that would constitute a compulsory counterclaim (as
defined by Rule 13 of the Federal Rules of Civil Procedure) within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be barred. The arbitrator may not
consider any settlement discussions or offers that might have been made by any
of the parties.

 

(d)                                 The arbitration proceedings will be
conducted by one (1) arbitrator and, except as this Section otherwise provides,
according to the AAA’s then current commercial arbitration rules.  The
arbitrator must be chosen from a proposed list of at least ten (10) arbitrators
who have at least ten (10) years’ experience resolving complex business
disputes, and who not been employed by or been involved in a contract with any
of the parties in the preceding ten (10) years.  All proceedings will be
conducted at a suitable location chosen by the arbitrator that is within ten
(10) miles of Orlando, Florida.  All matters relating to arbitration will be
governed by the Federal Arbitration Act (9 U.S.C. Sections 1 et seq.) and not by
any state arbitration law.  In addition to the foregoing, the final arbitrator
selected shall be a third-party individual: (a) having not less than ten
(10) years’ experience in the hospitality industry or at least ten (10) years’
consulting experience with a solid reputation in the hospitality industry;
(b) not having had any direct relationship with either party or its affiliates
in the preceding twenty-four (24) month period, except to the extent disclosed
and accepted by the other party; (c) having demonstrated knowledge of the market
where the Project is located; and (d) having demonstrated knowledge of the
operation and marketing of Shared Ownership Projects in the market where the
Project is located.  The arbitrator has the right to award any relief that he or
she deems proper, including money damages (with interest on unpaid amounts from
the date due), specific performance (if monetary damages are inadequate),
injunctive relief, and attorneys’ fees and costs, provided that the arbitrator
may not award any punitive, exemplary, or treble or other forms of multiple
damages against either party.  The award of the arbitrator shall be conclusive
and binding upon all parties hereto and judgment upon the award may be entered
in any court of competent jurisdiction.

 

(e)                                  The parties agree that arbitration will be
conducted on an individual, not a class wide, basis; that only the parties
(and/or their Affiliates and its and their respective  officers, directors,
agents, and/or employees, as applicable) may be the parties to any arbitration
proceedings described in this Section; and that an arbitration proceeding
between the parties (and/or their Affiliates and its and their respective
owners, officers, directors, agents, and/or employees) may not be consolidated
with any other arbitration proceeding between them.  Notwithstanding the
foregoing or anything to the contrary in this Section, if any court or
arbitrator determines that all or any part of the preceding sentence is
unenforceable with respect to a dispute that otherwise would be subject to
arbitration under this Section, then all parties agree that this arbitration
clause shall not apply to that dispute and that such dispute shall be resolved
in a judicial proceeding in accordance with this Section 25.

 

(f)                                   Despite the parties’ agreement to
arbitrate, each shall have the right in a proper case to seek temporary
restraining orders and temporary or preliminary or injunctive relief or other
interim orders of specific performance from a court of competent jurisdiction;
provided, however, that the parties must contemporaneously submit the dispute
for arbitration on the merits as provided in this Section 25. The Parties agree
that the award of the arbitrator shall be binding upon Hyatt, Master Licensee
and Developer, and that judgment on the award rendered by the arbitrator may be
entered in any court of competent jurisdiction.

 

(g)                                  THE ARBITRATOR SHALL HAVE NO AUTHORITY TO
AWARD ANY PUNITIVE, EXEMPLARY, TREBLE OR OTHER FORMS OF MULTIPLE DAMAGES OR TO
VARY OR

 

--------------------------------------------------------------------------------


 

IGNORE THE TERMS OF THIS AGREEMENT, AND SHALL BE BOUND BY CONTROLLING LAW.

 

26.                               Litigation.  Notwithstanding anything to the
contrary in this Agreement, the parties shall have the right to immediately
commence litigation or other legal proceedings without seeking alternative
dispute resolution with respect to the following:

 

(a)                                 Hyatt will be entitled to injunctive or
other equitable relief from a court of competent jurisdiction, without the
necessity of proving the inadequacy of money damages as a remedy or irreparable
harm, without the necessity of posting a bond, and without waiving any other
rights or remedies at law or in equity, for any actual or threatened material
breach or violation of this Agreement for which such relief is an available
remedy, the Brand Standards (including, but not limited to, threats or danger to
public health or safety) or actual or threatened misuse or misappropriation of
Hyatt’s intellectual property or confidential information. The rights conferred
by this Section 26(a) expressly include, without limitation, Hyatt’s entitlement
to affirmative injunctive, declaratory, and other equitable or judicial relief
(including specific performance) for the failure by Master Licensee or Developer
to operate Project in accordance with the applicable Brand Standards, including,
without limitation, affirmative relief that any such deficiencies are cured and
thereafter meet the Brand Standards.

 

(b)                                 Master Licensee and Developer will be
entitled to injunctive or other equitable relief from a court of competent
jurisdiction, without the necessity of proving the inadequacy of money damages
as a remedy or irreparable harm, without the necessity of posting a bond, and
without waiving any other rights or remedies at law or in equity, for any actual
or threatened material breach or violation of this Agreement for which such
relief is an available remedy or actual or threatened misuse or misappropriation
of the Master Licensee’s or Developer’s intellectual property or confidential
information.

 

(c)                                  Each party will be entitled to injunctive
or other equitable relief from a court of competent jurisdiction, without the
necessity of proving the inadequacy of money damages as a remedy or irreparable
harm, without the necessity of posting a bond, and without waiving any other
rights or remedies at law or in equity, for any claims relating to the
enforcement of the dispute provisions of this Agreement.

 

27.                               Governing Law.  Except to the extent governed
by the Federal Arbitration Act, the United States Trademark Act of 1946 (Lanham
Act, 15 U.S.C. Sections 1051 et seq.) or other federal law, this Agreement and
all claims arising from the relationship among the parties (and their respective
Affiliates) will be governed by the laws of the State of Delaware, without
regard to conflict of laws rules. Any action by any party described in
Section 26 of this Agreement shall be brought in a court for the State of
Delaware or a court of the United States located in the State of Delaware.  The
parties consent to the jurisdiction of such courts and waive any right to have
such action transferred from such courts on the grounds of improper venue or
inconvenient forum.  The parties also waive trial by jury in the event of any
such action, and the parties agree that service of process for purposes of any
such action need not be personally served or served within the State of
Delaware, but may be served with the same effect as if the party were served
within the State of Delaware, by notice in the manner prescribed for notices
under this Agreement pursuant to Section 19 of this Agreement.

 

28.                               Prevailing Party’s Expenses.  The prevailing
party in any arbitration, litigation or other legal action or proceeding arising
out of or related to this Agreement shall be entitled to recover from the losing
party all reasonable fees, costs and expenses incurred by the prevailing party
in connection with such arbitration, litigation or other legal action or
proceeding (including any appeals and actions to enforce any arbitration awards
and court judgments), including reasonable fees, expenses and disbursements for
attorneys, experts and other third parties engaged in connection therewith and
its share of arbitrator fees and costs.  If a party prevails on some, but not
all, of its claims, such party shall be entitled to recover an equitable amount
of such fees, expenses and disbursements, as determined by the applicable
arbitrator or court. All amounts recovered by the prevailing party under this
Section 28 shall be separate from, and in addition to, any other amount included
in any arbitration award or judgment rendered in favor of such party, unless
duplicative.

 

--------------------------------------------------------------------------------


 

29.                               Third-Party Litigation.  Sections 25 through
30 of this Agreement shall not apply in the event that a third party has
commenced litigation against one or more parties outside of Delaware (“Third
Party Action”) and a defendant party in the Third Party Action files a
cross-complaint or third-party complaint against another party that arises out
of the same facts or transactions at issue in the Third Party Action.

 

30.                               Waiver of Jury Trial and Punitive Damages. 
Each party hereby absolutely, irrevocably and unconditionally waives trial by
jury and the right to claim or receive punitive, exemplary, treble or other
forms of multiple damages arising out of, pertaining to or in any way associated
with the covenants, undertakings, representations or warranties set forth in
this Agreement, the relationships of the parties hereto, this Agreement or any
other Transaction Agreement.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND OR
NATURE WHATSOEVER, INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS OR OTHER
ECONOMIC LOSS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, under seal, as of the Effective Date.

 

 

HYATT:

 

 

 

[HYATT ENTITY]

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

MASTER LICENSEE:

 

 

 

S.O.I. ACQUISITION CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

DEVELOPER/OWNERS’ ASSOCIATION:

 

 

 

[                                          ]

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

MANAGEMENT COMPANY ACKNOWLEDGMENT

 

MANAGEMENT COMPANY ACKNOWLEDGMENT

 

This Management Company Acknowledgment (this “Management Company
Acknowledgment”) is executed as of [                            , 20    ], by
and among [                                                    ], a
[                      ] (“Management Company”),
[                                                    ], a
[                      ] (“Licensee”),]
[                                          ], a
[                                                ] (“Association”)] and Hyatt
Franchising, L.L.C., a Delaware limited liability company (“Master Licensor”).

 

RECITALS:

 

A.                                    Master Licensor and S.O.I. Acquisition
Corp., a Florida corporation (“Master Licensee”) are parties to that certain
Master License Agreement dated October 1, 2014 (as such agreement may be
amended, supplemented, restated or otherwise modified, the “License Agreement”).

 

B.                                    Management Company has entered into an
agreement (the “Management Agreement”) with [Association][Licensee] pursuant to
which Management Company will operate the [NAME OF PROJECT] (the “Project”)
located at [                                        ] (the “Approved Location”),
on behalf of [Association][Licensee], subject to the terms of that certain
Sublicense Agreement dated as of the date hereof (as such as such agreement may
be amended, supplemented, restated or otherwise modified, the “Sublicense
Agreement”) between Master Licensee and Licensee.

 

C.                                    Licensee has requested that Master
Licensor consent to the operation of the Project by Management Company and
Master Licensor is willing to give such consent on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual undertakings and benefits to be
derived herefrom, the receipt and sufficiency of which are acknowledged by each
of the parties hereto, it is hereby agreed as follows:

 

1.                                      Defined Terms. Unless specifically
defined herein, all capitalized terms used in this Management Company
Acknowledgment will have the same meanings set forth in the Sublicense
Agreement.

 

2.                                      Master Licensor’s Consent.  Subject to
and in accordance with the terms and conditions of this Management Company
Acknowledgment and the Sublicense Agreement, Master Licensor hereby consents to
the operation of the Project on behalf of [Licensee][Association] by Management
Company.  The parties acknowledge and agree that Master Licensor’s consent shall
expire without notice to Management Company contemporaneously with the
occurrence of any of the following events: (a) any termination of the License
Agreement or Licensee’s rights under the License Agreement with respect to the
Project, (b) any termination of the Sublicense Agreement, or (c) the execution
of another management company acknowledgment among Master Licensor,
[Licensee][Association] and another management company with respect to the
Project; provided that the duties and obligations of Management Company that by
their nature or express language survive such termination, including Sections
4(b) and (c) below, will continue in full force and effect notwithstanding the
termination of Master Licensor’s consent in the immediately preceding sentence.

 

--------------------------------------------------------------------------------


 

3.                                      Management Company Representations and
Covenants. Management Company represents and warrants to Master Licensor that:

 

(a)                                 Management Company (and any Person that is
in Control of Management Company or that is Controlled by Management Company)
(i) is not known in the community as being of bad moral character; (ii) has not
been convicted in any court of a felony or other offense that could result in
imprisonment for one (1) year or more or a fine or penalty of two million
dollars ($2,000,000) (as adjusted annually after the Effective Date of the
License Agreement by the CPI Index) or more; or (iii) is not a Specially
Designated National or Blocked Person;

 

(b)                                 Neither Management Company nor any Affiliate
of Management Company is a Lodging Competitor or Licensor SOI Competitor; and

 

(c)                                  The Management Agreement is valid, binding
and enforceable and contains no terms, conditions, or provisions that are, or
through any act or omission of [Licensee][Association] or Management Company,
may be or may cause a breach of or default under the Sublicense Agreement.

 

4.                                      Management Company and
[Licensee][Association] Acknowledgments. Management Company and
[Licensee][Association] covenant and agree to the following:

 

(a)                                 Management Company will have the exclusive
authority and responsibility for the day-to-day on-site management of the
Project on behalf of and for the benefit of [Licensee][Association] in
accordance with the terms of the Management Agreement and the Sublicense
Agreement. The general manager of the Project will be an employee of Management
Company and devote such time and attention to the management and operation of
the Project as is necessary to fully comply with the terms, conditions and
restrictions set forth in the Management Agreement and the Sublicense Agreement;

 

(b)                                 The Project will be operated in strict
compliance with the requirements of the Management Agreement and the Sublicense
Agreement, and Management Company will observe fully and be bound by all terms,
conditions and restrictions regarding the management and operation of the
Project as set forth in the Management Agreement and the Sublicense Agreement,
including those related to Licensor Intellectual Property, as if and as though
Management Company had executed the Sublicense Agreement as “Sublicensee;”
provided that Management Company obtains no rights under the terms of the
License Agreement or Sublicense Agreement, except as specifically set forth in
the Management Agreement, and the rights granted thereunder or hereunder do not
constitute a license or franchise or sub-license or sub-franchise to Management
Company. Management Company will comply with all Applicable Laws in connection
with its management of the Project and will obtain in a timely manner all
permits, certificates, and licenses necessary for the full and proper operation
of the Project;

 

(c)                                  Master Licensor may enforce directly
against Management Company all terms in the License Agreement regarding Licensor
Intellectual Property, other than those that require payment of money to Master
Licensor or its Affiliates by Master Licensee. Licensor may seek and obtain all
available legal and equitable remedies from Management Company based on
Management Company’s failure to comply with the terms of this Management Company
Acknowledgment, in addition to any remedies Master Licensor may obtain from
Master Licensee under the License Agreement;

 

(d)                                 Management Company hereby assigns (and will
cause each of its employees or independent contractors who contributed to such
modifications, derivatives or additions to assign) to Master Licensor, in
perpetuity throughout the world, all rights, title and interest (including the
entire copyright and all renewals, reversions and extensions thereof) in and to
all modifications, derivatives or additions to the Licensor Intellectual
Property and other aspects of the System proposed by or on behalf of

 

--------------------------------------------------------------------------------


 

Management Company or its Affiliates. Management Company waives (and will cause
each of its employees or independent contractors who contributed to such
modifications, derivatives or additions to waive) all rights of “droit moral” or
“moral rights of authors” or any similar rights that Management Company (or its
employees or independent contractors) may now or hereafter have in the
modifications, derivatives or additions to the Licensor Intellectual Property
and other aspects of the System proposed by or on behalf of Management Company
or its Affiliates and Management Company disclaims any interest in such
modifications by virtue of a constructive trust. Management Company agrees to
execute (or cause to be executed) and deliver to Master Licensor any documents
and to do any acts that may reasonably be deemed necessary by Master Licensor to
perfect or protect the title in the modifications, derivatives and additions
herein conveyed, or intended to be conveyed now or in the future;

 

(e)                                  [Licensee][Association] and Management
Company will not modify or amend the Management Agreement in such a way as to
create a conflict or other inconsistency with the terms of the Sublicense
Agreement or this Management Company Acknowledgment;

 

(g)                                  Except in extraordinary circumstances, such
as theft or fraud on the part of Management Company or a default by Licensee
under the Sublicense Agreement caused by Management Company for which Licensee
needs to promptly remove Management Company from the Project, the Management
Agreement will not be terminated or permitted to expire without at least thirty
(30) days’ prior notice to Master Licensor; and

 

(h)                                 Management Company will perform the
day-to-day operations of the Project.  Master Licensor has the right to
communicate directly with Management Company, and the managers at the Project
regarding use of the Licensor Intellectual Property, Branded Elements and/or the
System in the day-to-day operations of the Project, provided that Master
Licensor shall have no right to, and shall not, direct Management Company to
take, or fail to take, any action that may cause a breach of the Management
Agreement or this Management Company Acknowledgement.

 

5.                                      Existence and Power. Each of Management
Company and Licensee represents and warrants with respect to itself that (i) it
is a legal entity duly formed, validly existing, and in good standing under the
laws of the jurisdiction of its formation, (ii) it has the ability to perform
its obligations under this Management Company Acknowledgment and under the
Management Agreement, and (iii) it has all necessary power and authority to
execute and deliver this Management Company Acknowledgment.

 

6.                                      Authorization; Contravention.

 

(a)                                 Management Company and
[Licensee][Association] each represents and warrants with respect to itself that
the execution and delivery of this Management Company Acknowledgment and the
performance by Management Company and [Licensee][Association] of its respective
obligations hereunder and under the Management Agreement: (i) have been duly
authorized by all necessary action; (ii) do not require the consent of any third
parties (including lenders) except for such consents as have been properly
obtained; and (iii) do not and will not contravene, violate, result in a breach
of, or constitute a default under (x) its certificate of formation, operating
agreement, articles of incorporation, by-laws, or other governing documents,
(y) any regulation of any governmental body or any decision, ruling, order, or
award by which each may be bound or affected, or (z) any agreement, indenture or
other instrument to which each is a party; and

 

(b)                                 Management Company represents and warrants
to Master Licensor that: (i) neither Management Company (including any and all
of its directors and officers), nor any of its Affiliates or the funding sources
for any of the foregoing is a Specially Designated National or Blocked Person
(as defined in the License Agreement); (ii) neither Management Company nor any
of its Affiliates is directly or

 

--------------------------------------------------------------------------------


 

indirectly owned or controlled by the government of any country that is subject
to an embargo by the United States government; and (iii) neither Management
Company nor any of its Affiliates is acting on behalf of a government of any
country that is subject to such an embargo. Management Company further
represents and warrants that it is in compliance with any applicable anti-money
laundering law and terrorist financing law. Management Company agrees that it
will notify Master Licensor and [Licensee][Association] in writing immediately
upon the occurrence of any event which would render the foregoing
representations and warranties of this Section 6(b) incorrect.

 

7.                                      Controlling Agreement. If there are
conflicts between any provision(s) of the Sublicense Agreement and this
Management Company Acknowledgment on the one hand and the Management Agreement
on the other hand, the provision(s) of the Sublicense Agreement and this
Management Company Acknowledgment will control.

 

8.                                      No Release. This Management Company
Acknowledgment will not release or discharge Licensee from any liability or
obligation under the Sublicense Agreement, and Licensee will remain liable and
responsible for the full performance and observance of all of the provisions,
covenants, and conditions set forth in the Sublicense Agreement.

 

9.                                      Limited Consent. Master Licensor’s
consent to Management Company operating the Project is personal to Management
Company, and this Management Company Acknowledgment is not assignable by
Licensee or Management Company. If there is a Change in Control of Management
Company or if Management Company becomes, is acquired by, comes under the
Control of, or merges with or into a Lodging Competitor or Licensor SOI
Competitor, or if there is a material adverse change to the financial status or
operational capacity of Management Company, Licensee will promptly notify Master
Licensor of any such change and Management Company will be subject to the
consent process under the License Agreement as a new operator of the Project.

 

10.                               Governing Law; Venue; Dispute Resolution. The
parties agree that this Management Company Acknowledgment shall be subject to
the governing law and, for the purpose of resolving any dispute under Section 13
of this Management Company Acknowledgment, the venue provisions set forth in
Article 21 of the License Agreement, which are incorporated in this Agreement by
this reference.

 

11.                               Management Company’s Address. Management
Company’s mailing address is set forth on the signature page hereto. Management
Company agrees to provide notice to both Licensee and Master Licensor if there
is any change in Management Company’s mailing address.

 

12.                               No Third Party Beneficiaries. Nothing in this
Management Company Acknowledgment is intended, or will be deemed, to confer any
rights or remedies under or by reason of this Management Company Acknowledgment
upon any Person other than Master Licensor, Licensee and their respective
Affiliates, successors and assigns.

 

13.                               Injunctive Relief.  Master Licensor will be
entitled to injunctive or other equitable relief from a court of competent
jurisdiction, without the necessity of proving the inadequacy of money damages
as a remedy or irreparable harm, without the necessity of posting a bond, and
without waiving any other rights or remedies at law or in equity, for any actual
or threatened material breach or violation of this Management Company
Acknowledgment for which such relief is an available remedy, or actual or
threatened misuse or misappropriation of the Licensor Intellectual Property or
the Licensor Confidential Information. The rights conferred by this Section 13
expressly include, without limitation, Master Licensor’s entitlement to
affirmative injunctive, declaratory, and other equitable or judicial relief
(including specific performance) for Management Company’s failure to operate any
portion of the Project in accordance with the

 

--------------------------------------------------------------------------------


 

Management Agreement, including, without limitation, failure to operate any
portion of the Project in accordance with the applicable Brand Standards.

 

14.                               Dispute
Resolution.                                      
(a)                                 Subject to Sections 14(f) and (h) below, the
parties agree for themselves and their respective Affiliates, and each of their
respective shareholders, trustees, beneficiaries, directors, officers, employees
or agents, that all controversies, disputes, or claims between the parties
arising from or relating to this Agreement (collectively, “Disputes”) shall be
subject to, and resolved in accordance with, this Section 14.

 

(b)                                 If any party gives notice to another party
of the existence of a Dispute, then, commencing within five (5) days after the
date of such notice, the parties shall, through their senior business
representatives and (if they so desire) counsel, negotiate in good faith for a
period of at least ten (10) Business Days in an effort to resolve the Dispute.
If the parties are unable to resolve the Dispute within such ten (10) Business
Day period, any party may then submit the Dispute to non-binding mediation under
the then applicable rules and jurisdiction of the American Arbitration
Association (“AAA”), in which event, the parties shall participate in at least
ten (10) hours of mediation within the thirty (30) day period after such Dispute
has been submitted for mediation unless the parties mutually agree in writing to
a longer period.  The fees and costs of such mediation shall be borne equally by
the parties. If the Dispute remains unresolved at the conclusion of such
mediation, any party may then submit the Dispute to arbitration in accordance
with Section 14(c) below.

 

(c)                                  Except as set forth below, all Disputes
that have not been resolved through negotiation or mediation shall be submitted
to final and binding arbitration administered by the AAA.  If the AAA no longer
exists or is unable to administer the arbitration of the Dispute in accordance
with this Agreement, and the parties cannot agree on the identity of a
substitute arbitration service provider within ten (10) days after notice by the
complaining party, then such party shall petition a Delaware court of competent
jurisdiction to identify a substitute arbitration service provider, who will
administer the dispute resolution process in accordance with this Section 14. 
The arbitration shall be governed exclusively by the Federal Arbitration Act, or
any successor law, without reference to any state arbitration statutes. In any
such arbitration proceeding, each Party shall submit or file any claim that
would constitute a compulsory counterclaim (as defined by Rule 13 of the Federal
Rules of Civil Procedure) within the same proceeding as the claim to which it
relates. Any such claim that is not submitted or filed in such proceeding shall
be barred. The arbitrator may not consider any settlement discussions or offers
that might have been made by any of the parties.

 

 

(d)                                 The arbitration proceedings will be
conducted by one (1) arbitrator and, except as this Section otherwise provides,
according to the AAA’s then current commercial arbitration rules.  The
arbitrator must be chosen from a proposed list of at least fifteen (15)
arbitrators who have at least ten (10) years’ experience resolving complex
business disputes, and who not been employed by or been involved in a contract
with any of the parties in the preceding ten (10) years.  All proceedings will
be conducted at a suitable location chosen by the arbitrator that is within ten
(10) miles of Orlando, Florida.  All matters relating to arbitration will be
governed by the Federal Arbitration Act (9 U.S.C. Sections 1 et seq.) and not by
any state arbitration law.  In addition to the foregoing, the final arbitrator
selected shall be a third-party individual: (a) having not less than ten
(10) years’ experience in the hospitality industry or at least ten (10) years’
consulting experience with a solid reputation in the hospitality industry;
(b) not having had any direct relationship with either party or its affiliates
in the preceding twenty-four (24) month period, except to the extent disclosed
and accepted by the other party; (c) having demonstrated knowledge of the market
where the Project is located; and (d) having demonstrated knowledge of the
operation and marketing of Shared Ownership Projects in the market where the
Project is located.  The arbitrator has the right to award any relief that he or
she deems proper, including money damages (with interest on unpaid amounts from
the date due), specific performance (if monetary damages are inadequate),
injunctive relief, and attorneys’ fees and

 

--------------------------------------------------------------------------------


 

costs, provided that the arbitrator may not award any punitive, exemplary, or
treble or other forms of multiple damages against either party.  The award of
the arbitrator shall be conclusive and binding upon all parties hereto and
judgment upon the award may be entered in any court of competent jurisdiction.

 

(e)                                  The parties agree that arbitration will be
conducted on an individual, not a class wide, basis; that only the parties
(and/or their Affiliates and its and their respective  officers, directors,
agents, and/or employees, as applicable) may be the parties to any arbitration
proceedings described in this Section; and that an arbitration proceeding
between the parties (and/or their Affiliates and its and their respective
owners, officers, directors, agents, and/or employees) may not be consolidated
with any other arbitration proceeding between them.  Notwithstanding the
foregoing or anything to the contrary in this Section, if any court or
arbitrator determines that all or any part of the preceding sentence is
unenforceable with respect to a Dispute that otherwise would be subject to
arbitration under this Section, then all parties agree that this arbitration
clause shall not apply to that Dispute and that such Dispute shall be resolved
in a judicial proceeding in accordance with this Section 14.

 

(f)                                   Despite the parties’ agreement to
arbitrate, each shall have the right in a proper case to seek temporary
restraining orders and temporary or preliminary or injunctive relief or other
interim orders of specific performance from a court of competent jurisdiction;
provided, however, that the parties must contemporaneously submit the Dispute
for arbitration on the merits as provided in this Section 14. The Parties agree
that the award of the arbitrator shall be binding upon the parties, and that
judgment on the award rendered by the arbitrator may be entered in any court of
competent jurisdiction.

 

(g)                                  THE ARBITRATOR SHALL HAVE NO AUTHORITY TO
AWARD ANY PUNITIVE, EXEMPLARY, TREBLE OR OTHER FORMS OF MULTIPLE DAMAGES OR TO
VARY OR IGNORE THE TERMS OF THIS AGREEMENT, AND SHALL BE BOUND BY CONTROLLING
LAW.

 

15.                               Costs of Enforcement.  The prevailing party in
any arbitration, litigation or other legal action or proceeding arising out of
or related to this Management Company Acknowledgement shall be entitled to
recover from the losing party all reasonable fees, costs and expenses incurred
by the prevailing party in connection with such arbitration, litigation or other
legal action or proceeding (including any appeals and actions to enforce any
arbitration awards and court judgments), including reasonable fees, expenses and
disbursements for attorneys, experts and other third parties engaged in
connection therewith and its share of arbitrator fees and costs.  If a party
prevails on some, but not all, of its claims, such party shall be entitled to
recover an equitable amount of such fees, expenses and disbursements, as
determined by the applicable arbitrator or court. All amounts recovered by the
prevailing party under this Section 15 shall be separate from, and in addition
to, any other amount included in any arbitration award or judgment rendered in
favor of such party.

 

16.                               Severability.  If any term or provision of any
Section of this Management Company Acknowledgement, or the application thereof
to any persons or circumstances, shall to any extent or for any reason be
invalid or unenforceable, the remainder of this Management Company
Acknowledgement and the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of any Section of
this Management Company Acknowledgement shall be valid and enforced to the
fullest extent permitted by law.

 

17.                               Counterparts.  This Management Company
Acknowledgement may be executed in a number of identical counterparts, each of
which will be deemed an original for all purposes and all of which will
constitute, collectively, one agreement. Delivery of an executed signature
page to this Management

 

--------------------------------------------------------------------------------


 

Company Acknowledgement by electronic transmission will be effective as delivery
of a manually signed counterpart of this Management Company Acknowledgement.

 

18.                               WAIVER OF JURY TRIAL AND PUNITIVE AND
EXEMPLARY DAMAGES. THE PARTIES AGREE THAT LICENSEE, MANAGEMENT COMPANY AND
MASTER LICENSOR EACH HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY AND THE RIGHT TO CLAIM OR RECEIVE ANY INDIRECT, SPECIAL,
CONSEQUENTIAL, PUNITIVE AND EXEMPLARY DAMAGES IN ANY ARBITRATION, LITIGATION,
ACTION, CLAIM, SUIT OR PROCEEDING, AT LAW OR IN EQUITY, ARISING OUT OF,
PERTAINING TO OR IN ANY WAY ASSOCIATED WITH THE COVENANTS, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN, THE RELATIONSHIPS OF THE PARTIES
HERETO, WHETHER AS “MANAGEMENT COMPANY,” “LICENSEE” OR “MASTER LICENSOR” OR
OTHERWISE, THIS AGREEMENT, OR ANY ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF
THE FOREGOING.

 

19.                               Entire Agreement. This Management Company
Acknowledgment, together with the Sublicense Agreement and the Management
Agreement, including all exhibits, attachments and addenda, and any execution
copies executed simultaneously or in connection with this Management Company
Acknowledgment, contain the entire agreement between the parties as it relates
to the Project and the Approved Location as of the date of this Management
Company Acknowledgment. This is a fully integrated agreement. No agreement of
any kind relating to the matters covered by this Management Company
Acknowledgment will be binding upon any party hereto unless and until the same
has been made in a written, non-electronic instrument that has been duly
executed by the non-electronic signature of the parties. This Management Company
Acknowledgment may not be amended or modified by conduct manifesting assent, or
by electronic signature, and each party is hereby put on notice that any
individual purporting to amend or modify this Management Company Acknowledgment
by conduct manifesting assent or by electronic signature is not authorized to do
so.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Management Company Acknowledgment, under seal, as of the date first above
written.

 

 

MASTER LICENSOR:

 

 

 

 

HYATT FRANCHISING, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

LICENSEE:

 

 

 

 

[                                                                      ]

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

MANAGEMENT COMPANY:

 

 

 

 

[                                                                      ]

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Attention:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

PURCHASER DISCLOSURE STATEMENT

 

[                              ] independently owns and manages the Hyatt
Residence Club program.  The programs and products provided under the Hyatt
Residence Club brand are owned, developed and sold by
[                            ], its permitted affiliates and certain permitted
sublicensees, not by Hyatt Corporation or any of its affiliates.  
[                              ] is an independent entity and is not an
affiliate of Hyatt Corporation.  [                              ] and its
affiliates use the Hyatt marks under license from Hyatt Corporation and its
affiliate, and the right to use such marks shall cease if such license expires
or is revoked or terminated.  Hyatt Corporation and its affiliates make no
representations, warranties, or guaranties, express or implied, with respect to
the information contained in any offering documents or with respect to the Hyatt
Residence Club program.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

WEBSITE HOSTING CHANGE REQUEST PROCEDURE

 

1.                                      Either Licensee or Licensor can initiate
a “Change Request” specifying in reasonable detail to the extent known (i) the
proposed change; (ii) the objective or purpose of such change; (iii) the
requested prioritization and schedule for such change; and (iv) the expected
business impact of such change.

 

2.                                      As soon as practicable and in no event
later than thirty (30) days following receipt of a Change Request (or on an
expedited basis for modification to comply with legal requirements, security
issues or possible infringement allegations), Licensor will prepare and deliver
to Licensee a written statement (the “Change Response”) describing, as
appropriate or applicable (i) an estimation of the costs associated with such
change; (ii) a description of how the proposed change would be implemented;
(iii) an estimation of all resources required to implement such change; (iv) a
written explanation to Licensee as to how such modifications would need to be
altered in order to obtain Licensor’s consent to implement them; and (v) such
other information as may be relevant to the proposed change.  Licensor agrees
that it will not unreasonably withhold its consent to such proposed
modifications to Licensee’s Websites as long as they are in compliance with the
provisions of Section 12.4 and this Agreement; provided, however, Licensor may
reject the Change Request to the extent it reasonably determines that the Change
Request is (A) not commercially feasible or (B) negatively impacts Licensor’s
websites in any material respect, so long as Licensor describes the basis for
such determination in its Change Response.

 

3.                                      Licensor and Licensee will cooperate
with each other in good faith in discussing the scope and nature of the Change
Request and the Change Response.

 

4.                                      Within thirty (30) days following
receipt of the Change Response, Licensee will notify Licensor of its decision
whether to proceed with the implementation of the proposed change in accordance
with the Change Response.  Licensor’s hourly cost for website changes will be
charged on a Non-discriminatory Basis, and such costs shall be noted in the
Change Response.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

URBAN LOCATION CARVE-OUTS

 

Las Vegas, Nevada

 

Miami Beach, Florida

 

--------------------------------------------------------------------------------
